EXHIBIT 10.8

CERTAIN INFORMATION (INDICATED BY ASTERISKS) HAS BEEN OMITTED FROM THIS DOCUMENT
BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM TO THE
REGISTRANT IF PUBLICLY DISCLOSED

EXECUTION COPY

Picture 1 [cub20190331ex108e166f9001.jpg]

FOURTH AMENDED AND RESTATED

CREDIT AGREEMENT

dated as of

April 30, 2019

among

CUBIC CORPORATION

CUBIC TRANSPORTATION SYSTEMS, INC.

CUBIC DEFENSE APPLICATIONS, INC.

The Other Subsidiary Borrowers Party Hereto

The Lenders Party Hereto

JPMORGAN CHASE BANK, N.A.,

 as Administrative Agent

BANK OF THE WEST,

CITIBANK, N.A.

and

MUFG UNION BANK, N.A.,

 as Co-Syndication Agents

and

U.S. BANK NATIONAL ASSOCIATION

and

BANK OF AMERICA, N.A.,

 as Co-Documentation Agents

--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

 BANK OF THE WEST,

 CITIBANK, N.A.

and

MUFG UNION BANK, N.A.,

 as Joint Lead Bookrunners and Joint Lead Arrangers

 

 





--------------------------------------------------------------------------------

 



TABLE OF CONTENTS

 

 

 

 

 

Page

ARTICLE I DEFINITIONS


1

 

 

Section 1.01.

Defined Terms


1

Section 1.02.

Classification of Loans and Borrowings


34

Section 1.03.

Terms Generally


34

Section 1.04.

English Law Terms


34

Section 1.05.

Accounting Terms; GAAP


34

Section 1.06.

Amendment and Restatement of the Existing Credit Agreement


36

Section 1.07.

Interest Rates; LIBOR Notification


36

Section 1.08.

Leverage Ratios


36

 

 

 

ARTICLE II THE CREDITS


37

 

 

Section 2.01.

Commitments


37

Section 2.02.

Loans and Borrowings


37

Section 2.03.

Requests for Borrowings


38

Section 2.04.

Determination of Dollar Amounts


38

Section 2.05.

Letters of Credit


39

Section 2.06.

Funding of Borrowings


44

Section 2.07.

Interest Elections


45

Section 2.08.

Termination and Reduction of Commitments


46

Section 2.09.

Repayment of Loans; Evidence of Debt


46

Section 2.10.

Prepayment of Loans


47

Section 2.11.

Fees


48

Section 2.12.

Interest


49

Section 2.13.

Alternate Rate of Interest


50

Section 2.14.

Increased Costs


51

Section 2.15.

Break Funding Payments


52

Section 2.16.

Taxes


53

Section 2.17.

Payments Generally; Pro Rata Treatment; Sharing of Set‑offs


60

Section 2.18.

Mitigation Obligations; Replacement of Lenders


62

Section 2.19.

Defaulting Lenders


63

Section 2.20.

Expansion Option


65

Section 2.21.

Designation of Subsidiary Borrowers


66

 

 

 

ARTICLE III REPRESENTATIONS AND WARRANTIES


67

 

 

Section 3.01.

Existence and Power


67

Section 3.02.

Corporate and Governmental Authorization; No Contravention


67

Section 3.03.

Binding Effect


67

Section 3.04.

Financial Condition; No Material Adverse Change


68

Section 3.05.

Litigation


68

Section 3.06.

Compliance with ERISA


68

Section 3.07.

Taxes


68

 

 



i

--------------------------------------------------------------------------------

 



TABLE OF CONTENTS

(Continued)

 

 

 

 

 

 

Page

Section 3.08.

Environmental Compliance


68

Section 3.09.

Properties


69

Section 3.10.

Compliance with Laws and Agreements


70

Section 3.11.

Investment Company Status


70

Section 3.12.

Full Disclosure


70

Section 3.13.

Solvency


70

Section 3.14.

Employee Matters


71

Section 3.15.

Use of Proceeds


71

Section 3.16.

Subsidiaries


71

Section 3.17.

No Change in Credit Criteria or Collection Policies


71

Section 3.18.

Anti-Corruption Laws and Sanctions


71

Section 3.19.

EEA Financial Institutions


71

Section 3.20.

Plan Assets; Prohibited Transactions


71

Section 3.21.

Margin Regulations


71

Section 3.22.

Domiciliation; Centre of Main Interests


72

 

 

 

ARTICLE IV CONDITIONS


72

 

 

Section 4.01.

Effective Date


72

Section 4.02.

Each Credit Event


73

Section 4.03.

Designation of a Subsidiary Borrower


73

 

 

 

ARTICLE V AFFIRMATIVE COVENANTS


74

 

 

Section 5.01.

Financial and Business Information


74

Section 5.02.

Officer’s Certificate


77

Section 5.03.

Inspection


77

Section 5.04.

Reporting Treatment of Unrestricted Subsidiaries


77

Section 5.05.

Compliance with Law


78

Section 5.06.

Insurance


78

Section 5.07.

Maintenance of Properties


78

Section 5.08.

Payment of Taxes and Claims


78

Section 5.09.

Corporate Existence, Etc


79

Section 5.10.

Nature of Business


79

Section 5.11.

Additional Guarantors


79

Section 5.12.

Use of Proceeds


79

Section 5.13.

Books and Records


79

 

 

 

ARTICLE VI NEGATIVE COVENANTS


80

 

 

Section 6.01.

Financial Ratios


80

Section 6.02.

Limitations on Indebtedness


81

Section 6.03.

Limitation on Liens


84

Section 6.04.

Limitation on Sale and Leasebacks


86

 





 

--------------------------------------------------------------------------------

 



TABLE OF CONTENTS

(Continued)

 

 

 

 

 

 

Page

Section 6.05.

Mergers, Consolidations and Sales of Assets and Acquisitions


87

Section 6.06.

Transactions with Affiliates


90

Section 6.07.

Designation of Subsidiaries


90

Section 6.08.

Modification of Operating Documents


90

Section 6.09.

Restrictive Agreements


90

Section 6.10.

Restricted Payments


91

Section 6.11.

Investments, Loans, Advances, and Guarantees


92

Section 6.12.

Activities of SPEs and Unrestricted Subsidiaries


94

Section 6.13.

Most Favored Provisions


94

Section 6.14.

Subordinated Indebtedness and Amendments to Subordinated Indebtedness Documents


95

Section 6.15.

Swap Agreements


96

Section 6.16.

Change in Fiscal Year


96

Section 6.17.

Change in Line of Business


96

 

 

 

ARTICLE VII EVENTS OF DEFAULT


96

 

 

ARTICLE VIII THE ADMINISTRATIVE AGENT


98

 

 

Section 8.01.

Authorization and Action


98

Section 8.02.

Administrative Agent’s Reliance, Indemnification, Etc


100

Section 8.03.

Posting of Communications


102

Section 8.04.

The Administrative Agent Individually


103

Section 8.05.

Successor Administrative Agent


103

Section 8.06.

Acknowledgements of Lenders and Issuing Bank


104

Section 8.07.

Certain ERISA Matters


104

 

 

 

ARTICLE IX MISCELLANEOUS


105

 

 

Section 9.01.

Notices


105

Section 9.02.

Waivers; Amendments


107

Section 9.03.

Expenses; Indemnity; Damage Waiver


108

Section 9.04.

Successors and Assigns


109

Section 9.05.

Survival


114

Section 9.06.

Counterparts; Integration; Effectiveness; Electronic Execution


114

Section 9.07.

Severability


114

Section 9.08.

Right of Setoff


115

Section 9.09.

GOVERNING LAW; Jurisdiction; Consent to Service of Process


115

Section 9.10.

WAIVER OF JURY TRIAL


117

Section 9.11.

Headings


117

Section 9.12.

Confidentiality


117

Section 9.13.

Interest Rate Limitation


118

Section 9.14.

USA PATRIOT Act and the Beneficial Ownership Regulation


118





 

--------------------------------------------------------------------------------

 



TABLE OF CONTENTS

(Continued)

 

 

 

Page

Section 9.15.

Judgment Currency


118

Section 9.16.

Releases of Guarantors


119

Section 9.17.

No Fiduciary Duty, etc


119

Section 9.18.

Acknowledgement and Consent to Bail-In of EEA Financial Institutions


120

 

 

 

ARTICLE X COMPANY GUARANTEE


121

 





 

--------------------------------------------------------------------------------

 



TABLE OF CONTENTS

(Continued)

 

SCHEDULES

 

Schedule 1.01

Existing Letters of Credit

Schedule 2.01A

Commitments

Schedule 2.01B

Letter of Credit Commitments

Schedule 3.05

Disclosed Matters as to Litigation

Schedule 3.06

Disclosed Matters as to Pension Funding Obligations

Schedule 3.08

Disclosed Matters as to Environmental Compliance

Schedule 3.14

Disclosed Matters as to Employee Matters

Schedule 3.16A

Restricted Subsidiaries

Schedule 3.16B

Unrestricted Subsidiaries

Schedule 6.02

Existing Indebtedness

Schedule 6.03

Existing Liens

Schedule 6.11

Existing Investments

 

 

EXHIBITS

 

Exhibit A

Form of Assignment and Assumption

Exhibit B

[Reserved]

Exhibit C

Form of Promissory Note

Exhibit D

Form of Subsidiary Guarantee

Exhibit E

Form of Compliance Certificate

Exhibit F-1

Form of U.S. Tax Compliance Certificate

Exhibit F-2

Form of U.S. Tax Compliance Certificate

Exhibit F-3

Form of U.S. Tax Compliance Certificate

Exhibit F-4

Form of U.S. Tax Compliance Certificate

Exhibit G-1

Form of Borrowing Request

Exhibit G-2

Form of Interest Election Request

Exhibit H

Form of Increasing Lender Supplement

Exhibit I

Form of Augmenting Lender Supplement

Exhibit J

List of Closing Documents

Exhibit K-1

Form of Borrowing Subsidiary Agreement

Exhibit K-2

Form of Borrowing Subsidiary Termination

 

 



 

--------------------------------------------------------------------------------

 



FOURTH AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) dated as of
April 30, 2019, among CUBIC CORPORATION, a Delaware corporation (the “Company”),
CUBIC TRANSPORTATION SYSTEMS, INC., a California corporation, CUBIC DEFENSE
APPLICATIONS, INC., a California corporation, the other SUBSIDIARY BORROWERS
from time to time party hereto, the LENDERS from time to time party hereto, and
JPMORGAN CHASE BANK, N.A., as Administrative Agent, BANK OF THE WEST, CITIBANK,
N.A. and MUFG UNION BANK, N.A., as Co-Syndication Agents and U.S. BANK NATIONAL
ASSOCIATION and BANK OF AMERICA, N.A., as Co-Documentation Agents.

WHEREAS, the Company, various lenders and JPMorgan Chase Bank, N.A., as
administrative agent for such lenders, are parties to that certain Third Amended
and Restated Credit Agreement dated as of August 11, 2016, as amended prior to
the date hereof (as so amended, the “Existing Credit Agreement”);

WHEREAS, the Company,  certain Subsidiary Borrowers, the Lenders and the
Administrative Agent have agreed to enter into this Agreement in order to (i)
amend and restate the Existing Credit Agreement in its entirety; (ii) modify and
re-evidence the “Obligations” under, and as defined in, the Existing Credit
Agreement, which shall be repayable in accordance with the terms of this
Agreement and the other Financing Documents; and (iii) set forth the terms and
conditions under which the Lenders will, from time to time, make loans and
extend other financial accommodations to or for the benefit of the Borrowers;

WHEREAS, it is the intent of the parties hereto that this Agreement not
constitute a novation of the obligations and liabilities of the parties under
the Existing Credit Agreement or be deemed to evidence or constitute full
repayment of such obligations and liabilities, but that this Agreement amend and
restate in its entirety the Existing Credit Agreement and modify and re-evidence
the obligations and liabilities of the Company and the other Loan Parties
outstanding thereunder, which shall be payable in accordance with the terms
hereof and the other Financing Documents; and

WHEREAS, it is also the intent of the Borrowers and the Guarantors to confirm
that all obligations under the “Financing Documents” (as referred to and defined
in the Existing Credit Agreement) shall continue in full force and effect as
modified and/or restated by the Financing Documents (as referred to and defined
herein).

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the parties hereto hereby agree that the Existing Credit
Agreement is hereby amended and restated as follows:

Article I

Definitions

Section 1.01.      Defined Terms.  As used in this Agreement, the following
terms have the meanings specified below:

“ABR” when used in reference to any Loan or Borrowing, refers to such Loan, or
the Loans comprising such Borrowing, bearing interest at a rate determined by
reference to the Alternate Base Rate.

“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) in the case of any Eurocurrency Borrowing
denominated in a LIBOR Quoted Currency, (i) the LIBO Rate for such





1

--------------------------------------------------------------------------------

 



LIBOR Quoted Currency for such Interest Period multiplied by (ii) the applicable
Statutory Reserve Rate and (b) in the case of any Eurocurrency Borrowing
denominated in Australian Dollars, the AUD Rate for such Interest Period.

“Administrative Agent”  means JPMorgan Chase Bank, N.A. (including its branches
and affiliates), in its capacity as administrative agent for the Lenders
hereunder or any successor appointed pursuant to Article VIII.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate”  means, at any time, and with respect to any Person, (a) any other
Person that at such time directly or indirectly through one or more
intermediaries Controls, or is Controlled by, or is under common Control with,
such first Person, and (b) any Person beneficially owning or holding, directly
or indirectly, 10% or more of any class of voting or equity interests of such
Person or any Subsidiary or any Person of which such Person and its Subsidiaries
beneficially own or hold, in the aggregate, directly or indirectly, 10% or more
of any class of voting or equity interests.  As used in this definition,
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.  Unless
the context otherwise clearly requires, any reference to an “Affiliate” is a
reference to an Affiliate of the Borrower.

“Aggregate Commitment” means the aggregate of the Commitments of all of the
Lenders, as reduced or increased from time to time pursuant to the terms and
conditions hereof.  As of the Effective Date, the Aggregate Commitment is
$800,000,000.

“Agreed Currencies”  means (i) Dollars, (ii) Pounds Sterling and  (iii)  any
other currency (x) that is a lawful currency (other than Dollars) that is
readily available and freely transferable and convertible into Dollars, (y) in
the case of a LIBOR Quoted Currency, for which a LIBO Screen Rate is available
in the Administrative Agent’s determination and (z) (1) with respect to Loans,
that is agreed to by the Administrative Agent and each of the Lenders (which
currency may include, without limitation, euro and Australian Dollars but only
if agreed to by the Administrative Agent and each of the Lenders) and (2) with
respect to Letters of Credit, that is agreed to by the Administrative Agent and
the applicable Issuing Bank.

“Agreement” has the meaning assigned to such term in the introductory paragraph.

“Agreement Currency” has the meaning assigned to such term in Section 9.15.

“Alternate Base Rate”  means, for any day, a rate per annum equal to the
greatest of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in
effect on such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one month
Interest Period in Dollars on such day (or if such day is not a Business Day,
the immediately preceding Business Day) plus 1%, provided that for the purpose
of this definition, the Adjusted LIBO Rate for any day shall be based on the
LIBO Screen Rate for Dollars (or if such LIBO Screen Rate is not available for
such one month Interest Period, the LIBO Interpolated Rate with respect to
Dollars) at approximately 11:00 a.m. London time on such day.  Any change in the
Alternate Base Rate due to a change in the Prime Rate, the NYFRB Rate or such
Adjusted LIBO Rate shall be effective from and including the effective date of
such change in the Prime Rate, the NYFRB Rate or such Adjusted LIBO Rate,
respectively.  If the Alternate Base Rate is being used as an alternate rate of
interest pursuant to Section 2.13, then the Alternate Base Rate shall be the
greater of clauses (a) and (b) above and shall be determined without reference
to clause (c) above.  For the avoidance of doubt, if the Alternate Base Rate as
determined pursuant





2

--------------------------------------------------------------------------------

 



to the foregoing would be less than 1.00%, such rate shall be deemed to be 1.00%
for purposes of this Agreement.

“Alternative Rate” has the meaning assigned to such term in Section 2.13(a).

“Anti-Corruption Laws”  means all laws, rules, and regulations of any
jurisdiction applicable to the Company or any of its Subsidiaries from time to
time concerning or relating to bribery or corruption.

“Applicable Parties” has the meaning assigned to such term in Section 8.03(c).

“Applicable Percentage” means, with respect to any Lender, the percentage of the
Aggregate Commitment represented by such Lender’s Commitment; provided that, in
the case of Section 2.19 when a Defaulting Lender shall exist, “Applicable
Percentage” shall mean the percentage of the Aggregate Commitment (disregarding
any Defaulting Lender’s Commitment) represented by such Lender’s Commitment.  If
the Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments and to any Lender’s status as a Defaulting Lender at the time of
determination.

“Applicable Rate” means, for any day, with respect to any ABR Loan or
Eurocurrency Loan or the Revolving Credit Commitment Fee;

(i)          if such day occurs on or after the Effective Date and prior to the
fifth (5th) Business Day after the date upon which the financial statements
referred to in clause (ii) below for the fiscal period ended March 31, 2019 are
required to be delivered, (x) with respect to Loans that are Eurocurrency Loans,
1.75%, (y) with respect to Loans that are ABR Loans, 0.75% and (z) with respect
to the Revolving Credit Commitment Fee, 0.30%; and

(ii)         if such day occurs on or after the fifth (5th) Business Day after
the date upon which the Company shall have delivered to the Administrative Agent
the financial statements required to be delivered for the fiscal period ended
March 31, 2019 pursuant to Section 5.01(a), the rate as set forth in the chart
below that corresponds to the Net Leverage Ratio as of the last day of the
fiscal quarter or fiscal year most recently ended prior to such Business Day for
which financial statements shall have been delivered to the Administrative Agent
as required pursuant to Section 5.01(a) or (b) hereof, together with the
corresponding compliance certificate required pursuant to Section 5.02 hereof;
and provided,  further, that (A) if the Company shall fail to timely deliver
such statements and certificates for any such fiscal quarter or fiscal year
period or (B) during the continuance of an Event of Default, then the Applicable
Rate with respect to ABR Loans and Eurocurrency Loans and with respect to the
Revolving Credit Commitment Fee shall be determined for the period (x) from and
including the date upon which such financial statements and certificate were
required to be delivered to but excluding the date upon which financial
statements and a certificate complying with Section 5.01(a) or (b) and
Section 5.02 are delivered or (y) from and including the date from which such
Event of Default shall have occurred but excluding the date upon which such
Event of Default is cured or waived, as if Category 5 was in effect:





3

--------------------------------------------------------------------------------

 



 

 

Net Leverage Ratio

Applicable Rate for Eurocurrency Loans

Applicable Rate for ABR Loans

Revolving Credit Commitment Fee

Category 1:

Less than 2.00 to 1.00

 

1.00%

0.00%

0.175%

Category 2:

Greater than or equal to 2.00 to 1.00 but less than 2.50 to 1.00

1.25%

0.25%

0.225%

Category 3:

Greater than or equal to 2.50 to 1.00 but less than 3.00 to 1.00

1.50%

0.50%

0.25%

Category 4:

Greater than or equal to 3.00 to 1.00 but less than 3.50 to 1.00

1.75%

0.75%

0.30%

Category 5:

Greater than or equal to 3.50 to 1.00

 

2.00%

1.00%

0.35%

 

“Approved Electronic Platform” has the meaning assigned to such term in Section
8.03(a).

“Approved Fund” has the meaning assigned to such term in Section 9.04(b).

“Arranger” means each of JPMorgan Chase Bank, N.A., Bank of the West, Citibank,
N.A. and MUFG Union Bank, N.A. in its capacity as a joint bookrunner and a joint
lead arranger hereunder.

“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form (including electronic records generated by the
use of an electronic platform) approved by the Administrative Agent.

“AUD Interpolated Rate” means, at any time, with respect to Australian Dollars,
for any Interest Period, the rate per annum (rounded to the same number of
decimal places as the AUD Screen Rate) determined by the Administrative Agent
(which determination shall be conclusive and binding absent manifest error) to
be equal to the rate that results from interpolating on a linear basis between:
(a) the AUD Screen Rate for the longest period (for which the AUD Screen Rate is
available for Australian Dollars) that is shorter than the Impacted AUD Rate
Interest Period; and (b) the AUD Screen Rate for the shortest period (for which
the AUD Screen Rate is available for Australian Dollars) that exceeds the
Impacted AUD Rate Interest Period, in each case, at such time; provided that if
any AUD Interpolated Rate shall be less than zero, such rate shall be deemed to
be zero for the purposes of this Agreement.

“AUD Rate” means, with respect to any AUD Rate Borrowing denominated in
Australian Dollars for any Interest Period, the AUD Screen Rate, at or about
11:00 a.m. (Sydney, Australia time) on the first day of the applicable Interest
Period and, if such day is not a Business Day, then on the immediately preceding
Business Day;  provided that (x) if the AUD Screen Rate shall be less than zero,
such rate shall be deemed to be zero and (y) if the AUD Screen Rate shall not be
available at such time for such Interest Period (an “Impacted AUD Rate Interest
Period”) then the AUD Rate shall be the AUD Interpolated Rate.

“AUD Screen Rate” means with respect to any Interest Period, the average bid
reference rate administered by ASX Benchmarks Pty Limited (ACN 616 075 417) (or
any other Person that takes over the administration of such rate) for Australian
Dollar bills of exchange with a tenor equal in length to such





4

--------------------------------------------------------------------------------

 



Interest Period as displayed on page BBSY of the Reuters screen (or, in the
event such rate does not appear on such Reuters page, on any successor or
substitute page on such screen that displays such rate, or on the appropriate
page of such other information service that regularly publishes such rate in the
ordinary course of such information services’ business as shall be selected by
the Administrative Agent from time to time in its reasonable discretion) at or
about 11:00 a.m. (Sydney, Australia time) on the first day of such Interest
Period.  If the AUD Screen Rate shall be less than zero, the AUD Screen Rate
shall be deemed to be zero for purposes of this Agreement.

 “Augmenting Lender” has the meaning assigned to such term in Section 2.20.

“Australian Dollars” means the lawful currency of Australia.

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments in accordance with the terms of this Agreement.

“Available Revolving Commitment” means, at any time with respect to any Lender,
the Revolving Loan Commitment of such Lender then in effect minus the Revolving
Credit Exposure of such Lender at such time.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Banking Services” means each and any of the following bank services provided to
the Company or any Subsidiary by any Lender or any of its
Affiliates:  (a) credit cards for commercial customers (including, without
limitation, commercial credit cards and purchasing cards), (b) stored value
cards, (c) merchant processing services and (d) treasury management services
(including, without limitation, controlled disbursement, automated clearinghouse
transactions, return items, any direct debit scheme or arrangement, overdrafts
and interstate depository network services).

“Banking Services Agreement” means any agreement entered into by the Company or
any Subsidiary in connection with Banking Services.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as now and hereafter in effect, or any successor statute.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a voluntary or involuntary bankruptcy or insolvency proceeding, or
has had a receiver, conservator, trustee, administrator, custodian, assignee for
the benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, or, in the good faith
determination of the Administrative Agent, has taken any action in furtherance
of, or indicating its consent to, approval of, or acquiescence in, any such
proceeding or appointment or has had any order for relief in such proceeding
entered in respect thereof; provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority or instrumentality thereof,
unless such ownership interest results in or provides such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or





5

--------------------------------------------------------------------------------

 



writs of attachment on its assets or permits such Person (or such Governmental
Authority or instrumentality) to reject, repudiate, disavow or disaffirm any
contracts or agreements made by such Person.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership or control as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in Section 4975 of the Code to which Section 4975 of the Code applies,
and (c) any Person whose assets include (for purposes of the Plan Asset
Regulations or otherwise for purposes of Title I of ERISA or Section 4975 of the
Code) the assets of any such “employee benefit plan” or “plan”.

 “Board” means the Board of Governors of the Federal Reserve System of the
United States of America.

“Borrower”  means the Company or any Subsidiary Borrower.

“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurocurrency Loans, as to which a single Interest
Period is in effect.

“Borrowing Request” means a request by any Borrower for a Borrowing in
accordance with Section 2.03 substantially in the form attached hereto as
Exhibit G-1 or such other form as may be approved by the Administrative Agent.

“Borrowing Subsidiary Agreement” means a Borrowing Subsidiary Agreement
substantially in the form of Exhibit K-1.

“Borrowing Subsidiary Termination” means a Borrowing Subsidiary Termination
substantially in the form of Exhibit K-2.

 “Business Day”  means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that when used in connection with (a) a Eurocurrency
Loan denominated in Dollars, the term “Business Day” shall also exclude any day
on which banks are not open for dealings in Dollar deposits in the London
interbank market, (b) any Borrowings or LC Disbursements that are the subject of
a borrowing, drawing, payment, reimbursement or rate selection denominated in
euro, the term “Business Day” shall also exclude any day on which the TARGET2
payment system is not open for the settlement of payments in euro, (c) any
Borrowings or LC Disbursements that are the subject of a borrowing, drawing,
payment, reimbursement or rate selected denominated in Australian Dollars, the
term “Business Day” shall also exclude any day on which banks in Sydney,
Australia are authorized or required by law to remain closed and (d) a
Eurocurrency Loan or Letter of Credit denominated in a Foreign Currency other
than euro or Australian Dollars, the term “Business Day” shall also exclude any
day on which banks are not open for dealings in deposits in such Foreign
Currency in the interbank market in the principal financial center of the
country whose lawful currency is such Foreign Currency.

“Capital Lease” means all leases that have been or should be, in accordance with
GAAP, recorded as capitalized leases.





6

--------------------------------------------------------------------------------

 



“Capital Lease Obligations” of any Person means as of the date of any
determination thereof the amount of liability of such Person in respect of any
lease (or other arrangement conveying the right to use) real or personal
property, or a combination thereof, that would, at such time, be required to be
classified and reflected as a liability on a balance sheet of such Person in
accordance with GAAP; provided that obligations of the Company and its
Subsidiaries, either existing on the Effective Date or created thereafter that
(a) (x) as of the Effective Date, were not included on the consolidated balance
sheet of the Company as capital lease obligations and were subsequently
recharacterized as capital lease obligations or (y) in the case of a Person
becoming consolidated with the Borrowers and their Subsidiaries, were required
to be characterized as capital lease obligations upon such consolidation, in
each case, due to a change in GAAP or (b) did not exist on the Effective Date
and were required to be characterized as capital lease obligations when created
after such date, but would not have been required to be treated as capital lease
obligations under GAAP on the Effective Date had they existed at that time,
shall for all purposes under this Agreement, not be treated as Capital Lease
Obligations.

 “Capitalized Rentals” of any Person means as of the date of any determination
thereof the amount at which the aggregate Rentals due and to become due under
all Capital Leases under which such Person is a lessee would be reflected as a
liability on a consolidated balance sheet of such Person.

 “CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended.

“Change in Control” means (a) the acquisition by any party, or two or more
parties acting in concert, of beneficial ownership (within the meaning of Rule
13d‑3 of the SEC under the Securities Exchange Act of 1934) of 50% or more of
the outstanding shares of voting stock of the Company, or (b) during any period
of twelve (12) consecutive months, a majority of the members of the board of
directors or other equivalent governing body of the Company cease to be composed
of individuals (i) who were members of that board or equivalent governing body
as of the first day of such period, (ii) whose election or nomination to that
board or equivalent governing body was approved by individuals referred to in
clause (i) above constituting at the time of such election or nomination at
least a majority of that board or equivalent governing body, or (iii) whose
election or nomination to that board or other equivalent governing body was
approved by individuals referred to in clauses (i) and (ii) above constituting
at the time of such election or nomination at least a majority of that board or
equivalent governing body.

“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following:  (a) the adoption or taking effect of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation, implementation or application
thereof by any Governmental Authority, or (c) compliance by any Lender or
Issuing Bank (or, for purposes of Section 2.14(b), by any lending office of such
Lender or by such Lender’s or Issuing Bank’s holding company, if any) with any
request, rules, guideline, requirement or directive (whether or not having the
force of law) by any Governmental Authority made or issued after the date of
this Agreement;  provided however, that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines, requirements and directives thereunder, issued
in connection therewith or in implementation thereof, and (ii) all requests,
rules, guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law” regardless of the date enacted, adopted, issued or
implemented.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.





7

--------------------------------------------------------------------------------

 



“Commitment” means a Revolving Loan Commitment.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Communications”  means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Loan
Party pursuant to any Financing Document or the transactions contemplated
therein which is distributed by the Administrative Agent, any Lender or any
Issuing Bank by means of electronic communications pursuant to Section 8.03,
including through an Approved Electronic Platform.

“Company” has the meaning assigned to such term in the recitals.

“Computation Date” has the meaning assigned to such term in Section 2.04.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Adjusted EBITDA” means with respect to the Company and its
Restricted Subsidiaries for any period Consolidated EBITDA for such period
adjusted on a pro forma basis in accordance with Section 1.05(b) as determined
by the Company in good faith to take into account (i) as an addition, the
Consolidated EBITDA attributable to any subsequently acquired Person (calculated
for such acquired Person and, to the extent acquired, its Subsidiaries,
notwithstanding anything to the contrary in the definition of the term
“Consolidated EBITDA”) which becomes a Restricted Subsidiary for that portion of
the applicable period of calculation which occurred prior to its acquisition and
reasonably detailed in the applicable certificate delivered pursuant to Section
5.02(a) and (ii) as a deduction, the Consolidated EBITDA attributable to any
subsequently disposed Person, division or line of business (calculated for such
disposed Person and, to the extent disposed, such Person’s Subsidiaries,
division or line of business notwithstanding anything to the contrary in the
definition of the term “Consolidated EBITDA”) which was a Restricted Subsidiary
(or was owned by the Company or a Restricted Subsidiary) for that portion of the
applicable period of calculation which occurred prior to its disposition and
reasonably detailed in the applicable certificate delivered pursuant to Section
5.02(a).

“Consolidated Cash Interest Expense” means, with respect to the Company and its
Restricted Subsidiaries for any period, the cash interest expense of the Company
and its Restricted Subsidiaries during such period determined on a consolidated
basis in accordance with GAAP;  provided, that Consolidated Cash Interest
Expense shall exclude (a) fees, costs and expenses (including, without
limitation, debt issuance costs, make-whole premiums, prepayment penalties,
commissions and original issue discount) incurred in connection with the
consummation of this Agreement or the issuance, incurrence or repayment of any
Indebtedness permitted hereunder; (b) annual administrative agency fees paid to
the Administrative Agent; (c) capitalized costs incurred in connection with the
initial closing of any Swap Agreement, including those paid in connection with
the Transactions, the Note Purchase Trigger Date, or upon entering into any
amendment of this Agreement.

“Consolidated EBITDA” means with respect to the Company and its Restricted
Subsidiaries for any period (a) the sum of (i) Consolidated Net Income for such
period, (ii) Consolidated Interest Expense (to the extent deducted in
determining Consolidated Net Income), (iii) federal, state, local and foreign
income tax expense and any provision for income or profits taxes, franchise or
similar taxes and foreign withholding taxes (to the extent deducted in
determining Consolidated Net Income), (iv) depreciation and amortization expense
(to the extent deducted in determining Consolidated Net Income) and (v) non-cash
stock compensation and other non-cash expense items (to the extent deducted in
determining Consolidated





8

--------------------------------------------------------------------------------

 



Net Income), calculated on a consolidated basis in accordance with GAAP, plus
(b) without duplication (i) enterprise resource planning expense not to exceed
(A) $7,500,000 with respect to the four consecutive fiscal quarter measurement
period ending on March 31, 2019 and (B) $2,500,000 with respect to the four
consecutive fiscal quarter measurement period ending on June 30, 2019, (ii)
non-recurring business optimization expenses and other restructuring charges or
reserves to the extent set forth in a certificate of a Senior Financial Officer
of the Company (which, for the avoidance of doubt, shall include the effect of
inventory optimization programs, facility closure, facility consolidations,
retention, severance, systems establishment costs, contract termination costs,
and future lease commitments) not to exceed $10,000,000 during any four
consecutive fiscal quarter measurement period, (iii) [reserved], (iv) one-time
transaction fees, costs, expenses, premiums, make-whole amounts, penalty
payments and other similar items during such period in connection with any
issuance, incurrence or repayment of Indebtedness, any issuance of Equity
Interests, any investment, any acquisition and any disposition, in each case to
the extent permitted hereunder, including without limitation in connection with
this Agreement and the other Financing Documents (including legal fees and fees,
costs and expenses paid or reimbursed to the Lenders, the Issuing Banks and the
Administrative Agent), (v) charges, losses, lost profits, expenses or write-offs
to the extent indemnified or insured by a third party, including expenses
covered by indemnification provisions in any agreement in connection with a
Permitted Acquisition,  provided that, in respect of any item that is added back
in reliance on this clause (v), the relevant Person in good faith (to the extent
set forth in a certificate of a Senior Financial Officer of the Company) expects
to receive reimbursement for such item within the next four fiscal quarters (it
being understood that to the extent any reimbursement amount is not actually
received within such four fiscal quarter period, such reimbursement amount so
added back but not so received shall be deducted in calculating Consolidated
EBITDA for the fiscal quarter immediately following such four fiscal quarter
period); and (vi) losses recognized and expenses incurred in connection with the
effect of currency and exchange rate fluctuations on intercompany balances and
other balance sheet items minus (c) (i) non-cash items of gain or revenue (to
the extent added in determining Consolidated Net Income) and (ii) gains
recognized and income recognized in connection with the effect of currency and
exchange rate fluctuations on intercompany balances and other balance sheet
items, calculated on a consolidated basis in accordance with GAAP.

“Consolidated Indebtedness” means, as the context requires, (a) all Indebtedness
of the Company and its Restricted Subsidiaries or (b) all Indebtedness of the
Company and its Subsidiaries, in either case determined on a consolidated basis
eliminating intercompany loans;  provided that, notwithstanding anything to the
contrary in the definition of the term “Indebtedness”, for purposes of this
definition, “Indebtedness” shall include all non-contingent liabilities in
respect of letters of credit or instruments serving a similar function, in each
case which have been drawn upon by the beneficiary thereof and which were issued
or accepted for the account of the Company or any Restricted Subsidiary (in the
case of clause (a)) or the Company or any Subsidiary (in the case of clause
(b)), as applicable, by banks or other financial institutions, whether or not
representing obligations for borrowed money.

“Consolidated Interest Expense” means, with respect to the Company and its
Restricted Subsidiaries for any period, the interest expense of the Company and
its Restricted Subsidiaries during such period determined on a consolidated
basis in accordance with GAAP, and shall in any event include, without
limitation, (i) the amortization of debt discounts, (ii) the amortization of all
fees payable in connection with the incurrence of Indebtedness to the extent
included in interest expense and (iii) the portion of any Capitalized Lease
allocable to interest expense.

“Consolidated Net Income” for any period means consolidated net income or net
earnings (or any comparable line item) of the Company and its Restricted
Subsidiaries for such period, determined on a consolidated basis in accordance
with GAAP, but excluding (i) extraordinary or non-recurring items (except the
non-recurring gain expected to result from the Sale and Leaseback Transactions
permitted in Section 6.04(c))  and (ii) gains or losses resulting from changes
in accounting principles.





9

--------------------------------------------------------------------------------

 



“Consolidated Net Indebtedness” means, as of any date of determination thereof,
the difference (if positive) between (i) Consolidated Indebtedness of the
Company and its Restricted Subsidiaries minus (ii) the amount of Unrestricted
Cash and Unrestricted Permitted Investments,  in excess of $30,000,000, in each
case as of such date.

“Consolidated Net Worth” means, as of the date of any determination thereof the
amount of the capital stock accounts (net of treasury stock, at cost) plus (or
minus in the case of a deficit) the surplus in retained earnings of the Company
and its Subsidiaries on a consolidated basis as determined in accordance with
GAAP.

“Consolidated Tangible Assets” means, as of any date of determination thereof,
Consolidated Total Assets minus the Intangible Assets of the Company and its
Restricted Subsidiaries on such date.

“Consolidated Total Assets” means, as of the date of any determination thereof,
total assets of the Company and its Restricted Subsidiaries calculated in
accordance with GAAP on a consolidated basis as of such date.

“Consolidated Total Capitalization” means as of the date of any determination
thereof, the sum of (a) Consolidated Indebtedness of the Company and its
Subsidiaries on a consolidated basis as of such date plus (b) Consolidated Net
Worth as of such date.

“Co-Documentation Agent” means each of U.S. Bank National Association and Bank
of America, N.A., in its capacity as co-documentation agent for the credit
facility evidenced by this Agreement.

“Co-Syndication Agent” means each of Bank of the West, Citibank, N.A. and MUFG
Union Bank, N.A. in its capacity as a co-syndication agent for the credit
facility evidenced by this Agreement.

“Credit Event” means a Borrowing, the issuance, amendment, renewal or extension
of a Letter of Credit, an LC Disbursement or any of the foregoing.

“Credit Party” means the Administrative Agent, any Issuing Bank or any other
Lender.

“CTSL” means and Cubic Transportation Systems Limited, a limited liability
company incorporated under the laws of England and Wales with registration
number 01381707 whose registered office is at AFC House, Honeycrock Lane,
Salfords Redhill, Surrey RH1 5LA.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed, within two (2)
Business Days of the date required to be funded or paid, to (i) fund any portion
of its Loans, (ii) fund any portion of its participations in Letters of Credit
or (iii) pay over to any Credit Party any other amount required to be paid by it
hereunder, unless, in the case of clause (i) above, such Lender notifies the
Administrative Agent in writing that such failure is the result of such Lender’s
good faith determination that a condition precedent to funding (specifically
identified and including the particular default, if any) has not been satisfied,
(b) has notified the Company or any Credit Party in writing, or has made a
public statement to the effect, that it does not intend or expect to comply with
any of its funding obligations under this Agreement (unless such writing or
public statement indicates that such position is based on such Lender’s good
faith determination that a condition precedent (specifically identified and
including the particular default, if any) to funding a Loan under this Agreement
cannot be satisfied) or generally under other agreements in which it commits to
extend credit, (c) has failed, within three (3) Business Days after request by a
Credit Party or the Company, acting





10

--------------------------------------------------------------------------------

 



in good faith, to provide a certification in writing from an authorized officer
of such Lender that it will comply with its obligations (and is financially able
to meet such obligations as of the date of certification) to fund prospective
Loans and participations in then outstanding Letters of Credit under this
Agreement, provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon such Credit Party’s  and the Company’s receipt
of such certification in form and substance satisfactory to such Credit Party,
the Company and the Administrative Agent, or (d) has become the subject of (A) a
Bankruptcy Event or (B) a Bail-In Action.

 “Disclosed Matters” means the actions, suits, proceedings, events and
occurrences and the environmental matters disclosed in Schedules 3.05,  3.08 and
3.14.

“Disqualified Institution”  means (a) any entity specifically designated by the
Company as a “Disqualified Institution” in writing and delivered to the
Administrative Agent (for posting to the Lenders in accordance with Sections
9.01 and 9.04(e)) prior to the Effective Date, (b) any other entity that is
reasonably determined by the Company to be a competitor of the Company or its
subsidiaries and which is specifically identified in a written supplement to the
list of “Disqualified Institutions”, which supplement shall become effective
three (3) Business Days after delivery thereof to the Administrative Agent (for
posting to the Lenders in accordance with Sections 9.01 and 9.04(e)) and (c) in
the case of the foregoing clauses (a) and (b), any of such entities’ Affiliates
to the extent such Affiliates (x) are clearly identifiable as Affiliates of such
entities based solely on the similarity of such Affiliates’ and such entities’
names and (y) are not bona fide debt investment funds.  It is understood and
agreed that (i) the Company’s failure to deliver such list (or supplement
thereto) in accordance with Section 9.01 shall render such list (or supplement)
not received and not effective and (ii) “Disqualified Institution” shall exclude
any Person that the Company has designated as no longer being a “Disqualified
Institution” by written notice delivered to the Administrative Agent from time
to time in accordance with Section 9.01.

“Dividing Person” has the meaning assigned to such term in the definition of
“Division”.

“Division” means the statutory division of the assets, liabilities and/or
obligations of a Person (the “Dividing Person”) among two or more Persons
(whether pursuant to a “plan of division” or similar arrangement), which may or
may not include the Dividing Person and pursuant to which the Dividing Person
may or may not survive.

“Division Successor” means any Person that, upon the consummation of a Division
of a Dividing Person, holds all or any portion of the assets, liabilities and/or
obligations previously held by such Dividing Person immediately prior to the
consummation of such Division.  A Dividing Person which retains any of its
assets, liabilities and/or obligations after a Division shall be deemed a
Division Successor upon the occurrence of such Division.

“Dollars” or “$” refers to lawful money of the United States of America.

“Dollar Amount”  of any amount of any currency means, at the time of
determination thereof in accordance with Section 2.04, (a) if such amount is
expressed in Dollars, such amount, (b) if such amount is expressed in a Foreign
Currency, the equivalent of such amount in Dollars determined by using the rate
of exchange for the purchase of Dollars with such Foreign Currency last provided
(either by publication or otherwise provided to the Administrative Agent) by the
applicable Reuters source on the Business Day (New York City time) immediately
preceding the date of determination or if such service ceases to be available or
ceases to provide a rate of exchange for the purchase of Dollars with such
Foreign Currency, as provided by such other publicly available information
service which provides that rate of exchange at such time in place of Reuters
chosen by the Administrative Agent in its sole discretion (or if such service
ceases to be available or ceases to provide such rate of exchange, the
equivalent of such amount in Dollars





11

--------------------------------------------------------------------------------

 



as determined by the Administrative Agent using any method of determination it
deems appropriate in its sole discretion) and (c) if such amount is denominated
in any other currency, the equivalent of such amount in Dollars as determined by
the Administrative Agent using any method of determination it deems appropriate
in its sole discretion.

“Domestic Loan Party” means a Loan Party that is the Company or a Domestic
Subsidiary.

“Domestic Subsidiary” means a Subsidiary organized under the laws of a
jurisdiction located in the United States of America.

“Dormant Branch” means a branch of CTSL which does not trade (for itself or as
agent for any person) and does not own, legally or beneficially, assets
(including, without limitation, indebtedness owed to it) which in aggregate have
a value of $5,000,000 or more or its equivalent in other currencies.

“DQ List” has the meaning assigned to such term in Section 9.04(e) hereof.

“EBITDA” means with respect to any Person for any period (a) the sum of (i)
consolidated net income, (ii) consolidated interest expense (to the extent
deducted in determining consolidated net income), (iii) taxes, and (iv)
depreciation and amortization (to the extent deducted in determining
consolidated net income).

“ECP” means an “eligible contract participant” as defined in Section 1(a)(18) of
the Commodity Exchange Act or any regulations promulgated thereunder and the
applicable rules issued by the Commodity Futures Trading Commission and/or the
SEC.

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

“Electronic Signature”  means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.

 “Eligible Subsidiary” means (i) each Initial Subsidiary Borrower, (ii) any
Domestic Subsidiary that is a Restricted Subsidiary, (iii) CTSL, and (iv) any
other Foreign Subsidiary that is a Restricted Subsidiary and that is approved
from time to time by the Administrative Agent and each of the Lenders.

 “Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any





12

--------------------------------------------------------------------------------

 



Governmental Authority, relating to (i) the environment, (ii) preservation or
reclamation of natural resources, (iii) the management, release or threatened
release of any Hazardous Material or (iv) to health and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any of the
foregoing.

 “ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Company, is treated as a single employer under
Section 414(b) or (c) of the Code or Section 4001(14) of ERISA or, solely for
purposes of Section 302 of ERISA and Section 412 of the Code, is treated as a
single employer under Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the failure to satisfy
the “minimum funding standard” (as defined in Section 412 of the Code or
Section 302 of ERISA), whether or not waived; (c) the filing pursuant to
Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan; (d) the
incurrence by the Company or any of its ERISA Affiliates of any liability under
Title IV of ERISA with respect to the termination of any Plan; (e) the receipt
by the Company or any ERISA Affiliate from the PBGC or a plan administrator of
any notice relating to an intention to terminate any Plan or Plans or to appoint
a trustee to administer any Plan; (f) the incurrence by the Company or any of
its ERISA Affiliates of any liability with respect to the withdrawal or partial
withdrawal of the Company or any of its ERISA Affiliates from any Plan or
Multiemployer Plan; or (g) the receipt by the Company or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from the Company or any
ERISA Affiliate of any notice, concerning the imposition upon the Company or any
of its ERISA Affiliates of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“euro” and/or “€” means the single currency of the Participating Member States.

“Eurocurrency” when used in reference to a currency means an Agreed Currency and
when used in reference to any Loan or Borrowing, means that such Loan, or the
Loans comprising such Borrowing, bears interest at a rate determined by
reference to the Adjusted LIBO Rate.





13

--------------------------------------------------------------------------------

 



“Eurocurrency Payment Office” of the Administrative Agent means, for each
Foreign Currency, the office, branch, affiliate or correspondent bank of the
Administrative Agent for such currency as specified from time to time by the
Administrative Agent to the Company and each Lender.

 “Event of Default” has the meaning assigned to such term in Article VII.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 “Excluded Swap Obligation” means, with respect to any Loan Party, any Specified
Swap Obligation if, and to the extent that, all or a portion of the Guarantee of
such Loan Party of, or the grant by such Loan Party of a security interest to
secure, such Specified Swap Obligation (or any Guarantee thereof) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Loan Party’s failure for any
reason to constitute an ECP at the time the Guarantee of such Loan Party or the
grant of such security interest becomes or would become effective with respect
to such Specified Swap Obligation.  If a Specified Swap Obligation arises under
a master agreement governing more than one swap, such exclusion shall apply only
to the portion of such Specified Swap Obligation that is attributable to swaps
for which such Guarantee or security interest is or becomes illegal.

“Excluded Taxes”  means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan, Letter of Credit or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan, Letter of Credit or Commitment (other than
pursuant to an assignment request by the Company under Section 2.18(b)) or (ii)
such Lender changes its lending office, except in each case to the extent that,
pursuant to Section 2.16, amounts with respect to such Taxes were payable either
to such Lender’s assignor immediately before such Lender acquired the applicable
interest in a Loan, Letter of Credit or Commitment or to such Lender immediately
before it changed its lending office, (c) Taxes attributable to such Recipient’s
failure to comply with Section 2.16(f), (d) any U.S. withholding Taxes imposed
under FATCA and (e) Taxes compensated for by an increased payment under Section
2.16(j)(i), or Taxes which would have been compensated for by an increased
payment under Section 2.16(j)(i), but were not so compensated solely because one
of the exclusions in Section 2.16(j)(iii) applied.

 “Existing Credit Agreement” has the meaning assigned to such term in the
recitals.

“Existing Letters of Credit” means those letters of credit more particularly
described on Schedule 1.01.

“Facility Termination Date” means the date when all Commitments have expired or
been terminated and the principal of and interest on each Loan and all fees and
other Obligations payable hereunder have been paid in full in cash (other than
(a) obligations under any Swap Agreement or any Banking Services Agreement to
the extent such obligations are not yet due and payable, (b) the Company’s
obligations under Article X which expressly survive the termination of this
Agreement and for which no claim has been made, and (c) other Obligations
expressly stated to survive such payment and termination), and all Letters of
Credit shall have expired or terminated (other than Letters of Credit as to
which other





14

--------------------------------------------------------------------------------

 



arrangements with respect thereto satisfactory to the Administrative Agent and
applicable Issuing Bank shall have been made) and all LC Disbursements shall
have been reimbursed.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.

“FATCA Deduction” means a deduction or withholding from a payment under a
Financing Document required by FATCA.

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions
(as determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
NYFRB as the effective federal funds rate; provided that if the Federal Funds
Effective Rate as so determined would be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement.

“Fee Letter” means the letter dated March 21, 2019, between the Company and the
Administrative Agent setting forth certain fees to be paid by the Company to the
Administrative Agent.

“Financial Officer” means the president, chief financial officer, principal
accounting officer, treasurer or controller of the Company.

“Financing Documents” means this Agreement (including schedules and exhibits
hereto), the Notes, if any, evidencing Loans, the Subsidiary Guarantee, each
Borrowing Subsidiary Agreement, each Borrowing Subsidiary Termination, any
Letter of Credit applications and any Letter of Credit Agreement.  Any reference
in this Agreement or any other Financing Document to a Financing Document shall
include all appendices, exhibits or schedules thereto, and all amendments,
restatements, supplements or other modifications thereto, and shall refer to
this Agreement or such Financing Document as the same may be in effect at any
and all times such reference becomes operative.

“Foreign Currencies” means Agreed Currencies other than Dollars.

“Foreign Currency Exposure” means, at any time, the sum of (a) the Dollar Amount
of the outstanding principal amount of all Lenders’ Revolving Loans denominated
in a Foreign Currency at such time and (b) the Foreign Currency LC Exposure at
such time.

“Foreign Currency Fluctuation Test Date” means each of the following days (a)
the last Business Day of each of March, June, September and December, (b) while
an Event of Default has occurred and is continuing, on any Business Day during
the continuance thereof chosen by the Administrative Agent, and (c) on each day
that a Credit Event occurs.

“Foreign Currency LC Exposure” means, at any time, the sum of (a) the Dollar
Amount of the aggregate undrawn and unexpired amount of all outstanding Foreign
Currency Letters of Credit at such time plus (b) the aggregate principal Dollar
Amount of all LC Disbursements in respect of Foreign Currency Letters of Credit
that have not yet been reimbursed at such time.

“Foreign Currency Letter of Credit” means a Letter of Credit denominated in a
Foreign Currency.





15

--------------------------------------------------------------------------------

 



“Foreign Currency Sublimit” means $200,000,000.

“Foreign Lender” means (a) if the applicable Borrower is a U.S. Person, a Lender
that is not a U.S. Person, and (b) if the applicable Borrower is not a U.S.
Person, a Lender that is resident or organized under the laws of a jurisdiction
other than that in which such Borrower is resident for tax purposes.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“Foreign Subsidiary Borrower” means any Borrower that is a Foreign Subsidiary.

“Funded Debt” of any Person means (i) at all times prior to the Note Purchase
Termination Date, (a) all Indebtedness of such Person for borrowed money or
which has been incurred in connection with the acquisition of assets in each
case having a final maturity of one or more than one year from the date of
origin thereof (or which is renewable or extendible at the option of the obligor
for a period or periods more than one year from the date of origin), including
all payments in respect thereof that are required to be made within one year
from the date of any determination of Funded Debt, whether or not the obligation
to make such payments shall constitute a current liability of the obligor under
GAAP, (b) all Capitalized Rentals of such Person, and (c) all Guaranties by such
Person of Funded Debt of others and (ii) at all times on and after the Note
Purchase Termination Date, all Indebtedness of such Person for borrowed money or
which has been incurred in connection with the acquisition of assets in each
case having a final maturity of one or more than one year from the date of
origin thereof (or which is renewable or extendible at the option of the obligor
for a period or periods more than one year from the date of origin), including
all payments in respect thereof that are required to be made within one year
from the date of any determination of Funded Debt, whether or not the obligation
to make such payments shall constitute a current liability of the obligor under
GAAP.

“GAAP” means (i) at all times prior to the Note Purchase Termination Date,
generally accepted accounting principles in the United States of America and
(ii) at all times on and after the Note Purchase Termination Date, generally
accepted accounting principles in the United States of America, subject to the
provisions of Section 1.05;  provided, that any reference to the application of
GAAP to a Foreign Subsidiary (and not as a consolidated Subsidiary of the
Borrowers) shall mean generally accepted accounting principles or equivalent in
effect from time to time in the jurisdiction of organization of such Foreign
Subsidiary.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Guarantee” means, with respect to any Person, any obligation (except the
endorsement in the ordinary course of business of negotiable instruments for
deposit or collection) of such Person guaranteeing or in effect guaranteeing any
Indebtedness, dividend or other obligation of any other Person in any manner,
whether directly or indirectly, including (without limitation) obligations
incurred through an agreement, contingent or otherwise, by such Person:

(a)         to purchase such Indebtedness or obligation or any property
constituting security therefor;

(b)         to advance or supply funds (i) for the purchase or payment of such
Indebtedness or obligation, or (ii) to maintain any working capital or other
balance sheet condition or any income statement condition of any other Person or
otherwise to advance or make available funds for the purchase or payment of such
Indebtedness or obligation;





16

--------------------------------------------------------------------------------

 



(c)         to lease properties or to purchase properties or services primarily
for the purpose of assuring the owner of such Indebtedness or obligation of the
ability of any other Person to make payment of the Indebtedness or obligation;
or

(d)         otherwise to assure the owner of such Indebtedness or obligation
against loss in respect thereof.

The amount of any Guarantee of any guaranteeing Person shall be deemed to be the
lower of (a) an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Guarantee is made and (b) the maximum amount
for which such guaranteeing person may be liable pursuant to the terms of the
instrument embodying such Guarantee, unless such primary obligation and the
maximum amount for which such guaranteeing person may be liable are not stated
or determinable, in which case, the amount of such Guarantee shall be such
guaranteeing person’s maximum reasonably anticipated liability in respect
thereof (assuming such person is required to perform thereunder) as determined
by such Person in good faith.

“Guaranteed Obligations” has the meaning assigned to such term in Article X.

“Guarantor” means each Domestic Subsidiary that is a Restricted Subsidiary now
existing or hereafter created that is a party to the Subsidiary Guarantee;
provided that in no event shall any SPE be required to be a Guarantor.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“HQ Lease Documents” means, that certain Participation Agreement dated as of
February 5, 2019 among the Company, Bankers Commercial Corporation, a California
corporation, MUFG Union Bank, N.A., as Collateral Agent, MUFG BANK, LTD., as
Administrative Agent and the rent assignees from time to time party thereto and
all other certificates, agreements, documents and instruments executed and
delivered, in each case, by or on behalf of any Loan Party in connection with
the foregoing, including, without limitation, all construction and development
agreements, consent agreements, lease agreements, ground lease agreements,
confirmation letters, rent assignment agreements and subcontractor assignment
and consent agreements, in each case, as amended, modified, supplemented,
renewed or extended from time to time.

“IBA” has the meaning assigned to such term in Section 1.06.

“Impacted AUD Rate Interest Period” has the meaning assigned to such term in the
definition of “AUD Rate”.

“Impacted LIBO Rate Interest Period” has the meaning assigned to such term in
the definition of “LIBO Rate”.

“Increasing Lender” has the meaning assigned to such term in Section 2.20.

“Incremental Term Loan” has the meaning assigned to such term in Section 2.20.

“Incremental Term Loan Amendment” has the meaning assigned to such term in
Section 2.20.





17

--------------------------------------------------------------------------------

 



“Indebtedness” with respect to any Person means, at any time, without
duplication:

(a)         its liabilities for borrowed money, including, obligations of such
Person evidenced by bonds, debentures, notes or similar instruments;

(b)         its liabilities for the deferred purchase price of property acquired
by such Person (excluding (a) accounts payable arising in the ordinary course of
business, but including all liabilities created or arising under any conditional
sale or other title retention agreement with respect to any such property and
(b) obligations which are being contested in good faith by appropriate
proceedings and for which adequate reserves have been set aside in accordance
with GAAP);

(c)         all Capital Lease Obligations;

(d)         all liabilities for borrowed money (excluding prepaid interest
thereon) secured by any Lien with respect to any property owned by such Person
(whether or not it has assumed or otherwise become liable for such liabilities);

(e)         all its liabilities in respect of letters of credit or instruments
serving a similar function issued or accepted for its account by banks and other
financial institutions, whether or not representing obligations for borrowed
money, but excluding, without duplication (i) any commercial letter of credit
entered into in the ordinary course of business by any such bank or other
financial institution relating to the export or import of properties or any
letter of credit entered into in the ordinary course of business by any such
bank or other financial institution relating to the performance by such Person
of its obligations under any contract or agreement (other than any note, credit,
loan or other financial instrument or like agreement) and (ii) the undrawn
amount of any letter of credit;

(f)         net obligations in respect of Swaps of such Person (as determined in
accordance with, and, excluding the Swaps not constituting Indebtedness pursuant
to, the definition of “Swaps”); and

(g)         any Guarantee of such Person with respect to liabilities of a type
described in any of clauses (a) through (f) hereof.

Notwithstanding the foregoing, “Indebtedness” of any Person shall not include
(y) payment of bonuses or other deferred compensation to employees of such
Person or any of its Subsidiaries or (z) any contingent purchase price
adjustment, contingent payment, earnout, or contingent deferred payment
obligation of a similar nature incurred in connection with an acquisition
unless, in the case of this clause (z), required to be reflected as a liability
on the balance sheet of such Person in accordance with GAAP.

 “Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Financing Document and (b) to the extent not otherwise described
in clause (a) hereof, Other Taxes.

“Indemnitee” has the meaning assigned to such term in Section 9.03(b).

“Ineligible Institution” has the meaning assigned to such term in Section
9.04(b).

“Information” has the meaning assigned to such term in Section 9.12.





18

--------------------------------------------------------------------------------

 



“Initial Subsidiary Borrower” means each of Cubic Transportation Systems, Inc.,
a California corporation and Cubic Defense Applications, Inc., a California
corporation.

 “Insolvency Regulation” shall mean the Regulation EU 2015/848 of the European
Parliament and of the Council of 20 May 2015 on insolvency proceedings (recast).

“Intangible Assets” means the aggregate amount, for the Company and its
Restricted Subsidiaries on a consolidated basis, of all assets classified as
intangible assets under GAAP, including, without limitation, in each case solely
to the extent classified as intangible assets under GAAP, customer lists,
acquired technology, goodwill, computer software, trademarks, patents,
copyrights, organization expenses, franchises, licenses, trade names, brand
names, mailing lists, catalogs, unamortized debt discount and capitalized
research and development costs.

“Interest Election Request” means a request by the applicable Borrower to
convert or continue a Borrowing in accordance with Section 2.07 substantially in
the form attached hereto as Exhibit G-2 or such other form as may be approved by
the Administrative Agent.

 “Interest Payment Date” means (a) with respect to any ABR Loan, the first day
of each January, April, July and October and the Maturity Date and (b) with
respect to any Eurocurrency Loan, the last day of the Interest Period applicable
to the Borrowing of which such Loan is a part and, in the case of a Eurocurrency
Borrowing with an Interest Period of more than three months’ duration, each day
prior to the last day of such Interest Period that occurs at intervals of three
months’ duration after the first day of such Interest Period and the Maturity
Date.

“Interest Period” means, with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Company may elect;  provided, that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (ii) any Interest Period
pertaining to a Eurocurrency Borrowing that commences on the last Business Day
of a calendar month (or on a day for which there is no numerically corresponding
day in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period.  For purposes
hereof, the date of a Borrowing initially shall be the date on which such
Borrowing is made and thereafter shall be the effective date of the most recent
conversion or continuation of such Borrowing.

“IRS” means the United States Internal Revenue Service.

“Issuing Bank” means each of JPMorgan Chase Bank, N.A.,  Bank of the West,
Citibank, N.A. and MUFG Union Bank, N.A. and each other Lender designated by the
Company as an “Issuing Bank” hereunder that has agreed to such designation (and
is reasonably acceptable to the Administrative Agent), each in its capacity as
the issuer of Letters of Credit hereunder and its successors in such capacity as
provided in Section 2.05(i).  Each Issuing Bank may, in its discretion, arrange
for one or more Letters of Credit to be issued by Affiliates of such Issuing
Bank, in which case the term “Issuing Bank” shall include any such Affiliate
with respect to Letters of Credit issued by such Affiliate. Each reference
herein to the “Issuing Bank” in connection with a Letter of Credit or other
matter shall be deemed to be a reference to the relevant Issuing Bank with
respect thereto, and, further, references herein to “the Issuing Bank” shall be
deemed to refer to each of the Issuing Banks or the relevant Issuing Bank, as
the context requires.

“Judgment Currency” has the meaning assigned to such term in Section 9.15.





19

--------------------------------------------------------------------------------

 



“LC Collateral Account” has the meaning assigned to such term in Section
2.05(j).

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn Dollar
Amount of all outstanding Letters of Credit at such time plus (b) the aggregate
Dollar Amount of all LC Disbursements that have not yet been reimbursed by or on
behalf of the Company at such time.  The LC Exposure of any Lender at any time
shall be its Applicable Percentage of the LC Exposure at such time.

“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.

“Lenders” means the Persons listed on Schedule 2.01A and any other Person that
shall have become a Lender hereunder pursuant to Section 2.20 or pursuant to an
Assignment and Assumption or otherwise, other than any such Person that ceases
to be a party hereto pursuant to an Assignment and Assumption or
otherwise.  Unless the context otherwise requires, the term “Lenders” includes
the Issuing Banks.

“Letter of Credit” means any letter of credit issued pursuant to this Agreement
and shall include the Existing Letters of Credit.

“Letter of Credit Agreement” has the meaning assigned to such term in Section
2.05(b).

“Letter of Credit Commitment” means, with respect to each Issuing Bank, the
commitment of such Issuing Bank to issue Letters of Credit hereunder.  The
initial amount of each Issuing Bank’s Letter of Credit Commitment is set forth
on Schedule 2.01B, or if an Issuing Bank has entered into an Assignment and
Assumption, the amount set forth for such Issuing Bank as its Letter of Credit
Commitment in the Register maintained by the Administrative Agent.  The Letter
of Credit Commitment of an Issuing Bank may be modified from time to time by
agreement between such Issuing Bank and the Company, and notified to the
Administrative Agent.

“Leverage Ratio” means either the Total Leverage Ratio or the Net Leverage
Ratio, as applicable in accordance with Section 6.01.

“LIBO Interpolated Rate” means, at any time, with respect to any LIBOR Quoted
Currency, for any Interest Period, the rate per annum (rounded to the same
number of decimal places as the LIBO Screen Rate) determined by the
Administrative Agent (which determination shall be conclusive and binding absent
manifest error) to be equal to the rate that results from interpolating on a
linear basis between: (a) the LIBO Screen Rate for the longest period (for which
the LIBO Screen Rate is available for the applicable LIBOR Quoted Currency) that
is shorter than the Impacted LIBO Rate Interest Period; and (b) the LIBO Screen
Rate for the shortest period (for which the LIBO Screen Rate is available for
the applicable LIBOR Quoted Currency) that exceeds the Impacted LIBO Rate
Interest Period, in each case, at such time; provided that if any LIBO
Interpolated Rate shall be less than zero, such rate shall be deemed to be zero
for the purposes of this Agreement.

“LIBO Rate” means, with respect to any Eurocurrency Borrowing denominated in any
LIBOR Quoted Currency and for any Interest Period, the LIBO Screen Rate at
approximately 11:00 a.m., London time, on the Quotation Day for such LIBOR
Quoted Currency; provided that if the LIBO Screen Rate shall not be available at
such time for such Interest Period (an “Impacted LIBO Rate Interest Period”)
with respect to such LIBOR Quoted Currency then the LIBO Rate shall be the LIBO
Interpolated Rate.





20

--------------------------------------------------------------------------------

 



 “LIBO Screen Rate”  means, for any day and time, with respect to any
Eurocurrency Borrowing denominated in any LIBOR Quoted Currency and for any
Interest Period, the London interbank offered rate as administered by ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate) for such LIBOR Quoted Currency for a period equal in length to
such Interest Period as displayed on such day and time on pages LIBOR01 or
LIBOR02 of the Reuters screen that displays such rate (or, in the event such
rate does not appear on a Reuters page or screen, on any successor or substitute
page on such screen that displays such rate, or on the appropriate page of such
other information service that regularly publishes such rate in the ordinary
course of such information services’ business from time to time as selected by
the Administrative Agent in its reasonable discretion); provided that if the
LIBO Screen Rate as so determined would be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement.

“LIBOR Quoted Currency” means (a) Dollars, (b) euro, (c) Pounds Sterling and (d)
any other Agreed Currencies (other than Australian Dollars) with respect to
which a London interbank offered rate is administered by ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate) for such Agreed Currency and which is displayed a Reuters page or screen
(or, in the event such rate does not appear on a Reuters page or screen, on the
appropriate page of such other information service that regularly publishes such
rate in the ordinary course of such information services’ business from time to
time as selected by the Administrative Agent in its reasonable discretion).

“Lien”  means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities;  provided that
in no event shall an operating lease or an agreement to sell be deemed to
constitute a Lien.

“LLC” means any Person that is a limited liability company under the laws of its
jurisdiction of formation.

 “Loan Parties” means, collectively, the Borrowers and the Guarantors.

“Loans” means the loans made by the Lenders to the Borrowers pursuant to this
Agreement.

“Local Law Joint Ventures” means any Person (the “JV”) which Cubic or a
Restricted Subsidiary owns Equity Interests in and with respect to which a
percentage of the Equity Interests of such JV must be held by certain Persons
resident in the judication in which such JV is formed in order to facilitate
sales by such JV and for certain tax purposes. Local Law Joint Ventures may be
Unrestricted Subsidiaries.

“Local Time” means (i) New York City time in the case of a Loan, Borrowing or LC
Disbursement denominated in Dollars and (ii) local time in the case of a Loan,
Borrowing or LC Disbursement denominated in a Foreign Currency (it being
understood that such local time shall mean London, England time unless Company
is otherwise notified by the Administrative Agent, which such notification will
take effect one (1) Business Day after Company’s receipt thereof).

 “Margin Stock” means margin stock within the meaning of Regulation T,
Regulation U and Regulation X, as applicable.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or financial condition of the Company and its Restricted
Subsidiaries taken as a whole, (b) the ability of any Borrower or any Guarantor
to perform any of its obligations under this Agreement and the other





21

--------------------------------------------------------------------------------

 



Financing Documents, taken as a whole, (c) the validity or enforceability of any
of the Financing Documents, or (d) the rights of or benefits available to the
Lenders or the Administrative Agent under this Agreement and the other Financing
Documents, taken as a whole.

“Material Subsidiary” has the meaning assigned to such term in Section 5.11.

“Material Indebtedness” means (i) Indebtedness (other than the Loans and Letters
of Credit), or obligations in respect of one or more Swaps, of any one or more
of the Company, any Restricted Subsidiary or Guarantor in an aggregate principal
amount exceeding $10,000,000 and (ii) Indebtedness under the Note Purchase
Agreement.  For purposes of determining Material Indebtedness, the “principal
amount” of the obligations of the Company or any Restricted Subsidiary in
respect of any Swap Agreement at any time shall be determined in accordance with
the definition of “Swaps.”

“Maturity Date” means April 30, 2024.

“Maximum Rate” has the meaning assigned to such term in Section 9.13.

“Most Favored Provisions” has the meaning specified in Section 6.13.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Net Leverage Ratio” means, as of the last day of any fiscal quarter of the
Company and its Restricted Subsidiaries on a consolidated basis, the ratio on a
rolling four fiscal quarter basis of (i) (x) Consolidated Net Indebtedness minus
(y) to the extent included in Consolidated Indebtedness, all Indebtedness
attributable to undrawn letters of credit (including, without duplication,
Indebtedness in the form of Guarantees with respect to letters of credit) to
(ii) Consolidated Adjusted EBITDA.

“Note” means any of the promissory notes executed pursuant to Section 2.09(e),
as amended, modified, supplemented, renewed or extended from time to time.

“Note Purchase Agreement” means that certain Second Amended and Restated Note
Purchase and Private Shelf Agreement (including all exhibits and schedules
attached thereto) dated as of August 11, 2016, between the Company and certain
Guarantors on the one hand, and the Purchasers (as defined therein) on the other
hand, as it may be amended, restated, supplemented or otherwise modified from
time to time, together “with any renewals, extensions, replacements and
refinancings (notwithstanding whether such replacements or refinancings are
entered into with the Purchasers party thereto as of the Effective Date or any
other Person) thereof.

“Note Purchase Termination Date” means the latest of (x) the date following the
last day of the Issuance Period (as defined in the Note Purchase Agreement), (y)
the date upon which all Notes (as defined in the Note Purchase Agreement) have
been repaid in full and (z) the date upon which all amounts (other than
contingent indemnification obligations not yet due and payable) owing under any
Transaction Document (as defined in the Note Purchase Agreement) have been paid.

“Note Purchase Trigger Date” means the earlier of (a) the latest of (x) the date
following the last day of the Issuance Period (as defined in the Note Purchase
Agreement), (y) the date upon which all Notes (as defined in the Note Purchase
Agreement) have been repaid in full and (z) the date upon which all amounts
(other than contingent indemnification obligations not yet due and payable)
owing under any Transaction Document (as defined in the Note Purchase Agreement)
have been paid and (b) the date upon which the Note Purchase Agreement is
amended so that the financial covenants set forth therein conform in all
material respects to the covenants set forth in Section 6.01(b).





22

--------------------------------------------------------------------------------

 



“NYFRB” means the Federal Reserve Bank of New York.

“NYFRB Rate”  means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m., New York City time, on such day
received by the Administrative Agent from a federal funds broker of recognized
standing selected by it; provided,  further, that if any of the aforesaid rates
as so determined would be less than zero, such rate shall be deemed to be zero
for purposes of this Agreement.

“Obligations” means all liabilities and obligations of the Borrowers, whether
now existing or hereafter incurred, created or arising and whether direct or
indirect, absolute or contingent, due or to become due, arising out of or in
connection with this Agreement, including, without limitation, all principal of
and interest on the Loans, all fees, expenses, indemnities and other amounts
payable by any Borrower under this Agreement or any other Financing Document
(including interest and fees accruing after the filing of a petition or
commencement of a case by or with respect to any Borrower seeking relief under
any applicable federal and state laws pertaining to bankruptcy, reorganization,
arrangement, moratorium, readjustment of debts, dissolution, liquidation or
other debtor relief, specifically including, without limitation, the Bankruptcy
Code and any fraudulent transfer and fraudulent conveyance laws, whether or not
the claim for such interest is allowed in such proceeding);  provided that the
definition of “Obligations” shall not create or include any guarantee by any
Loan Party of (or grant of security interest by any Loan Party to support, as
applicable) any Excluded Swap Obligations of such Loan Party for purposes of
determining any obligations of any Loan Party.

“OFAC” means the Office of Foreign Assets Control of the U.S. Department of the
Treasury.

“Original Jurisdiction” means, in relation to a Loan Party, the jurisdiction
under whose laws that Loan Party was incorporated as at the date of this
Agreement or, in the case of a Subsidiary Borrower that becomes a party to this
Agreement pursuant to Section 2.21, as at the date on which that Subsidiary
Borrower becomes a party to this Agreement.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Financing Document, or sold or assigned an interest in any Loan, Letter of
Credit or Financing Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Financing Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.18).

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurocurrency borrowings by U.S.-managed
banking offices of depository institutions (as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time)
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate.





23

--------------------------------------------------------------------------------

 



“Overnight Foreign Currency Rate” means, for any amount payable in a Foreign
Currency, the rate of interest per annum as determined by the Administrative
Agent at which overnight or weekend deposits in the relevant currency (or if
such amount due remains unpaid for more than three (3) Business Days, then for
such other period of time as the Administrative Agent may reasonably elect) for
delivery in immediately available and freely transferable funds would be offered
by the Administrative Agent to major banks in the interbank market upon request
of such major banks for the relevant currency as determined above and in an
amount comparable to the unpaid principal amount of the related Credit Event,
plus any taxes, levies, imposts, duties, deductions, charges or withholdings
imposed upon, or charged to, the Administrative Agent by any relevant
correspondent bank in respect of such amount in such relevant currency.

“Participant” has the meaning assigned to such term in Section 9.04(c) hereof.

“Participant Register” has the meaning assigned to such term in Section 9.04(c)
hereof.

“Participating Member State” means any member state of the European Union that
adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European Union relating to economic and monetary union.

“Party” has the meaning assigned to such term in Section 2.16(j)(vi)(B) hereof.

“Patriot Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permits” has the meaning assigned to such term in Section 3.08(i) hereof.

“Permitted Acquisition” means the acquisition of all or substantially all of the
assets, all or a substantial part of, a business, division, brand or product
line, or all or substantially all of the stock of any Person (such Person being
the “Target”) that is engaged in a line of business which is substantially
related to that of the Company or any Restricted Subsidiary and with respect to
which:

(a)         such acquisition was approved by each Person’s (including the
Target’s) Board of Directors (or other similar governing body);

(b)         at the time of such proposed acquisition and immediately after
giving effect thereto, no Default would exist;

(c)         at the time of such proposed acquisition and immediately after
giving effect thereto, the Company and the Restricted Subsidiaries are in
compliance, on a pro forma basis, with a ratio that is less than or equal to a
ratio equal to (i) the numerator of the maximum applicable Leverage Ratio
permitted under Section 6.01(a) or Section 6.01(b) at such time (including, if
applicable, giving effect to the impact of any Adjusted Covenant Period to the
extent elected by the Company in accordance with Section 6.01(a) or Section
6.01(b))  minus 0.25 to (ii) 1.00 recomputed as of the last day of the most
recently ended fiscal quarter of the Company for which financial statements have
been delivered (such compliance to be confirmed by an officer’s certificate in a
form satisfactory to the Administrative Agent); and

(d)         the Company shall have given the Administrative Agent prior written
notice, together with, if the total consideration being paid in connection with
such acquisition (including,





24

--------------------------------------------------------------------------------

 



without limitation, assumed Indebtedness or Preferred Stock) exceeds
$50,000,000, such documents and information as the Administrative Agent may
reasonably request and which are reasonably available to the Company at such
time.

“Permitted Encumbrances”  means Liens permitted by any of clauses (a) through
(d), (i), (k), (l) and (p) of Section 6.03.

“Permitted Factoring Program”  means the sale by the Company or its Subsidiaries
of accounts receivable originated by the Company or such Subsidiaries (a) to a
third-party factor in the ordinary course of business and on a basis that is
non-recourse to the Company or its Subsidiaries other than limited recourse
customary for factoring transactions of a similar kind, so long as the aggregate
outstanding amount of all such accounts receivable shall not exceed $30,000,000
at any time, or (b) pursuant to any other similar monetization of accounts
receivable originated by the Company or such Subsidiaries, so long as the
aggregate outstanding amount of all such accounts receivable which are subject
to any such sale or similar factoring transaction shall not exceed $100,000,000
at any time.

“Permitted Investments” means:

(a)         direct obligations of, or obligations the principal of and interest
on which are unconditionally guaranteed by, the United States of America (or of
any agency thereof to the extent such obligations are backed by the full faith
and credit of the United States of America) or any member of the European Union
(or of any agency or instrumentality thereof whose obligations constitute full
faith and credit obligations of any member of the European Union), in each case
maturing within one year from the date of acquisition thereof;

(b)         investments in commercial paper maturing within 270 days from the
date of acquisition thereof and having, at such date of acquisition, a credit
rating of A-2 (or the equivalent thereof) or better by S&P or P-2 (or the
equivalent thereof) or better by Moody’s;

(c)         investments in certificates of deposit, banker’s acceptances and
time deposits maturing within 180 days from the date of acquisition thereof
issued or guaranteed by or placed with, and money market deposit accounts issued
or offered by, (i) any domestic office of any commercial bank organized under
the laws of the United States of America or any State thereof which has a
combined capital and surplus and undivided profits of not less than $500,000,000
or (ii) any bank organized under the laws of a country other than the United
State of America which has a combined capital and surplus and undivided profits
of not less than $100,000,000;

(d)         fully collateralized repurchase agreements with a term of not more
than thirty (30) days for securities described in clause (a) above and entered
into with a financial institution satisfying the criteria described in
clause (c) above;

(e)         marketable short-term money market and similar highly liquid funds
either (i) having assets in excess of $500,000,000 or (ii) having a rating of at
least A-2 or P-2 from either S&P or Moody’s (or, if at any time neither S&P nor
Moody’s shall be rating such obligations, an equivalent rating from another
nationally recognized rating service);

(f)         cash in Agreed Currencies and other currencies held by the Company
or its Subsidiaries from time to time in the ordinary course of business;





25

--------------------------------------------------------------------------------

 



(g)         in the case of any Foreign Subsidiary, other short-term investments
that are analogous to the foregoing, are of comparable credit quality and are
customarily used by Persons in the jurisdiction of such Foreign Subsidiary for
cash management purposes.

 “Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Company or any ERISA Affiliate
is (or, if such plan were terminated, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Plan Asset Regulations” means 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA, as amended from time to time.

“Pounds Sterling” means the lawful currency of the United Kingdom.

“Preferred Stock” means any class of capital stock (or other equity interests)
of a Person that is preferred over any other class of capital stock (or other
equity interests) of such Person as to the payment of dividends or other
distributions or the payment of any amount upon liquidation or dissolution of
such Person.

“Prime Rate”  means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Board in Federal
Reserve Statistical Release H.15 (519) (Selected Interest Rates) as the “bank
prime loan” rate or, if such rate is no longer quoted therein, any similar rate
quoted therein (as reasonably determined by the Administrative Agent) or any
similar release by the Board (as reasonably determined by the Administrative
Agent). Each change in the Prime Rate shall be effective from and including the
date such change is publicly announced or quoted as being effective.

[***].

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Quotation Day” means, with respect to any Eurocurrency Borrowing denominated in
a LIBOR Quoted Currency for any Interest Period, (i) if the currency is Pounds
Sterling, the first day of such Interest Period, (ii) if the currency is euro,
the day that is two (2) TARGET2 Days before the first day of such Interest
Period, and (iii) for any other currency, two (2) Business Days prior to the
commencement of such Interest Period (unless, in each case, market practice
differs in the relevant market where the LIBO Rate for such currency is to be
determined, in which case the Quotation Day will be determined by the
Administrative Agent in accordance with market practice in such market (and if
quotations would normally be given on more than one day, then the Quotation Day
will be the last of those days)).

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Bank, as applicable.

“Reference Bank Rate” means the arithmetic mean of the rates (rounded upwards to
four decimal places)  supplied to the Administrative Agent at its request by the
Reference Banks (as the case may be) as of the applicable time on the Quotation
Day for Loans in the applicable currency and the applicable Interest Period as
the rate at which the relevant Reference Bank could borrow funds in the London
(or other





26

--------------------------------------------------------------------------------

 



applicable) interbank market in the relevant currency and for the relevant
period, were it to do so by asking for and then accepting interbank offers in
reasonable market size in that currency and for that period.

“Reference Banks” means such banks as may be appointed by the Administrative
Agent in consultation with the Company.  No Lender shall be obligated to be a
Reference Bank without its consent.

“Register” has the meaning set forth in Section 9.04(b).

“Regulation T” means Regulation T of the Board, as the same is from time to time
in effect, and all official rulings and interpretations thereunder or thereof.

“Regulation U” means Regulation U of the Board, as the same is from time to time
in effect, and all official rulings and interpretations thereunder or thereof.

“Regulation X” means Regulation X of the Board, as the same is from time to time
in effect, and all official rulings and interpretations thereunder or thereof.

 “Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents, advisors
and representatives of such Person and such Person’s Affiliates.

“Rentals” means and includes as of the date of any determination thereof all
fixed payments (including as such all payments which the lessee is obligated to
make to the lessor on termination of the lease or surrender of the property)
payable by the Company or a Restricted Subsidiary, as lessee or sublessee under
a lease of real or personal property, but shall be exclusive of any amounts
required to be paid by the Company or a Restricted Subsidiary (whether or not
designated as rents or additional rents) on account of maintenance, repairs,
insurance, taxes and similar charges.

“Required Lenders” means, subject to Section 2.19, at any time, Lenders having
Revolving Credit Exposures and unused Commitments representing more than 50% of
the sum of the total Revolving Credit Exposures and unused Commitments of all
Lenders at such time.

“Responsible Officer” means any Senior Financial Officer and any other officer
of the Company with responsibility for the administration of the relevant
portion of this Agreement or any other Financing Document.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Company or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Company or any Subsidiary or any option,
warrant or other right to acquire any such Equity Interests in the Company or
any Subsidiary.  The amount of any Restricted Payment made other than in the
form of cash or cash equivalents shall be the fair market value thereof (as
reasonably determined by the Company in good faith).

“Restricted Subsidiary” means (i) any Subsidiary Borrower and (ii) any other
Subsidiary (a) of which more than 80% (by number of votes) of the Equity
Interests with voting power is beneficially owned, directly or indirectly, by
the Company and (b) if applicable, as so designated within the limitations of
Section 6.07.  An SPE may be either a Restricted Subsidiary or an Unrestricted
Subsidiary.

“Reuters” means Thomson Reuters Corp.





27

--------------------------------------------------------------------------------

 



“Revolver Increase” has the meaning set forth in Section 2.20.

“Revolving Credit Commitment Fee” has the meaning set forth in Section 2.11(a).

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans and its
LC Exposure at such time.

“Revolving Loan” means a Loan made pursuant to Section 2.01.

“Revolving Loan Commitment” means, with respect to each Lender, the commitment
of such Lender to make Revolving Loans and to acquire participations in Letters
of Credit hereunder, expressed as an amount representing the maximum aggregate
amount of such Lender’s Revolving Credit Exposure hereunder, as such commitment
may be (a) increased pursuant to Section 2.20, (b) reduced or terminated from
time to time pursuant to Section 2.08(b) and (c) reduced or increased from time
to time pursuant to assignments by or to such Lender pursuant to Section 9.04.
 The initial amount of each Lender’s Revolving Loan Commitment is set forth on
Schedule 2.01A opposite such Lender’s name under the heading “Commitment”, or in
the Assignment and Assumption or other documentation or record (as such term is
defined in Section 9-102(a)(70) of the New York Uniform Commercial Code)
contemplated hereby pursuant to which such Lender shall have assumed its
Revolving Loan Commitment, as applicable.  The aggregate amount of the Lenders’
Revolving Loan Commitments on the Effective Date is $800,000,000.  Effective
upon the assignment of an interest pursuant to Section 9.04,  Schedule 2.01A may
be amended by the Administrative Agent to reflect such assignment.

“Sale and Leaseback Transaction” has the meaning set forth in Section 6.04.

 “Sanctioned Country” means, at any time, a country, region or territory which
is itself the subject or target of any Sanctions (at the time of this Agreement,
Crimea, Cuba, Iran, North Korea and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union,
any European Union member state, Her Majesty’s Treasury of the United Kingdom or
other relevant sanctions authority, (b) any Person operating, organized or
resident in a Sanctioned Country, or (c) any Person owned or controlled by any
such Person or Persons described in the foregoing clauses (a) or (b).

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by OFAC or the U.S. Department of State or (b) the
United Nations Security Council, the European Union, any European Union member
state, Her Majesty’s Treasury of the United Kingdom or other relevant sanctions
authority.

“Screen Rate” means, the AUD Screen Rate and the LIBO Screen Rate.

“SEC” is defined in Section 5.01(a);

“Securities Act” means the United States Securities Act of 1933, as amended from
time to time.

“Senior Financial Officer” means the chief financial officer, principal
accounting officer or treasurer of the Company.

“Senior Funded Debt” means all Funded Debt of the Company which is not expressed
to be subordinate or junior in rank to any other Funded Debt of the Company.





28

--------------------------------------------------------------------------------

 



“SPE” means any direct or indirect Subsidiary of the Company that constitutes a
special purpose entity.

“Specified Ancillary Obligations” means all obligations and liabilities
(including interest and fees accruing during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding) of any of the Subsidiaries, existing on
the Effective Date or arising thereafter, direct or indirect, joint or several,
absolute or contingent, matured or unmatured, liquidated or unliquidated,
secured or unsecured, arising by contract, operation of law or otherwise, to the
Lenders or any of their Affiliates under any Swap Agreement or any Banking
Services Agreement; provided that the definition of “Specified Ancillary
Obligations” shall not create or include any guarantee by any Loan Party of (or
grant of security interest by any Loan Party to support, as applicable) any
Excluded Swap Obligations of such Loan Party for purposes of determining any
obligations of any Loan Party.

“Specified Swap Obligation” means, with respect to any Loan Party, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act or any rules or regulations promulgated thereunder.

“Statutory Reserve Rate”  means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve, liquid asset, fees or similar
requirements (including any marginal, special, emergency or supplemental
reserves or other requirements) established by any central bank, monetary
authority, the Board, the Financial Conduct Authority, the Prudential Regulation
Authority, the European Central Bank or other Governmental Authority for any
category of deposits or liabilities customarily used to fund loans in the
applicable currency, expressed in the case of each such requirement as a
decimal.  Such reserve, liquid asset, fees or similar requirements shall include
those imposed pursuant to Regulation D.  Eurocurrency Loans shall be deemed to
be subject to such reserve, liquid asset, fee or similar requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under any applicable law, rule or regulation,
including Regulation D.  The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve,
liquid asset or similar requirement.

“Subordinated Indebtedness” means any Indebtedness of the Company or any
Restricted Subsidiary the payment of which is contractually subordinated to
payment of the Obligations under the Financing Documents.

“Subordinated Indebtedness Documents” means any document, agreement or
instrument evidencing any Subordinated Indebtedness or entered into in
connection with any Subordinated Indebtedness.

“Subsidiary” means, as to any Person, any corporation, association or other
business entity in which such Person or one or more of its Subsidiaries or such
Person and one or more of its Subsidiaries owns sufficient equity or voting
interests to enable it or them (as a group) ordinarily, in the absence of
contingencies, to elect a majority of the directors (or Persons performing
similar functions) of such entity, and any partnership or joint venture if more
than a 50% interest in the profits or capital thereof is owned by such Person or
one or more of its Subsidiaries or such Person and one or more of its
Subsidiaries (unless such partnership can and does ordinarily take major
business actions without the prior approval of such Person or one or more of its
Subsidiaries).  Unless the context otherwise clearly requires, any reference to
a “Subsidiary” is a reference to a Subsidiary of the Company.





29

--------------------------------------------------------------------------------

 



“Subsidiary Borrower” means (i) each Initial Subsidiary Borrower and (ii) any
Eligible Subsidiary that becomes a Subsidiary Borrower pursuant to Section 2.21
and, in the case of each of the foregoing, that has not ceased to be a
Subsidiary Borrower pursuant to such Section.

“Subsidiary Guarantee” means that certain Fourth Amended and Restated Guarantee
dated as of April 30, 2019 in the form of Exhibit D (including any and all
supplements thereto) and executed (or joined) by each Guarantor, as amended,
restated, supplemented or otherwise modified from time to time.

“Swaps” means, with respect to any Person, payment obligations with respect to
interest rate swaps, currency swaps and similar obligations obligating such
Person to make payments, whether periodically or upon the happening of a
contingency; provided that Swaps entered into by such Person in the ordinary
course of business for the sole purpose of managing or hedging risk shall not be
deemed or construed to constitute Indebtedness within the terms of this
Agreement.  Without limiting the foregoing, the amount of the obligation under
any Swap shall be the amount determined in respect thereof as of the end of the
then most recently ended fiscal quarter of such Person, based on the assumption
that such Swap had terminated at the end of such fiscal quarter, and in making
such determination, if any agreement relating to such Swap provides for the
netting of amounts payable by and to such Person thereunder or if any such
agreement provides for the simultaneous payment of amounts by and to such
Person, then in each such case, the amount of such obligation shall be the net
amount so determined.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Company or the
Subsidiaries shall be a Swap Agreement.

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer (TARGET2) payment system (or, if such payment system ceases to be
operative, such other payment system (if any) reasonably determined by the
Administrative Agent to be a suitable replacement) for the settlement of
payments in euro.

“TARGET2 Day” means a day that TARGET2 is open for the settlement of payments in
euro.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), value added taxes or any other
goods and services, use or sales taxes, assessments, fees or other
charges  imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

“Total Leverage Ratio” means, as of the last day of any fiscal quarter of the
Company and its Restricted Subsidiaries on a consolidated basis, the ratio on a
rolling four fiscal quarter basis of (i) (x) Consolidated Indebtedness minus (y)
to the extent included in Consolidated Indebtedness, all Indebtedness
attributable to undrawn letters of credit (including, without duplication,
Indebtedness in the form of Guarantees with respect to letters of credit) to
(ii) Consolidated Adjusted EBITDA.

“Total Revolving Credit Exposure” means, at any time, the sum of the outstanding
principal amount of all Lenders’ Revolving Loans and their LC Exposure at such
time.

“Trade Date” has the meaning assigned to such term in Section 9.04(e) hereof.





30

--------------------------------------------------------------------------------

 



“Transactions” means the execution, delivery and performance by the Loan Parties
of this Agreement and the other Financing Documents, the borrowing of Loans and
other credit extensions contemplated by the Financing Documents, the use of the
proceeds thereof and the issuance of Letters of Credit hereunder.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“UK Bankruptcy Event” means:

(a)         a UK Relevant Entity is unable or admits inability to pay its debts
(as defined in section 123(1)(a) of the Insolvency Act 1986) as they fall due or
is deemed to or declared to be unable to pay its debts under applicable law, or
suspends or threatens to suspend making payments on any of its debts or, by
reason of actual or anticipated financial difficulties; or

(b)         any corporate action, legal proceedings or other formal procedure or
formal step for (i) the suspension of payments, a moratorium of any
indebtedness, winding-up, dissolution, administration or reorganization (by way
of voluntary arrangement, scheme of arrangement or otherwise) of any UK Relevant
Entity; (ii) a composition, compromise, assignment or arrangement with any
creditor of any UK Relevant Entity; or (iii) the appointment of a liquidator,
receiver, administrative receiver, administrator, compulsory manager or other
similar officer in respect of any UK Relevant Entity, or any of the assets of
any UK Relevant Entity; save that this paragraph (b) shall not apply to any
action, proceeding, procedure or formal step which is frivolous or vexatious and
is discharged, stayed or dismissed within 21 days of commencement.

“UK Borrower” means any Subsidiary Borrower resident for tax purposes in England
and Wales.

“UK Borrower DTTP Filing” means an HM Revenue & Customs’ Form DTTP2, duly
completed and filed by the relevant UK Borrower, which:

(a)         where it relates to a UK Treaty Lender that is a Lender on the day
this Agreement (or any amendment hereto) is entered into, contains the scheme
reference number and jurisdiction of tax residence stated on its signature page
to this Agreement (or any amendment hereto) or as otherwise notified to the
Company by that UK Treaty Lender in writing, and:

(i)           where the UK Borrower is a Subsidiary Borrower on the day this
Agreement (or any amendment hereto) is entered into, is filed with HM Revenue &
Customs within 30 days of the date of this Agreement (or any amendment hereto);
or

(ii)          where the UK Borrower is not a Subsidiary Borrower on the day this
Agreement is entered into, is filed with HM Revenue & Customs within 30 days of
the date on which that UK Borrower becomes a Subsidiary Borrower; or

(b)         where it relates to a UK Treaty Lender that is not a party to this
Agreement on the date on which this Agreement (or any amendment hereto) is
entered into, contains the scheme reference number and jurisdiction of tax
residence stated in respect of that Lender in the relevant Assignment and
Assumption, Increasing Lender Supplement or Augmenting Lender Supplement, as the
case may be, or as otherwise notified to the Company in writing, and:





31

--------------------------------------------------------------------------------

 



(i)           where the UK Borrower is a Subsidiary Borrower as at the relevant
assignment date or the date on which the increase to the Commitments and/or the
Incremental Term Loans described in the relevant Increasing Lender Supplement or
Augmenting Lender Supplement take effect (as applicable) is filed with HM
Revenue & Customs within 30 days of that date; or

(ii)          where the UK Borrower is not a Subsidiary Borrower as at the
relevant assignment date or the date on which the increase to the Commitments
and/or the Incremental Term Loans described in the relevant Increasing Lender
Supplement or Augmenting Lender Supplement take effect (as applicable) is filed
with HM Revenue & Customs within 30 days of the date on which that UK Borrower
becomes a Borrower.

“UK Companies Act” means the Companies Act 2006 of the United Kingdom.

“UK CTA 2009” means the United Kingdom Corporation Tax Act 2009.

“UK ITA 2007” means the United Kingdom Income Tax Act 2007.

“UK Loan Party” means any UK Borrower.

“UK Qualifying Lender” means (a) a Lender which is beneficially entitled to
interest payable to that Lender in respect of an advance under a Financing
Document and is (i) a Lender (A) which is a bank (as defined for the purpose of
section 879 of the UK ITA 2007) making an advance under a Financing Document and
is within the charge to United Kingdom corporation tax as respects any payments
of interest made in respect of that advance or would be within such charge as
respects such payments apart from section 18A of the UK CTA 2009; or (B) in
respect of an advance made under a Financing Document by a Person that was a
bank (as defined for the purpose of section 879 of the UK ITA 2007) at the time
that that advance was made and within the charge to United Kingdom corporation
tax as respects any payments of interest made in respect of that advance; or
(ii) a Lender which is: (A) a company resident in the United Kingdom for United
Kingdom tax purposes or (B) a partnership each member of which is (x) a company
so resident in the United Kingdom or (y) a company not so resident in the United
Kingdom which carries on a trade in the United Kingdom through a permanent
establishment and which brings into account in computing its chargeable profits
(within the meaning of section 19 of the UK CTA 2009) the whole of any share of
interest payable in respect of that advance that falls to it by reason of Part
17 of the UK CTA 2009 or (C) a company not so resident in the United Kingdom
which carries on a trade in the United Kingdom through a permanent establishment
and which brings into account interest payable in respect of that advance in
computing the chargeable profits (within the meaning of section 19 of the UK CTA
2009) of that company; or (iii) a UK Treaty Lender, or (b) a Lender which is a
building society (as defined for the purposes of section 880 of the UK ITA 2007)
making an advance under a Financing Document.

“UK Relevant Entity” means any Borrower or Restricted Subsidiary that is
incorporated in England and Wales, or any other Borrower or Restricted
Subsidiary capable of becoming subject of an order for winding-up or
administration under the Insolvency Act 1986.

“UK Tax Confirmation” means a confirmation by a Lender that the Person
beneficially entitled to interest payable to that Lender in respect of an
advance under a Financing Document is either (a) a company resident in the
United Kingdom for United Kingdom tax purposes or (b) a partnership each member
of which is (i) a company so resident in the United Kingdom or (ii) a company
not so resident in the United Kingdom which carries on a trade in the United
Kingdom through a permanent establishment and which brings into account in
computing its chargeable profits (within the meaning of section 19 of the UK CTA
2009) the whole of any share of interest payable in respect of that advance that
falls to it by reason of Part 17 of the UK CTA 2009 or (c) a company not so
resident in the United Kingdom which carries on a trade





32

--------------------------------------------------------------------------------

 



in the United Kingdom through a permanent establishment and which brings into
account interest payable in respect of that advance in computing the chargeable
profits (within the meaning of section 19 of the UK CTA 2009) of that company.

“UK Tax Deduction” means a deduction or withholding for, or on account of, Tax
imposed by the United Kingdom from a payment under a Financing Document, other
than a FATCA Deduction.

“UK Treaty” has the meaning assigned to such term in the definition of “UK
Treaty State”.

“UK Treaty Lender” means a Lender which is (i) treated as a resident of a UK
Treaty State for the purposes of the relevant UK Treaty, (ii) does not carry on
a business in the United Kingdom through a permanent establishment with which
that Lender’s participation in the Loan is effectively connected, and (iii)
subject to the completion of procedural formalities, fulfills any other
conditions which must be fulfilled under the relevant UK Treaty to obtain
exemption from Tax imposed by the United Kingdom on payments of interest.

“UK Treaty State” means a jurisdiction having a double taxation agreement with
the United Kingdom (a “UK Treaty”) which makes provision for full exemption from
Tax imposed by the United Kingdom on interest.

“United States” or “U.S.” mean the United States of America.

“Unrestricted Cash” means, at any time of determination, the sum of all
unrestricted and unencumbered (other than Permitted Encumbrances) cash of the
Company and its Restricted Subsidiaries at such time.

“Unrestricted Permitted Investments” means, at any time of determination, the
sum of all unrestricted and unencumbered (other than Permitted Encumbrances)
Permitted Investments of the Company and its Restricted Subsidiaries at such
time.

“Unrestricted Subsidiary” means any Subsidiary which is not a Restricted
Subsidiary and, if applicable, as has been designated as such within the
limitations of Section 6.07.  An SPE may be either a Restricted Subsidiary or an
Unrestricted Subsidiary.

“U.S. Person” means a “United States person” within the meaning of Section
7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.16(f)(ii)(B)(3).

“VAT” means (a) any tax imposed in compliance with the Council Directive of 28
November 2006 on the common system of value added tax (EC Directive 2006/112);
and (b) any other tax of a similar nature, whether imposed in a member state of
the European Union in substitution for, or levied in addition to, such tax
referred to in clause (a) above, or imposed elsewhere.

“Wholly‑owned Restricted Subsidiary” means, at any time, any Restricted
Subsidiary one hundred percent (100%) of all of the Equity Interests (except
directors’ qualifying shares) and voting interests of which are owned by any one
or more of the Company and the Company’s other Wholly‑owned Restricted
Subsidiaries at such time.





33

--------------------------------------------------------------------------------

 



“Wholly‑owned Subsidiary” means, at any time, any Subsidiary one hundred
percent (100%) of all of the Equity Interests (except directors’ qualifying
shares) and voting interests of which are owned by any one or more of the
Company and the Company’s other Wholly‑owned Subsidiaries at such time.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Section 1.02.      Classification of Loans and Borrowings.  For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g., a
“Eurocurrency Loan”).  Borrowings also may be classified and referred to by Type
(e.g., a “Eurocurrency Borrowing”).

Section 1.03.     Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”,  “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  The word “law” shall be construed as referring to all statutes, rules,
regulations, codes and other laws (including official rulings and
interpretations thereunder having the force of law), and all judgments, orders
and decrees, of all Governmental Authorities.  Unless the context requires
otherwise (a) any definition of or reference to any agreement, instrument or
other document herein shall be construed as referring to such agreement,
instrument or other document as from time to time amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, restatements, supplements or modifications set forth herein),
(b) any definition of or reference to any law, statute, rule or regulation
shall, unless otherwise specified, be construed as referring thereto as from
time to time amended, supplemented or otherwise modified (including by
succession of comparable successor laws), (c) any reference herein to any Person
shall be construed to include such Person’s successors and assigns (subject to
any restrictions on assignment set forth herein) and, in the case of any
Governmental Authority, any other Governmental Authority that shall have
succeeded to any or all functions thereof, (d) the words “herein”,  “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (e) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (f) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

Section 1.04.     English Law Terms. In this Agreement, where it relates to a UK
Relevant Entity, a reference to “charter or bylaws” means, (i) with respect to
any body corporate, the memorandum and articles of association, and (ii) with
respect to any partnership, joint venture, trust or other form of business
entity, the partnership, joint venture or other applicable agreement of
formation or organisation and any agreement, instrument, filing or notice with
respect thereto filed in connection with its formation or organisation with the
applicable governmental authority in the jurisdiction of its formation,
organisation or registration and, if applicable, any certificate or articles of
formation or organisation of such entity.

Section 1.05.     Accounting Terms; GAAP; Pro Forma Calculations.  (a)  Except
as otherwise expressly provided herein, all terms of an accounting or financial
nature shall be construed in accordance with GAAP, as in effect from time to
time; provided that, if the Company notifies the Administrative Agent





34

--------------------------------------------------------------------------------

 



that the Company requests an amendment to any provision hereof to eliminate the
effect of any change occurring after the date hereof in GAAP or in the
application thereof on the operation of such provision (or if the Administrative
Agent notifies the Company that the Required Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith.  In calculating compliance with any of the financial covenants (and
related definitions), any amounts taken into account in making such calculations
that were paid, incurred or accrued in violation of any provision of this
Agreement shall be added back or deducted, as applicable, in order to determine
compliance with such covenants.  Notwithstanding any other provision contained
herein, all terms of an accounting or financial nature used herein shall be
construed, and all computations of amounts and ratios referred to herein shall
be made without giving effect to (i) Accounting Standards Codification 825-10-25
(or any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any Indebtedness or other
liabilities of the Company or any Subsidiary at “fair value”, as defined therein
and (ii) any treatment of Indebtedness in respect of convertible debt
instruments under Accounting Standards Codification 470-20 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any such Indebtedness in a reduced or
bifurcated manner as described therein, and such Indebtedness shall at all times
be valued at the full stated principal amount thereof. Notwithstanding anything
to the contrary contained in this Section 1.05(a) or in the definitions of
“Capital Leases” or “Capital Lease Obligations,” in the event of an accounting
change requiring all leases to be capitalized, only those leases (assuming for
purposes hereof that such leases were in existence on December 31, 2018) that
would constitute capital leases in conformity with GAAP on December 31, 2018
shall be considered capital leases, and all calculations and deliverables under
this Agreement or any other Financing Document shall be made or delivered, as
applicable, in accordance therewith.

(b)         All pro forma computations required to be made hereunder giving
effect to any acquisition or disposition, or issuance, incurrence or assumption
of Indebtedness, or other transaction shall in each case be calculated giving
pro forma effect thereto (and, in the case of any pro forma computation made
hereunder to determine whether such acquisition or disposition, or issuance,
incurrence or assumption of Indebtedness, or other transaction is permitted to
be consummated hereunder, to any other such transaction consummated since the
first day of the period covered by any component of such pro forma computation
and on or prior to the date of such computation) as if such transaction had
occurred on the first day of the period of four consecutive fiscal quarters
ending with the most recent fiscal quarter for which financial statements shall
have been delivered pursuant to Section 5.01(a) or 5.01(b) (or, prior to the
delivery of any such financial statements, ending with the last fiscal quarter
included in the financial statements referred to in Section 3.04(a)), and, to
the extent applicable, to the historical earnings and cash flows associated with
the assets acquired or disposed of (giving effect to any cost synergies or cost
savings projected by the Company in good faith to be realized as a result from
actions taken by the Company or any of its Subsidiaries and permitted hereunder
during such period) and any related incurrence or reduction of Indebtedness, all
(including with respect to such cost synergies and cost savings) in accordance
with Article 11 of Regulation S-X under the Securities Act (provided that for
purposes of clarity it is understood and agreed that with respect to
computations required to be made hereunder with respect to the applicable
Leverage Ratio after giving effect to any acquisition or disposition, or
issuance, incurrence or assumption of Indebtedness, or other transaction, any
Indebtedness attributable to letters of credit (including, without duplication,
Indebtedness in the form of Guarantees with respect to letters of credit)
associated with such transaction, shall be subtracted from Consolidated
Indebtedness in the manner described clause (i)(y) in the definitions of “Net
Leverage Ratio” and  “Total Leverage Ratio”).  If any Indebtedness bears a
floating rate of interest and is being given pro forma effect, the interest on
such Indebtedness shall be calculated as if the rate in effect on the date of
determination had been the applicable rate for the entire period (taking into
account any Swap Agreement applicable to such Indebtedness).





35

--------------------------------------------------------------------------------

 



Section 1.06.      Amendment and Restatement of the Existing Credit
Agreement.  The parties to this Agreement agree that, upon (i) the execution and
delivery by each of the parties hereto of this Agreement and (ii) satisfaction
of the conditions set forth in Section 4.01, the terms and provisions of the
Existing Credit Agreement shall be and hereby are amended, superseded and
restated in their entirety by the terms and provisions of this Agreement.  This
Agreement is not intended to and shall not constitute a novation.  All “Loans”
made and “Obligations” incurred under the Existing Credit Agreement which are
outstanding on the Effective Date shall continue as Loans and Obligations under
(and shall be governed by the terms of) this Agreement and the other Financing
Documents.  Without limiting the foregoing, upon the effectiveness hereof: (a)
the Administrative Agent shall make such reallocations, sales, assignments or
other relevant actions in respect of each Lender’s  “Revolving Credit Exposure”
 under the Existing Credit Agreement as are necessary in order that each such
Lender’s Revolving Credit Exposure and outstanding Loans hereunder reflects such
Lender’s Applicable Percentage of the outstanding aggregate Revolving Credit
Exposures on the Effective Date (without the necessity of executing and
delivering any Assignment and Assumption or the payment of any processing or
recordation fee) and (b) the Borrowers hereby agree to compensate each Lender
for any and all losses, costs and expenses incurred by such Lender in connection
with the sale and assignment of any Eurocurrency Loans (including, in the case
of the Company, the “Eurodollar Loans” under the Existing Credit Agreement) and
such reallocation described above, in each case on the terms and in the manner
set forth in Section 2.15 hereof.

Section 1.07.     Interest Rates; LIBOR Notification.  The interest rate on
Eurocurrency Loans denominated in LIBOR Quoted Currencies is determined by
reference to the LIBO Rate for the applicable LIBOR Quoted Currency, which is
derived from the London interbank offered rate.  The London interbank offered
rate is intended to represent the rate at which contributing banks may obtain
short-term borrowings from each other in the London interbank market.  In July
2017, the U.K. Financial Conduct Authority announced that, after the end of
2021, it would no longer persuade or compel contributing banks to make rate
submissions to the ICE Benchmark Administration (together with any successor to
the ICE Benchmark Administrator, the “IBA”) for purposes of the IBA setting the
London interbank offered rate.  As a result, it is possible that commencing in
2022, the London interbank offered rate may no longer be available or may no
longer be deemed an appropriate reference rate upon which to determine the
interest rate on Eurocurrency Loans.  In light of this eventuality, public and
private sector industry initiatives are currently underway to identify new or
alternative reference rates to be used in place of the London interbank offered
rate.  In the event that the London interbank offered rate is no longer
available or in certain other circumstances as set forth in Section 2.13(c) of
this Agreement, such Section 2.13(c) provides a mechanism for determining an
alternative rate of interest.  The Administrative Agent will notify the Company,
pursuant to Section 2.13, in advance of any proposed change to the reference
rate upon which the interest rate on Eurocurrency Loans is based.  However, the
Administrative Agent does not warrant or accept any responsibility for, and
shall not have any liability with respect to, the administration, submission or
any other matter related to the London interbank offered rate or other rates in
the definition of “LIBO Rate” or with respect to any alternative or successor
rate thereto, or replacement rate thereof, including without limitation, whether
the composition or characteristics of any such alternative, successor or
replacement reference rate, as it may or may not be adjusted pursuant to Section
2.13(c), will be similar to, or produce the same value or economic equivalence
of, the LIBO Rate or have the same volume or liquidity as did the London
interbank offered rate prior to its discontinuance or unavailability.

Section 1.08.     Leverage Ratios.  Notwithstanding anything to the contrary
contained herein, for purposes of calculating any leverage ratio herein in
connection with the incurrence of any Indebtedness pursuant to Section 2.20 or
Section 6.02(i), (a) there shall be no netting of the cash proceeds proposed to
be received in connection with the incurrence of such Indebtedness and (b) to
the extent such Indebtedness is revolving Indebtedness, such incurred revolving
Indebtedness (or if applicable, the portion (and only such portion) of the
increased commitments thereunder) shall be treated as fully drawn.





36

--------------------------------------------------------------------------------

 



Article II

The Credits

Section 2.01.     Commitments.  Prior to the Effective Date, certain loans were
previously made to the Company under the Existing Credit Agreement which remain
outstanding as of the date of this Agreement (such outstanding revolving loans
being hereinafter referred to as the “Existing Loans”).  Subject to the terms
and conditions set forth in this Agreement, the Company and each of the Lenders
agree that on the Effective Date but subject to the reallocation and other
transactions described in Section 1.05, the Existing Loans shall be reevidenced
as Loans under this Agreement, and the terms of the Existing Loans shall be
restated in their entirety and shall be evidenced by this Agreement.  Subject to
the terms and conditions set forth herein, each Lender (severally and not
jointly) agrees to make Revolving Loans to the Borrowers in Agreed Currencies
from time to time during the Availability Period in an aggregate principal
amount that will not result in subject to Sections 2.04 and 2.10(c),  (a) the
Dollar Amount of such Lender’s Revolving Credit Exposure exceeding such Lender’s
Revolving Loan Commitment,  (b) the Dollar Amount of the Total Revolving Credit
Exposure exceeding the Aggregate Commitment or (c) the Dollar Amount of the
total outstanding principal amount of Revolving Loans and LC Exposure, in each
case denominated in Foreign Currencies, exceeding the Foreign Currency Sublimit.
 Subject to the foregoing and within the foregoing limits, the Borrowers may
borrow, repay (or prepay) and reborrow Revolving Loans, on and after the date
hereof through the Availability Period, subject to the terms, provisions and
limitations set forth herein.

Section 2.02.      Loans and Borrowings.  (a) Each Revolving Loan shall be made
as part of a Borrowing consisting of Revolving Loans made by the Lenders ratably
in accordance with their respective Revolving Loan Commitments.  The failure of
any Lender to make any Loan required to be made by it shall not relieve any
other Lender of its obligations hereunder; provided that the Revolving Loan
Commitments of the Lenders are several and no Lender shall be responsible for
any other Lender’s failure to make Loans as required.

(b)         Subject to Sections 2.07(e) and 2.13, each Borrowing shall be
comprised entirely of ABR Loans or Eurocurrency Loans as the applicable
Borrower, or the Company on behalf of the applicable Borrower, may request in
accordance herewith; provided that each ABR Loan shall only be made in Dollars.
 Each Lender at its option may make any Loan by causing any domestic or foreign
branch or Affiliate of such Lender to make such Loan (and in the case of an
Affiliate, the provisions of Sections 2.13,  2.14,  2.15 and 2.16 shall apply to
such Affiliate to the same extent as to such Lender); provided that any exercise
of such option shall not affect the obligation of the applicable Borrower to
repay such Loan in accordance with the terms of this Agreement.

(c)         At the commencement of each Interest Period for any Eurocurrency
Borrowing, such Borrowing shall be in a minimum amount of $500,000 (or, if such
Borrowing is denominated in a Foreign Currency, 500,000 units of such currency)
and an aggregate amount that is an integral multiple of $100,000 (or, if such
Borrowing is denominated in a Foreign Currency,  100,000 units of such
currency); provided that a Eurocurrency Borrowing may be in an aggregate amount
that is equal to the entire unused balance of the Aggregate Commitment or that
is required to finance the reimbursement of an LC Disbursement as contemplated
by Section 2.05(e).  At the time that each ABR Borrowing is made, such Borrowing
shall be in an aggregate amount that is an integral multiple of $100,000 and not
less than $500,000; provided that an ABR Borrowing may be in an aggregate amount
that is equal to the entire unused balance of the Aggregate Commitment or that
is required to finance the reimbursement of an LC Disbursement as contemplated
by Section 2.05(e).  Borrowings of more than one Type may be outstanding at the
same time; provided that there shall not at any time be more than a total of
ten (10) Eurocurrency Borrowings outstanding.





37

--------------------------------------------------------------------------------

 



(d)         Notwithstanding any other provision of this Agreement, no Borrower
shall be entitled to request, or to elect to convert or continue, any Borrowing
if the Interest Period requested with respect thereto would end after the
Maturity Date.

Section 2.03.     Requests for Borrowings.  To request a Borrowing, the
applicable Borrower, or the Company on behalf of the applicable Borrower, shall
notify the Administrative Agent of such request (a) by irrevocable written
notice (via a written Borrowing Request signed by the applicable Borrower, or
the Company on behalf of the applicable Borrower, promptly followed by
telephonic confirmation of such request) in the case of a Eurocurrency
Borrowing, not later than 1:00 p.m., Local Time, three (3) Business Days before
the date of the proposed Borrowing or (b) by irrevocable written notice (via a
written Borrowing Request signed by the applicable Borrower, or the Company on
behalf of the applicable Borrower) in the case of an ABR Borrowing, not later
than 1:00 p.m. (or 10:00 a.m., if financing the reimbursement of an LC
Disbursement as contemplated by Section 2.05(e) hereof), New York City time on
the same Business Day of the proposed Borrowing.  Each such Borrowing Request
shall specify the following information in compliance with Section 2.02:

(a)         the name of the applicable Borrower;

(b)         the aggregate principal amount of the requested Borrowing;

(c)         the date of such Borrowing, which shall be a Business Day;

(d)         whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;

(e)         in the case of a Eurocurrency Borrowing, the Agreed Currency and
initial Interest Period to be applicable thereto, which shall be a period
contemplated by the definition of the term “Interest Period”; and

(f)         the location and number of the applicable Borrower’s account to
which funds are to be disbursed, which shall comply with the requirements of
Section 2.06.

If no election as to the Type of Borrowing is specified, then, in the case of a
Borrowing denominated in Dollars, the requested Borrowing shall be an ABR
Borrowing.  If no Interest Period is specified with respect to any requested
Eurocurrency Borrowing, then the applicable Borrower shall be deemed to have
selected an Interest Period of one month’s duration.  Promptly following receipt
of a Borrowing Request in accordance with this Section, the Administrative Agent
shall advise each applicable Lender of the details thereof and of the amount of
such Lender’s Loan to be made as part of the requested Borrowing.

Section 2.04.     Determination of Dollar Amounts.  The Administrative Agent
will determine the Dollar Amount of:

(a)         any Loan denominated in a Foreign Currency, on each of the
following: (i) the date of the Borrowing of such Loan and (ii) each date of a
conversation or continuation of such Loan pursuant to the terms of this
Agreement,

(b)         any Letter of Credit denominated in a Foreign Currency, on each of
the following: (i) the date on which such Letter of Credit is issued, (ii) the
first Business Day of each calendar month and (iii) the date of any amendment of
such Letter of Credit that has the effect of increasing the face amount thereof,
and





38

--------------------------------------------------------------------------------

 



(c)         any Credit Event, on any additional date as the Administrative Agent
may determine at any time when an Event of Default exists.

Each day upon or as of which the Administrative Agent determines Dollar Amounts
as described in the preceding clauses (a), (b) and (c) is herein described as a
“Computation Date” with respect to each Credit Event for which a Dollar Amount
is determined on or as of such day.

Section 2.05.      Letters of Credit.

(a)         General.  Subject to the terms and conditions set forth herein, any
Borrower, or the Company on behalf of the applicable Borrower, may request the
issuance of Letters of Credit denominated in Agreed Currencies for its own
account or for the account of a Restricted Subsidiary, in a form reasonably
acceptable to the Administrative Agent and the relevant Issuing Bank, at any
time and from time to time during the Availability Period.  In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any Letter of Credit Agreement, the terms and conditions of
this Agreement shall control.  All Existing Letters of Credit shall be deemed to
have been issued pursuant hereto, and from and after the Effective Date shall be
governed by the terms and conditions hereof.  Notwithstanding anything herein to
the contrary, no Issuing Bank shall have any obligation hereunder to issue, and
shall not issue, any Letter of Credit the proceeds of which would be made
available to any Person (i) to fund any activity or business of or with any
Sanctioned Person, or in any country or territory that, at the time of such
funding, is a Sanctioned Country or (ii) in any manner that would result in a
violation of any Sanctions by any party to this Agreement or (iii) in any manner
that would result in a violation of one or more policies of the Issuing Bank
applicable to letters of credit generally.

(b)         Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions.  To request the issuance of a Letter of Credit (or the amendment,
renewal or extension of an outstanding Letter of Credit), the applicable
Borrower, or the Company on behalf of the applicable Borrower, shall hand
deliver or telecopy (or transmit by electronic communication, if arrangements
for doing so have been approved by the relevant Issuing Bank) to the relevant
Issuing Bank and the Administrative Agent (reasonably in advance of the
requested date of issuance, amendment, renewal or extension but in any event no
less than three (3) Business Days) a notice requesting the issuance of a Letter
of Credit, or identifying the Letter of Credit to be amended, renewed or
extended, and specifying the date of issuance, amendment, renewal or extension
(which shall be a Business Day), the date on which such Letter of Credit is to
expire (which shall comply with paragraph (c) of this Section), the amount of
such Letter of Credit, the Agreed Currency applicable thereto, the name and
address of the beneficiary thereof (which shall not be an Unrestricted
Subsidiary) and such other information as shall be necessary to prepare, amend,
renew or extend such Letter of Credit.  In addition, if requested by a
particular Issuing Bank as a condition to any such Letter of Credit issuance,
the applicable Borrower shall have entered into a continuing agreement (or other
letter of credit agreement) for the issuance of letters of credit and/or shall
submit a letter of credit application, in each case, as required by such Issuing
Bank and using such Issuing Bank’s standard form (each, a  “Letter of Credit
Agreement”).  A Letter of Credit shall be issued, amended, renewed or extended
only if (and upon issuance, amendment, renewal or extension of each Letter of
Credit the Borrowers shall be deemed to represent and warrant that), after
giving effect to such issuance, amendment, renewal or extension subject to
Sections 2.04 and 2.10(c),  (i) the Dollar Amount of the LC Exposure shall not
exceed $200,000,000, (ii) unless otherwise agreed by the relevant Issuing Bank,
the Dollar Amount of the sum of (x) the aggregate undrawn amount of all
outstanding Letters of Credit issued by such Issuing Bank at such time plus (y)
the aggregate amount of all LC Disbursements made by such Issuing Bank that have
not yet been  reimbursed by or on behalf of the applicable Borrower at such time
shall not exceed  the lesser of (A) such Issuing Bank’s Letter of Credit
Commitment and (B) such Issuing Bank’s Revolving Loan Commitment,  (iii)  the
Dollar Amount of the Total Revolving Credit Exposure shall not exceed the
Aggregate Commitment, (iv) the Dollar Amount of each Lender’s Revolving Credit
Exposure shall not





39

--------------------------------------------------------------------------------

 



exceed such Lender’s Commitment and (v) the Dollar Amount of the total
outstanding principal amount of Revolving Loans and LC Exposure, in each case
denominated in Foreign Currencies, shall not exceed the Foreign Currency
Sublimit.  The Company may, at any time and from time to time, reduce the Letter
of Credit Commitment of any Issuing Bank with the consent of such Issuing Bank;
provided that the Company shall not reduce the Letter of Credit Commitment of
any Issuing Bank if, after giving effect of such reduction, the conditions set
forth in the immediately preceding clauses (i) through (iii) shall not be
satisfied.

(c)         Expiration Date.  Each Letter of Credit shall expire (or be subject
to termination by notice from the relevant Issuing Bank to the beneficiary
thereof) at or prior to the close of business on the earlier of (i) the date two
years after the date of issuance of such Letter of Credit (or, in the case of
any renewal or extension thereof, two years after such renewal or extension);
provided that a Letter of Credit may provide that its expiration date shall be
automatically extended (but not beyond the date specified in clause (ii) below)
to a date not more than one year (or, in the case of a Letter of Credit related
to New York fare collection tender, eighteen months)  after the then outstanding
expiration date unless, at least a specified number of days prior to such then
existing expiration date, the relevant Issuing Bank shall have given the
beneficiary thereof notice, in a form that may be specified in such Letter of
Credit, that such expiration date shall not be so extended, and (ii) the date
that is five days prior to the Maturity Date; provided that any Letter of Credit
with a one-year tenor (or, in the case of a Letter of Credit related to New York
fare collection tender, an eighteen-month) may contain customary automatic
renewal provisions agreed upon by the relevant Borrower and the relevant Issuing
Bank that provide for the renewal thereof for additional one-year (or, in the
case of a Letter of Credit related to New York fare collection tender,
eighteen-month)  periods, as applicable (which shall in no event extend beyond
the date referenced in clause (ii) above), subject to a right on the part of
such Issuing Bank to prevent any such renewal from occurring by giving notice to
the beneficiary in advance of any such renewal.

(d)         Participations.  By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of the relevant Issuing Bank or the Lenders, the
relevant Issuing Bank hereby grants to each Lender, and each Lender hereby
acquires from the relevant Issuing Bank, a participation in such Letter of
Credit equal to such Lender’s Applicable Percentage of the aggregate amount
available to be drawn under such Letter of Credit.  In consideration and in
furtherance of the foregoing, each Lender hereby absolutely and unconditionally
agrees to pay to the Administrative Agent, for the account of the relevant
Issuing Bank, such Lender’s Applicable Percentage of each LC Disbursement made
by such Issuing Bank and not reimbursed by the relevant Borrower on the date due
as provided in paragraph (e) of this Section, or of any reimbursement payment
required to be refunded to the relevant Borrower for any reason.  Each Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever.

(e)         Reimbursement.  If the relevant Issuing Bank shall make any LC
Disbursement in respect of a Letter of Credit, the relevant Borrower shall
reimburse such LC Disbursement by paying to the Administrative Agent in Dollars
the Dollar Amount equal to such LC Disbursement, calculated as of the date such
Issuing Bank made such LC Disbursement (or if such Issuing Bank shall so elect
in its sole discretion by notice to the relevant Borrower, in such other Agreed
Currency which was paid by such Issuing Bank pursuant to such LC Disbursement in
an amount equal to such LC Disbursement; provided that any such election may be
overridden and superseded by any election by any Borrower pursuant to the last
sentence of this Section 2.05(f))  not later than 3:00 p.m., New York City time,
on the date that such LC Disbursement is made, if the relevant Borrower shall
have received notice of such LC Disbursement prior to 1:00 p.m., New York City
time, on such date, or, if such notice has not been received by the relevant





40

--------------------------------------------------------------------------------

 



Borrower prior to such time on such date, then not later than 2:00 p.m.,
New York City time, on (i) the Business Day that the relevant Borrower receives
such notice, if such notice is received prior to 1:00 p.m., New York City time,
on the day of receipt, or (ii) the Business Day immediately following the day
that the relevant Borrower receives such notice, if such notice is not received
prior to such time on the date of receipt;  provided that, if such LC
Disbursement is not less than the Dollar Amount of $100,000, the relevant
Borrower may, subject to the conditions to borrowing set forth herein, request
in accordance with Section 2.03 that such payment be financed with (i) to the
extent such LC Disbursement was made in Dollars, an ABR Borrowing or
Eurocurrency Borrowing in Dollars in an amount equal to such LC Disbursement or
(ii) to the extent that such LC Disbursement was made in a Foreign Currency, a
Eurocurrency Borrowing in such Foreign Currency in an amount equal to such LC
Disbursement and, in each case, to the extent so financed, the relevant
Borrower’s obligation to make such payment shall be discharged and replaced by
the resulting ABR Borrowing or Eurocurrency Borrowing, as applicable. If the
relevant Borrower fails to make such payment when due, the Administrative Agent
shall notify each Lender of the applicable LC Disbursement, the payment then due
from the relevant Borrower in respect thereof and the Dollar Amount of such
Lender’s Applicable Percentage thereof.  Promptly following receipt of such
notice, each Lender shall pay in Dollars to the Administrative Agent the Dollar
Amount of its Applicable Percentage of the payment then due from the relevant
Borrower, in the same manner as provided in Section 2.06 with respect to Loans
made by such Lender (and Section 2.06 shall apply, mutatis mutandis, to the
payment obligations of the Lenders), and the Administrative Agent shall promptly
pay to the relevant Issuing Bank the amounts so received by it from the
Lenders.  Promptly following receipt by the Administrative Agent of any payment
from the relevant Borrower pursuant to this paragraph, the Administrative Agent
shall distribute such payment to such Issuing Bank or, to the extent that
Lenders have made payments pursuant to this paragraph to reimburse such Issuing
Bank, then to such Lenders and such Issuing Bank as their interests may
appear.  Any payment made by a Lender pursuant to this paragraph to reimburse
the relevant Issuing Bank for any LC Disbursement (other than the funding of
Revolving Loans as contemplated above) shall not constitute a Loan and shall not
relieve the relevant Borrower of its obligation to reimburse such LC
Disbursement.  If any Borrower’s reimbursement of, or obligation to reimburse,
any amounts in any Foreign Currency would subject the Administrative Agent, any
Issuing Bank or any Lender to any stamp duty, ad valorem charge or similar Tax
that would not be payable if such reimbursement were made or required to be made
in Dollars, such Borrower shall, at its option, either (x) pay the amount of any
such tax requested by the Administrative Agent, the relevant Issuing Bank or the
relevant Lender or (y) reimburse each LC Disbursement made in such Foreign
Currency in Dollars, in an amount equal to the Dollar Amount thereof calculated
on the date such LC Disbursement is made.

(f)         Obligations Absolute.  Each Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall, to the fullest
extent permitted under applicable law, be absolute, unconditional and
irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(i) any lack of validity or enforceability of any Letter of Credit, any Letter
of Credit Agreement or this Agreement, or any term or provision therein or
herein, (ii) any draft or other document presented under a Letter of Credit
proving to be forged, fraudulent or invalid in any respect or any statement
therein being untrue or inaccurate in any respect (other than under
circumstances which constitute gross negligence or willful misconduct on the
part of the relevant Issuing Bank as finally determined by a court of competent
jurisdiction), (iii) any payment by the relevant Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit (other than under circumstances which
constitute gross negligence or willful misconduct on the part of the relevant
Issuing Bank as finally determined by a court of competent jurisdiction), or
(iv) any other event or circumstance whatsoever, whether or not similar to any
of the foregoing, that might, but for the provisions of this Section, constitute
a legal or equitable discharge of, or provide a right of setoff against, any
Borrower’s obligations hereunder.  Neither the Administrative Agent, the Lenders
nor the Issuing Banks, nor any of their respective Related Parties, shall have
any liability or responsibility by reason of or in connection with the issuance
or transfer





41

--------------------------------------------------------------------------------

 



of any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the relevant Issuing Bank; provided that the
foregoing shall not be construed to excuse the relevant Issuing Bank from
liability to any Borrower or any Subsidiary of any Borrower to the extent of any
direct damages (as opposed to special, indirect, consequential or punitive
damages, claims in respect of which are hereby waived by each Borrower (on its
own behalf and on behalf of each such Subsidiary), to the extent permitted by
applicable law) suffered by any Borrower or any Subsidiary of any Borrower that
are caused by such Issuing Bank’s failure to exercise care when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof.  The parties hereto expressly agree that, in the absence
of gross negligence or willful misconduct on the part of such Issuing Bank (as
finally determined by a court of competent jurisdiction), such Issuing Bank
shall be deemed to have exercised care in each such determination.  In
furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, each
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.

(g)         Disbursement Procedures.  Each Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit.  The relevant Issuing Bank shall
promptly notify the Administrative Agent and the relevant Borrower by telephone
(confirmed by telecopy or electronic mail) of such demand for payment and
whether such Issuing Bank has made or will make an LC Disbursement thereunder;
provided that any failure to give or delay in giving such notice shall not
relieve any Borrower of its obligation to reimburse such Issuing Bank and the
Lenders with respect to any such LC Disbursement.

(h)         Interim Interest.  If any Issuing Bank shall make any LC
Disbursement, then, unless the applicable Borrower shall reimburse such LC
Disbursement in full on the date such LC Disbursement is made, the unpaid amount
thereof shall bear interest, for each day from and including the date such LC
Disbursement is made to but excluding the date that the applicable Borrower
reimburses such LC Disbursement, at the rate per annum then applicable to ABR
Revolving Loans (or in the case such LC Disbursement is denominated in a Foreign
Currency, at the Overnight Foreign Currency Rate for such Agreed Currency plus
the then effective Applicable Rate with respect to Eurocurrency Loans) and such
interest shall be due and payable on the date when such reimbursement is
payable; provided that, if any Borrower fails to reimburse such LC Disbursement
when due pursuant to paragraph (e) of this Section, then Section 2.12(c) shall
apply.  Interest accrued pursuant to this paragraph shall be for the account of
the relevant Issuing Bank, except that interest accrued on and after the date of
payment by any Lender pursuant to paragraph (e) of this Section to reimburse
such Issuing Bank shall be for the account of such Lender to the extent of such
payment.

(i)          Replacement and Resignation of Issuing Bank.  (i) Any Issuing Bank
may be replaced at any time by written agreement among the Company, the
Administrative Agent, the replaced Issuing Bank and the successor Issuing
Bank.  The Administrative Agent shall notify the Lenders of any such replacement
of any Issuing Bank.  At the time any such replacement shall become effective,
the Company shall pay all unpaid fees accrued for the account of the replaced
Issuing Bank pursuant to Section 2.11(b).  From and after the effective date of
any such replacement, (i) the successor Issuing Bank shall have all the rights
and obligations of an Issuing Bank under this Agreement with respect to Letters
of Credit to be issued thereafter and (ii) references herein to the term
“Issuing Bank” shall be deemed to refer





42

--------------------------------------------------------------------------------

 



to such successor or to any previous Issuing Bank, or to such successor and all
previous Issuing Banks, as the context shall require.  After the replacement of
an Issuing Bank hereunder, the replaced Issuing Bank shall remain a party hereto
and shall continue to have all the rights and obligations of an Issuing Bank
under this Agreement with respect to Letters of Credit then outstanding and
issued by it prior to such replacement until such Letters of Credit are no
longer outstanding, but shall not be required to issue additional Letters of
Credit.

(ii)         Subject to the appointment and acceptance of a successor Issuing
Bank, any Issuing Bank may resign as an Issuing Bank at any time upon thirty
days’ prior written notice to the Administrative Agent, the Company and the
Lenders, in which case, the resigning Issuing Bank shall be replaced in
accordance with Section 2.05(i)(i) above.

(j)          Cash Collateralization.  If any Event of Default shall occur and be
continuing, on the Business Day that the Company receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated in accordance with Article VII, Lenders with LC Exposure
representing greater than 50% of the total LC Exposure) demanding the deposit of
cash collateral pursuant to this paragraph, the Company shall deposit in an
account with the Administrative Agent, in the name of the Administrative Agent
and for the benefit of the Lenders (the “LC Collateral Account”), an amount in
cash equal to 105% of the Dollar Amount of the LC Exposure as of such date plus
any accrued and unpaid interest thereon; provided that (i) the portions of such
amount attributable to undrawn Foreign Currency Letters of Credit or LC
Disbursements in a Foreign Currency that the Borrowers are not late in
reimbursing shall be deposited in the applicable Foreign Currencies in the
actual amounts of such undrawn Letters of Credit and LC Disbursements and (ii)
the obligation to deposit such cash collateral shall become effective
immediately, and such deposit shall become immediately due and payable, without
demand or other notice of any kind, upon the occurrence of any Event of Default
with respect to any Borrower described in clause (h) or (i) of Article VII.  For
the purposes of this paragraph, the Dollar Amount of the Foreign Currency LC
Exposure shall be calculated on the date notice demanding cash collateralization
is delivered to the Company. The Company also shall deposit cash collateral
pursuant to this paragraph as and to the extent required by Section 2.10(c). 
Such deposit shall be held by the Administrative Agent as collateral for LC
Exposure.  The Administrative Agent shall have exclusive dominion and control,
including the exclusive right of withdrawal, over such account.  Other than any
interest earned on the investment of such deposits, which investments shall be
made at the option and sole discretion of the Administrative Agent and at the
Company’s risk and expense, such deposits shall not bear interest.  Interest or
profits, if any, on such investments shall accumulate in such account.  Moneys
in such account shall be applied by the Administrative Agent to reimburse the
relevant Issuing Bank for LC Disbursements for which it has not been reimbursed
and, to the extent not so applied, shall be held for the satisfaction of the
reimbursement obligations of the Borrowers for the LC Exposure at such time or,
if the maturity of the Loans has been accelerated (but subject to the consent of
Lenders with LC Exposure  representing greater than 50% of the total LC
Exposure), be applied to satisfy other Obligations.  If the Company is required
to provide an amount of cash collateral hereunder as a result of the occurrence
of an Event of Default, such amount (to the extent not applied as aforesaid)
shall be returned to the Company within three (3) Business Days after all Events
of Default have been cured or waived.

(k)         LC Exposure Determination.  For all purposes of this Agreement, the
amount of a Letter of Credit that, by its terms or the terms of any document
related thereto, provides for one or more automatic increases in the stated
amount thereof shall be deemed to be the maximum stated amount of such Letter of
Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at the time of determination.

(l)          Issuing Bank Agreements.  Each Issuing Bank agrees that, unless
otherwise requested by the Administrative Agent, such Issuing Bank shall report
in writing to the Administrative





43

--------------------------------------------------------------------------------

 



Agent (i) on or prior to each Business Day on which such Issuing Bank expects to
issue, amend, renew or extend any Letter of Credit, the date of such issuance,
amendment, renewal or extension, and the aggregate face amount and currency of
the Letters of Credit to be issued, amended, renewed or extended by it and
outstanding after giving effect to such issuance, amendment, renewal or
extension occurred (and whether the amount thereof changed), (ii) on each
Business Day on which such Issuing Bank pays any amount in respect of one or
more drawings under Letters of Credit, the date of such payment(s) and the
amount and currency of such payment(s), (iii) on any Business Day on which the
any Borrower fails to reimburse any amount required to be reimbursed to such
Issuing Bank on such day, the date of such failure and the amount and currency
of such payment in respect of Letters of Credit and (iv) on any other Business
Day, such other information as the Administrative Agent shall reasonably
request.

(m)        Letters of Credit Issued for Account of
Subsidiaries.  Notwithstanding that a Letter of Credit issued or outstanding
hereunder supports any obligations of, or is for the account of, a Subsidiary
(including any Subsidiary Borrower), or states that a Subsidiary is the “account
party,” “applicant,” “customer,” “instructing party,” or the like of or for such
Letter of Credit, and without derogating from any rights of the relevant Issuing
Bank (whether arising by contract, at law, in equity or otherwise) against such
Subsidiary in respect of such Letter of Credit, the Company (i) shall reimburse,
indemnify and compensate the relevant Issuing Bank hereunder for such Letter of
Credit (including to reimburse any and all drawings thereunder) as if such
Letter of Credit had been issued solely for the account of the Company and (ii)
irrevocably waives any and all defenses that might otherwise be available to it
as a guarantor or surety of any or all of the obligations of such Subsidiary in
respect of such Letter of Credit.  The Company hereby acknowledges that the
issuance of such Letters of Credit for its Subsidiaries inures to the benefit of
the Company, and that the Company’s business derives substantial benefits from
the businesses of such Subsidiaries.

Section 2.06.      Funding of Borrowings.  (a) Each Lender shall make each Loan
to be made by it hereunder on the proposed date thereof solely by wire transfer
of immediately available funds (i) in the case of Loans denominated in Dollars,
by 2:00 p.m., New York City time, to the account of the Administrative Agent
most recently designated by it for such purpose by notice to the Lenders and
(ii) in the case of each Loan denominated in a Foreign Currency, by 12:00 noon,
Local Time, in the city of the Administrative Agent’s Eurocurrency Payment
Office for such currency and at such Eurocurrency Payment Office for such
currency.  Except in respect of the provisions of this Agreement covering the
reimbursement of Letters of Credit, the Administrative Agent will make such
Loans available to the applicable Borrower by promptly crediting the funds so
received in the aforesaid account of the Administrative Agent to an account of
such Borrower maintained at MUFG Union Bank, N.A. or such other deposit-taking
financial institution as the Company may designate to the Administrative Agent
upon not less than three Business Days’ prior notice;  provided that Loans made
to finance the reimbursement of an LC Disbursement as provided in
Section 2.05(e) shall be remitted by the Administrative Agent to the relevant
Issuing Bank.

(b)         Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing (or in the case of an ABR
Borrowing, prior to 2:00 p.m., New York City time, on the date of such
Borrowing) that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
paragraph (a) of this Section and may, in reliance upon such assumption, make
available to the applicable Borrower a corresponding amount.  In such event, if
a Lender has not in fact made its share of the applicable Borrowing available to
the Administrative Agent, then the applicable Lender and such Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to such Borrower to but excluding the date of payment
to the Administrative Agent, at (i) in the case of such Lender, the greater of
the NYFRB Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation (including





44

--------------------------------------------------------------------------------

 



without limitation the Overnight Foreign Currency Rate in the case of Loans
denominated in a Foreign Currency) or (ii) in the case of such Borrower, the
interest rate applicable to ABR Loans.  If such Lender pays such amount to the
Administrative Agent, then such Borrower shall be relieved of its obligation to
pay the corresponding amount to the Administrative Agent and such amount shall
constitute such Lender’s Loan included in such Borrowing.

Section 2.07.     Interest Elections.  (a) Any Borrowing on the Effective Date
shall be at the Alternate Base Rate (unless the applicable Borrower shall have
executed and delivered a funding indemnity letter to, and in form and substance
reasonably acceptable to, the Administrative Agent) and thereafter shall be of
the Type specified in the applicable Borrowing Request and, in the case of a
Eurocurrency Borrowing, shall have an initial Interest Period as specified in
such Borrowing Request.  The applicable Borrower, or the Company on behalf of
the applicable Borrower, may elect to convert such Borrowing to a different Type
or to continue such Borrowing and, in the case of a Eurocurrency Borrowing, may
elect Interest Periods therefor, all as provided in this Section.  A Borrower,
or the Company on behalf of any Borrower, may elect different options with
respect to different portions of the affected Borrowing, in which case each such
portion shall be allocated ratably among the Lenders holding the Loans
comprising such Borrowing, and the Loans comprising each such portion shall be
considered a separate Borrowing.

(b)         To make an election pursuant to this Section, a Borrower, or the
Company on its behalf, shall notify the Administrative Agent of such election
(by irrevocable written notice via an Interest Election Request signed by such
Borrower, or the Company on its behalf) by the time that a Borrowing Request
would be required under Section 2.03 if such Borrower were requesting a
Borrowing of the Type resulting from such election to be made on the effective
date of such election.  Notwithstanding any contrary provision herein, this
Section shall not be construed to permit any Borrower to (i) change the currency
of any Borrowing, (ii) elect an Interest Period for Eurocurrency Loans that does
not comply with Section 2.02(d) or (iii) convert any Borrowing to a Borrowing of
a Type not available under such Borrowing.

(c)         Each Interest Election Request shall specify the following
information in compliance with Section 2.02:

(i)          the name of the applicable Borrower and the Borrowing to which such
Interest Election Request applies and, if different options are being elected
with respect to different portions thereof, the portions thereof to be allocated
to each resulting Borrowing (in which case the information to be specified
pursuant to clauses (iii) and (iv) below shall be specified for each resulting
Borrowing);

(ii)         the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

(iii)       whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and

(iv)        if the resulting Borrowing is a Eurocurrency Borrowing, the Interest
Period and Agreed Currency to be applicable thereto after giving effect to such
election, which Interest Period shall be a period contemplated by the definition
of the term “Interest Period”.

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the applicable Borrower shall be deemed to
have selected an Interest Period of one month’s duration.





45

--------------------------------------------------------------------------------

 



(d)         Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each applicable Lender of the details thereof
and of such Lender’s portion of each resulting Borrowing.

(e)         If the applicable Borrower and/or the Company fails to deliver a
timely Interest Election Request with respect to a Eurocurrency Borrowing prior
to the end of the Interest Period applicable thereto, then, unless such
Borrowing is repaid as provided herein, at the end of such Interest Period (i)
in the case of a Borrowing denominated in Dollars, such Borrowing shall be
converted to an ABR Borrowing and (ii) in the case of a Borrowing denominated in
a Foreign Currency in respect of which the applicable Borrower and/or the
Company shall have failed to deliver an Interest Election Request by the time
that a Borrowing Request would be required under Section 2.03 if such Borrower
were requesting a Borrowing of the Type resulting from such election to be made
on the effective date of such election, prior to the third (3rd) Business Day
preceding the end of such Interest Period, such Borrowing shall automatically
continue as a Eurocurrency Borrowing in the same Agreed Currency with an
Interest Period of one month unless such Eurocurrency Borrowing is or was repaid
in accordance with Section 2.10.  Notwithstanding any contrary provision hereof,
if an Event of Default has occurred and is continuing and the Administrative
Agent, at the request of the Required Lenders, so notifies the Company, then, so
long as an Event of Default is continuing (i) no outstanding Borrowing
denominated in Dollars may be converted to or continued as a Eurocurrency
Borrowing, (ii) unless repaid, each Eurocurrency Borrowing denominated in
Dollars shall be converted to an ABR Borrowing at the end of the Interest Period
applicable thereto and (iii) unless repaid, each Eurocurrency Borrowing
denominated in a Foreign Currency shall automatically be continued as a
Eurocurrency Borrowing with an Interest Period of one month.

Section 2.08.     Termination and Reduction of Commitments.  (a)  Unless
previously terminated, the Revolving Loan Commitments shall terminate on the
Maturity Date.

(b)         The Company may at any time terminate, or from time to time reduce,
the Revolving Loan Commitments; provided that (i) each reduction of the
Revolving Loan Commitments shall be in an amount that is an integral multiple of
$100,000 and not less than $500,000 and (ii) the Company shall not terminate or
reduce the Revolving Loan Commitments if, after giving effect to any concurrent
prepayment of the Loans in accordance with Section 2.10, the Dollar Amount of
the Total Revolving Credit Exposure would exceed the Aggregate Commitment.

(c)         The Company shall notify the Administrative Agent of any election to
terminate or reduce the Revolving Loan Commitments under paragraph (b) of this
Section at least three (3) Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof.  Promptly following receipt of any notice, the Administrative Agent
shall advise the applicable Lenders of the contents thereof.  Each notice
delivered by the Company pursuant to this Section shall be irrevocable; provided
that a notice of termination of the Revolving Loan Commitments delivered by the
Company may state that such notice is conditioned upon the effectiveness of
other credit facilities or other transactions specified therein, in which case
such notice may be revoked by the Company (by notice to the Administrative Agent
on or prior to the specified effective date) if such condition is not
satisfied.  Any termination or reduction of the Revolving Loan Commitments shall
be permanent.  Each reduction of the Revolving Loan Commitments shall be made
ratably among the Lenders with Revolving Loan Commitments in accordance with
their respective Revolving Loan Commitments.

Section 2.09.     Repayment of Loans; Evidence of Debt.  (a) Each Borrower
hereby unconditionally promises to pay to the Administrative Agent for the
account of each Lender the then unpaid principal amount of each Loan made to
such Borrower on the Maturity Date, in the currency of such Loan.





46

--------------------------------------------------------------------------------

 



(b)         Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of each Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

(c)         The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, Agreed Currency and Type
thereof and the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from each
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof.

(d)         The entries made in the accounts maintained pursuant to paragraph
(b) or (c) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrowers to repay
the Loans in accordance with the terms of this Agreement.

(e)         Any Lender may request that Loans made by it to any Borrower be
evidenced by a promissory note.  In such event, the applicable Borrower shall
prepare, execute and deliver to such Lender a promissory note payable to such
Lender (or, if requested by such Lender, to such Lender and its registered
assigns) and in the form attached hereto as Exhibit C. Thereafter, the Loans
evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 9.04) be represented by one or
more promissory notes in such form.

Section 2.10.     Prepayment of Loans.  (a) Any Borrower shall have the right at
any time and from time to time to prepay any Borrowing in whole or in part, (i)
in integral multiples of $100,000 and not less than $500,000 or (ii) if any
Borrower is repaying the aggregate outstanding amount of a Borrowing, an amount
equal to the aggregate outstanding amount of such Borrowing, in each case,
subject to prior notice in accordance with paragraph (b) of this Section.

(b)         The applicable Borrower, or the Company on behalf of the applicable
Borrower, shall notify the Administrative Agent by written notice of any
prepayment hereunder (i) in the case of prepayment of a Eurocurrency Borrowing,
not later than 1:00 p.m., New York City time three Business Days before the date
of prepayment or (ii) in the case of prepayment of an ABR Borrowing, not later
than 1:00 p.m., New York City time, one (1) Business Day before the date of
prepayment.  Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid; provided that, if a notice of prepayment is given under the
circumstances in which a conditional notice of termination of the Revolving Loan
Commitments is permitted as contemplated by Section 2.08, then such notice of
prepayment may be revoked if such notice of termination is revoked in accordance
with Section 2.08.  Promptly following receipt of any such notice relating to a
Borrowing, the Administrative Agent shall advise the applicable Lenders of the
contents thereof.  Each partial prepayment of any Borrowing shall be in an
amount that would be permitted in the case of an advance of a Borrowing of the
same Type as provided in Section 2.02 (except that the foregoing shall not be
applicable to a prepayment in full of the aggregate principal amount of a
Borrowing then outstanding).  Each prepayment of a Borrowing shall be applied
ratably to the Loans included in the prepaid Borrowing.  Prepayments shall be
accompanied by (i) accrued interest to the extent required by Section 2.12 and
(ii) break funding payments to the extent required pursuant to Section 2.15.

(c)         If at any time, (i) other than as a result of fluctuations in
currency exchange rates, (A) the aggregate principal Dollar Amount of the Total
Revolving Credit Exposure exceeds the Aggregate Commitment or (B)  the Foreign
Currency Exposure exceeds the Foreign Currency Sublimit or (ii) solely





47

--------------------------------------------------------------------------------

 



as a result of fluctuations in currency exchange rates, as determined on each
Foreign Currency Fluctuation Test Date (A) the aggregate principal Dollar Amount
of the Total Revolving Credit Exposure exceeds 105% of the Aggregate Commitment
or (B) the Foreign Currency Exposure exceeds 105% of the Foreign Currency
Sublimit, the Company shall, or shall cause another Borrower to, in each case,
immediately repay Borrowings or cash collateralize LC Exposure in an account
with the Administrative Agent pursuant to Section 2.05, as applicable, in an
aggregate principal amount sufficient to cause (x) the aggregate Dollar Amount
of the Total Revolving Credit Exposure to be less than or equal to the Aggregate
Commitment and (y) the Foreign Currency Exposure to be less than or equal to the
Foreign Currency Sublimit, as applicable.

Section 2.11.     Fees.  (a) The Company agrees to pay to the Administrative
Agent for the account of each Lender a commitment fee (the “Revolving Credit
Commitment Fee”), which shall accrue at the Applicable Rate applicable to the
Revolving Credit Commitment Fee on the daily amount of the Available Revolving
Commitment of such Lender during the period from and including the Effective
Date to but excluding the date on which such Revolving Loan Commitment
terminates, whether or not prior to such time all the conditions in Section 4.02
are met.  Revolving Credit Commitment Fees accrued through and including the
last day of March, June, September and December of each year shall be payable in
arrears on the tenth (10th) day following each such last day (provided that if
the Administrative Agent shall not have delivered an invoice for such fees by
the fifth day following each such last day, such fees shall be payable within
five days after the Administrative Agent shall have delivered such invoice to
the Company) and on the date on which the Revolving Loan Commitments terminate,
commencing on the first such date to occur after the date hereof.  All Revolving
Credit Commitment Fees shall be computed on the basis of a year of 360 days and
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day).

(b)         Subject to Section 2.19, the Company agrees to pay (i) to the
Administrative Agent for the account of each Lender a participation fee with
respect to its participation in outstanding Letters of Credit, which shall
accrue for each day during the period from and including the Effective Date to
but excluding the later of the date on which such Lender’s Revolving Loan
Commitment terminates and the date on which such Lender ceases to have any LC
Exposure, at the Applicable Rate (or solely with respect to standby Letters of
Credit issued to secure the Company’s or any of its’ Subsidiaries performance
obligations under contracts entered into by the Company or its’ Subsidiaries in
the ordinary course of business, fifty percent of such Applicable Rate) with
respect to interest on Eurocurrency Loans for such day on the average daily
Dollar Amount of such Lender’s LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) and (ii) to the relevant Issuing
Bank a fronting fee, which shall accrue at a rate per annum separately agreed
upon by such Issuing Bank and the Company on the average daily Dollar Amount of
the LC Exposure attributable to Letters of Credit issued by such Issuing Bank
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the Effective Date to but excluding the
later of the date of termination of the Revolving Loan Commitments and the date
on which there ceases to be any LC Exposure attributable to Letters of Credit
issued by such Issuing Bank, as well as such Issuing Bank’s standard fees and
commissions with respect to the issuance, amendment, cancellation, negotiation,
transfer, presentment, renewal or extension of any Letter of Credit or
processing of drawings thereunder.  Participation fees and fronting fees accrued
through and including the last day of March, June, September and December of
each year shall be payable in arrears on the tenth (10th) day following such
last day, commencing on the first such date to occur after the Effective Date;
provided that if the Administrative Agent or any Issuing Bank shall not have
delivered an invoice for such fees by not later than the fifth day following
such last day, such fees shall be payable within five days after the
Administrative Agent or such Issuing Bank shall have delivered such invoice to
the Borrower; provided further that all such fees shall be payable on the date
on which the Revolving Loan Commitments terminate and any such fees accruing
after the date on which the Revolving Loan Commitments terminate shall be
payable on demand.  Any other fees payable to any Issuing Bank pursuant to this
paragraph shall be payable within ten (10) days after demand.  All participation
fees and fronting





48

--------------------------------------------------------------------------------

 



fees shall be computed on the basis of a year of 360 days and shall be payable
for the actual number of days elapsed (including the first day but excluding the
last day).  Participation fees and fronting fees in respect of Letters of Credit
denominated in Dollars shall be paid in Dollars, and participation fees and
fronting fees in respect of Letters of Credit denominated in a Foreign Currency
shall be paid in Dollars in the Dollar Amount thereof or in the Agreed Currency
mutually agreed to by the Company and the applicable Issuing Bank.

(c)         The Company agrees to pay to the Administrative Agent, for its own
account, fees in the amounts set forth in the Fee Letter and any other fees in
the amounts and at the times separately agreed upon in writing between the
Company and the Administrative Agent.

(d)         All fees payable hereunder shall be paid on the dates due, in
Dollars (except as otherwise expressly provided in this Section 2.11)
immediately available funds, to the Administrative Agent (or to each Issuing
Bank, in the case of fees payable to it) for distribution, in the case of
commitment fees and participation fees, to the Lenders.  Absent any error in the
calculation thereof, fees paid shall not be refundable under any circumstances.

Section 2.12.      Interest.  (a) The Loans comprising each ABR Borrowing shall
bear interest for each day on which any principal of such Loans remains
outstanding at the Alternate Base Rate for such day plus the Applicable Rate for
ABR Loans for such day.

(b)         The Loans comprising each Eurocurrency Borrowing shall bear interest
for each day during each Interest Period applicable thereto at the Adjusted LIBO
Rate for such Interest Period plus the Applicable Rate for Eurocurrency Loans
for such day.

(c)         Notwithstanding the foregoing, if any principal of or interest on
any Loan or any fee or other amount payable by any Borrower hereunder is not
paid when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.

(d)         Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan, on the Maturity Date and, upon termination
of the Revolving Loan Commitments; provided that (i) interest accrued pursuant
to paragraph (c) of this Section shall be payable on demand, (ii) in the event
of any repayment or prepayment of any Eurocurrency Loan, accrued interest on the
principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurocurrency Loan prior to the end of the current Interest Period therefor,
accrued interest on such Eurocurrency Loan shall be payable on the effective
date of such conversion.

(e)         All interest hereunder shall be computed on the basis of a year
of 360 days, except that interest (i) computed by reference to the Alternate
Base Rate at times when the Alternate Base Rate is based on the Prime Rate
shall, in each case, be computed on the basis of a year of 365 days (or 366 days
in a leap year) and (ii) for Borrowings denominated in Pounds Sterling or
Australian Dollars shall be computed on the basis of a year of 365 days, and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day).  The applicable Alternate Base Rate,
Adjusted LIBO Rate, LIBO Rate or AUD Rate shall be determined by the
Administrative Agent in accordance with the definitions of such terms, and such
determination shall be conclusive absent manifest error.

(f)         Interest in respect of Loans denominated in Dollars shall be paid in
Dollars, and interest in respect of Loans denominated in a Foreign Currency
shall be paid in such Foreign Currency.





49

--------------------------------------------------------------------------------

 



Section 2.13.      Alternate Rate of Interest.

(a)         If at the time that the Administrative Agent shall seek to determine
the applicable Screen Rate on the Quotation Day for any Interest Period for a
Eurocurrency Borrowing, such applicable Screen Rate shall not be available for
such Interest Period and/or for the applicable currency with respect to such
Eurocurrency Borrowing for any reason, and the Administrative Agent shall
reasonably determine that it is not possible to determine the LIBO Interpolated
Rate (or the AUD Interpolated Rate, as applicable) (which conclusion shall be
conclusive and binding absent manifest error), then the Reference Bank Rate
shall be the LIBO Rate (or the AUD Rate, as applicable) for such Interest Period
for such Eurocurrency Borrowing; provided that if the Reference Bank Rate shall
be less than zero, such rate shall be deemed to be zero for purposes of this
Agreement;  provided, further, however, that if less than two Reference Banks
shall supply a rate to the Administrative Agent for purposes of determining the
LIBO Rate (or the AUD Rate, as applicable) for such Eurocurrency Borrowing, (i)
if such Borrowing shall be requested in Dollars, then such Borrowing shall be
made as an ABR Borrowing at the Alternate Base Rate and (ii) if such Borrowing
shall be requested in any Foreign Currency, the LIBO Rate shall be equal to the
rate determined by the Administrative Agent in its reasonable discretion after
consultation with the Company and consented to in writing by the Required
Lenders (any such rate, an “Alternative Rate”); provided, however, that (i)
until such time as the applicable Alternative Rate shall be determined for the
applicable Foreign Currency and so consented to by the Required Lenders,
Borrowings shall not be available in such Foreign Currency and (ii) if the
Alternative Rate shall be less than zero, such rate shall be deemed to be zero
for purposes of this Agreement.  It is hereby understood and agreed that,
notwithstanding anything to the contrary set forth in this Section 2.13(a), if
at any time the conditions set forth in Section 2.13(c)(i) or (ii) are in
effect, the provisions of this Section 2.13(a) shall no longer be applicable for
any purpose of determining any alternative rate of interest under this Agreement
and Section 2.13(c) shall instead be applicable for all purposes of determining
any alternative rate of interest under this Agreement.

(b)         If prior to the commencement of any Interest Period for a
Eurocurrency Borrowing:

(i)          the Administrative Agent determines (which determination shall be
conclusive and binding absent manifest error) that adequate and reasonable means
do not exist for ascertaining the Adjusted LIBO Rate, the LIBO Rate or the AUD
Rate, as applicable (including because the applicable Screen Rate is not
available or published on a current basis), for the applicable currency and such
Interest Period; or

(ii)         the Administrative Agent is advised by the Required Lenders that
the Adjusted LIBO Rate, the LIBO Rate or the AUD Rate, as applicable, for the
applicable currency and such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for the applicable currency and such Interest Period;

then the Administrative Agent shall give notice thereof to the applicable
Borrower and the Lenders by telephone, telecopy or electronic mail as promptly
as practicable thereafter and, until the Administrative Agent notifies the
applicable Borrower and the Lenders that the circumstances giving rise to such
notice no longer exist, (i) any Interest Election Request that requests the
conversion of any Borrowing to, or continuation of any Borrowing as, a
Eurocurrency Borrowing in the applicable currency or for the applicable Interest
Period, as the case may be, shall be ineffective, (ii) if any Borrowing Request
requests a Eurocurrency Borrowing in Dollars, such Borrowing shall be made as an
ABR Borrowing and (iii) if any Borrowing Request requests a Eurocurrency
Borrowing in a Foreign Currency, then the LIBO Rate (or the AUD Rate, as
applicable) for such Eurocurrency Borrowing shall be the applicable Alternative
Rate;





50

--------------------------------------------------------------------------------

 



provided that if the circumstances giving rise to such notice affect only one
Type of Borrowings, then the other Type of Borrowings shall be permitted.

(c)         Notwithstanding the foregoing, if at any time the Administrative
Agent determines (which determination shall be conclusive absent manifest error)
that (i) the circumstances set forth in Section 2.13(b)(i) have arisen and such
circumstances are unlikely to be temporary or (ii) the circumstances set forth
in Section 2.13(b)(i) have not arisen but any of (w) the supervisor for the
administrator of the applicable Screen Rate has made a public statement that the
administrator of the applicable Screen Rate is insolvent (and there is no
successor administrator that will continue publication of the applicable Screen
Rate), (x) the administrator of the applicable Screen Rate has made a public
statement identifying a specific date after which such Screen Rate will
permanently or indefinitely cease to be published by it (and there is no
successor administrator that will continue publication of such Screen Rate), (y)
the supervisor for the administrator of the applicable Screen Rate has made a
public statement identifying a specific date after which such Screen Rate will
permanently or indefinitely cease to be published or (z) the supervisor for the
administrator of the applicable Screen Rate or a Governmental Authority having
jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which such Screen Rate may no longer be used
for determining interest rates for loans, then the Administrative Agent and the
Company shall endeavor to establish an alternate rate of interest to the LIBO
Rate (or the AUD Rate, as applicable) that gives due consideration to the then
prevailing market convention for determining a rate of interest for syndicated
loans in the United States at such time, and shall enter into an amendment to
this Agreement to reflect such alternate rate of interest and such other related
changes to this Agreement as may be applicable (but for the avoidance of doubt,
such related changes shall not include a reduction of the Applicable Rate);
provided that, if such alternate rate of interest as so determined would be less
than zero, such rate shall be deemed to be zero for the purposes of this
Agreement.  Notwithstanding anything to the contrary in Section 9.02, such
amendment shall become effective without any further action or consent of any
other party to this Agreement (other than the Company) so long as the
Administrative Agent shall not have received, within five (5) Business Days of
the date notice of such alternate rate of interest is provided to the Lenders, a
written notice from the Required Lenders stating that such Required Lenders
object to such amendment.  Until an alternate rate of interest shall be
determined in accordance with this Section 2.13(c) (but, in the case of the
circumstances described in clause (ii)(w), clause (ii)(x) or clause (ii)(y) of
the first sentence of this Section 2.13(c), only to the extent the applicable
Screen Rate for the applicable currency and such Interest Period is not
available or published at such time on a current basis), (x) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurocurrency Borrowing in the applicable
currency or for the applicable Interest Period, as the case may be, shall be
ineffective, (y) if any Borrowing Request requests a Eurocurrency Borrowing in
Dollars, such Borrowing shall be made as an ABR Borrowing and (z) if any
Borrowing Request requests a Eurocurrency Borrowing in a Foreign Currency, then
such request shall be ineffective.

Section 2.14.      Increased Costs.  (a)  If any Change in Law shall:

(i)          impose, modify or deem applicable any reserve, special deposit,
liquidity or similar requirement (including any compulsory loan requirement,
insurance charge or other assessment) against assets of, deposits with or for
the account of, or credit extended by, any Lender (except any such reserve
requirement reflected in the Adjusted LIBO Rate) or any Issuing Bank;

(ii)         impose on any Lender or any Issuing Bank or the London interbank
market any other condition, cost or expense (other than Taxes) affecting this
Agreement or Loans made by such Lender or any Letter of Credit or participation
therein; or

(iii)       subject any Recipient to any Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (d) of the definition of
Excluded Taxes and





51

--------------------------------------------------------------------------------

 



(C) Connection Income Taxes) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing, converting or maintaining
any Loan or of maintaining its obligation to make any such Loan or to increase
the cost to such Lender, such Issuing Bank or such other Recipient of
participating in, issuing or maintaining any Letter of Credit or to reduce the
amount of any sum received or receivable by such Lender, such Issuing Bank or
such other Recipient hereunder, whether of principal, interest or otherwise,
then upon the request of such Lender, such Issuing Bank or such other Recipient,
the applicable Borrower will pay to such Lender, such Issuing Bank or such other
Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender, such Issuing Bank or such other Recipient, as the case
may be, for such additional costs incurred or reduction suffered.

(b)         If any Lender or any Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements affecting such Lender or Issuing
Bank has or would have the effect of reducing the rate of return on such
Lender’s or such Issuing Bank’s capital or on the capital of such Lender’s or
such Issuing Bank’s holding company, if any, as a consequence of this Agreement
or the Loans made by, or participations in Letters of Credit held by, such
Lender, or the Letters of Credit issued by such Issuing Bank, to a level below
that which such Lender or such Issuing Bank or such Lender’s or such Issuing
Bank’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or such Issuing Bank’s policies and the
policies of such Lender’s or such Issuing Bank’s holding company with respect to
capital adequacy and liquidity), then from time to time the applicable Borrower
will pay to such Lender or such Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or such Issuing Bank
or such Lender’s or such Issuing Bank’s holding company for any such reduction
suffered.

(c)         A certificate of a Lender or an Issuing Bank setting forth in
reasonable detail the amount or amounts necessary to compensate such Lender or
such Issuing Bank or its holding company, as the case may be, as specified in
paragraph (a) or (b) of this Section shall be delivered to the Company and shall
be conclusive absent manifest error.  The Company shall pay, or cause the other
Borrowers to pay, such Lender or such Issuing Bank, as the case may be, the
amount shown as due on any such certificate within ten (10) days after receipt
thereof.

(d)         Failure or delay on the part of any Lender or any Issuing Bank to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or such Issuing Bank’s right to demand such compensation; provided
that the Company shall not be required to compensate a Lender or an Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 270 days prior to the date that such Lender or such Issuing Bank, as the
case may be, notifies the Company of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or such Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 270-day period referred to above shall be extended to include the period of
retroactive effect thereof.

Section 2.15.     Break Funding Payments.  In the event of (a) the payment of
any principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default or as a
result of any prepayment pursuant to Section 2.10), (b) the conversion of any
Eurocurrency Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Eurocurrency
Loan on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice may be revoked under Section 2.10(b) and is revoked in
accordance therewith) or (d) the assignment of any Eurocurrency Loan other than
on the last day of the Interest Period applicable thereto as a result of a
request by the Company pursuant to Section 2.18, then, in





52

--------------------------------------------------------------------------------

 



any such event, upon demand of any Lender, the Borrowers shall compensate such
Lender for the loss, cost and expense attributable to such event.  Such loss,
cost or expense to any Lender shall be deemed to include an amount determined by
such Lender to be the excess, if any, of (i) the amount of interest which would
have accrued on the principal amount of such Loan had such event not occurred,
at the Adjusted LIBO Rate that would have been applicable to such Loan, for the
period from the date of such event to the last day of the then current Interest
Period therefor (or, in the case of a failure to borrow, convert or continue,
for the period that would have been the Interest Period for such Loan), over
(ii) the amount of interest which would accrue on such principal amount for such
period at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for deposits of such Agreed Currency in a
comparable amount and period from other banks in the eurocurrency market.  A
certificate of any Lender setting forth in reasonable detail any amount or
amounts that such Lender is entitled to receive pursuant to this Section shall
be delivered to the applicable Borrower and shall be conclusive absent manifest
error.  The applicable Borrower shall pay such Lender the amount shown as due on
any such certificate within ten (10) days after receipt thereof.

Section 2.16.     Taxes.  (a)  Payments Free of Taxes.  Any and all payments by
or on account of any obligation of any Loan Party under any Financing Document
shall be made without deduction or withholding for any Taxes, except as required
by applicable law.  If any applicable law (as determined in the good faith
discretion of an applicable withholding agent) requires the deduction or
withholding of any Tax from any such payment by a withholding agent, then the
applicable withholding agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Loan Party
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section 2.16) the applicable Recipient receives an
amount equal to the sum it would have received had no such deduction or
withholding been made.

(b)         Payment of Other Taxes by the Borrowers.  The applicable Borrower
shall timely pay to the relevant Governmental Authority in accordance with
applicable law, or at the option of the Administrative Agent timely reimburse it
for, Other Taxes.

(c)         Evidence of Payments.  As soon as practicable after any payment of
Taxes by any Loan Party to a Governmental Authority pursuant to this
Section 2.16, such Loan Party shall deliver to the Administrative Agent the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.

(d)         Indemnification by the Loan Parties.  The Loan Parties shall
indemnify each Recipient, within 10 days after demand therefor, for the full
amount of any Indemnified Taxes (including Indemnified Taxes imposed or asserted
on or attributable to amounts payable under this Section) payable or paid by
such Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to the applicable Loan Party by a Lender
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Lender, shall be conclusive absent manifest error.

(e)         Indemnification by the Lenders.  Each Lender shall severally
indemnify the Administrative Agent, within 10 days after demand therefor, for
(i) any Indemnified Taxes attributable to such Lender (but only to the extent
that a  Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes





53

--------------------------------------------------------------------------------

 



attributable to such Lender’s failure to comply with the provisions of
Section 9.04(c) relating to the maintenance of a Participant Register and
(iii) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Administrative Agent in connection with any Financing
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Financing Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

(f)         Status of Lenders.

(i)          Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Financing Document shall
deliver to the Borrowers and the Administrative Agent, at the time or times
reasonably requested by the Borrowers or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrowers or
the Administrative Agent as will permit such payments to be made without
withholding or at a reduced rate of withholding.  In addition, any Lender, if
reasonably requested by the Borrowers or the Administrative Agent, shall deliver
such other documentation prescribed by applicable law or reasonably requested by
the Borrowers or the Administrative Agent as will enable the Borrowers or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.16(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender. For the avoidance of doubt, this Section 2.16(f) shall not apply to UK
Treaty Lenders (to which the provisions of Section 2.16(j)(vi) shall apply).

(ii)         Without limiting the generality of the foregoing, in the event that
any Borrower is a U.S. Person:

(A)       any Lender that is a U.S. Person shall deliver to such Borrower and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of such Borrower or the Administrative Agent), executed
copies of IRS Form W-9 certifying that such Lender is exempt from U.S. Federal
backup withholding tax;

(B)       any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to such Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of such Borrower or the Administrative
Agent), whichever of the following is applicable:

(1)        in the case of a Foreign Lender claiming the benefits of an income
tax treaty to which the United States is a party (x) with respect to payments of
interest under any Financing Document,  an executed copy of IRS Form W-8BEN or
IRS Form W-8BEN-E establishing an exemption from, or





54

--------------------------------------------------------------------------------

 



reduction of, U.S. Federal withholding Tax pursuant to the “interest” article of
such tax treaty and (y) with respect to any other applicable payments under any
Financing Document, IRS Form W-8BEN or IRS Form W-8BEN-E establishing an
exemption from, or reduction of, U.S. Federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

(2)        an executed copy of IRS Form W-8ECI;

(3)        in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit F-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of such Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) an executed IRS Form W-8BEN or IRS Form W-8BEN-E; or

(4)        to the extent a Foreign Lender is not the beneficial owner, an
executed copy of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form
W-8BEN or IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially in
the form of Exhibit F-2 or Exhibit F-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit F-4 on behalf of each such direct and indirect partner;

(C)       any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to such Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of such Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. Federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit such Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D)       if a payment made to a Lender under any Financing Document would be
subject to U.S. Federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to such Borrower and the Administrative Agent at the time
or times prescribed by law and at such time or times reasonably requested by
such Borrower or the Administrative Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by such Borrower or the
Administrative Agent as may be necessary for such Borrower and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold, if any, from such
payment.





55

--------------------------------------------------------------------------------

 



Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Company and the Administrative
Agent in writing of its legal inability to do so.

(g)         Treatment of Certain Refunds.  If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.16 (including by
the payment of additional amounts pursuant to this Section 2.16), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 2.16 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund).  Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (g) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid.  This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

(h)         Survival.  Each party’s obligations under this Section 2.16 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all obligations
under any Financing Document.

(i)          Defined Terms.  For purposes of this Section 2.16, the term
“Lender” includes each Issuing Bank and the term “applicable law” includes
FATCA.

(j)          United Kingdom Withholding Matters.

(i)          If a UK Tax Deduction is required by law to be made by any Loan
Party, the amount of the payment due from that Loan Party shall be increased to
an amount which (after making any UK Tax Deduction) leaves an amount equal to
the payment which would have been due if no UK Tax Deduction had been required.

(ii)         The Company shall promptly upon becoming aware that a Loan Party
must make a UK Tax Deduction (or that there is any change in the rate or the
basis of a UK Tax Deduction) notify the Administrative Agent
accordingly.  Similarly, a Lender or Issuing Bank shall promptly notify the
Administrative Agent on becoming so aware in respect of a payment payable to
that Lender or Issuing Bank.  If the Administrative Agent receives such
notification from a Lender or Issuing Bank it shall promptly notify the Company.
For the avoidance of doubt, any failure by a Lender or Issuing Bank to comply
with this Section 2.16(j)(ii) shall not limit or otherwise affect any of such
Lender’s or Issuing Bank’s rights under any Financing Document or any obligation
of a Loan Party under any Financing Document.





56

--------------------------------------------------------------------------------

 



(iii)       In the case of a Lender advancing a Loan to a UK Borrower, a payment
by a UK Borrower shall not be increased pursuant to Section 2.16(a) or Section
2.16(j)(i) by reason of a UK Tax Deduction on interest if on the date on which
the payment falls due (A) the payment could have been made to the relevant
Lender without a UK Tax Deduction if the Lender had been a UK Qualifying Lender,
but on that date that Lender is not or has ceased to be a UK Qualifying Lender
other than as a result of any change after the date it became a Lender under
this Agreement in (or in the interpretation, administration, or application of)
any law or UK Treaty, or any published practice or published concession of any
relevant taxing authority or (B) the relevant Lender is a UK Treaty Lender and
the UK Borrower making the payment is able to demonstrate that the payment could
have been made to the Lender without the UK Tax Deduction had that Lender
complied with its obligations under Section 2.16(j)(vi) or Section 2.16(j)(vii),
as applicable, or (C) the relevant Lender is a UK Qualifying Lender solely by
virtue of clause (a)(ii) of the definition of “UK Qualifying Lender” and (x) an
officer of H.M. Revenue & Customs has given (and not revoked) a direction (a
“Direction”) under section 931 of the UK ITA 2007 which relates to the payment
and that Lender has received from the Borrower making the payment a certified
copy of that Direction and (y) the payment could have been made to the Lender
without any UK Tax Deduction if that Direction had not been made, or (D) the
relevant Lender is a UK Qualifying Lender solely by virtue of clause (a)(ii) of
the definition of “UK Qualifying Lender” and (x) the relevant Lender has not
given a UK Tax Confirmation to the relevant UK Borrower or the Company and
(y) the payment could have been made to the relevant Lender without any UK Tax
Deduction if the Lender had given a UK Tax Confirmation to the relevant UK
Borrower or the Company, on the basis that the UK Tax Confirmation would have
enabled the UK Borrower to have formed a reasonable belief that the payment was
an “excepted payment” for the purpose of section 930 of the UK ITA 2007.

(iv)        Within thirty days of making either a UK Tax Deduction or any
payment required in connection with that UK Tax Deduction the Loan Party making
that UK Tax Deduction shall deliver to the Administrative Agent for the Credit
Party entitled to the payment a statement under section 975 of the UK ITA 2007
or other evidence reasonably satisfactory to such Credit Party that the UK Tax
Deduction has been made or (as applicable) any appropriate payment paid to HM
Revenue & Customs.

(v)         If a Loan Party is required to make a UK Tax Deduction, that Loan
Party shall make that UK Tax Deduction and any payment required in connection
with that UK Tax Deduction within the time allowed and the minimum amount
required by law.

(vi)        In the case of a Lender advancing a Loan to a UK Borrower:

(A)       Subject to (B) below, each UK Treaty Lender and each Loan Party which
makes a payment to which that UK Treaty Lender is entitled shall cooperate in
completing any procedural formalities necessary for such Loan Party to obtain
authorization to make such payment without a UK Tax Deduction.

(B)       (1) A UK Treaty Lender which becomes a party to this Agreement (a
“Party”) on the day on which this Agreement (or any amendment hereto) is entered
into that (x) holds a passport under the HM Revenue & Customs DT Treaty Passport
scheme and (y) wishes such scheme to apply to this Agreement, shall confirm its
scheme reference number and its jurisdiction of tax residence on its signature
page to this Agreement (or any amendment hereto) or otherwise in writing to the
Company; and





57

--------------------------------------------------------------------------------

 



(2)         a Lender which becomes a Lender hereunder after the day on which
this Agreement (or any amendment hereto) is entered into that (x) holds a
passport under the HM Revenue & Customs DT Treaty Passport scheme and (y) wishes
such scheme to apply to this Agreement, shall provide its scheme reference
number and its jurisdiction of tax residence in the Assignment and Assumption,
Increasing Lender Supplement or Augmenting Lender Supplement, as the case may
be, or otherwise in writing to the Company;

and having done so, that Lender shall not be under any obligation pursuant to
paragraph (A) above.

(C)       Upon satisfying either paragraph (A), (B)(1) or (B)(2) above, such
Lender shall have satisfied its obligations under Section 2.16(f)(i) (in respect
of a UK Tax Deduction).

(vii)       If a UK Treaty Lender has confirmed its scheme reference number and
its jurisdiction of tax residence in accordance with Section 2.16(j)(vi)(B)
above, the UK Borrower(s) making payments to that UK Treaty Lender shall make a
UK Borrower DTTP filing with respect to such Lender, and shall promptly provide
such Lender with a copy of such filing; provided that, if a UK Borrower making a
payment to that UK Treaty Lender has made a UK Borrower DTTP Filing in respect
of that UK Treaty Lender but:

(A)       such UK Borrower DTTP Filing has been rejected by HM Revenue &
Customs; or

(B)       HM Revenue & Customs has not given such UK Borrower authority to make
payments to such Lender without a UK Tax Deduction within 60 days of the date of
such UK Borrower DTTP Filing;

and in each case, such UK Borrower has notified that UK Treaty Lender in writing
of either (A) or (B) above, then such UK Treaty Lender and such UK Borrower
shall co-operate in completing any additional procedural formalities necessary
for such UK Borrower to obtain authorization to make that payment without a UK
Tax Deduction.

(viii)     If a Lender has not confirmed its scheme reference number and
jurisdiction of tax residence in accordance with Section 2.16(j)(vi)(B) above,
no Loan Party shall make a UK Borrower DTTP Filing or file any other form
relating to the HM Revenue & Customs DT Treaty Passport scheme in respect of
that Lender’s Commitment(s) or its participation in any Loan unless the Lender
otherwise agrees.

(ix)        Each Lender which becomes a Party after the date of this Agreement
(a “New Lender”) shall indicate in the relevant Assignment and Assumption,
Increasing Lender Supplement or Augmenting Lender Supplement (as applicable)
which it executes on becoming a Party, and for the benefit of the Administrative
Agent and without liability to any Loan Party, which of the following categories
it falls in: (i) not a UK Qualifying Lender; (ii) a UK Qualifying Lender (other
than a UK Treaty Lender); or (iii) a UK Treaty Lender, and if the New Lender
fails to indicate its status in accordance with this Section 2.16(j)(ix) then
such New Lender shall be treated for the purposes of this Agreement (including
by each Loan Party) as if it is not a UK Qualifying Lender  until such time as
it notifies the Administrative Agent which category applies (and the
Administrative Agent, upon receipt of such notification, shall inform the
relevant UK Borrower).  For the avoidance of doubt, an Assignment and
Assumption, Increasing Lender Supplement or





58

--------------------------------------------------------------------------------

 



Augmenting Lender Supplement shall not be invalidated by any failure of a Lender
to comply with this Section 2.16(j)(ix).

(x)         Each UK Borrower shall pay and, within three (3) Business Days of
demand, indemnify each Credit Party against any cost, loss or liability that
Credit Party incurs in relation to all United Kingdom stamp duty, registration
and other similar Taxes payable in respect of any Financing Document.

(k)         VAT.

(i)          All amounts set out or expressed in a Financing Document to be
payable by any Party to any Credit Party which (in whole or in part) constitute
the consideration for any supply or supplies for VAT purposes shall be deemed to
be exclusive of any VAT which is chargeable on such supply or supplies, and
accordingly, subject to Section 2.16(k)(ii) below, if VAT is or becomes
chargeable on any supply made by any Credit Party to any Party under a Financing
Document and such Credit Party is required to account to the relevant tax
authority for the VAT, that Party shall pay to such Credit Party, as applicable,
(in addition to and at the same time as paying any other consideration for such
supply) an amount equal to the amount of such VAT (and such Credit Party, as
applicable, shall promptly provide an appropriate VAT invoice to such Party).

(ii)         If VAT is or becomes chargeable on any supply made by any Credit
Party (the “Supplier”) to any other Credit Party (the “VAT Recipient”) under a
Financing Document, and any Party other than the VAT Recipient (the “Subject
Party”) is required by the terms of any Financing Document to pay an amount
equal to the consideration for such supply to the Supplier (rather than being
required to reimburse the VAT Recipient in respect of that consideration):

(A)       where the Supplier is the Person required to account to the relevant
tax authority for the VAT, the Subject Party shall also pay to the Supplier (in
addition to and at the same time as paying such amount) an amount equal to the
amount of such VAT.  The VAT Recipient will, where this Section 2.16(k)(ii)(A)
applies, promptly pay to the Subject Party an amount equal to any credit or
repayment obtained by the VAT Recipient from the relevant tax authority which
the VAT Recipient reasonably determines relates to the VAT chargeable on that
supply; and

(B)       where the VAT Recipient is the Person required to account to the
relevant tax authority for the VAT, the Subject Party shall promptly, following
demand from the VAT Recipient, pay to the VAT Recipient an amount equal to the
VAT chargeable on that supply but only to the extent that the VAT Recipient
reasonably determines that it is not entitled to credit or repayment from the
relevant tax authority in respect of that VAT.

(iii)       Where a Financing Document requires any Party to reimburse or
indemnify a Credit Party for any cost or expense, that Party shall reimburse or
indemnify (as the case may be) such Credit Party for the full amount of such
cost or expense, including such part thereof as represents VAT, save to the
extent that the Credit Party reasonably determines that it is entitled to credit
or repayment in respect of such VAT from the relevant tax authority.

(iv)        Any reference in this Section 2.16(k) to any Party shall, at any
time when such Party is treated as a member of a group or unity (or fiscal
unity) for VAT purposes, include (where appropriate and unless the context
otherwise requires) a reference to the Person who is treated at that time as
making the supply, or (as appropriate) receiving the supply, under the





59

--------------------------------------------------------------------------------

 



grouping rules (provided for in Article 11 of Council Directive 2006/112/EC (or
as implemented by the relevant member state of the European Union) or any other
similar provision in any jurisdiction which is not a member state of the
European Union) so that a reference to a Party shall be construed as a reference
to that Party or the relevant group or unity (or fiscal unity) of which that
Party is a member for VAT purposes at the relevant time or the relevant
representative member (or head) of that group or unity (or fiscal unity) at the
relevant time (as the case may be).

(v)         In relation to any supply made by a Credit Party to any Party under
a Financing Document, if reasonably requested by such Credit Party, that Party
must promptly provide details of its VAT registration and such other information
as is reasonably requested in connection with such Credit Party’s VAT reporting
requirements in relation to such supply.

(l)          Certain FATCA Matters.  For purposes of determining withholding
Taxes imposed under FATCA, the Loan Parties and the Administrative Agent shall
treat (and the Lenders hereby authorize the Administrative Agent to treat) this
Agreement and the Loans as not qualifying as “grandfathered obligations” within
the meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).

Section 2.17.      Payments Generally; Pro Rata Treatment; Sharing of Set‑offs.

(a)         Each Borrower shall make each payment or prepayment required to be
made by it hereunder (whether of principal, interest, fees or reimbursement of
LC Disbursements, or of amounts payable under Section 2.14,  2.15 or 2.16, or
otherwise) prior to (i) in the case of payments denominated in Dollars, 1:00
p.m., New York City time and (ii) in the case of payments denominated in a
Foreign Currency, 12:00 noon, Local Time, in the city of the Administrative
Agent’s Eurocurrency Payment Office for such currency, in each case on the date
when due or the date fixed for any prepayment hereunder, in immediately
available funds, without setoff, recoupment or counterclaim.  Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon.  The Administrative
Agent may charge, when due and payable, the applicable Borrower’s account with
the Administrative Agent for all interest, principal and Revolving Credit
Commitment Fees or other fees owing to the Administrative Agent or the Lenders
on or with respect to this Agreement and/or Loans and other Financing
Documents.  All such payments shall be made (i) in the same currency in which
the applicable Credit Event was made (or where such currency has been converted
to euro, in euro) and (ii) to the Administrative Agent at its offices at 10
South Dearborn Street, Chicago, Illinois 60603 or, in the case of a Credit Event
denominated in a Foreign Currency, the Administrative Agent’s Eurocurrency
Payment Office for such currency, except payments to be made directly to an
Issuing Bank as expressly provided herein and except that payments pursuant to
Sections 2.14,  2.15,  2.16 and 9.03 shall be made directly to the Persons
entitled thereto.  The Administrative Agent shall distribute any such payments
denominated in the same currency received by it for the account of any other
Person to the appropriate recipient promptly following receipt thereof.  If any
payment hereunder shall be due on a day that is not a Business Day, the date for
payment shall be extended to the next succeeding Business Day, and, in the case
of any payment accruing interest, interest thereon shall be payable for the
period of such extension; provided that, in the case of any prepayment of
principal of or interest on any Eurocurrency Loan, if such next succeeding
Business Day would fall in the next calendar month, the date for payment shall
instead be the next preceding Business Day;  provided further, that if any
payment due date is moved, either to the next succeeding Business Day or the
next preceding Business Day pursuant to the terms of this sentence, no Loan
Party shall be obligated to make any payments pursuant to Section 2.15 as a
result of thereof.  All payments hereunder shall be made in Dollars.
Notwithstanding the foregoing provisions of this Section, if, after the making
of any Credit Event in any Foreign Currency, currency control or exchange
regulations are imposed in the country which issues such currency with the
result that the type of currency in which the Credit Event was made (the
“Original Currency”) no longer exists or any Borrower is not able to make
payment to the Administrative Agent for





60

--------------------------------------------------------------------------------

 



the account of the Lenders in such Original Currency, then all payments to be
made by such Borrower hereunder in such currency shall instead be made when due
in Dollars in an amount equal to the Dollar Amount (as of the date of repayment)
of such payment due, it being the intention of the parties hereto that the
Borrowers take all risks of the imposition of any such currency control or
exchange regulations.

(b)         If at any time insufficient funds are received by and available to
the Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

(c)         If any Lender shall, by exercising any right of set‑off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Revolving Loans or participations in LC Disbursements
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Revolving Loans and participations in LC Disbursements
and accrued interest thereon than the proportion received by any other Lender,
then the Lender receiving such greater proportion shall purchase (for cash at
face value) participations in the Revolving Loans and participations in LC
Disbursements of other Lenders to the extent necessary so that the benefit of
all such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective
Revolving Loans in participations in LC Disbursements; provided that (i) if any
such participations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by any Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements to any assignee or participant, other than to
the Company or any Subsidiary or Affiliate thereof (as to which the provisions
of this paragraph shall apply).  Each Borrower consents to the foregoing and
agrees, to the extent it may effectively do so under applicable law, that any
Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against such Borrower rights of set‑off and counterclaim with respect
to such participation as fully as if such Lender were a direct creditor of such
Borrower in the amount of such participation.

(d)         Unless the Administrative Agent shall have received notice from the
relevant Borrower, or the Company on behalf of such Borrower, prior to the date
on which any payment is due to the Administrative Agent for the account of the
Lenders or the relevant Issuing Bank pursuant to the terms of this Agreement or
any other Financing Document (including any date that is fixed for prepayment by
notice from the applicable Borrower to the Administrative Agent pursuant to
Section 2.10(c)), that such Borrower will not make such payment or prepayment,
the Administrative Agent may assume that such Borrower has made such payment on
such date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders or the Issuing Bank, as the case may be, the amount
due.  In such event, if such Borrower has not in fact made such payment, then
each of the Lenders or relevant Issuing Bank, as the case may be, severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or such Issuing Bank with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
NYFRB Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation (including without limitation
the Overnight Foreign Currency Rate in the case of Loans denominated in a
Foreign Currency).





61

--------------------------------------------------------------------------------

 



(e)         If any Lender shall fail to make any payment required to be made by
it pursuant to Section 2.05(d) or (e),  Section 2.06(b),  Section 2.17(d) or
Section 9.03, then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), (i) apply any amounts
thereafter received by the Administrative Agent for the account of such Lender
and for the benefit of the Administrative Agent or the Issuing Banks to satisfy
such Lender’s obligations under such Sections until all such unsatisfied
obligations are fully paid, and/or (ii) hold any such amounts in a segregated
account over which the Administrative Agent shall have exclusive control as cash
collateral for, and application to, any future funding obligations of such
Lender under such Sections; in the case of each of (i) and (ii) above, in any
order as determined by the Administrative Agent in its discretion.

Section 2.18.      Mitigation Obligations; Replacement of Lenders.

(a)         If any Lender requests compensation under Section 2.14, or if any
Borrower is required to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.16 (other than amounts in respect of VAT), then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or Affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.14 or 2.16, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender.  The Company hereby agrees to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment.

(b)         If (i) any Lender requests compensation under Section 2.14, or if
any Borrower is required to pay any Indemnified Taxes or additional amounts to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 2.16,  (ii) any Lender becomes a Defaulting Lender, or (iii) any
Lender shall fail to approve any amendment, waiver or modification to this
Agreement or any other Financing Document that requires the approval of each
Lender or each affected Lender and such amendment, waiver or modification shall
have been approved by Lenders constituting Required Lenders, then the Company
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights (other than its existing rights to
payments pursuant to Sections 2.14 or 2.16) and obligations under this Agreement
and the other Financing Documents to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Company shall have received the prior written
consent of the Administrative Agent (and if a Commitment is being assigned, the
Issuing Banks), which consent shall not unreasonably be withheld, (ii) such
Lender shall have received payment of an amount equal to the outstanding
principal of its Loans and participations in LC Disbursements, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Company (in the case of all other amounts), and (iii) in the case
of any such assignment resulting from a claim for compensation under
Section 2.14 or payments required to be made pursuant to Section 2.16, such
assignment will result in a reduction in such compensation or payments, (iv)
such assignment does not conflict with applicable law and (v) in the case of any
such assignment resulting from a Lender failing to approve any amendment, waiver
or modification to this Agreement or any other Financing Document, each
applicable assignee shall have agreed to approve such amendment, waiver or
modification.  A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Company to require such assignment
and delegation cease to apply. Each party hereto agrees that (i) an assignment
required pursuant to this paragraph may be effected pursuant to an Assignment
and Assumption executed by the Company, the Administrative Agent and the
assignee (or, to the extent applicable, an agreement incorporating an Assignment
and Assumption by reference pursuant to an Approved Electronic





62

--------------------------------------------------------------------------------

 



Platform as to which the Administrative Agent and such parties are
participants), and (ii) the Lender required to make such assignment need not be
a party thereto in order for such assignment to be effective and shall be deemed
to have consented to and be bound by the terms thereof; provided that, following
the effectiveness of any such assignment, the other parties to such assignment
agree to execute and deliver such documents necessary to evidence such
assignment as reasonably requested by the applicable Lender, provided that any
such documents shall be without recourse to or warranty by the parties thereto.

Section 2.19.      Defaulting Lenders.

Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:

(a)         fees shall cease to accrue on the unfunded portion of the Commitment
of such Defaulting Lender pursuant to Section 2.11(a);

(b)         any payment of principal, interest, fees or other amounts received
by the Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity or otherwise) or received by the
Administrative Agent from a Defaulting Lender pursuant to Section 9.08 shall be
applied at such time or times as may be determined by the Administrative Agent
as follows:  first, to the payment of any amounts owing by such Defaulting
Lender to the Administrative Agent hereunder; second, to the payment on a pro
rata basis of any amounts owing by such Defaulting Lender to the Issuing Bank
hereunder; third, to cash collateralize the Issuing Bank’s LC Exposure with
respect to such Defaulting Lender in accordance with Section 2.19(d);  fourth,
as the Company may request (so long as no Default or Event of Default exists),
to the funding of any Loan in respect of which such Defaulting Lender has failed
to fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Company, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) cash collateralize the Issuing
Bank’s future LC Exposure with respect to such Defaulting Lender with respect to
future Letters of Credit issued under this Agreement, in accordance with this
Section; sixth, to the payment of any amounts owing to the Lenders or the
Issuing Bank as a result of any judgment of a court of competent jurisdiction
obtained by any Lender or the Issuing Bank against such Defaulting Lender as a
result of such Defaulting Lender’s breach of its obligations under this
Agreement or under any other Financing Document;  seventh, so long as no Default
or Event of Default exists, to the payment of any amounts owing to the Company
as a result of any judgment of a court of competent jurisdiction obtained by the
Company against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement or under any other Financing
Document; and eighth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Loans or LC Disbursements in respect of which
such Defaulting Lender has not fully funded its appropriate share, and (y) such
Loans were made or the related Letters of Credit were issued at a time when the
conditions set forth in Section 4.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and LC Disbursements owed to, all
non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or LC Disbursements owed to, such Defaulting Lender until such
time as all Loans and funded and unfunded participations in the Borrowers’
obligations corresponding to such Defaulting Lender’s LC Exposure are held by
the Lenders pro rata in accordance with the Commitments without giving effect to
clause (d) below.  Any payments, prepayments or other amounts paid or payable to
a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post cash collateral pursuant to this Section shall be
deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto;

 





63

--------------------------------------------------------------------------------

 



(c)         the Commitment and Revolving Credit Exposure of such Defaulting
Lender shall not be included in determining whether the Lenders or the Required
Lenders have taken or may take any action hereunder (including any consent to
any amendment, waiver or other modification pursuant to Section 9.02), except as
otherwise provided in the last sentence of Section 9.02(b);

(d)         if any LC Exposure exists at the time such Lender becomes a
Defaulting Lender then:

(i)         all or any part of the LC Exposure of such Defaulting Lender shall
be reallocated among the non-Defaulting Lenders in accordance with their
respective Applicable Percentages but only to the extent (x) that the sum of all
non-Defaulting Lenders’ Revolving Credit Exposures plus such Defaulting Lender’s
LC Exposure does not exceed the total of all non-Defaulting Lenders’ Commitments
and (y) the conditions set forth in Section 4.02 are satisfied at such time; and

(ii)       if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Company shall within one (1) Business Day following
notice by the Administrative Agent cash collateralize for the benefit of each
Issuing Bank only the Borrowers’ obligations corresponding to such Defaulting
Lender’s LC Exposure (after giving effect to any partial reallocation pursuant
to clause (i) above) in accordance with the procedures set forth in Section
2.05(j) for so long as such LC Exposure is outstanding;

(iii)      if the Company cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrowers shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.11(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;

(iv)       if the LC Exposure of the non-Defaulting Lenders is reallocated
pursuant to clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.11(a) and Section 2.11(b) shall be adjusted in accordance with such
non-Defaulting Lenders’  Applicable Percentages;  and

(v)        if all or any portion of such Defaulting Lender’s LC Exposure is
neither cash collateralized nor reallocated pursuant to clause (i) or (ii)
above, then, without prejudice to any rights or remedies of the relevant Issuing
Bank or any other Lender hereunder, all letter of credit fees payable under
Section 2.11(b) with respect to such Defaulting Lender’s LC Exposure shall be
payable to such Issuing Bank until and to the extent that such LC Exposure is
cash collateralized and/or reallocated; and

(e)         so long as such Lender is a Defaulting Lender, the relevant Issuing
Bank shall not be required to issue, amend or increase any Letter of Credit,
unless it is satisfied that the related exposure and the Defaulting Lender’s
then outstanding LC Exposure will be 100% covered by the Commitments of the
non-Defaulting Lenders and/or cash collateral will be provided by the Company in
accordance with Section 2.19(c), and participating interests in any such newly
issued or increased Letter of Credit shall be allocated among non-Defaulting
Lenders in a manner consistent with Section 2.19(c)(i) (and such Defaulting
Lender shall not participate therein).

If (i) a Bankruptcy Event or a Bail-In Action with respect to a Lender Parent
shall occur following the date hereof and for so long as such event shall
continue or (ii) any Issuing Bank has a good faith belief that any Lender has
defaulted in fulfilling its obligations under one or more other agreements in
which such Lender commits to extend credit, no Issuing Bank shall be required to
issue, amend or increase any Letter





64

--------------------------------------------------------------------------------

 



of Credit, unless the relevant Issuing Bank, as the case may be, shall have
entered into arrangements with the Company or such Lender, satisfactory to such
Issuing Bank to defease any risk to it in respect of such Lender hereunder.

In the event that the Administrative Agent, the Company and each Issuing Bank
agrees that a Defaulting Lender has adequately remedied all matters that caused
such Lender to be a Defaulting Lender, then the LC Exposure of the Lenders shall
be readjusted to reflect the inclusion of such Lender’s Commitment and on such
date such Lender shall purchase at par such of the Loans of the other Lenders as
the Administrative Agent shall determine may be necessary in order for such
Lender to hold such Loans in accordance with its Applicable Percentage.

Section 2.20.      Expansion Option.  The Company may from time to time elect to
increase the Commitments (each a “Revolver Increase”) or enter into one or more
tranches of term loans (each an “Incremental Term Loan”), in each case in
minimum increments of $10,000,000 so long as, after giving effect thereto, the
aggregate amount of such Revolver Increases and all such Incremental Term Loans
does not exceed $300,000,000.  The Company may arrange for any such increase or
tranche to be provided by one or more Lenders (each Lender so agreeing to an
increase in its Commitment, or to participate in such Incremental Term Loans, an
“Increasing Lender”), or by one or more new banks, financial institutions or
other entities (each such new bank, financial institution or other entity, an
“Augmenting Lender”;  provided that no Ineligible Institution may be an
Augmenting Lender), which agree to increase their existing Commitments, or to
participate in such Incremental Term Loans, or provide new Commitments, as the
case may be; provided that (i) each Augmenting Lender, shall be subject to the
approval of the Company and the Administrative Agent and (ii) (x) in the case of
an Increasing Lender, the Company and such Increasing Lender execute an
agreement substantially in the form of Exhibit H hereto, and (y) in the case of
an Augmenting Lender, the Company and such Augmenting Lender execute an
agreement substantially in the form of Exhibit I hereto.  No consent of any
Lender (other than the Lenders participating in the Revolver Increase or any
Incremental Term Loan) shall be required for any Revolver Increase or
Incremental Term Loan pursuant to this Section 2.20.  Revolver Increases and new
Commitments and Incremental Term Loans created pursuant to this Section 2.20
shall become effective on the date agreed by the Company, the Administrative
Agent and the relevant Increasing Lenders or Augmenting Lenders, and the
Administrative Agent shall notify each Lender thereof.  Notwithstanding the
foregoing, no Revolver Increase or tranche of Incremental Term Loans shall
become effective under this paragraph unless, (i) on the proposed date of the
effectiveness of such Revolver Increase or Incremental Term Loans, (A) the
conditions set forth in paragraphs (a) and (b) of Section 4.02 shall be
satisfied or waived by the Increasing Lenders or Augmenting Lenders providing
such Revolver Increase or Incremental Term Loans, as applicable (provided, that,
in no event shall the Increasing Lenders or Augmenting Lenders be permitted to
waive the condition set forth in paragraph (b) of Section 4.02 as it relates to
the existence of an Event of Default arising under clause (a), (b), (g) or (h)
of Article VII), and the Administrative Agent shall have received a certificate
to that effect dated such date and executed by a Financial Officer of the
Company and (B) the Company shall be in compliance (on a pro forma basis) with
the covenants contained in Section 6.01 which are applicable at such time and
(ii) the Administrative Agent shall have received (x) documents and opinions
consistent with those delivered on the Effective Date as to the organizational
power and authority of the Borrowers to borrow hereunder after giving effect to
such Revolver Increase or Incremental Term Loan and (y) customary reaffirmations
from the Loan Parties with respect to their continuing obligations under the
Financing Documents to which they are party.  On the effective date of any
Revolver Increase, (i) each relevant Increasing Lender and Augmenting Lender
shall make available to the Administrative Agent such amounts in immediately
available funds as the Administrative Agent shall determine, for the benefit of
the other Lenders, as being required in order to cause, after giving effect to
any such Revolver Increase and the use of such amounts to make payments to such
other Lenders, each Lender’s portion of the outstanding Revolving Loans of all
the Lenders to equal its Applicable Percentage of all such outstanding Revolving
Loans, and (ii) the Borrowers shall be deemed to have repaid and reborrowed all
outstanding Revolving





65

--------------------------------------------------------------------------------

 



Loans as of the date of any increase in the Commitments (with such reborrowing
to consist of the Types of Revolving Loans, with related Interest Periods if
applicable, specified in a notice delivered by the applicable Borrower, or the
Company on behalf of the applicable Borrower, in accordance with the
requirements of Section 2.03).  The deemed payments made pursuant to clause (ii)
of the immediately preceding sentence shall be accompanied by payment of all
accrued interest on the amount prepaid and, in respect of each Eurocurrency
Loan, shall be subject to indemnification by the Borrowers pursuant to the
provisions of Section 2.15 if the deemed payment occurs other than on the last
day of the related Interest Periods.  The Incremental Term Loans (a) shall rank
pari passu in right of payment with the Revolving Loans, (b) shall not mature
earlier than the Maturity Date (but may have amortization prior to such date)
and (c) shall be treated substantially the same as (and in any event no more
favorably than) the Revolving Loans; provided that (i) the terms and conditions
applicable to any tranche of Incremental Term Loans maturing after the Maturity
Date may provide for material additional or different financial or other
covenants or prepayment requirements applicable only during periods after the
Maturity Date and (ii) the Incremental Term Loans may be priced differently than
the Revolving Loans.  Incremental Term Loans may be made hereunder pursuant to
an amendment or restatement (an “Incremental Term Loan Amendment”) of this
Agreement and, as appropriate, the other Financing Documents, executed by the
Borrowers, each Increasing Lender participating in such tranche, each Augmenting
Lender participating in such tranche, if any, and the Administrative Agent.  The
Incremental Term Loan Amendment may, without the consent of any other Lenders,
effect such amendments to this Agreement and the other Financing Documents as
may be necessary or appropriate, in the reasonable opinion of the Administrative
Agent, to effect the provisions of this Section 2.20.  Nothing contained in this
Section 2.20 shall constitute, or otherwise be deemed to be, a commitment on the
part of any Lender to increase its Commitment hereunder, or provide Incremental
Term Loans, at any time.

Section 2.21.      Designation of Subsidiary Borrowers.  (a) On the Effective
Date, and subject to the satisfaction of the conditions set forth in Section
4.01, each Initial Subsidiary Borrower shall become  a Subsidiary Borrower party
to this Agreement until the Company shall have executed and delivered to the
Administrative Agent a Borrowing Subsidiary Termination with respect to any such
Subsidiary in accordance with the terms and conditions of this Section 2.21,
whereupon such Subsidiary shall cease to be a Subsidiary Borrower and a party to
this Agreement or any other Financing Document.  After the Effective Date, the
Company may at any time and from time to time designate any Eligible Subsidiary
as a Subsidiary Borrower by delivery to the Administrative Agent of a Borrowing
Subsidiary Agreement executed by such Subsidiary and the Company and the
satisfaction of the conditions precedent set forth in Section 4.03, and upon
such delivery and satisfaction such Subsidiary shall for all purposes of this
Agreement and the other Financing Documents be a Subsidiary Borrower and a party
to this Agreement.  Each Subsidiary Borrower shall remain a Subsidiary Borrower
until the Company shall have executed and delivered to the Administrative Agent
a Borrowing Subsidiary Termination with respect to such Subsidiary, whereupon
such Subsidiary shall cease to be a Subsidiary Borrower and a party to this
Agreement.  Notwithstanding the preceding sentence, no Borrowing Subsidiary
Termination will become effective as to any Subsidiary Borrower at a time when
any principal of or interest on any Loan to such Borrower shall be outstanding
hereunder; provided that such Borrowing Subsidiary Termination shall be
effective to terminate the right of such Subsidiary Borrower to make further
Borrowings under this Agreement.  As soon as practicable upon receipt of a
Borrowing Subsidiary Agreement, the Administrative Agent shall furnish a copy
thereof to each Lender.  Each Subsidiary of the Company that is or becomes a
Subsidiary Borrower pursuant to this Section 2.21 hereby irrevocably appoints
the Company as its non-exclusive agent for all purposes relevant to this
Agreement and each of the other Financing Documents, including (i) the giving
and receipt of notices, (ii) the execution and delivery of all documents,
instruments and certificates contemplated herein and all modifications hereto
(other than any Borrowing Request, Interest Election Request, request for the
issuance, amendment, renewal or extension of a Letter of Credit or prepayment
notice), and (iii) the receipt of the proceeds of any Loans made by the Lenders
to any such Subsidiary Borrower hereunder, but such appointment does not limit
the right of each Subsidiary Borrower to take these actions directly for its own





66

--------------------------------------------------------------------------------

 



account; provided that in the event that the Administrative Agent shall receive
conflicting instructions from the Company and a Subsidiary Borrower, the
Administrative Agent shall follow the instruction of the Company.  Any
acknowledgment, consent, direction, certification or other action which might
otherwise be valid or effective only if given or taken by all Borrowers, or by
each Borrower acting singly, shall be valid and effective if given or taken only
by the Company, whether or not any such other Borrower joins therein; provided
that any such appointment by a Subsidiary Borrower and any actions taken by the
Company in such capacity shall be subject in all respects to Section 2.21(b).
Subject to Section 2.21(b), any notice, demand, consent, acknowledgement,
direction, certification or other communication delivered to the Company in
accordance with the terms of this Agreement shall be deemed to have been
delivered to each Subsidiary Borrower.

(b)  Notwithstanding anything set forth herein or in any other Financing
Document to the contrary, (i) other than as expressly set forth in Article X
solely with respect to the Company, the parties hereto agree that the
Obligations of the Borrowers are several in nature (and not the joint
obligations of the Borrowers), including any obligations of Borrowers hereunder
to make payments of principal and interest regarding the Loans, and (ii) the
parties agree that the Foreign Subsidiary Borrowers are not obligated to pay or
otherwise liable for, and do not guaranty, collaterally support or otherwise
have any responsibility (in any such case, either directly or indirectly,
whether as a primary obligor, guarantor, indemnitor or otherwise) with respect
to, any Obligations or Specified Ancillary Obligations of the Company, any
Subsidiary Guarantor or any other Subsidiary Borrower.

Article III

Representations and Warranties

The Company represents and warrants to the Lenders that:

Section 3.01.     Existence and Power.  Each of the Company and its Restricted
Subsidiaries is a corporation organized, validly existing and in good standing
(or, if such jurisdiction does not provide for good standing status, the
equivalent status provided for in such jurisdiction) under the laws of its
jurisdiction, and has all necessary powers required to carry on its business as
now conducted and, except where the failure to do so could not be reasonably
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing (or, if such jurisdiction does not provide for good
standing status, the equivalent status provided for in such jurisdiction) in,
every jurisdiction where such qualification is required.

Section 3.02.     Corporate and Governmental Authorization; No Contravention. 
The execution, delivery and performance by any Borrower of the Financing
Documents to which it is a party (a) are within its corporate powers, have been
duly authorized by all necessary corporate action, (b) require no action by or
in respect of, or filing with, any Governmental Authority and (c) do not
contravene, or constitute a default under, (i) any provision of material
applicable law or material regulation or (ii) of its charter or bylaws or (iii)
of any material agreement, judgment, injunction, order, decree or other material
instrument binding upon each or (d) result in the creation or imposition of any
Lien on any material asset of the Company or any of its Restricted Subsidiaries,
except (in the case of each of clauses (b) and (c)(iii) above) to the extent
that the failure to obtain or make such consent, approval, registration, filing
or action, or such violation, as the case may be, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.

Section 3.03.      Binding Effect.  This Agreement and the other Financing
Documents to which it is a party constitute valid and binding agreements of each
Borrower, in each case enforceable in accordance





67

--------------------------------------------------------------------------------

 



with their respective terms, except as the enforceability thereof may be limited
by bankruptcy, insolvency, reorganization or moratorium or other similar laws
relating to the enforcement of creditors’ rights generally and by general
equitable principles.

Section 3.04.      Financial Condition; No Material Adverse Change.

(a)         The Company has heretofore furnished to the Administrative Agent
financial statements of the Company (i) for the fiscal years ended September 30,
2017 and September 30, 2018 audited by Ernst & Young LLP, independent public
accountants and (ii) for the fiscal quarter ended December 31, 2018, which
quarterly financial statements were unaudited.  Such financial statements
present fairly in all material respects the financial condition and results of
operations of the Company and its Subsidiaries as of the dates and for the
periods indicated, and such financial statements disclose in accordance with
GAAP all material liabilities, direct or contingent, of the Company as of the
dates thereof.

(b)         Since September 30, 2018,  there has been no material adverse change
in the business,  assets, operations or financial condition of the Company and
its Restricted Subsidiaries, considered as a whole.

Section 3.05.      Litigation.  Except for the Disclosed Matters, there is no
action, suit or proceeding pending against, or to the knowledge of the Company
threatened against or affecting, the Company or any of its Restricted
Subsidiaries before any arbitrator or any Governmental Authority, that (i) could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect, or (ii) which would in any material respect draw into
question the enforceability of any of the Financing Documents.

Section 3.06.      Compliance with ERISA.  Each of the Company and its
Restricted Subsidiaries and each ERISA Affiliate has fulfilled its obligations
under the minimum funding standards of ERISA and the Code with respect to each
Plan and is in compliance in all material respects with the presently applicable
provisions of ERISA and the Code with respect to each Plan, and has not incurred
any liability under Title IV of ERISA (i) to the PBGC other than a liability to
the PBGC for premiums under Section 4007 of ERISA or (ii) in respect of a
Multiemployer Plan which has not been discharged in full when due.

Section 3.07.      Taxes.  To the extent applicable, each of the Company and its
Restricted Subsidiaries has filed all United States Federal income Tax returns
and all other material tax returns which are required to be filed by it and has
paid all Taxes stated to be due in such returns or pursuant to any assessment
received by it, except for Taxes the amount, applicability or validity of which
is being contested in good faith by appropriate proceedings.  The charges,
accruals and reserves on the books of the Company and its Restricted
Subsidiaries in respect of Taxes or other similar governmental charges,
additions to Taxes and any penalties and interest thereon are, in the opinion of
the Company, adequate.

Section 3.08.      Environmental Compliance.

(a)         Except for Disclosed Matters,

(i)         the Company and its Restricted Subsidiaries have, obtained, or made
timely application for, all permits, certificates, licenses, approvals,
registrations and other authorizations (collectively “Permits”) which are
required under all applicable Environmental Laws and are necessary for their
operations and are in compliance with the terms and conditions of all such
Permits, except where the failure to obtain such Permits or to comply with their
terms would not have, individually or in the aggregate, a Material Adverse
Effect;





68

--------------------------------------------------------------------------------

 



(ii)       no notice, notification, demand, request for information, citation,
summons, complaint or order has been issued, no complaint has been filed, no
penalty has been assessed and no investigation or review is pending, or to the
Company’s knowledge, threatened by any governmental entity or other Person with
respect to any (A) alleged violation by the Company or any Restricted Subsidiary
of any Environmental Law, (B) alleged failure by the Company or any Restricted
Subsidiary to have any Permits required in connection with the conduct of its
business or to comply with the terms and conditions thereof, (C) any generation,
treatment, storage, recycling, transportation or disposal of any Hazardous
Materials or (D) release of Hazardous Materials, except where such event or
events would not have, individually or in the aggregate, a Material Adverse
Effect;

(iii)      to the knowledge of the Company, all oral or written notifications of
a release of Hazardous Materials required to be filed under any applicable
Environmental Law have been filed or are in the process of being filed by or on
behalf of the Company or any Restricted Subsidiary;

(iv)       no property now owned or leased by the Company or any Restricted
Subsidiary and, to the knowledge of the Company, no such property previously
owned or leased or any property to which the Company or any Restricted
Subsidiary has, directly or indirectly, transported or arranged for the
transportation of any Hazardous Materials, is listed or, to the Company’s
knowledge, proposed for listing, on the National Priorities List promulgated
pursuant to CERCLA, or CERCLIS (as defined in CERCLA) or any similar state list
or is the subject of federal, state or local enforcement actions or, to the
knowledge of the Company, other investigations which may lead to claims against
the Company or any Restricted Subsidiary for clean‑up costs, remedial work,
damage to natural resources or personal injury claims, including, but not
limited to, claims under CERCLA, except where such listings or investigations
would not have, individually or in the aggregate, a Material Adverse Effect;

(v)        there are no Liens under or pursuant to any applicable Environmental
Laws on any real property or other assets owned or leased by the Company or any
Restricted Subsidiary, and no government actions have been taken or, to the
knowledge of the Company, are in process which could subject any of such
properties or assets to such Liens, except where such event or events would not
have, individually or in the aggregate, a Material Adverse Effect.

(b)         For purposes of this Section, the terms “Company” and “Restricted
Subsidiary” shall include any business or business entity (including a
corporation) which is a predecessor, in whole or in part, of the Company or any
Restricted Subsidiary.

Section 3.09.      Properties.

(a)         Each of the Company and its Restricted Subsidiaries has good title
to, or valid leasehold interests in, all its real and personal property material
to its business, except for Liens permitted pursuant to Section 6.03 and minor
defects in title that do not interfere with its ability to conduct its business
as currently conducted or to utilize such properties for their intended
purposes.

(b)         To the knowledge of the Company, each of the Company and its
Restricted Subsidiaries owns, or is licensed to use, all trademarks, trade
names, copyrights, patents and other intellectual property material to its
business, and the use thereof by the Company and its Restricted Subsidiaries
does not, to the knowledge of the Company, infringe upon the rights of any other
Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.





69

--------------------------------------------------------------------------------

 



Section 3.10.      Compliance with Laws and Agreements.  Each of the Company and
its Restricted Subsidiaries is in compliance with all laws, regulations and
orders of any Governmental Authority applicable to it or its property and all
indentures, agreements and other instruments binding upon it or its property,
and each has all material governmental licenses, authorizations, consents and
approvals required to carry on its business as now conducted, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

Section 3.11.      Investment Company Status.  Neither any Borrower nor any of
the Restricted Subsidiaries is an “investment company” as defined in, or subject
to regulation under, the Investment Company Act of 1940.

Section 3.12.      Full Disclosure.  All information (other than forward looking
information) furnished by the Company to the Administrative Agent or any Lender
for purposes of or in connection with this Agreement or any of the Transactions
is, taken as whole and in light of the circumstances under which such
information is furnished, true and accurate in all material respects on the date
as of which such information is furnished, and true and accurate in all material
respects on the date as of which such information is stated or certified, in
each case as modified or supplemented by other information so furnished.  It is
understood that the foregoing is limited to the extent that (i) projections have
been made in good faith by the management of the Company and in the view of the
Company’s management are reasonable in light of all information known to
management as of the Effective Date, and (ii) no representation or warranty is
made as to whether the projected results will be realized. As of the Effective
Date, to the best knowledge of the Company, the information included in the
Beneficial Ownership Certification provided on or prior to the Effective Date to
any Lender in connection with this Agreement is true and correct in all material
respects.

Section 3.13.      Solvency.  In each case with respect to the Company and its
Restricted Subsidiaries on a consolidated basis: (a) The fair salable value of
the business of the Company and its Restricted Subsidiaries is not less than the
amount that will be required to be paid on or in respect of the probable
liability on the existing debts and other liabilities (including contingent
liabilities) of the Company and its Restricted Subsidiaries, as they become
absolute and mature; provided that the amount of contingent liabilities at any
time shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.

(b)         The assets of the Company and its Restricted Subsidiaries do not
constitute unreasonably small capital for the Company and its Restricted
Subsidiaries to carry out their business as now conducted and as proposed to be
conducted including the capital needs of the Company and its Restricted
Subsidiaries, taking into account the particular capital requirements of the
business conducted by the Company and its Restricted Subsidiaries and projected
capital requirements and capital availability thereof.

(c)         Neither the Company nor any of its Restricted Subsidiaries intends
to incur debts beyond its ability to pay such debts as they mature (taking into
account the timing and amounts of cash to be received by the Company and any of
its Restricted Subsidiaries, and of amounts to be payable on or in respect of
debt of the Company and any of its Restricted Subsidiaries).

(d)         Neither the Company nor any of its Restricted Subsidiaries believes
that final judgments against them in actions for money damages presently pending
will be rendered at a time when, or in an amount such that, they will be unable
to satisfy any such judgments promptly in accordance with their terms (taking
into account the maximum reasonable





70

--------------------------------------------------------------------------------

 



amount of such judgments in any such actions and the earliest reasonable time at
which such judgments might be rendered).  The cash flow of the Company and its
Restricted Subsidiaries, after taking into account all other anticipated uses of
the cash of the Company and its Restricted Subsidiaries (including the payments
on or in respect of debt referred to in paragraph (c) of this Section), will at
all times be sufficient to pay all such judgments promptly in accordance with
their terms.

Section 3.14.      Employee Matters.  Except for Disclosed Matters, there are no
strikes, slowdowns, work stoppages or controversies pending or, to the knowledge
of the Company threatened between the Company and its employees, other than
employee grievances arising in the ordinary course of business, none of which
could have, either individually or in the aggregate, a Material Adverse Effect.

Section 3.15.     Use of Proceeds.  All proceeds of each Borrowing under the
Revolving Loan Commitments shall be used to repay Indebtedness, make Permitted
Acquisitions, finance working capital needs or for general corporate purposes.

Section 3.16.     Subsidiaries.  As of the Effective Date, the Company has the
Restricted Subsidiaries set forth on Schedule 3.16A and the Unrestricted
Subsidiaries set forth on Schedule 3.16B.

Section 3.17.     No Change in Credit Criteria or Collection Policies.  There
has been no material change in credit criteria or collection policies concerning
accounts receivable of the Company and its Subsidiaries since September 30,
2018.

Section 3.18.     Anti-Corruption Laws and Sanctions.  The Company has
implemented and maintains in effect policies and procedures designed to ensure
compliance by the Company, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions, and the Company, its Subsidiaries and their respective officers and
directors and to the knowledge of the Company its employees and agents, are in
compliance with Anti-Corruption Laws and applicable Sanctions in all material
respects and, in the case of any Foreign Subsidiary Borrower, is not knowingly
engaged in any activity that could reasonably be expected to result in such
Borrower being designated as a Sanctioned Person.  None of (a) the Company, any
Subsidiary, and of their respective directors or officers or to the knowledge of
the Company or such Subsidiary employees, or (b) to the knowledge of the
Company, any agent of the Company or any Subsidiary that will act in any
capacity in connection with or benefit from the credit facility established
hereby, is a Sanctioned Person.  No Borrowing or Letter of Credit, use of
proceeds thereof or other Transactions will violate any Anti-Corruption Law or
applicable Sanctions.

Section 3.19.      EEA Financial Institutions.  No Loan Party is an EEA
Financial Institution.

Section 3.20.      Plan Assets; Prohibited Transactions.  Assuming the
representations and warranties of the Lenders set forth in Section 8.07 are
true, none of the Company or any of its Restricted Subsidiaries is an entity
deemed to hold “plan assets” (within the meaning of the Plan Asset Regulations),
and neither the execution, delivery nor performance of the transactions
contemplated under this Agreement, including the making of any Loan and the
issuance of any Letter of Credit hereunder, will give rise to a non-exempt
prohibited transaction under Section 406 of ERISA or Section 4975 of the Code.

Section 3.21.      Margin Regulations.  No Borrower is engaged and no Borrower
will engage, principally or as one of its important activities, in the business
of purchasing or carrying Margin Stock, or extending credit for the purpose of
purchasing or carrying Margin Stock, and no part of the proceeds of any
Borrowing or Letter of Credit extension hereunder will be used to buy or carry
any Margin Stock.





71

--------------------------------------------------------------------------------

 



Following the application of the proceeds of each Borrowing or drawing under
each Letter of Credit, not more than 25% of the value of the assets (either of
the Company only or of the Company and its Restricted Subsidiaries on a
consolidated basis) will be Margin Stock.

Section 3.22.     Domiciliation; Centre of Main Interests.  Each UK Loan Party
incorporated or organized in an EU jurisdiction represents and warrants to the
Lenders that its centre of main interest (as that term is used in Article 3(1)
of the Insolvency Regulation) is in its jurisdiction of incorporation and other
than the Dormant Branches it has no establishment (as that term is used in
Article 2(10) of the Insolvency Regulation) in any other jurisdiction.  Each UK
Loan Party incorporated in England and Wales represents and warrants to the
Lenders that its centre of main interest (as that term is used in Article 3(1)
of the Insolvency Regulation) is in England and Wales and other than the Dormant
Branches it has no establishment (as that term is used in Article 2(10) of the
Insolvency Regulation) in any other jurisdiction. Each of the branches of CTSL
in Denmark, Netherlands, Ireland and the United Arab Emirates is a Dormant
Branch.

Article IV

Conditions

Section 4.01.      Effective Date.  The obligations of the Lenders to make Loans
hereunder and of the Issuing Banks to issue Letters of Credit shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02):

(a)         The Administrative Agent (or its counsel) shall have received (i)
from each party hereto either (A) a counterpart of this Agreement signed on
behalf of such party or (B) written evidence satisfactory to the Administrative
Agent (which may include telecopy or electronic transmission of a signed
signature page of this Agreement) that such party has signed a counterpart of
this Agreement and (ii) duly executed copies of the Financing Documents and such
other legal opinions, certificates, documents, instruments and agreements as the
Administrative Agent shall reasonably request in connection with the
Transactions, all in form and substance satisfactory to the Administrative Agent
and its counsel and as further described in the list of closing documents
attached as Exhibit J.

(b)         The Administrative Agent shall have received a favorable written
opinion (addressed to the Administrative Agent and the Lenders and dated the
Effective Date) of (i) Sheppard Mullin Richter & Hampton LLP, special counsel
for the Loan Parties, and (ii) James R. Edwards, General Counsel of the Loan
Parties, in each case, covering such matters relating to the Company, the other
initial Loan Parties, this Agreement, the other Financing Documents or the
Transactions as the Administrative Agent shall reasonably request.  The Company
hereby requests such counsels to deliver such opinions.

(c)         The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of the initial Loan
Parties, the authorization of the Transactions and any other legal matters
relating to such Loan Parties,  the Financing Documents or the Transactions
(including, without limitation, confirmation that all third party and
governmental approvals necessary for the Transactions have been obtained and are
in force), all in form and substance reasonably satisfactory to the
Administrative Agent and its counsel.





72

--------------------------------------------------------------------------------

 



(d)         The Administrative Agent shall have received a certificate, dated
the Effective Date and signed by the President, a Vice President or a Financial
Officer of the Company, confirming compliance with the conditions set forth in
paragraphs (a) and (b) of Section 4.02.

(e)         (i) The Administrative Agent shall have received, at least five (5)
days prior to the Effective Date, all documentation and other information
regarding the Borrowers requested in connection with applicable “know your
customer” and anti-money laundering rules and regulations, including the Patriot
Act, to the extent requested in writing of the Company at least ten (10) days
prior to the Effective Date and (ii) to the extent any Borrower qualifies as a
“legal entity customer” under the Beneficial Ownership Regulation, at least five
(5) days prior to the Effective Date, any Lender that has requested, in a
written notice to the Company at least ten (10) days prior to the Effective
Date, a Beneficial Ownership Certification in relation to such Borrower shall
have received such Beneficial Ownership Certification (provided that, upon the
execution and delivery by such Lender of its signature page to this Agreement,
the condition set forth in this clause (e) shall be deemed to be satisfied).

(f)         The Administrative Agent shall have received all fees and other
amounts due and payable, on or prior to the Effective Date, including, to the
extent invoiced, reimbursement or payment of all out‑of‑pocket expenses required
to be reimbursed or paid by the Company hereunder.

The Administrative Agent shall notify the Company and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.

Section 4.02.      Each Credit Event.  The obligation of any Lender to make a
Loan on the occasion of any Borrowing (other than a conversion or continuation
of any Loan), and the obligation of the Issuing Banks to issue, amend, renew or
extend any Letter of Credit, is subject to the satisfaction on such date of the
following conditions:

(a)         The representations and warranties of the Borrowers set forth in
this Agreement shall be true and correct in all material respects (or, in the
case of any representation or warranty qualified by materiality or Material
Adverse Effect, in all respects) on and as of the date of such Borrowing or the
date of issuance, amendment, renewal or extension of such Letter of Credit, as
applicable; provided that any such representations and warranties that by their
express terms are made as of a specific date shall be true and correct in all
material respects (or, in the case of any representation or warranty qualified
by materiality or Material Adverse Effect, in all respects) as of such specific
date.

(b)         At the time of and immediately after giving effect to such
Borrowing, no Default shall have occurred and be continuing.

Each Borrowing (other than a conversion or continuation of any Loan)  and each
issuance, amendment, renewal or extension of a Letter of Credit shall be deemed
to constitute a representation and warranty by the Borrowers on the date thereof
as to the matters specified in paragraphs (a) and (b) of this Section.

Section 4.03.     Designation of a Subsidiary Borrower.  After the Effective
Date, the designation of an additional Subsidiary Borrower pursuant to
Section 2.21 is subject to the condition precedent that the Company or such
proposed Subsidiary Borrower shall have furnished or caused to be furnished to
the Administrative Agent:

(a)         Copies, certified by the Secretary or Assistant Secretary (or other
appropriate officer, manager or director) of such Subsidiary, of its Board of
Directors’ (or other governing body’s) resolutions (and, to the extent
necessary, shareholder resolutions) approving the Borrowing Subsidiary Agreement
and any other Financing Documents to which such Subsidiary is becoming





73

--------------------------------------------------------------------------------

 



a party and such documents and certificates as the Administrative Agent or its
counsel may reasonably request relating to the organization or incorporation,
existence and good standing (to the extent generally available in its
jurisdiction of organization or incorporation (as applicable)) of such
Subsidiary in its jurisdiction of organization or incorporation (as applicable);

(b)         An incumbency certificate, certified by the Secretary or Assistant
Secretary (or other appropriate officer, manager or director) of such
Subsidiary, which shall identify by name and title and bear the signature of the
officers, managers, directors and other Persons of such Subsidiary authorized to
request Borrowings hereunder and sign the Borrowing Subsidiary Agreement and the
other Financing Documents to which such Subsidiary is becoming a party, upon
which certificate the Administrative Agent and the Lenders shall be entitled to
rely until informed of any change in writing by the Company or such Subsidiary;

(c)         Opinions of counsel to such Subsidiary, in form and substance
reasonably satisfactory to the Administrative Agent and its counsel, with
respect to the laws of its jurisdiction of organization or incorporation (as
applicable) and such other customary matters as are reasonably requested with
respect to borrowers in financing transactions similar to the Transactions (but,
in any case, limited to the types of matters covered in the legal opinions
delivered pursuant to Section 4.01, in the case of a jurisdiction of a Borrower
in respect of which a legal opinion was delivered pursuant to Section 4.01) and
addressed to the Administrative Agent and the Lenders;

(d)         Any promissory notes requested by any Lender pursuant to Section
2.09(e), and any other customary instruments and documents reasonably requested
by the Administrative Agent with respect to borrowers in financing transactions
similar to the Transactions; and

(e)         any documentation and other information that is reasonably requested
by the Administrative Agent or any of the Lenders (acting through the
Administrative Agent) in connection with requirements by regulatory authorities
under applicable “know-your-customer” and anti-money laundering rules and
regulations, including the Patriot Act and the Beneficial Ownership Regulation.

Article V

Affirmative Covenants

Until the Facility Termination Date, the Company covenants and agrees with the
Lenders that:

Section 5.01.      Financial and Business Information.  The Company shall
deliver to the Administrative Agent for distribution to each Lender:

(a)         Quarterly Statements — within 60 days after the end of each
quarterly fiscal period in each fiscal year of the Company (other than the last
quarterly fiscal period of each such fiscal year), copies of:

(i)         a consolidated balance sheet of the Company and its Restricted
Subsidiaries as at the end of such quarter, and

(ii)       consolidated statements of income, changes in shareholders’ equity
and cash flows of the Company and its Restricted Subsidiaries for such quarter
and (in the case of the second and third quarters) for the portion of the fiscal
year ending with such quarter,





74

--------------------------------------------------------------------------------

 



setting forth in each case in comparative form the figures for the corresponding
periods in the previous fiscal year, all in reasonable detail, prepared in
accordance with GAAP applicable to quarterly financial statements generally, and
certified by a Senior Financial Officer as fairly presenting, in all material
respects, the financial position of the companies being reported on and their
results of operations and cash flows, subject to changes resulting from year‑end
adjustments; provided that if the Company’s Quarterly Report on Form 10‑Q
prepared in compliance with the requirements therefor and filed with the
Securities and Exchange Commission (“SEC”) is required to be delivered within a
shorter time period, then the Company’s compliance with the requirements of this
Section 5.01(a) must be satisfied by complying with such shorter time period
(subject always to the Company’s compliance with Sections 5.04 and 5.05);

(b)         Annual Statements – within 120 days after the end of each fiscal
year of the Company, copies of,

(i)         a consolidated balance sheet of the Company and its Restricted
Subsidiaries, as at the end of such year, and

(ii)       consolidated statements of income, changes in shareholders’ equity
and cash flows of the Company and its Restricted Subsidiaries, for such year,

setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied by an unqualified opinion thereon of independent certified public
accountants of recognized national standing, which opinion shall state that such
financial statements present fairly, in all material respects, the financial
position of the companies being reported upon and their results of operations
and cash flows and have been prepared in conformity with GAAP, and that the
examination of such accountants in connection with such financial statements has
been made in accordance with generally accepted auditing standards; provided
that if the Company’s Annual Report on Form 10‑K for such fiscal year (together
with the Company’s annual report to shareholders, if any, prepared pursuant to
Rule 14a‑3 under the Exchange Act) prepared in accordance with the requirements
therefor and filed with the SEC is required to be delivered within a shorter
time period, then the Company’s compliance with the requirements of this
Section 5.01(b), must be satisfied by complying with such shorter time period
(subject to the Company’s compliance with Sections 5.04 and 5.05); provided
further that the term “unqualified opinion” as used herein to refer to opinions
or reports provided by accountants shall mean an opinion or report that does not
include any “going concern” or like qualification or exception;

(c)         SEC and Other Reports – promptly upon their becoming available, one
copy of (i) each financial statement, report, notice or proxy statement sent by
the Company or any Restricted Subsidiary to public securities holders generally,
and (ii) each regular or periodic report (other than Form 8K so long as such
Form may be accessed on‑line and the Company has notified the Administrative
Agent that such form has been filed), each registration statement (without
exhibits except as expressly requested by a Lender), and each prospectus and all
amendments thereto filed by the Company or any Restricted Subsidiary with the
SEC;

(d)         Notice of Default or Event of Default – promptly, and in any event
within five Business Days after a Responsible Officer becoming aware of the
existence of any Default, a written notice specifying the nature and period of
existence thereof and what action the Company is taking or proposes to take with
respect thereto;

(e)         ERISA Matters – promptly, and in any event within five Business Days
after a Responsible Officer becoming aware of any of the following, a written
notice setting forth the nature thereof and the action, if any, that the Company
or an ERISA Affiliate proposes to take with respect thereto:





75

--------------------------------------------------------------------------------

 



(i)         with respect to any Plan, any reportable event, as defined in
Section 4043(b) of ERISA and the regulations thereunder, for which notice
thereof has not been waived pursuant to such regulations as in effect on the
date hereof; or

(ii)       the taking by the PBGC of steps to institute, or the threatening by
the PBGC of the institution of, proceedings under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or the
receipt by the Company or any ERISA Affiliate of a notice from a Multiemployer
Plan that such action has been taken by the PBGC with respect to such
Multiemployer Plan; or

(iii)      any ERISA Event or any event, transaction or condition that could
result in the incurrence of any liability by the Company or any ERISA Affiliate
pursuant to Title I or IV of ERISA or the penalty or excise tax provisions of
the Code relating to employee benefit plans, or in the imposition of any Lien on
any of the rights, properties or assets of the Company or any ERISA Affiliate
pursuant to Title I or IV of ERISA or such penalty or excise tax provisions, if
such liability or Lien, taken together with any other such liabilities or Liens
then existing, could reasonably be expected to have a Material Adverse Effect;

(f)         Notices from Governmental Authority – promptly, and in any event
within 30 days of receipt thereof, copies of any notice to the Company or any
Restricted Subsidiary from any Federal, state or foreign Governmental Authority
relating to any order, ruling, statute or other law or regulation that could
reasonably be expected to have a Material Adverse Effect;

(g)         Projections – concurrently with the delivery of the financial
statements required to be delivered pursuant to Section 5.01(b), a copy of the
plan and forecast (including a projected consolidated balance sheet, income
statement and funds flow statement) of the Company for each quarter of the
current fiscal year during which such financial statements are delivered in form
reasonably satisfactory to the Administrative Agent;

(h)         Change in Beneficial Ownership Certification – prompt written notice
of any change in the information provided in the Beneficial Ownership
Certification delivered to such Lender that would result in a change to the list
of beneficial owners identified in such certification;

(i)          Other Material Developments – prompt written notice of any other
development that results in, or could reasonably be expected to result in, a
Material Adverse Effect; and

(j)          Requested Information – with reasonable promptness, (x) such other
data and information relating to the business, operations, affairs, financial
condition, assets or properties of the Company or any of its Restricted
Subsidiaries or relating to the ability of the Borrowers to perform their
obligations hereunder and under the other Financing Documents as from time to
time may be reasonably requested by the Administrative Agent or any Lender and
(y) information and documentation reasonably requested by the Administrative
Agent or any Lender for purposes of compliance with applicable “know your
customer” and anti-money laundering rules and regulations, including the Patriot
Act and the Beneficial Ownership Regulation.

Documents and information required to be delivered pursuant to Sections 5.01(b),
5.01(c) or 5.01(f), may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which the Borrower posts
such documents, or provides a link thereto on the Borrower’s website on the
Internet; or (ii) on which such documents are posted on the Borrower’s behalf on
an Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); provided that: (i) the





76

--------------------------------------------------------------------------------

 



Borrower shall deliver paper copies of such documents to the Administrative
Agent or any Lender upon its request to the Borrower to deliver such paper
copies and (ii) documents included in materials filed with the SEC shall be
deemed to have been delivered to each Credit Party.

Section 5.02.     Officer’s Certificate.  The Company shall deliver to the
Administrative Agent for distribution to each Lender, concurrently with the
financial statements referred to in Section 5.01(a) and (b), a certificate in
the form of Exhibit E of a Senior Financial Officer, which such certificate
shall include  a statement that such officer has reviewed the relevant terms
hereof and has made, or caused to be made, under his or her supervision, a
review of the transactions and conditions of the Company and its Restricted
Subsidiaries from the beginning of the quarterly or annual period covered by the
most recent statements furnished to the date of the certificate and that such
review shall not have disclosed the existence during such period of any
condition or event that constitutes a Default or, if any such condition or event
existed or exists, specifying the nature and period of existence thereof and
what action the Company shall have taken or proposes to take with respect
thereto.

In addition to the foregoing certificate, the Company shall concurrently deliver
to the Administrative Agent and each Lender a copy of the compliance certificate
delivered to the investors under the Note Purchase Agreement.

Section 5.03.     Inspection.  The Company shall permit the representatives of
the Administrative Agent and each Lender:

(a)         No Default – if no Event of Default then exists, at the expense of
such Lender or the Administrative Agent and upon reasonable prior notice to the
Company, to, up to once per calendar year, visit the principal executive office
of the Company, to discuss the affairs, finances and accounts of the Company and
its Restricted Subsidiaries with the Company’s officers, and (with the consent
of the Company, which consent will not be unreasonably withheld) its independent
public accountants, and (with the consent of the Company, which consent will not
be unreasonably withheld) to visit the other offices and properties of the
Company and each Restricted Subsidiary, all at such reasonable times and as
often as may be reasonably requested in writing; and

(b)         Default –  if an Event of Default then exists, at the expense (all
of which such expenses shall be reasonable) of the Company, to visit and inspect
any of the offices or properties of the Company or any Restricted Subsidiary, to
examine all their respective books of account, records, reports and other
papers, to make copies and extracts therefrom, and to discuss their respective
affairs, finances and accounts with their respective officers and independent
public accountants (and by this provision the Company authorizes said
accountants to discuss the affairs, finances and accounts of the Company and its
Restricted Subsidiaries), all at such times and as often as may be requested.

Section 5.04.      Reporting Treatment of Unrestricted
Subsidiaries.  Notwithstanding anything to the contrary contained in this
Agreement, so long as the Unrestricted Subsidiaries continue to constitute, in
the aggregate, less than seven percent (7%) of Consolidated Total Capitalization
in any fiscal period, the Company shall be permitted to include, for purposes of
the financial reporting requirements contained in Sections 5.01(a) and (b), and
only for purposes of such Sections (and in no event for purposes of determining
compliance with any of the covenants contained in this Article V or Article VI
hereof), the financial information of such entities on a consolidated basis.  If
at any time the Unrestricted Subsidiaries shall constitute, in the aggregate,
seven percent (7%) or more of Consolidated Total Capitalization in any fiscal
period, the Company shall, notwithstanding that Section 5.01(a) and (b) permit
the Company to comply therewith by delivery of its Quarterly Reports on SEC Form
10‑Q and Annual Reports on SEC Form 10‑K, provide consolidating financial
statements setting forth separately the financial information for the
Unrestricted Subsidiaries for such period, together with the financial
information of such entities





77

--------------------------------------------------------------------------------

 



on a consolidated basis for purposes of the financial reporting requirements
contained in Sections 5.01(a) and (b) and only for purposes of such
Sections (and in no event for purposes of determining compliance with any of the
covenants contained in this Article V or Article VI hereof).  In no event shall
the Company include financial information of the Unrestricted Subsidiaries for
purposes of any determination of compliance with any of the covenants contained
in this Article V or Article VI hereof.

Section 5.05.     Compliance with Laws and Material Contractual
Obligations.  The Company will, and will cause each of its Restricted
Subsidiaries to, (i) comply with all laws, ordinances or governmental rules or
regulations to which each of them is subject, including, without limitation,
ERISA and all Environmental Laws, and will obtain and maintain in effect all
licenses, certificates, permits, franchises and other governmental
authorizations necessary to the ownership of their respective properties or to
the conduct of their respective businesses, and (ii) perform in all material
respects its obligations under material agreements to which it is a party, in
each case to the extent necessary to ensure that non‑compliance with such laws,
ordinances,  governmental rules or regulations or material agreements or
failures to obtain or maintain in effect such material agreements, licenses,
certificates, permits, franchises and other governmental authorizations would
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  The Company will maintain in effect and enforce policies and
procedures designed to ensure compliance by the Company, its Restricted
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions. The Company shall ensure that no
UK Borrower shall do anything to change the location of its centre of main
interest (as that term is used in Article 3(1) of the Insolvency Regulation)
from England and Wales.

Section 5.06.      Insurance.  The Company will, and will cause each of its
Restricted Subsidiaries to, maintain, with financially sound and reputable
insurers, insurance with respect to their respective properties and businesses
against such casualties and contingencies, of such types, on such terms and in
such amounts (including deductibles, co‑insurance and self‑insurance, if
adequate reserves are maintained with respect thereto) as is customary in the
case of entities of established reputations engaged in the same or a similar
business and similarly situated.

Section 5.07.     Maintenance of Properties.  The Company will, and will cause
each of its Restricted Subsidiaries to, maintain and keep, or cause to be
maintained and kept, their respective properties in good repair, working order
and condition (other than ordinary wear and tear), so that the business carried
on in connection therewith may be properly conducted at all times, except where
the failure to do so could not reasonably be expected to have a Material Adverse
Effect.

Section 5.08.      Payment of Taxes and Claims.  The Company will, and will
cause each of its Restricted Subsidiaries to, file all Tax returns required to
be filed in any jurisdiction and to pay and discharge all taxes shown to be due
and payable on such returns and all other Taxes, assessments, governmental
charges, or levies imposed on them or any of their properties, assets, income or
franchises, to the extent such Taxes and assessments have become due and payable
and before they have become delinquent and all claims for which sums have become
due and payable that have or might become a Lien on properties or assets of the
Company or any Restricted Subsidiary; provided that neither the Company nor any
Restricted Subsidiary need pay any such Tax or assessment or claims if (a) the
amount, applicability or validity thereof is contested by the Company or such
Restricted Subsidiary on a timely basis in good faith and in appropriate
proceedings, and the Company or a Restricted Subsidiary has established adequate
reserves therefor in accordance with GAAP on the books of the Company or such
Restricted Subsidiary or (b) the nonpayment of all such Taxes and assessments,
governmental charges, levies and claims, in the aggregate could not reasonably
be expected to have a Material Adverse Effect.





78

--------------------------------------------------------------------------------

 



Section 5.09.      Corporate Existence, Etc.  The Company will at all times
preserve and keep in full force and effect its corporate existence.  Subject to
Section 6.05, the Company will at all times preserve and keep in full force and
effect the corporate existence of each of its Restricted Subsidiaries (unless
merged into the Company or a Subsidiary) and all rights and franchises of the
Company and its Restricted Subsidiaries unless, in the good faith judgment of
the Company, the termination of or failure to preserve and keep in full force
and effect such corporate existence, right or franchise could not, individually
or in the aggregate, have a Material Adverse Effect.

Section 5.10.     Nature of Business.  Neither the Company nor any Restricted
Subsidiary will engage in any business if, as a result, the general nature of
the business, taken on a consolidated basis, which would then be engaged in by
the Company and its Restricted Subsidiaries would be substantially changed from
the general nature of the business engaged in by the Company and its Restricted
Subsidiaries on the date of this Agreement.

Section 5.11.      Additional Guarantors.  The Company will, and will cause its
Subsidiaries to, promptly inform the Administrative Agent of the creation or
acquisition of any direct or indirect Subsidiary (subject to the provisions of
Section 6.05) and cause direct or indirect Restricted Subsidiaries which are
Domestic Subsidiaries which, as of the most recent fiscal quarter of the Company
for which financial statements have been delivered pursuant to Section 5.01(a)
or (b), for the period of four consecutive fiscal quarters then ended,
collectively, together with the Company, contributed at least 85% of each of
Consolidated Total Assets and Consolidated EBITDA (each such Subsidiary, a
“Material Subsidiary”) to deliver to the Administrative Agent a joinder to the
Subsidiary Guarantee (in the form contemplated thereby) from such direct or
indirect Restricted Subsidiaries (which are Domestic Subsidiaries and not
already party to such Subsidiary Guarantee,) which are necessary to satisfy such
requirements as of such most recently ended fiscal quarter, pursuant to which
such Subsidiary agrees to be bound by the terms and provisions thereof.  In
connection therewith, the Company or any applicable Restricted Subsidiary shall
provide such resolutions, certificates and opinions of counsel as shall be
reasonably requested by the Administrative Agent.  Notwithstanding the foregoing
in no event shall any SPE or any Foreign Subsidiary Borrower be required to be a
Guarantor.

Section 5.12.      Use of Proceeds.  The proceeds of the Loans will be used only
to repay Indebtedness, make Permitted Acquisitions, finance working capital
needs, and for general corporate purposes, of the Company and its
Subsidiaries.  No part of the proceeds of any Loan will be used, whether
directly or indirectly, for any purpose (i) that entails a violation of any of
the regulations of the Board, including Regulation T, Regulation U and
Regulation X or (ii) that would constitute unlawful financial assistance within
the meaning of sections 678 or 679 of the UK Companies Act.  No Borrower will
request any Borrowing or Letter of Credit, and no Borrower shall use, and the
Company shall procure that its Subsidiaries and its or their respective
directors, officers, employees and agents shall not use, the proceeds of any
Borrowing or Letter of Credit (i) in furtherance of an offer, payment, promise
to pay, or authorization of the payment or giving of money, or anything else of
value, to any Person in violation of any Anti-Corruption Laws, (ii) for the
purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country,
except to the extent permitted for a Person required to comply with Sanctions or
(iii) in any manner that would result in the violation of any Sanctions
applicable to any party hereto.

Section 5.13.      Books and Records. The Company will, and will cause each of
its Restricted Subsidiaries to, keep proper books of record and account in which
full, true and correct entries in all material respects are made of all dealings
and transactions in relation to its business and activities.





79

--------------------------------------------------------------------------------

 



Article VI

Negative Covenants

Until the Facility Termination Date, the Company covenants and agrees with the
Lenders that:

Section 6.01.      Financial Ratios.

(a)         At all times prior to the Note Purchase Trigger Date:

(i)         The Company will not permit the ratio determined at the end of each
fiscal quarter on a rolling four quarter basis of (A) Consolidated EBITDA to
(B) Consolidated Cash Interest Expense to be less than 3.00 to 1.00.

(ii)       The Company will not permit the Total Leverage Ratio to be greater
than (A) 4.00 to 1.00 at the end of each fiscal quarter ending on or prior to
December 31, 2019 and (B) 3.50 to 1.00 at the end of each fiscal quarter ending
thereafter.

Notwithstanding the foregoing, the Company shall be permitted, but in no event
on more than two (2) occasions after the Effective Date  (in the aggregate and
inclusive of any Adjusted Covenant Period effected pursuant to Section 6.01(b)),
to allow the Total Leverage Ratio permitted under Section 6.01(a)(ii) for any
fiscal quarter ending after December 31, 2019 to be increased to 4.00 to 1.00
for a period of four consecutive fiscal quarters (such period, an “Adjusted
Covenant Period”) in connection with a Permitted Acquisition occurring during
the first of such four fiscal quarters if the aggregate consideration paid or to
be paid in respect of such Permitted Acquisition exceeds $50,000,000 (and in
respect of which the Company shall provide notice in writing to the
Administrative Agent (for distribution to the Lenders) of such increase and a
transaction description of such Permitted Acquisition (regarding the name of the
Person or summary description of the assets being acquired and the approximate
purchase price)), so long as the Company is in compliance on a pro forma basis
with the Total Leverage Ratio of 4.00 to 1.00 on the closing date of such
Permitted Acquisition immediately after giving effect (including pro forma
effect) to such Permitted Acquisition; provided that it is understood and agreed
that (x) the Company may not elect a new Adjusted Covenant Period for at least
two (2) fiscal quarters following the end of an Adjusted Covenant Period elected
after the Effective Date and (y) with respect to the first fiscal quarter end
following an  Adjusted Covenant Period, the Total Leverage Ratio permitted under
Section 6.01(a)(ii) shall revert to 3.50 to 1.00 and thereafter until another
Adjusted Covenant Period (if any) is elected pursuant to the terms and
conditions described above.

(b)         At all times on and after the Note Purchase Trigger Date:

(i)         The Company will not permit the ratio determined at the end of each
fiscal quarter on a rolling four quarter basis of (i) Consolidated EBITDA to
(ii) Consolidated Cash Interest Expense to be less than 3.00 to 1.00.

(ii)       The Company will not permit the Net Leverage Ratio to be greater than
4.00 to 1.00.

Notwithstanding the foregoing, the Company shall be permitted, but in no event
on more than two (2) occasions after the Effective Date  (in the aggregate and
inclusive of any Adjusted Covenant Period effected pursuant Section 6.01(a)) to
allow the Net Leverage Ratio permitted under Section 6.01(b)(ii) to be increased
to 4.75 to 1.00 for an Adjusted Covenant Period in connection with a Permitted
Acquisition occurring during the first of such four fiscal quarters if the
aggregate consideration paid or to be paid in





80

--------------------------------------------------------------------------------

 



respect of such Permitted Acquisition exceeds $50,000,000 (and in respect of
which the Company shall provide notice in writing to the Administrative Agent
(for distribution to the Lenders) of such increase and a transaction description
of such Permitted Acquisition (regarding the name of the Person or summary
description of the assets being acquired and the approximate purchase price)),
so long as the Company is in compliance on a pro forma basis with the Net
Leverage Ratio of 4.75 to 1.00 on the closing date of such Permitted Acquisition
immediately after giving effect (including pro forma effect) to such Permitted
Acquisition; provided that it is understood and agreed that (x) the Company may
not elect a new Adjusted Covenant Period for at least two (2) fiscal quarters
following the end of an Adjusted Covenant Period elected after the Effective
Date and (y) with respect to the first fiscal quarter end following an Adjusted
Covenant Period, the Net Leverage Ratio permitted under Section 6.01(b)(ii)
shall revert to 4.00 to 1.00 and thereafter until another Adjusted Covenant
Period (if any) is elected pursuant to the terms and conditions described above.

Section 6.02.      Limitations on Indebtedness.  The Company will not, and will
not permit any Restricted Subsidiary to, create, incur, assume or permit to
exist any Indebtedness, except:

(a)         the Obligations;

(b)         Indebtedness existing on the date hereof and set forth in
Schedule 6.02 and extensions, renewals and replacements of any such Indebtedness
with Indebtedness of a similar type that does not increase the outstanding
principal amount thereof (except by the amount of any accrued interest and
premiums with respect to such Indebtedness and transaction fees, costs and
expenses in connection with such extension, renewal or replacement thereof);

(c)         Indebtedness of the Company to any Subsidiary and of any Restricted
Subsidiary to the Company or any other Subsidiary; provided that Indebtedness of
any Restricted Subsidiary that is not a Subsidiary Guarantor to the Company or
any other Subsidiary Guarantor shall be subject to the limitations set forth in
Section 6.11;

(d)         Guarantees by the Company of Indebtedness of any Restricted
Subsidiary and by any Restricted Subsidiary of Indebtedness of the Company or
any other Restricted Subsidiary;

(e)         Indebtedness of the Company or any Restricted Subsidiary incurred to
finance the acquisition, construction or improvement of any fixed or capital
assets, including Capital Lease Obligations and any Indebtedness assumed in
connection with the acquisition of any such assets or secured by a Lien on any
such assets prior to the acquisition thereof, and extensions, renewals and
replacements of any such Indebtedness that do not increase the outstanding
principal amount thereof (except by the amount of any accrued interest and
premiums with respect to such Indebtedness and transaction fees, costs and
expenses in connection with such extension, renewal or replacement thereof);
 provided that (i) such Indebtedness is incurred prior to or within ninety
(90) days after such acquisition or the completion of such construction or
improvement and (ii) the aggregate principal amount of Indebtedness permitted by
this clause (e) shall not exceed $20,000,000 at any time outstanding;

(f)         Indebtedness of any Person that becomes a Restricted Subsidiary
after the date hereof other than as a result of a Division; provided that
(i) such Indebtedness exists at the time such Person becomes a Restricted
Subsidiary and is not created in contemplation of or in connection with such
Person becoming a Restricted Subsidiary and (ii) the aggregate principal amount
of Indebtedness permitted by this clause (f) with respect to any individual
Restricted Subsidiary shall not exceed $2,500,000 at any time outstanding and
with respect to all Restricted Subsidiaries shall not exceed $10,000,000 in the
aggregate at any time outstanding;





81

--------------------------------------------------------------------------------

 



(g)         Indebtedness of the Company or any Restricted Subsidiary as an
account party in respect of trade letters of credit;

(h)         Indebtedness of the Company or any Restricted Subsidiary in an
aggregate outstanding principal amount not to exceed ten percent (10%) of
Consolidated Total Assets (determined by reference to Consolidated Total Assets
as of the last day of the most recently ended fiscal quarter of the Company for
which financial statements have been delivered (or, if prior to the date of the
delivery of the first financial statements to be delivered pursuant to Section
5.01(a) or (b), the most recent financial statements referred to in Section
3.04(a))); provided that the aggregate outstanding principal amount of
Indebtedness permitted by this clause (h) that is secured by a Lien on any asset
of the Company or any Restricted Subsidiary shall not in the aggregate exceed
five percent (5%) of Consolidated Total Assets (as so determined);

(i)          unsecured Indebtedness of the Company so long as (1) both
immediately prior to and after giving effect (including pro forma effect) to the
incurrence of such Indebtedness, the Company is in compliance with maximum
applicable Leverage Ratio permitted under Section 6.01(a) or Section 6.01(b) at
such time (including, if applicable, giving effect to the impact of any Adjusted
Covenant Period to the extent elected by the Company in accordance with Section
6.01(a) or Section 6.01(b)), (2) such Indebtedness has a final maturity date
after the date that is 181 days after the Maturity Date, (3) such Indebtedness
shall not require scheduled amortization or other scheduled payments of
principal (other than pursuant to customary “change of control” provisions or
asset sale offers, (4) such Indebtedness is not guaranteed by any Person other
than the Guarantors and (5) the covenants contained in the documents applicable
to such Indebtedness are not more onerous or more restrictive (taken as a whole)
than the applicable covenants under this Agreement;

(j)          unfunded pension fund and other employee benefit plan obligations
and liabilities to the extent they are permitted to remain unfunded under
applicable law, including pension funding obligations with respect to CTSL
described on Schedule 3.06;

(k)         Indebtedness representing deferred compensation to employees
incurred in the ordinary course of business;

(l)          indemnification obligations, earnout or similar obligations
(contingent or otherwise), or Guarantees, surety bonds or performance bonds
securing the performance of the Company or any of its Restricted Subsidiaries,
in each case incurred or assumed in connection with a Permitted Acquisition or
disposition or other acquisition of assets permitted hereunder;

(m)        Indebtedness of the Company or any of its Restricted Subsidiaries in
respect of performance bonds, bid bonds, appeal bonds, surety bonds and similar
obligations, in each case provided in the ordinary course of business, including
guarantees or obligations with respect to letters of credit supporting such
performance bonds, bid bonds, appeal bonds, surety bonds and similar
obligations;

(n)         Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business or otherwise in respect of any netting
services, overdrafts and related liabilities arising from treasury, depository
and cash management services or in connection with any automated clearing-house
transfers of funds;





82

--------------------------------------------------------------------------------

 



(o)         Indebtedness in respect to judgments or awards under circumstances
not giving rise to an Event of Default;

(p)         Indebtedness in respect of obligations that are being contested in
accordance with Section 5.08;

(q)         Indebtedness consisting of (i) deferred payments or financing of
insurance premiums incurred in the ordinary course of business of the Company or
any of its Restricted Subsidiaries and (ii) take or pay obligations contained in
any supply agreement entered into in the ordinary course of business;

(r)         Indebtedness of Foreign Subsidiaries which are Restricted
Subsidiaries (other than Foreign Subsidiary Borrowers), and Guarantees thereof
by Foreign Subsidiaries which are Restricted Subsidiaries (other than Foreign
Subsidiary Borrowers), in respect of local lines of credit, letters of credit,
bank guarantees and similar extensions of credit, in an aggregate principal
amount not to exceed $15,000,000 at any time outstanding;

(s)         Indebtedness representing deferred compensation, severance, pension,
workers’ compensation and health and welfare retirement benefits or the
equivalent to current and former employees of the Company and its Restricted
Subsidiaries incurred in the ordinary course of business or existing on the
Effective Date;

(t)          customer advances or deposits or other endorsements for collection,
deposit or negotiation and warranties of products or services, in each case
received or incurred in the ordinary course of business;

(u)         Indebtedness incurred by the Company or any of its Restricted
Subsidiaries arising from agreements providing for indemnification related to
sales of goods, services or adjustment of purchase price or similar obligations
in any case incurred in connection with the acquisition or disposition of any
business, assets or Person;

(v)         Indebtedness under the Note Purchase Agreement and the “Financing
Documents” (as defined in the Note Purchase Agreement), and extensions, renewals
and replacements of any such Indebtedness with Indebtedness of a similar type
that does not increase the outstanding amount thereof (except by the amount of
any accrued interest and premiums with respect to such Indebtedness and
transaction fees, costs and expenses in connection with such extension, renewal
or replacement thereof);

(w)        (i) Indebtedness of the Company or any of its Restricted Subsidiaries
undertaken in connection with cash management and related activities with
respect to any Subsidiary or joint venture in the ordinary course of business
and (ii) Indebtedness of the Company or any Restricted Subsidiary to any joint
venture (regardless of the form of legal entity) that is not a Subsidiary
arising in the ordinary course of business in connection with the cash
management operations (including in respect of intercompany self-insurance
arrangements);

(x)         Indebtedness consisting of take-or-pay obligations contained in
supply arrangements, in each case, in the ordinary course of business consistent
with past or industry practice;

(y)         Indebtedness incurred in the ordinary course of business in respect
of obligations to pay the deferred purchase price of goods or services or
progress payments in connection with





83

--------------------------------------------------------------------------------

 



such goods and services; provided, that such obligations are incurred in
connection with open accounts extended by suppliers on customary trade terms in
the ordinary course of business consistent with past or industry practice and
not in connection with the borrowing of money or any Swap Agreements.

(z)         to the extent constituting Indebtedness, obligations in respect of
the Permitted Factoring Program;

(aa)       to the extent constituting Indebtedness, obligations pursuant to the
HQ Lease Documents; and

(bb)       obligations in respect of Swaps permitted pursuant to Section 6.15.

For purposes of determining compliance with this Section 6.02 (A) Indebtedness
need not be permitted solely by reference to one category of permitted
Indebtedness described in Sections 6.02(a) through (bb) but may be permitted in
part under any combination thereof and (B) in the event that an item of
Indebtedness (or any portion thereof) meets the criteria of one or more of the
categories of permitted Indebtedness described in Sections 6.01(a) through (bb),
the Company and the Restricted Subsidiaries shall, in their sole discretion, be
permitted to classify or reclassify, or later divide, classify or reclassify,
such item of Indebtedness (or any portion thereof) in any manner that complies
with this Section 6.01 at the time of such reclassification and will only be
required to include the amount and type of such item of Indebtedness (or any
portion thereof) in one of the above clauses and such item of Indebtedness shall
be treated as having been incurred or existing pursuant to only one of such
clauses.

Section 6.03.      Limitation on Liens.  The Company will not, and will not
permit any Restricted Subsidiary to, create or incur, or suffer to be incurred
or to exist, any Lien on its or their property or assets, whether now owned or
hereafter acquired, or upon any income or profits therefrom, except:

(a)         Liens for property taxes and assessments or governmental charges or
levies and Liens securing claims or demands of mechanics and materialmen;
provided that payment thereof is not at the time required by Section 5.08;

(b)         Liens of or resulting from any judgment or award, the time for the
appeal or petition for rehearing of which shall not have expired, or in respect
of which the Company or a Restricted Subsidiary shall at any time in good faith
be prosecuting an appeal or proceeding for a review and in respect of which a
stay of execution pending such appeal or proceeding for review shall have been
secured;

(c)         Liens incidental to the conduct of business or the ownership of
properties and assets (including Liens in connection with worker’s compensation,
unemployment insurance and other like laws, warehousemen’s and attorneys’ liens
and statutory landlords’ liens) and Liens to secure the performance of bids,
tenders or trade contracts, or to secure statutory obligations, surety or appeal
bonds or other Liens of like general nature, in any such case incurred in the
ordinary course of business and not in connection with the borrowing of money;
provided in each case, the obligation secured is not overdue or, if overdue, is
being contested in good faith by appropriate actions or proceedings;

(d)         minor survey exceptions or minor encumbrances, easements or
reservations, or rights of others for rights‑of‑way, utilities and other similar
purposes, or zoning or other restrictions as to the use of real properties,
which are necessary for the conduct of the activities of the Company and its
Restricted Subsidiaries or which customarily exist on properties of corporations
engaged in similar activities and similarly situated and which do not in any
event materially impair their use in the operation of the business of the
Company and its Restricted Subsidiaries;





84

--------------------------------------------------------------------------------

 



(e)         Liens securing Indebtedness of a Restricted Subsidiary to the
Company or to another Wholly‑owned Restricted Subsidiary;

(f)         Liens existing on the date hereof as scheduled on Schedule 6.03
annexed hereto;

(g)         Liens on fixed or capital assets acquired, constructed or improved
by the Company or any Restricted Subsidiary; provided that (i) such security
interests secure Indebtedness permitted by Section 6.02(e), (ii) such Liens and
the Indebtedness secured thereby are incurred prior to or within 90 days after
such acquisition or the completion of such construction or improvement,
(iii) the Indebtedness secured thereby does not exceed 100% of the cost of
acquiring, constructing or improving such fixed or capital assets and (iv) such
security interests shall not apply to any other property or assets of the
Company or any Subsidiary, other than proceeds of such fixed or capital assets
acquired, constructed or improved by the Company or any Restricted Subsidiary;

(h)         Liens on property or assets of a Person existing at the time such
Person acquires such property or assets or such Person is merged with or into or
consolidated with the Company or a Restricted Subsidiary (and not created or
incurred in anticipation of such transaction); provided, that, such Liens are
not extended to any property or assets of the Company or any Restricted
Subsidiary other than the property or assets acquired and the proceeds thereof;

(i)          other Liens not securing indebtedness that are incidental to the
conduct of the business of the Company or any of its Restricted Subsidiaries, as
the case may be, or the ownership of their assets which do not individually or
in the aggregate materially adversely affect the value of the Company and its
Restricted Subsidiaries taken as a whole or materially impair the operation of
the business of the Company and its Restricted Subsidiaries taken as a whole;

(j)          Liens upon specific items of inventory or other goods and proceeds
of any Person securing such Person’s obligation in respect of letters of credit
and banker’s acceptances issued or created in the ordinary course of business
for the account of such Person to facilitate the purchase, shipment or storage
of such inventory or other goods;

(k)         the interests of lessors and sublessors under operating leases and
licenses and sublicenses of intellectual property granted in the ordinary course
of business;

(l)          Liens (i) that are contractual rights of set-off (A) relating to
the establishment of depository relations with banks not given in connection
with the issuance of Indebtedness, (B) relating to pooled deposit or sweep
accounts of the Company and/or any of its Restricted Subsidiaries to permit
satisfaction of overdraft or similar obligations and other cash management
activities incurred in the ordinary course of business of the Company and/or any
of its Restricted Subsidiaries or (C) relating to purchase orders and other
agreements entered into with customers of the Company and/or any of its
Restricted Subsidiaries in the ordinary course of business, and (ii) of a
collecting bank arising under Section 4-210 of the Uniform Commercial Code on
items in the course of collection, in favor of banking institutions arising as a
matter of law or pursuant to customary account agreements encumbering deposits
(including the right of set-off) and which are within the general parameters
customary in the banking industry

(m)        options, put and call arrangements, rights of first refusal and
similar rights relating to Investments in joint ventures, partnerships and the
like permitted to be made under this Agreement;

(n)         Liens attaching to earnest money deposits (or equivalent deposits
otherwise named) made in connection with proposed acquisitions in an amount not
to exceed $10,000,000;





85

--------------------------------------------------------------------------------

 



(o)         Liens on accounts receivable subject to a Permitted Factoring
Program, as well as supporting obligations and proceeds in respect thereof, and
other ancillary property and rights related to such accounts receivable;

(p)         Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods; or

(q)         other Liens securing obligations of the Company and its Restricted
Subsidiaries other than as described in the foregoing clauses (a) through
(p) above, provided that the obligations secured by all such other Liens do not
exceed at any time five percent (5%) of Consolidated Total Assets (determined by
reference to Consolidated Total Assets as of the last day of the most recently
ended fiscal quarter of the Company for which financial statements have been
delivered (or, if prior to the date of the delivery of the first financial
statements to be delivered pursuant to Section 5.01(a) or (b), the most recent
financial statements referred to in Section 3.04(a)))

Without limitation of the foregoing provisions of this Section 6.03, the Company
will not permit the Note Purchase Agreement to be secured by a consensual Lien
unless the Obligations are simultaneously secured pursuant to terms and
provisions, including an intercreditor agreement, reasonably satisfactory to the
Administrative Agent.

For purposes of determining compliance with this Section 6.03, (A) a Lien
securing an item of Indebtedness need not be permitted solely by reference to
one category of permitted Liens described in Sections 6.03(a) through (q) but
may be permitted in part under any combination thereof and (B) in the event that
a Lien securing an item of Indebtedness (or any portion thereof) meets the
criteria of one or more of the categories of permitted Liens described in
Sections 6.03(a) through (q), the Company and the Restricted Subsidiaries shall,
in their sole discretion, be permitted to classify or reclassify, or later
divide, classify or reclassify, such Lien securing such item of Indebtedness (or
any portion thereof) in any manner that complies with this covenant at the time
of such reclassification and will only be required to include the amount and
type of such Lien or such item of Indebtedness secured by such Lien in one of
the above clauses and such Lien securing such item of Indebtedness will be
treated as being incurred or existing pursuant to only one of such clauses.

Section 6.04.     Limitation on Sale and Leasebacks.  The Company will not, and
will not permit any Restricted Subsidiary to, enter into any arrangement,
directly or indirectly, whereby the Company or such Restricted Subsidiary shall
in one or more related transactions sell, transfer or otherwise dispose of any
property owned by the Company or such Restricted Subsidiary more than 180 days
after the later of the date of initial acquisition of such property or
completion or occupancy thereof, as the case may be, by the Company or such
Restricted Subsidiary, and then rent or lease, as lessee, such property or any
part thereof (a “Sale and Leaseback Transaction”); provided that the foregoing
restriction shall not apply to any Sale and Leaseback Transaction if immediately
after the consummation of such Sale and Leaseback Transaction and after giving
effect thereto and the application of the proceeds therefrom, no Default would
exist and either:

(a)         the sale of property relating to such Sale and Leaseback Transaction
constitutes a sale of such property by a Restricted Subsidiary to the Company or
to a Wholly‑owned Restricted Subsidiary or by the Company to a Wholly‑owned
Restricted Subsidiary; or

(b)         the aggregate fair market value (as determined in good faith by the
board of directors of the Company) of all property of the Company and its
Restricted Subsidiaries disposed of in all such Sale and Leaseback Transactions
consummated and permitted by this clause (b) does not exceed $50,000,000 in the
aggregate following the Effective Date;  provided that, if after giving effect
(including





86

--------------------------------------------------------------------------------

 



giving effect on a pro forma basis) to any such Sale and Leaseback Transaction
the Net Leverage Ratio would be greater than 3.00 to 1.00, the sale of such
property is for cash consideration which (after deduction of any expenses
incurred by the Company or any Restricted Subsidiary in connection with such
Sale and Leaseback Transaction) equals or exceeds the fair market value of the
property so sold (as determined in good faith by the board of directors of the
Company) and the net proceeds from such sale are applied to either (x) the
purchase or acquisition (and, in the case of real property, the construction) of
fixed assets useful and intended to be used by the Company or a Restricted
Subsidiary in the operation of the business of the Company and its Restricted
Subsidiaries as described in Section 5.10 hereof (provided that in any such
event the Company and its Restricted Subsidiaries shall not then or thereafter
cause or permit or agree or consent to cause or permit such tangible assets to
be subject to any Lien) or (y) the prepayment with the applicable prepayment
premium, if any, on a pro rata basis, of Senior Funded Debt of the Company;
provided that if any such Senior Funded Debt so prepaid constitutes Indebtedness
outstanding under any revolving credit or similar credit facility, such
prepayment shall result in a permanent reduction of the Indebtedness which the
Company and its Restricted Subsidiaries may incur thereunder by an amount at
least equal to the amount of the prepayment of such Senior Funded Debt; or

(c)         such Sale and Leaseback Transaction is one of the anticipated Sale
and Leaseback Transactions in respect of the Company’s locations in Kearny Mesa,
California and Orlando, Florida.

Section 6.05.      Mergers, Consolidations and Sales of Assets and Acquisitions.

(a)         Except with respect to a Permitted Acquisition, the Company will
not, and will not permit any Restricted Subsidiary to, consolidate with or be a
party to a merger with any other Person, or sell, lease or otherwise dispose
(including pursuant to a Division) of all or substantially all of its assets or
acquire all or substantially all of the assets, all or a substantial part of, a
business, division, brand or product line, or all or substantially all of the
stock of any Person,  provided that any Subsidiary may merge or consolidate with
or into or dissolve into the Company or any Wholly‑owned Restricted Subsidiary
so long as in (1) any merger, consolidation or dissolution involving any
Borrower,  such Borrower shall be the surviving or continuing corporation (and
in any such transaction involving the Company, the Company shall be the
surviving corporation),  (2) any merger, consolidation or dissolution involving
a Wholly‑owned Restricted Subsidiary (and not a Borrower), the Wholly‑owned
Restricted Subsidiary shall be the surviving or continuing corporation and (3)
any merger, consolidation or dissolution involving a Restricted Subsidiary (and
not a Borrower or a Wholly-owned Restricted Subsidiary), the Restricted
Subsidiary shall be the surviving or continuing corporation, and, provided
further, the Company and any Restricted Subsidiary may engage in the
transactions contemplated by Section 6.05(b) below.

(b)         The Company will not, and will not permit any Restricted Subsidiary
to, sell, lease, transfer, abandon or otherwise dispose of assets (except as
provided in this Section 6.05); provided that the foregoing restrictions do not
apply to:

(i)         the sale, lease, transfer or other disposition of assets (x) of the
Company to a Restricted Subsidiary or (y) of a Restricted Subsidiary to the
Company or a Wholly‑owned Restricted Subsidiary; provided that the aggregate
amount of assets sold, leased, transferred or otherwise disposed by a Domestic
Loan Party to a Subsidiary that is not a Domestic  Loan Party shall not exceed
$10,000,000;

(ii)       the use or transfer of money or cash equivalents in a manner that is
not prohibited by the terms of this Agreement or the other Financing Documents;

(iii)      dispositions of Permitted Investments for other Permitted Investments
or other transactions permitted pursuant to this Agreement in the ordinary
course of business;





87

--------------------------------------------------------------------------------

 



(iv)       the sale of inventory in the ordinary course of business and sales of
accounts receivable pursuant to the terms of a Permitted Factoring Program;

(v)        dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;

(vi)       leases or subleases of real property in the ordinary course of the
business of the Company and their Restricted Subsidiaries;

(vii)     cancellations, terminations, or surrender by any the Company or any of
its Restricted Subsidiaries of any leasehold interest in the ordinary course of
business;

(viii)    dispositions of property to the extent that (i) such property is
exchanged for credit against the purchase price of similar replacement property
or (ii) the proceeds of such disposition are reasonably promptly applied to the
purchase price of such replacement property;

(ix)       the licensing, on a non-exclusive basis, of patents, trademarks,
copyrights, and other intellectual property rights in the ordinary course of
business;

(x)        (i) the lapse of registered patents, trademarks, copyrights and other
intellectual property of the Company or any Restricted Subsidiary to the extent
not economically desirable in or is immaterial to the conduct of its business,
or (ii) the abandonment of patents, trademarks, copyrights, or other
intellectual property rights in the ordinary course of business so long as (in
each case under clauses (i) and (ii)), such lapse or abandonment could not
reasonably be expected to result in a Material Adverse Effect,

(xi)       transactions expressly permitted pursuant to Sections 6.02, 6.03,
6.04, 6.06, 6.10 and 6.11;

(xii)     the sale, discount or compromise, in each case without recourse, of
accounts receivable arising in the ordinary course of business;

(xiii)    any involuntary loss, damage or destruction of property or any
involuntary condemnation, seizure or taking, by exercise of the power of eminent
domain or otherwise, or confiscation or requisition of use of property

(xiv)     dispositions of assets acquired pursuant to a Permitted Acquisition
consummated within 12 months of the date of the proposed disposition so long as
(i) the consideration received for the assets to be so disposed is at least
equal to the fair market value of such assets, (ii) the assets to be so disposed
are not necessary or economically desirable in connection with the business of
the Company and its Restricted Subsidiaries, and (iii) the assets to be so
disposed are readily identifiable as assets acquired pursuant to the subject
Permitted Acquisition;

(xv)      dispositions of Equity Interests in joint ventures to the extent
required by, or made pursuant to, customary buy/sell arrangements between the
joint venture parties set forth in joint venture arrangements and similar
binding arrangements;





88

--------------------------------------------------------------------------------

 



(xvi)     to the extent allowable under Section 1031 of the Internal Revenue
Code, any disposition of assets other than accounts receivable in exchange for
other like property for use in a business of the Company or its Restricted
Subsidiaries;

(xvii)   the expiration of any option agreement in respect of real or personal
property and (ii) any surrender or waiver of contractual rights or the
settlement, release or surrender of contractual rights or other litigation
claims (including in tort) in the ordinary course of business;

(xviii)  the unwinding, settlement or termination of any Swap Agreement
permitted under Section 6.15;

(xix)     sales, transfers or other dispositions of assets acquired required by
any Governmental Authority;

(xx)      the liquidation or dissolution or change in form of entity of any
Subsidiary (other than a Borrower) if the Company determines in good faith that
such liquidation, dissolution or change in form is in the best interests of the
Company and is not materially disadvantageous to the Lenders; or

(xxi)     the sale of assets for cash or other property to a Person and the
designation of a Restricted Subsidiary as an Unrestricted Subsidiary as
contemplated by Section 6.07, if all of the following conditions are met:

A.        such assets (valued at net book value) do not, together with all other
assets (valued at book value) of the Company and its Restricted Subsidiaries
previously disposed of pursuant to this clause (b)(xxi) during the immediately
preceding twelve calendar month period, exceed fifteen percent (15%) of
Consolidated Total Assets (determined by reference to Consolidated Total Assets
as of the last day of the most recently ended fiscal quarter of the Company for
which financial statements have been delivered (or, if prior to the date of the
delivery of the first financial statements to be delivered pursuant to Section
5.01(a) or (b), the most recent financial statements referred to in Section
3.04(a)));

B.         in the opinion of the Company’s Board of Directors, the sale is for
fair value and is in the best interests of the Company;

C.         immediately after the consummation of the transaction and after
giving effect thereto, no Default would exist; and

D.        in the case of any such sale of assets having a net book value in
excess of 5% of Consolidated Total Assets (determined by reference to
Consolidated Total Assets as of the last day of the most recently ended fiscal
quarter of the Company for which financial statements have been delivered (or,
if prior to the date of the delivery of the first financial statements to be
delivered pursuant to Section 5.01(a) or (b), the most recent financial
statements referred to in Section 3.04(a))), the Company prior to the
consummation of such sale, shall have delivered a certificate to the
Administrative Agent to the effect that the foregoing conditions of this clause
(b)(xxi) shall have been met, including calculations evidencing compliance with
clause A above.





89

--------------------------------------------------------------------------------

 



Section 6.06.      Transactions with Affiliates.  The Company will not, and will
not permit any Restricted Subsidiary to, enter into or be a party to any
transaction or arrangement with any Affiliate (excluding transactions with any
Restricted Subsidiary or the Company, but including transactions with any
Unrestricted Subsidiary or any other Affiliate) (an “Applicable Affiliate”)
(including, without limitation, the purchase from, sale to or exchange of
property with, or the rendering of any service by or for, any Applicable
Affiliate), except for (a) management services, operation and maintenance
agreements entered into between the Company or a Restricted Subsidiary and one
or more SPEs or Unrestricted Subsidiaries on reasonable business terms,
(b) other transactions between or among the Company or one or more of its
Restricted Subsidiaries and any Applicable Affiliate entered into in the
ordinary course of the Company’s or such Restricted Subsidiary’s business
consistent with past practices, (c) transactions expressly permitted pursuant to
Sections 6.02, 6.04, 6.05, 6.07, 6.10 or 6.11, and (d) other transactions or
arrangements entered into in the ordinary course of and pursuant to the
reasonable requirements of the Company’s or such Restricted Subsidiary’s
business and upon fair and reasonable terms no less favorable to the Company or
such Restricted Subsidiary than would obtain in a comparable arm’s-length
transaction with a Person other than an Applicable Affiliate.

Section 6.07.      Designation of Subsidiaries.  The Company may designate or
redesignate any Unrestricted Subsidiary as a Restricted Subsidiary and may
designate or redesignate any Restricted Subsidiary as an Unrestricted
Subsidiary; provided, that (a) any such designation of a Restricted Subsidiary
(other than a Restricted Subsidiary that is an SPE) as an Unrestricted
Subsidiary shall be subject to the prior written approval of the Required
Lenders when a Default has occurred and is continuing (or would arise
immediately after giving effect on a pro forma basis to such designation),
(b) any such Subsidiary designated as an Unrestricted Subsidiary shall not,
directly or indirectly, own any Indebtedness or capital stock (or similar equity
interests) of the Company or any Indebtedness of any Restricted Subsidiary,
(c) the designation of such Restricted Subsidiary (other than a Restricted
Subsidiary that is an SPE) as an Unrestricted Subsidiary shall be deemed to be a
sale or other disposition of assets to be consummated within the limitations of
Section 6.05(b)(xxi) and, immediately after giving effect to such deemed sale or
other disposition, the Company would be in pro-forma compliance with such
Section, (d) immediately after giving effect to such designation as an
Unrestricted Subsidiary, the Company would be in pro-forma compliance with
Section 6.11 and (e) no such designation or redesignation shall be effective
unless the Company has delivered to the Administrative Agent written notice
thereof together with a certification by a Responsible Officer of the Company
that the requirements set forth in this Section 6.07 have been satisfied.  For
the avoidance of doubt, (i) upon and following the designation of an
Unrestricted Subsidiary as a Restricted Subsidiary and after giving effect
thereto, each Restricted Subsidiary so designated shall be subject to the
provisions of this Agreement which apply to Restricted Subsidiaries and (ii) no
Subsidiary Borrower may be designated as an Unrestricted Subsidiary.

Section 6.08.      Modification of Operating Documents.  The Company will not,
and will not permit any of its Restricted Subsidiaries to, modify, amend or
alter their operating agreements, certificates or articles of incorporation or
other constitutive documents in a manner which could have a Material Adverse
Effect or would otherwise be materially disadvantageous to the Lenders.

Section 6.09.      Restrictive Agreements.  The Company will not, and will not
permit any of its Restricted Subsidiaries to, directly or indirectly, enter
into, incur or permit to exist any agreement or other arrangement that
prohibits, restricts or imposes any condition upon (a) the ability of the
Company or any Restricted Subsidiary to create, incur or permit to exist any
Lien upon any of its property or assets, or (b) the ability of any Restricted
Subsidiary (other than a Restricted Subsidiary that is an SPE) to pay dividends
or other distributions with respect to any shares of its capital stock (or
similar equity interests) or to make or repay loans or advances to the Company
or any other Restricted Subsidiary or to Guarantee Indebtedness of the Company
or any other Restricted Subsidiary; provided that (i) the foregoing shall not
apply to restrictions and conditions imposed by law, by this Agreement or by the
Note Purchase





90

--------------------------------------------------------------------------------

 



Agreement, (ii) the foregoing shall not apply to such restrictions or conditions
contained in documents evidencing Indebtedness permitted pursuant to Section
6.02 if such restrictions or conditions are customary for such Indebtedness,
(iii) the foregoing shall not apply to such restrictions or conditions contained
in documents which were in existence as of the Effective Date, (iv) the
foregoing shall not apply to customary restrictions and conditions contained in
agreements relating to the sale of a Restricted Subsidiary or any asset pending
such sale, provided such restrictions and conditions apply only to the
Restricted Subsidiary or asset that is to be sold and such sale is permitted
hereunder, (v) clause (a) of the foregoing shall not apply to restrictions or
conditions imposed by any agreement relating to Liens permitted by this
Agreement if such restrictions or conditions apply only to the property or
assets subject to such permitted Lien, (vi) clause (a) of the foregoing shall
not apply to customary provisions in leases, licenses and other contracts
restricting the assignment thereof,  (vii) the foregoing shall not apply to
restrictions on cash or other deposits imposed by customers of the Company or
any Restricted Subsidiary under contracts entered into in the ordinary course of
business, (viii) the foregoing shall not apply to restrictions under any
arrangement with any Governmental Authority imposed on any Foreign Subsidiary in
connection with governmental grants, financial aid, tax holidays or similar
benefits or economic interests, (ix) the foregoing shall not apply to, in the
case of any joint venture or Restricted Subsidiary that is not a Wholly-owned
Subsidiary, restrictions and conditions imposed by its organizational documents
or any related joint venture or similar agreement, provided that such
restrictions and conditions apply only to such joint venture or Restricted
Subsidiary and to any Equity Interests in such joint venture or Restricted
Subsidiary and (x) the foregoing shall not apply to any contractual obligations
binding on a Person at the time such Person first becomes a Restricted
Subsidiary, so long as such contractual obligations were not entered into solely
in contemplation of such Person becoming a Restricted Subsidiary.

Section 6.10.      Restricted Payments.  The Company will not, and will not
permit any of its Restricted Subsidiaries to, declare or make, or agree to pay
or make, directly or indirectly (including, without limitation, on a synthetic
basis through Swap Agreements), any Restricted Payment, except (a) the Company
may declare and pay dividends with respect to its Equity Interests payable
solely in additional Equity Interests, (b) Subsidiaries of the Company may
declare and pay dividends and other Restricted Payments ratably with respect to
their Equity Interests, (c) the Company may make Restricted Payments pursuant to
and in accordance with option plans or other benefit plans for management,
employees and other eligible services providers of the Company and its
Subsidiaries, (d) the Company may purchase, redeem or otherwise acquire Equity
Interests issued by it with the proceeds received from the substantially
concurrent issuance of its Equity Interests, (e) the Company may repurchase
fractional shares of its Equity Interests arising out of stock dividends, splits
or combinations, business combinations or conversions of convertible securities,
and (f) the Company may declare and pay cash dividends on its Equity Interests,
or make any payment on account of the purchase, redemption, retirement,
acquisition, cancellation or termination of any such Equity Interests or any
option, warrant or other right to acquire any such Equity Interests in an
unlimited amount so long as the Net Leverage Ratio as of the last day of the
most recently ended fiscal quarter of the Company for which financial statements
have been delivered (and giving pro forma effect to any such Restricted Payment)
is less than or equal to 2.50 to 1.00, (B) if the Net Leverage Ratio as of the
last day of the most recently ended fiscal quarter of the Company for which
financial statements have been delivered (and giving pro forma effect to any
such Restricted Payment) is greater than 2.50 to 1.00 but less than or equal to
3.00 to 1.00, in an amount not to exceed, together with all such Restricted
Payments made during the current fiscal quarter and the period of three
consecutive complete fiscal quarters immediately preceding such current fiscal
quarter, ten percent (10%) of Consolidated Tangible Assets (determined by
reference to Consolidated Tangible Assets as of the last day of the most
recently ended fiscal quarter of the Company for which financial statements have
been delivered (or, if prior to the date of the delivery of the first financial
statements to be delivered pursuant to Section 5.01(a) or (b), the most recent
financial statements referred to in Section 3.04(a))) and (C) if the Net
Leverage Ratio as of the last day of the most recently ended fiscal quarter of
the Company for which financial statements have been delivered (and giving pro
forma effect to any such Restricted Payment) is





91

--------------------------------------------------------------------------------

 



greater than 3.00 to 1.00, in an amount not to exceed, together with all such
Restricted Payments made during the current fiscal quarter and the period of
three consecutive complete fiscal quarters immediately preceding such current
fiscal quarter, five percent (5%) of Consolidated Tangible Assets (determined by
reference to Consolidated Tangible Assets as of the last day of the most
recently ended fiscal quarter of the Company for which financial statements have
been delivered (or, if prior to the date of the delivery of the first financial
statements to be delivered pursuant to Section 5.01(a) or (b), the most recent
financial statements referred to in Section 3.04(a))), in each case if, at the
time thereof and immediately after giving effect thereto, no Default shall have
occurred and be continuing.

Section 6.11.      Investments, Loans, Advances, and Guarantees.  The Company
will not, and will not permit any of its Restricted Subsidiaries to, purchase,
hold or acquire (including pursuant to any merger or consolidation with, or as a
Division Successor pursuant to the Division of, any Person (other than the
Company or any Restricted Subsidiary) that was not a Wholly-owned Subsidiary
prior to such merger, consolidation or Division) any capital stock, evidences of
indebtedness or other securities (including any option, warrant or other right
to acquire any of the foregoing) of, make or permit to exist any loans or
advances to, Guarantee any Indebtedness of, or purchase or otherwise acquire (in
one transaction or a series of transactions) any Person (other than the Company
or any Restricted Subsidiary) or any assets of any other Person (other than the
Company or any Restricted Subsidiary) constituting a business unit (each an
“Investment”), except:

(a)         Permitted Investments;

(b)         Permitted Acquisitions;

(c)         Investments by the Company and its Restricted Subsidiaries existing
on the date hereof in the capital stock of their respective Subsidiaries;

(d)         Investments, loans, advances or capital contributions made by the
Company in or to any Restricted Subsidiary and made by any Restricted Subsidiary
in or to the Company or any other Restricted Subsidiary (provided that not more
than an aggregate amount of $10,000,000 in investments, loans or advances or
capital contributions may be made and remain outstanding, at any time, by
Domestic Loan Parties to Subsidiaries which are not Domestic Loan Parties);

(e)         Investments, loans, advances or capital contributions made by the
Company or any Restricted Subsidiary in or to any Unrestricted Subsidiary which
were made prior to the Effective Date;

(f)         Investments in Local Law Joint Ventures in an aggregate amount not
to exceed $10,000,000 at any time outstanding;

(g)         Guarantees constituting Indebtedness permitted by Section 6.02(d);

(h)         Investments in existence on the Effective Date, or with respect to
which the Company or any Restricted Subsidiary is contractually obligated as of
the Effective Date to make in the future, and in each case as described in
Schedule 6.11 and any modification, replacement, renewal or extension thereof to
the extent not involving any additional investment;

(i)          Investments in the form of Swap Agreements permitted by Section
6.15;

(j)          Investments comprised of notes payable, stock or other securities
issued by account debtors to the Company or any of its Subsidiaries pursuant to
negotiated agreements with





92

--------------------------------------------------------------------------------

 



respect to settlement of such account debtor’s accounts in the ordinary course
of business or Investments otherwise received in settlement of obligations owed
by any financially troubled account debtors or other debtors in connection with
such Person’s reorganization or in bankruptcy, insolvency or similar proceedings
or in connection with foreclosure on or transfer of title with respect to any
secured Investment;

(k)         extensions of trade credit or the holding of receivables in the
ordinary course of business;

(l)          the purchase, redemption, retirement, acquisition, cancellation or
termination of any Equity Interests of the Company or any Restricted Subsidiary
or any option, warrant or other right to acquire any such Equity Interests in
the Company or any Restricted Subsidiary, in each case to the extent the payment
therefore is permitted under Section 6.10;

(m)        loans and advances to officers, directors and employees for moving,
entertainment, travel and other similar expenses in the ordinary course of
business not to exceed $1,000,000 in the aggregate at any time outstanding;

(n)         endorsements for collection or deposit and prepaid expenses made in
the ordinary course of business;

(o)         transactions (to the extent constituting Investments) or promissory
notes and other non-cash consideration received in connection with dispositions
permitted by Section 6.05;

(p)         Investments constituting the creation of new Subsidiaries so long as
the Company or such Subsidiary complies with Section 5.11 hereof and any
Investment in such new Subsidiary is otherwise permitted under this Section
6.11;

(q)         [***];

(r)         Investments resulting from pledges and deposits permitted as Liens
under Sections 6.03;

(s)         Investments of a Subsidiary acquired after the Effective Date or of
a Person merged into the Company or merged into or consolidated with a
Restricted Subsidiary after the Effective Date, in each case, (i) to the extent
such acquisition, merger or consolidation is permitted under this Section 6.11
and Section 6.05 and (ii) to the extent that such Investments were not made in
contemplation of or in connection with such acquisition, merger or consolidation
and were in existence on the date of such acquisition, merger or consolidation;

(t)          Guarantees by the Company or any Restricted Subsidiary of operating
leases or of other obligations that do not constitute Indebtedness, in each case
entered into by the Company or any Restricted Subsidiary in the ordinary course
of business;

(u)         Investments consisting of Restricted Payments permitted under
Section 6.10;

(v)         Investments consisting of the licensing or contribution of
Intangible Assets pursuant to joint marketing arrangements with other persons in
the ordinary course of business; and

(w)        any other Investment made after the Effective Date, including
Investments in Unrestricted Subsidiaries (based on the amount of cash or the
fair market value of property





93

--------------------------------------------------------------------------------

 



originally transferred as consideration for such Investment, less the amount of
cash or the fair market value of property received as a return on or repayment
of such Investment) (i) in an unlimited amount so long as the Net Leverage Ratio
as of the last day of the most recently ended fiscal quarter of the Company for
which financial statements have been delivered (or, if prior to the date of the
delivery of the first financial statements to be delivered pursuant to Section
5.01(a) or (b), the most recent financial statements referred to in Section
3.04(a)) (and giving pro forma effect to any such Investment (or, if made or
acquired while such Unrestricted Subsidiary was designated a Restricted
Subsidiary, then at the time of designation as an Unrestricted Subsidiary and
immediately after giving effect thereto)) is less than 2.50 to 1.00, (ii) if the
Net Leverage Ratio as of the last day of the most recently ended fiscal quarter
of the Company for which financial statements have been delivered (or, if prior
to the date of the delivery of the first financial statements to be delivered
pursuant to Section 5.01(a) or (b), the most recent financial statements
referred to in Section 3.04(a)) (and giving pro forma effect to any such
Investment (or, if made or acquired while such Unrestricted Subsidiary was
designated a Restricted Subsidiary, then at the time of designation as an
Unrestricted Subsidiary and immediately after giving effect thereto)) is greater
than or equal to 2.50 to 1.00 but less than 3.00 to 1.00, in an amount not to
exceed ten percent (10%) of Consolidated Tangible Assets (determined by
reference to Consolidated Tangible Assets as of the last day of the most
recently ended fiscal quarter of the Company for which financial statements have
been delivered (or, if prior to the date of the delivery of the first financial
statements to be delivered pursuant to Section 5.01(a) or (b), the most recent
financial statements referred to in Section 3.04(a)) and (iii) if the Net
Leverage Ratio as of the last day of the most recently ended fiscal quarter of
the Company for which financial statements have been delivered (or, if prior to
the date of the delivery of the first financial statements to be delivered
pursuant to Section 5.01(a) or (b), the most recent financial statements
referred to in Section 3.04(a)) (and giving pro forma effect to any such
Investment (or, if made or acquired while such Unrestricted Subsidiary was
designated a Restricted Subsidiary, then at the time of designation as an
Unrestricted Subsidiary and immediately after giving effect thereto)) is greater
than or equal to 3.00 to 1.00, in an amount not to exceed five percent (5%) of
Consolidated Tangible Assets (determined by reference to Consolidated Tangible
Assets as of the last day of the most recently ended fiscal quarter of the
Company for which financial statements have been delivered (or, if prior to the
date of the delivery of the first financial statements to be delivered pursuant
to Section 5.01(a) or (b), the most recent financial statements referred to in
Section 3.04(a))), in each case if, at the time thereof and immediately after
giving effect thereto, no Default shall have occurred and be continuing.

Section 6.12.      Activities of SPEs and Unrestricted Subsidiaries.

(a)         The Company will not, and will not permit any of its Restricted
Subsidiaries to, commingle its cash or other assets with the cash or other
assets of any Unrestricted Subsidiary that is an SPE.

(b)         The Company will not permit any SPE which is a Restricted Subsidiary
to enter into any contract relating to transit fare collection services unless
(i) such contract provides that upon the termination thereof by the applicable
counterparty, such counterparty shall be required to make payments to such SPE
in an amount not less than the aggregate amount of loans and advances made by
the Company or any Restricted Subsidiary in such SPE and (ii) the Company or the
applicable Restricted Subsidiary has entered into arrangements with such SPE
providing that any such payments described in clause (i) above shall be required
to be paid by such SPE to the Company or the applicable Restricted Subsidiary.

Section 6.13.      Most Favored Provisions.  If at any time the Note Purchase
Agreement, or any agreement or document related to the Note Purchase Agreement,
includes (a) any covenant, event of default or similar provision that is not
provided for in this Agreement, or (b) any covenant, event of





94

--------------------------------------------------------------------------------

 



default or similar provision that is more restrictive than the same or similar
covenant, event of default or similar provision provided in this Agreement (all
such provisions described in clauses (a) or (b) of this Section 6.13 being
referred to as the “Most Favored Provisions”), then (i) such Most Favored
Provision shall immediately and automatically be incorporated by reference in
this Agreement as if set forth fully herein, mutatis mutandis, and no such
provision may thereafter be waived, amended or modified under this Agreement,
except pursuant to the provisions of Section 9.02, and (ii) the Company shall
promptly, and in any event within five (5) Business Days after entering into any
such Most Favored Provision, so advise the Lenders in writing.  Thereafter, upon
the request of the Required Lenders, the Borrowers shall enter into an amendment
to this Agreement with the Required Lenders evidencing the incorporation of such
Most Favored Provision, it being agreed that any failure to make such request or
to enter into any such amendment shall in no way qualify or limit the
incorporation by reference described in clause (i) of the immediately preceding
sentence.  In accordance with the foregoing and for the avoidance of doubt, each
modification to the Existing Credit Agreement pursuant to this Agreement and
which constitutes either (x) a deletion of a covenant, event of default of
similar provision which remains in the Note Purchase Agreement or (y) a
covenant, event of default or similar provision that is less restrictive than
the same or similar provision in the Note Purchase Agreement will not, in each
case, take effect or be operative until the Note Purchase Trigger Date.

Section 6.14.      Subordinated Indebtedness and Amendments to Subordinated
Indebtedness Documents.  The Company will not, and will not permit any
Restricted Subsidiary to, directly or indirectly voluntarily prepay, defease or
in substance defease, purchase, redeem, retire or otherwise acquire, any
Subordinated Indebtedness or any Indebtedness from time to time outstanding
under the Subordinated Indebtedness Documents.  Furthermore, the Company will
not, and will not permit any Restricted Subsidiary to, amend the Subordinated
Indebtedness Documents or any document, agreement or instrument evidencing any
Indebtedness incurred pursuant to the Subordinated Indebtedness Documents (or
any replacements, substitutions, extensions or renewals thereof) or pursuant to
which such Indebtedness is issued where such amendment, modification or
supplement provides for the following or which has any of the following effects,
in each case, except to the extent permitted pursuant to the subordination
agreement entered into by the Administrative Agent in connection with any such
Subordinated Indebtedness:

(a)         increases the overall principal amount of any such Indebtedness or
increases the amount of any single scheduled installment of principal or
interest;

(b)         shortens or accelerates the date upon which any installment of
principal or interest becomes due or adds any additional mandatory redemption
provisions;

(c)         shortens the final maturity date of such Indebtedness or otherwise
accelerates the amortization schedule with respect to such Indebtedness;

(d)         increases the rate of interest accruing on such Indebtedness;

(e)         provides for the payment of additional fees or increases existing
fees;

(f)         amends or modifies any financial or negative covenant (or covenant
which prohibits or restricts the Company or any Restricted Subsidiary from
taking certain actions) in a manner which is more onerous or more restrictive in
any material respect to the Company or such Restricted Subsidiary or which is
otherwise materially adverse to the Company, any Restricted Subsidiary and/or
the Lenders or, in the case of any such covenant, which places material
additional restrictions on the Company or such Restricted Subsidiary or which
requires the Company or such Restricted Subsidiary to comply with more
restrictive financial ratios or which requires the





95

--------------------------------------------------------------------------------

 



Company to better its financial performance, in each case from that set forth in
the existing applicable covenants in the Subordinated Indebtedness Documents or
the applicable covenants in this Agreement; or

(g)         amends, modifies or adds any affirmative covenant in a manner which
(i) when taken as a whole, is materially adverse to the Company, any Restricted
Subsidiary and/or the Lenders or (ii) is more onerous than the existing
applicable covenant in the Subordinated Indebtedness Documents or the applicable
covenant in this Agreement.

Section 6.15.     Swap Agreements.  The Company will not, and will not permit
any of its Restricted Subsidiaries to, enter into any Swap Agreement, except
(a) Swap Agreements entered into in the ordinary course of business for the
purpose of directly mitigating risks associated with liabilities, commitments,
investments, assets, or property held or reasonably anticipated by such Person,
or changes in the value of securities issued by such Person, and not for
purposes of speculation or taking a “market view.

Section 6.16.     Change in Fiscal Year. The Company will not permit its fiscal
year to end on a day other than September 30 or change the Company’s method of
determining its fiscal quarters.

Section 6.17.      Change in Line of Business. The Company will not, and will
not permit any of its Restricted Subsidiaries to, engage to any material extent
in any business other than businesses of the type conducted by the Company and
its Restricted Subsidiaries on the date of execution of this Agreement and
businesses reasonably related, ancillary or complementary thereto and reasonable
extensions thereof.

Article VII

Events of Default

If any of the following events (“Events of Default”) shall occur:

(a)         any Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise and solely in the case of any reimbursement
obligations such default shall continue for a period of one Business Day;

(b)         any Borrower shall fail to pay any interest on any Loan, the
Revolving Credit Commitment Fee or any other fee or any other amount (other than
an amount referred to in clause (a) of this Article) payable under this
Agreement or any other Financing Document, when and as the same shall become due
and payable and such default shall continue for a period of five consecutive
days;

(c)         any representation or warranty made or deemed made by any Borrower
or any Restricted Subsidiary or Guarantor in the Financing Documents, or in any
report, certificate, financial statement or other document furnished pursuant to
the Financing Documents, shall prove to have been incorrect in any material
respect as of the date when made or deemed made;

(d)         any Borrower shall fail to observe or perform any covenant,
condition or agreement contained in Section 3.15, 5.01(a) through 5.01(d), 5.02,
5.09, 5.12 or in Article VI;





96

--------------------------------------------------------------------------------

 



(e)         any Borrower or any Restricted Subsidiary or Guarantor shall fail to
observe or perform any covenant, condition or agreement contained in this
Agreement (other than those specified in clause (a), (b) or (d) of this Article)
or any other Financing Document, and such failure shall continue unremedied for
a period of 30 days after such Borrower receives notice of such default from the
Administrative Agent to the Company (which notice shall be given at the request
of any Lender);

(f)         the Company or any Restricted Subsidiary or Guarantor (i) fails to
make any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Material Indebtedness
(other than Indebtedness hereunder), or (ii) fails to observe or perform any
other agreement or condition relating to any such Indebtedness or contained in
any instrument or agreement evidencing, securing or relating thereto, or any
other event occurs, the effect of which default or other event is to cause, or
to permit the holder or holders or the beneficiary or beneficiaries of such
Indebtedness (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or cash collateral in respect thereof to be demanded;

(g)         an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of the Company or any Restricted Subsidiary or Guarantor (other than
a UK Relevant Entity) or its debts, or of a substantial part of its assets,
under any Federal, state or foreign bankruptcy, insolvency, receivership or
similar law now or hereafter in effect or (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for the
Company or any Restricted Subsidiary or Guarantor (other than a UK Relevant
Entity) or for a substantial part of its assets, and, in any such case, such
proceeding or petition shall continue undismissed for 60 days or an order or
decree approving or ordering any of the foregoing shall be entered;

(h)         the Company or any Restricted Subsidiary or Guarantor (other than a
UK Relevant Entity) shall (i) voluntarily commence any proceeding or file any
petition seeking liquidation, reorganization or other relief under any Federal,
state or foreign bankruptcy, insolvency, receivership or similar law now or
hereafter in effect, (ii) consent to the institution of, or fail to contest in a
timely and appropriate manner, any proceeding or petition described in
clause (g) of this Article, (iii) apply for or consent to the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
the Company or any Restricted Subsidiary or Guarantor or for a substantial part
of its assets, (iv) file an answer admitting the material allegations of a
petition filed against it in any such proceeding, (v) make a general assignment
for the benefit of creditors or (vi) take any action for the purpose of
effecting any of the foregoing or a UK Bankruptcy Event occurs with respect to
any UK Relevant Entity;

(i)          the Company or any Restricted Subsidiary or Guarantor shall become
unable, admit in writing its inability or fail generally to pay its debts as
they become due;

(j)          one or more judgments or orders for the payment of money in an
aggregate amount in excess of $50,000,000 (not covered by insurance where the
carrier has accepted responsibility in writing) shall be rendered against the
Company, any Restricted Subsidiary or Guarantor or any combination thereof and
the same shall remain undischarged for a period of 60 consecutive days during
which execution shall not be effectively stayed, or any action shall be legally
taken by a judgment creditor to attach or levy upon any material assets of the
Company or any Subsidiary to enforce any such judgment;

(k)         an ERISA Event shall have occurred that, when taken together with
all other ERISA Events that have occurred, could reasonably be expected to
result in a Material Adverse Effect;





97

--------------------------------------------------------------------------------

 



(l)          a Change in Control shall occur;

(m)        any material provision of any of the Financing Documents shall for
any reason (other than pursuant to the terms thereof) cease to be, or shall be
asserted by any Borrower, Guarantor or Subsidiary obligated thereunder not to
be, a legal, valid and binding obligation of such Person;

then, and in every such event (other than an event with respect to any Borrower
described in clause (g) or (h) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Company, take any one or
more of the following actions, at the same or different times:  (i) terminate
the Revolving Loan Commitments (and the Letter of Credit Commitments), and
thereupon the Revolving Loan Commitments (and the Letter of Credit Commitments)
shall terminate immediately, (ii) declare the Loans then outstanding to be due
and payable in whole (or in part, in which case any principal not so declared to
be due and payable may thereafter be declared to be due and payable), and
thereupon the principal of the Loans so declared to be due and payable, together
with accrued interest thereon and all fees and other Obligations of the
Borrowers accrued hereunder, shall become due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrowers, (iii) require that the Company deposit cash
collateral in accordance with Section 2.05(j) or (iv) exercise any other rights
or remedies available under the Financing Documents or applicable law; and in
case of any event with respect to any Borrower described in clause (g) or (h) of
this Article, the Revolving Loan Commitments (and the Letter of Credit
Commitments) shall automatically terminate and the principal of the Loans then
outstanding and the cash collateral for the LC Exposure, together with accrued
interest thereon and all fees and other Obligations of the Borrowers accrued
hereunder, shall automatically become due and payable, and the obligation of the
Company to cash collateralize the LC Exposure as provided in clause (c) above
shall automatically become effective, in each case, without presentment, demand,
protest or other notice of any kind (except as specifically provided for
herein), all of which are hereby waived by the Borrowers.  Upon the occurrence
and during the continuance of an Event of Default, the Administrative Agent may,
and at the request of the Required Lenders shall, exercise any rights and
remedies provided to the Administrative Agent under the Financing Documents or
at law or equity.

Article VIII

The Administrative Agent

Section 8.01.      Authorization and Action.

(a)         Each Lender and each Issuing Bank hereby irrevocably appoints the
entity named as Administrative Agent in the heading of this Agreement and its
successors and assigns to serve as the administrative agent and collateral agent
under the Financing Documents and each Lender and each Issuing Bank authorizes
the Administrative Agent to take such actions as agent on its behalf and to
exercise such powers under this Agreement and the other Financing Documents as
are delegated to the Administrative Agent under such agreements and to exercise
such powers as are reasonably incidental thereto.  Without limiting the
foregoing, each Lender and each Issuing Bank hereby authorizes the
Administrative Agent to execute and deliver, and to perform its obligations
under, each of the Financing Documents to which the Administrative Agent is a
party, and to exercise all rights, powers and remedies that the Administrative
Agent may have under such Financing Documents.

(b)         As to any matters not expressly provided for herein and in the other
Financing Documents (including enforcement or collection), the Administrative
Agent shall not be required to exercise any discretion or take any action, but
shall be required to act or to refrain from acting (and shall be





98

--------------------------------------------------------------------------------

 



fully protected in so acting or refraining from acting) upon the written
instructions of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary, pursuant to the terms in the Financing
Documents), and, unless and until revoked in writing, such instructions shall be
binding upon each Lender and each Issuing Bank; provided, however, that the
Administrative Agent shall not be required to take any action that (i) the
Administrative Agent in good faith believes exposes it to liability unless the
Administrative Agent receives an indemnification and is exculpated in a manner
satisfactory to it from the Lenders and the Issuing Banks with respect to such
action or (ii) is contrary to this Agreement or any other Financing Document or
applicable law, including any action that may be in violation of the automatic
stay under any requirement of law relating to bankruptcy, insolvency or
reorganization or relief of debtors or that may effect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
any requirement of law relating to bankruptcy, insolvency or reorganization or
relief of debtors; provided,  further, that the Administrative Agent may seek
clarification or direction from the Required Lenders prior to the exercise of
any such instructed action and may refrain from acting until such clarification
or direction has been provided. Except as expressly set forth in the Financing
Documents, the Administrative Agent shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to the
Company, any Subsidiary or any Affiliate of any of the foregoing that is
communicated to or obtained by the Person serving as Administrative Agent or any
of its Affiliates in any capacity. Nothing in this Agreement shall require the
Administrative Agent to expend or risk its own funds or otherwise incur any
financial liability in the performance of any of its duties hereunder or in the
exercise of any of its rights or powers if it shall have reasonable grounds for
believing that repayment of such funds or adequate indemnity against such risk
or liability is not reasonably assured to it.

(c)         In performing its functions and duties hereunder and under the other
Financing Documents, the Administrative Agent is acting solely on behalf of the
Lenders and the Issuing Banks (except in limited circumstances expressly
provided for herein relating to the maintenance of the Register), and its duties
are entirely mechanical and administrative in nature. Without limiting the
generality of the foregoing:

(i)          the Administrative Agent does not assume and shall not be deemed to
have assumed any obligation or duty or any other relationship as the agent,
fiduciary or trustee of or for any Lender, any Issuing Bank or any other holder
of Obligations other than as expressly set forth herein and in the other
Financing Documents, regardless of whether a Default or an Event of Default has
occurred and is continuing (and it is understood and agreed that the use of the
term “agent” (or any similar term) herein or in any other Financing Document
with reference to the Administrative Agent is not intended to connote any
fiduciary duty or other implied (or express) obligations arising under agency
doctrine of any applicable law, and that such term is used as a matter of market
custom and is intended to create or reflect only an administrative relationship
between contracting parties); additionally, each Lender agrees that it will not
assert any claim against the Administrative Agent based on an alleged breach of
fiduciary duty by the Administrative Agent in connection with this Agreement
and/or the transactions contemplated hereby; and

(ii)         nothing in this Agreement or any Financing Document shall require
the Administrative Agent to account to any Lender for any sum or the profit
element of any sum received by the Administrative Agent for its own account.

(d)         The Administrative Agent may perform any of its duties and exercise
its rights and powers hereunder or under any other Financing Document by or
through any one or more sub-agents appointed by the Administrative Agent. The
Administrative Agent and any such sub-agent may perform any of their respective
duties and exercise their respective rights and powers through their respective
Related Parties. The exculpatory provisions of this Article shall apply to any
such sub-agent and to the





99

--------------------------------------------------------------------------------

 



Related Parties of the Administrative Agent and any such sub-agent, and shall
apply to their respective activities pursuant to this Agreement. The
Administrative Agent shall not be responsible for the negligence or misconduct
of any sub-agent except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agent.

(e)         None of any Co-Syndication Agent, any Co-Documentation Agent or any
Arranger shall have obligations or duties whatsoever in such capacity under this
Agreement or any other Financing Document and shall incur no liability hereunder
or thereunder in such capacity, but all such Persons shall have the benefit of
the indemnities provided for hereunder.

(f)         In case of the pendency of any proceeding with respect to any Loan
Party under any federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, the Administrative Agent
(irrespective of whether the principal of any Loan or any reimbursement
obligation in respect of any LC Disbursement shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on any Loan Party) shall be
entitled and empowered (but not obligated) by intervention in such proceeding or
otherwise:

(i)          to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, LC Disbursements and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders, the
Issuing Bank and the Administrative Agent (including any claim under Sections
2.11, 2.12, 2.14, 2.16 and 9.03) allowed in such judicial proceeding; and

(ii)         to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such proceeding is hereby authorized by each
Lender, each Issuing Bank and each other holder of Obligations to make such
payments to the Administrative Agent and, in the event that the Administrative
Agent shall consent to the making of such payments directly to the Lenders, the
Issuing Bank or the other holders of Obligations, to pay to the Administrative
Agent any amount due to it, in its capacity as the Administrative Agent, under
the Financing Documents (including under Section 9.03). Nothing contained herein
shall be deemed to authorize the Administrative Agent to authorize or consent to
or accept or adopt on behalf of any Lender or any Issuing Bank any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender or any Issuing Bank or to authorize the
Administrative Agent to vote in respect of the claim of any Lender or any
Issuing Bank in any such proceeding.

(g)         The provisions of this Article VIII are solely for the benefit of
the Administrative Agent, the Lenders and the Issuing Banks, and, except solely
to the extent of the Company’s rights to consent pursuant to and subject to the
conditions set forth in this Article VIII, none of the Company or any
Subsidiary, or any of their respective Affiliates, shall have any rights as a
third party beneficiary under any such provisions. Each holder of the
Obligations, whether or not a party hereto, will be deemed, by its acceptance of
the benefits of the Guarantees of the Obligations provided under the Financing
Documents, to have agreed to the provisions of this Article VIII.

Section 8.02.      Administrative Agent’s Reliance, Indemnification, Etc.

(a)         Neither the Administrative Agent nor any of its Related Parties
shall be (i) liable for any action taken or omitted to be taken by such party,
the Administrative Agent or any of its Related





100

--------------------------------------------------------------------------------

 



Parties under or in connection with this Agreement or the other Financing
Documents (x) with the consent of or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith to be necessary, under the
circumstances as provided in the Financing Documents) or (y) in the absence of
its own gross negligence or willful misconduct (such absence to be presumed
unless otherwise determined by a court of competent jurisdiction by a final and
non-appealable judgment) or (ii) responsible in any manner to any of the Lenders
for any recitals, statements, representations or warranties made by any Loan
Party or any officer thereof contained in this Agreement or any other Financing
Document or in any certificate, report, statement or other document referred to
or provided for in, or received by the Administrative Agent under or in
connection with, this Agreement or any other Financing Document or for the
value, validity, effectiveness, genuineness, enforceability or sufficiency of
this Agreement or any other Financing Document or for any failure of any Loan
Party to perform its obligations hereunder or thereunder.

(b)         The Administrative Agent shall be deemed not to have knowledge of
any Default unless and until written notice thereof (stating that it is a
“notice of default”) is given to the Administrative Agent by the Company, a
Lender or an Issuing Bank, and the Administrative Agent shall not be responsible
for or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with any Financing Document, (ii) the
contents of any certificate, report or other document delivered thereunder or in
connection therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth in any Financing
Document or the occurrence of any Default, (iv) the sufficiency, validity,
enforceability, effectiveness or genuineness of any Financing Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Article IV or elsewhere in any Financing Document, other than to
confirm receipt of items (which on their face purport to be such items)
expressly required to be delivered to the Administrative Agent or satisfaction
of any condition that expressly refers to the matters described therein being
acceptable or satisfactory to the Administrative Agent. Notwithstanding anything
herein to the contrary, the Administrative Agent shall not be liable for, or be
responsible for any claim, liability, loss, cost or expense suffered by the
Company, any Subsidiary, any Lender or any Issuing Bank as a result of, any
determination of the Revolving Credit Exposure, any of the component amounts
thereof or any portion thereof attributable to each Lender or each Issuing Bank
or any Dollar Amount thereof.

(c)         Without limiting the foregoing, the Administrative Agent (i) may
treat the payee of any promissory note as its holder until such promissory note
has been assigned in accordance with Section 9.04, (ii) may rely on the Register
to the extent set forth in Section 9.04(b), (iii) may consult with legal counsel
(including counsel to the Company), independent public accountants and other
experts selected by it, and shall not be liable for any action taken or omitted
to be taken in good faith by it in accordance with the advice of such counsel,
accountants or experts, (iv) makes no warranty or representation to any Lender
or any Issuing Bank and shall not be responsible to any Lender or any Issuing
Bank for any statements, warranties or representations made by or on behalf of
any Loan Party in connection with this Agreement or any other Financing
Document, (v) in determining compliance with any condition hereunder to the
making of a Loan, or the issuance of a Letter of Credit, that by its terms must
be fulfilled to the satisfaction of a Lender or an Issuing Bank, may presume
that such condition is satisfactory to such Lender or such Issuing Bank unless
the Administrative Agent shall have received notice to the contrary from such
Lender or such Issuing Bank sufficiently in advance of the making of such Loan
or the issuance of such Letter of Credit and (vi) shall be entitled to rely on,
and shall incur no liability under or in respect of this Agreement or any other
Financing Document by acting upon, any notice, consent, certificate or other
instrument or writing (which writing may be a fax, any electronic message,
Internet or intranet website posting or other distribution) or any statement
made to it orally or by telephone and believed by it to be genuine and signed or
sent or otherwise authenticated by the proper party or parties (whether or not
such Person in fact meets the requirements set forth in the Financing Documents
for being the maker thereof).





101

--------------------------------------------------------------------------------

 



Section 8.03.      Posting of Communications.

(a)         The Borrowers agree that the Administrative Agent may, but shall not
be obligated to, make any Communications available to the Lenders and the
Issuing Banks by posting the Communications on IntraLinks™, DebtDomain,
SyndTrak, ClearPar or any other electronic platform chosen by the Administrative
Agent to be its electronic transmission system (the “Approved Electronic
Platform”).

(b)         Although the Approved Electronic Platform and its primary web portal
are secured with generally-applicable security procedures and policies
implemented or modified by the Administrative Agent from time to time
(including, as of the Effective Date, a user ID/password authorization system)
and the Approved Electronic Platform is secured through a per-deal authorization
method whereby each user may access the Approved Electronic Platform only on a
deal-by-deal basis, each of the Lenders, the Issuing Banks and the Borrowers
acknowledges and agrees that the distribution of material through an electronic
medium is not necessarily secure, that the Administrative Agent is not
responsible for approving or vetting the representatives or contacts of any
Lender that are added to the Approved Electronic Platform, and that there may be
confidentiality and other risks associated with such distribution. Each of the
Lenders, the Issuing Banks and the Borrowers hereby approves distribution of the
Communications through the Approved Electronic Platform and understands and
assumes the risks of such distribution.

(c)         THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS ARE PROVIDED
“AS IS” AND “AS AVAILABLE”. THE APPLICABLE PARTIES (AS DEFINED BELOW) DO NOT
WARRANT THE ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS, OR THE ADEQUACY OF
THE APPROVED ELECTRONIC PLATFORM AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR
OMISSIONS IN THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS. NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE
APPLICABLE PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE APPROVED
ELECTRONIC PLATFORM. IN NO EVENT SHALL THE ADMINISTRATIVE AGENT, ANY ARRANGER,
ANY CO-SYNDICATION AGENT, ANY CO-DOCUMENTATION AGENT OR ANY OF THEIR RESPECTIVE
RELATED PARTIES (COLLECTIVELY, “APPLICABLE PARTIES”) HAVE ANY LIABILITY TO ANY
LOAN PARTY, ANY LENDER, ANY ISSUING BANK OR ANY OTHER PERSON OR ENTITY FOR
DAMAGES OF ANY KIND, INCLUDING DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR
CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR
OTHERWISE) ARISING OUT OF ANY LOAN PARTY’S OR THE ADMINISTRATIVE AGENT’S
TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET OR THE APPROVED ELECTRONIC
PLATFORM.

(d)         Each Lender and each Issuing Bank agrees that notice to it (as
provided in the next sentence) specifying that Communications have been posted
to the Approved Electronic Platform shall constitute effective delivery of the
Communications to such Lender for purposes of the Financing Documents. Each
Lender and each Issuing Bank agrees (i) to notify the Administrative Agent in
writing (which could be in the form of electronic communication) from time to
time of such Lender’s or such Issuing Bank’s (as applicable) email address to
which the foregoing notice may be sent by electronic transmission and (ii) that
the foregoing notice may be sent to such email address.

(e)         Each of the Lenders, the Issuing Banks and the Company agrees that
the Administrative Agent may, but (except as may be required by applicable law)
shall not be obligated to,





102

--------------------------------------------------------------------------------

 



store the Communications on the Approved Electronic Platform in accordance with
the Administrative Agent’s generally applicable document retention procedures
and policies.

(f)         Nothing herein shall prejudice the right of the Administrative
Agent, any Lender or any Issuing Bank to give any notice or other communication
pursuant to any Financing Document in any other manner specified in such
Financing Document.

Section 8.04.     The Administrative Agent Individually.  With respect to its
Commitment, Loans and Letters of Credit, the Person serving as the
Administrative Agent shall have and may exercise the same rights and powers
hereunder and is subject to the same obligations and liabilities as and to the
extent set forth herein for any other Lender or any other Issuing Bank, as the
case may be. The terms “Issuing Banks”, “Lenders”, “Required Lenders” and any
similar terms shall, unless the context clearly otherwise indicates, include the
Administrative Agent in its individual capacity as a Lender, an Issuing Bank or
as one of the Required Lenders, as applicable. The Person serving as the
Administrative Agent and its Affiliates may accept deposits from, lend money to,
own securities of, act as the financial advisor or in any other advisory
capacity for and generally engage in any kind of banking, trust or other
business with, the Company, any Subsidiary or any Affiliate of any of the
foregoing as if such Person was not acting as the Administrative Agent and
without any duty to account therefor to the Lenders or the Issuing Banks.

Section 8.05.      Successor Administrative Agent.

(a)         The Administrative Agent may resign at any time by giving 30 days’
prior written notice thereof to the Lenders, the Issuing Banks and the Company,
whether or not a successor Administrative Agent has been appointed. Upon any
such resignation, the Required Lenders shall, subject to the consent of the
Company as described below, have the right to appoint a successor Administrative
Agent. If no successor Administrative Agent shall have been so appointed by the
Required Lenders, and shall have accepted such appointment, within 30 days after
the retiring Administrative Agent’s giving of notice of resignation, then the
retiring Administrative Agent may, on behalf of the Lenders and the Issuing
Banks, appoint a successor Administrative Agent, which shall be a bank with an
office in New York, New York or an Affiliate of any such bank. In all cases,
appointment of a successor Administrative Agent shall be subject to the prior
written approval of the Company (which approval may not be unreasonably
withheld, but which shall not be required while an Event of Default has occurred
and is continuing). Upon the acceptance of any appointment as Administrative
Agent by a successor Administrative Agent, such successor Administrative Agent
shall succeed to, and become vested with, all the rights, powers, privileges and
duties of the retiring Administrative Agent. Upon the acceptance of appointment
as Administrative Agent by a successor Administrative Agent, the retiring
Administrative Agent shall be discharged from its duties and obligations under
this Agreement and the other Financing Documents. Prior to any retiring
Administrative Agent’s resignation hereunder as Administrative Agent, the
retiring Administrative Agent shall take such action as may be reasonably
necessary to assign to the successor Administrative Agent its rights as
Administrative Agent under the Financing Documents.

(b)         Notwithstanding paragraph (a) of this Section, in the event no
successor Administrative Agent shall have been so appointed and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its intent to resign, the retiring Administrative Agent may give
notice of the effectiveness of its resignation to the Lenders, the Issuing Banks
and the Company, whereupon, on the date of effectiveness of such resignation
stated in such notice, (i) the retiring Administrative Agent shall be discharged
from its duties and obligations hereunder and under the other Financing
Documents and (ii) the Required Lenders shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent; provided that (A) all payments required to be made hereunder or under any
other Financing Document to the Administrative Agent for the account of any
Person other than the Administrative Agent shall be made directly to such Person
and (B) all notices





103

--------------------------------------------------------------------------------

 



and other communications required or contemplated to be given or made to the
Administrative Agent shall directly be given or made to each Lender and each
Issuing Bank. Following the effectiveness of the Administrative Agent’s
resignation from its capacity as such, the provisions of this Article VIII and
Section 9.03, as well as any exculpatory, reimbursement and indemnification
provisions set forth in any other Financing Document, shall continue in effect
for the benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.

Section 8.06.      Acknowledgements of Lenders and Issuing Banks.

(a)         Each Lender represents that it is engaged in making, acquiring or
holding commercial loans in the ordinary course of its business and that it has,
independently and without reliance upon the Administrative Agent, any Arranger,
 any Co-Syndication Agent, any Co-Documentation Agent or any other Lender, or
any of the Related Parties of any of the foregoing, and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement as a Lender, and to make, acquire or hold
Loans hereunder. Each Lender also acknowledges that it will, independently and
without reliance upon the Administrative Agent, any Arranger,  any
Co-Syndication Agent, any Co-Documentation Agent or any other Lender, or any of
the Related Parties of any of the foregoing, and based on such documents and
information (which may contain material, non-public information within the
meaning of the United States securities laws concerning the Company and its
Affiliates) as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Financing Document or any related agreement or any document furnished
hereunder or thereunder.

(b)         Each Lender, by delivering its signature page to this Agreement on
the Effective Date, or delivering its signature page to an Assignment and
Assumption or any other Financing Document pursuant to which it shall become a
Lender hereunder, shall be deemed to have acknowledged receipt of, and consented
to and approved, each Financing Document and each other document required to be
delivered to, or be approved by or satisfactory to, the Administrative Agent or
the Lenders on the Effective Date.

Section 8.07.      Certain ERISA Matters.

(a)         Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent, and the Arrangers and
their respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Company or any other Loan Party, that at least one of the
following is and will be true:

(i)          such Lender is not using “plan assets” (within the meaning of the
Plan Asset Regulations) of one or more Benefit Plans in connection with the
Loans, the Letters of Credit or the Commitments,

(ii)         the transaction exemption set forth in one or more PTEs, such as
PTE 84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,





104

--------------------------------------------------------------------------------

 



(iii)       (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, or

(iv)        such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b)         In addition, unless sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or such Lender has not provided
another representation, warranty and covenant as provided in sub-clause (iv) in
the immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, and the Arrangers, the Co-Syndication Agents, the
Co-Documentation Agents or any of their respective Affiliates, and not, for the
avoidance of doubt, to or for the benefit of the Company or any other Loan
Party, that none of the Administrative Agent, or the Arrangers, the
Co-Syndication Agents, the Co-Documentation Agents or any of their respective
Affiliates is a fiduciary with respect to the assets of such Lender (including
in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Financing Document or any
documents related hereto or thereto).

(c)         The Administrative Agent and each Arranger,  each Co-Syndication
Agent and each Co-Documentation Agent hereby informs the Lenders that each such
Person is not undertaking to provide impartial investment advice, or to give
advice in a fiduciary capacity, in connection with the transactions contemplated
hereby, and that such Person has a financial interest in the transactions
contemplated hereby in that such Person or an Affiliate thereof (i) may receive
interest or other payments with respect to the Loans, the Letters of Credit, the
Commitments, this Agreement and any other Financing Documents, (ii) may
recognize a gain if it extended the Loans, the Letters of Credit or the
Commitments for an amount less than the amount being paid for an interest in the
Loans, the Letters of Credit or the Commitments by such Lender or (iii) may
receive fees or other payments in connection with the transactions contemplated
hereby, the Financing Documents or otherwise, including structuring fees,
commitment fees, arrangement fees, facility fees, commitment fees, upfront fees,
underwriting fees, ticking fees, agency fees, administrative agent fees or
collateral agent fees, utilization fees, minimum usage fees, letter of credit
fees, fronting fees, deal-away or alternate transaction fees, amendment fees,
processing fees, term out premiums, banker’s acceptance fees, breakage or other
early termination fees or fees similar to the foregoing.

Article IX

Miscellaneous

Section 9.01.      Notices.  (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:





105

--------------------------------------------------------------------------------

 



(i)         if to the Company, to it at 9333 Balboa Avenue, San Diego, CA 92123,
Attention of Treasurer (email: Rhys.Williams@cubic.com) with a copy for
informational purposes only to the General Counsel (email:
Jim.Edwards@cubic.com);

(ii)       if to the Administrative Agent, (A) in the case of Borrowings
denominated in Dollars, to JPMorgan Chase Bank, N.A., 10 South Dearborn, Floor
L2S, Chicago, Illinois 60603, Attention of Leonida Mischke, Telecopy No.
844-490-5663; jpm.agency.cri@jpmorgan.com) and (B) in the case of Borrowings
denominated in Foreign Currencies, to  J.P. Morgan Europe Limited, 25 Bank
Street, Canary Wharf, London E14 5JP, Attention of The Manager, Loan & Agency
Services (Telecopy No. 44 207 777 2360), and in each case with a copy to
JPMorgan Chase Bank, N.A., 101 W. Broadway, Suite 840, San Diego, California
92101, Attention of Anna Araya (Telecopy No. 310-975-1353), (C) in the case of a
notification of the DQ List, to JPMDQ_Contact@jpmorgan, and (D) in the case all
of other notices to the Administrative Agent, to JPMorgan Chase Bank, N.A., 101
W. Broadway, Suite 840, San Diego, California 92101, Attention of Anna Araya
(Telecopy No. 310-975-1353);

(iii)      if to JPMorgan Chase Bank, N.A., in its capacity as an Issuing Bank,
to it at JPMorgan Chase Bank, N.A., 300 South Grand Avenue, 4th floor,  Los
Angeles,  California 90071, Attention of LA Trade Services
 (la.trade.services@jpmchase.com); and

(iv)       if to any other Lender or Issuing Bank, to it at its address (or
telecopy number) set forth in its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through Approved Electronic Platforms, to the
extent provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

(b)         Notices and other communications to the Lenders and the Issuing
Banks hereunder may be delivered or furnished by using Approved Electronic
Platforms pursuant to procedures approved by the Administrative Agent; provided
that the foregoing shall not apply to notices pursuant to Article II unless
otherwise agreed by the Administrative Agent and the applicable Lender.  The
Administrative Agent or the Company may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next business day
for the recipient.

(c)         Any party hereto may change its address or telecopy number for
notices and other communications hereunder by notice to the other parties
hereto.





106

--------------------------------------------------------------------------------

 



Section 9.02.      Waivers; Amendments.  (a) No failure or delay by the
Administrative Agent, any Issuing Bank or any Lender in exercising any right or
power hereunder or under any other Financing Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power.  The rights and remedies of the Administrative Agent, the
Issuing Banks and the Lenders hereunder and under the other Financing Documents
are cumulative and are not exclusive of any rights or remedies that they would
otherwise have.  No waiver of any provision of this Agreement or consent to any
departure by any Borrower therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) of this Section, and then such waiver
or consent shall be effective only in the specific instance and for the purpose
for which given.  Without limiting the generality of the foregoing, the making
of a Loan or issuance of a Letter of Credit shall not be construed as a waiver
of any Default, regardless of whether the Administrative Agent, any Lender or
any Issuing Bank may have had notice or knowledge of such Default at the time.

(b)         Except as provided in Section 2.20 or as provided in 2.13(c),
 neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrowers and the Required Lenders or by the Borrowers and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall (i) increase  the Commitment of any Lender without the
written consent of such Lender (it being understood and agreed that a waiver of
any condition precedent set forth in Section 4.02 or of any Default or Event of
Default will not constitute an increase in the Commitment of any Lender),
(ii) reduce the principal amount of any Loan or LC Disbursement or reduce the
rate of interest thereon, or reduce any fees payable hereunder, without the
written consent of each Lender directly affected thereby (except that any
amendment or modification of the financial covenants in this Agreement (or
defined terms used in the financial covenants in this Agreement) shall not
constitute a reduction in the rate of interest or fees for purposes of this
clause (ii)),  (iii) postpone the scheduled date of payment of the principal
amount of any Loan or LC Disbursement, or any interest thereon, or any fees
payable hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender directly affected thereby, (iv) change Section 2.08(c) or
2.17(b) or (c) in a manner that would alter the ratable reduction of Commitments
or the pro rata sharing of payments required thereby, without the written
consent of each Lender, (v) change the payment waterfall provisions of Section
2.19(b) without the written consent of each Lender, (vi) change any of the
provisions of this Section or the definition of “Required Lenders” or any other
provision hereof specifying the number or percentage of Lenders required to
waive, amend or modify any rights hereunder or make any determination or grant
any consent hereunder, without the written consent of each Lender (it being
understood that, solely with the consent of the parties prescribed by Section
2.20 to be parties to an Incremental Term Loan Amendment, Incremental Term Loans
may be included in the determination of Required Lenders on substantially the
same basis as the Commitments and the Revolving Loans are included on the
Effective Date) or (vi) (x) release the Company from its obligations under
Article X or (y) release all or substantially all of the Guarantors from their
obligations under the Subsidiary Guarantee, in each case, without the written
consent of each Lender, except to the extent any such release is permitted by
Section 9.16 or Article X as the case may be;  provided further that no such
agreement shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent or any Issuing Bank hereunder without the prior written
consent of the Administrative Agent or such Issuing Bank, as the case may be (it
being understood that any change to Section 2.19 shall require the consent of
the Administrative Agent and the Issuing Banks).  Notwithstanding the foregoing,
no consent with respect to any amendment, waiver or other modification of this
Agreement shall be required of any Defaulting Lender, except with respect to any
amendment, waiver or other modification referred to in clause (i), (ii) or (iii)
of the first proviso of this paragraph and then only in the event such
Defaulting Lender shall be directly affected by such amendment, waiver or other
modification.





107

--------------------------------------------------------------------------------

 



(c)         Notwithstanding the foregoing, this Agreement and any other
Financing Document may be amended (or amended and restated) with the written
consent of the Required Lenders, the Administrative Agent and the Borrowers
(x) to add one or more credit facilities (in addition to the Incremental Term
Loans pursuant to an Incremental Term Loan Amendment) to this Agreement and to
permit extensions of credit from time to time outstanding thereunder and the
accrued interest and fees in respect thereof to share ratably in the benefits of
this Agreement and the other Financing Documents with the Revolving Loans,
Incremental Term Loans and the accrued interest and fees in respect thereof and
(y) to include appropriately the Lenders holding such credit facilities in any
determination of the Required Lenders and Lenders.

(d)         Notwithstanding anything to the contrary herein the Administrative
Agent may (but shall not be obligated to), with the consent of the Company only,
amend, modify or supplement this Agreement or any of the other Financing
Documents to cure any ambiguity, omission, mistake, defect or inconsistency,
including to clarify any ambiguity or inconsistency resulting from the
implementation or effect of Section 6.13 of this Agreement.

Section 9.03.      Expenses; Indemnity; Damage Waiver.

(a)         The Company shall pay (i) all reasonable documented out-of-pocket
expenses incurred by the Administrative Agent and its Affiliates, including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent, in connection with the syndication and distribution (including, without
limitation, via the internet or through a service such as Intralinks) of the
credit facilities provided for herein, the preparation and administration of
this Agreement and the other Financing Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable documented out-of-pocket expenses incurred by the Issuing Banks in
connection with the issuance, amendment, renewal or extension of any Letter of
Credit or any demand for payment thereunder and (iii) all out-of-pocket expenses
incurred by the Administrative Agent, any Issuing Bank or any Lender, including
the fees, charges and disbursements of any counsel for the Administrative Agent,
any Issuing Bank or any Lender, in connection with the enforcement or protection
of its rights in connection with this Agreement and any other Financing
Document, including its rights under this Section, or in connection with the
Loans made or Letters of Credit issued hereunder, including all such reasonable
out-of-pocket expenses incurred during  any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

(b)         The Company shall indemnify the Administrative Agent, each Arranger,
each Issuing Bank and each Lender, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses, including the fees, charges and disbursements
of any counsel for any Indemnitee, incurred by or asserted against any
Indemnitee arising out of, in connection with, or as a result of (i) the
execution or delivery of any Financing Document or any agreement or instrument
contemplated thereby, the performance by the parties hereto of their respective
obligations thereunder or the consummation of the Transactions or any other
transactions contemplated hereby, (ii) any Loan or Letter of Credit or the use
of the proceeds therefrom (including any refusal by any Issuing Bank to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Company or any of its
Subsidiaries, or any Environmental Liability related in any way to the Company
or any of its Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation, arbitration or proceeding relating to any of the foregoing,
whether or not such claim, litigation, investigation, arbitration or proceeding
is brought by the Company or any other Loan Party or its or their respective
equity holders, Affiliates, creditors or any other third Person and whether
based on contract, tort or any other theory and regardless of whether any





108

--------------------------------------------------------------------------------

 



Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee.  This Section 9.03(b) shall
not apply with respect to Taxes other than any Taxes that represent losses,
claims or damages arising from any non-Tax claim.

(c)         To the extent that the Company fails to pay any amount required to
be paid by it to the Administrative Agent or any Issuing Bank under
paragraph (a) or (b) of this Section, each Lender severally agrees to pay to the
Administrative Agent or such Issuing Bank, as the case may be, such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount (it
being understood that the Company’s failure to pay any such amount shall not
relieve the Company of any default in the payment thereof); provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent or such Issuing Bank in its capacity as such.

(d)         To the extent permitted by applicable law, no Borrower shall assert,
and each Borrower hereby waives, any claim against any Indemnitee on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement, any other Financing Document, or any agreement or
instrument contemplated hereby or thereby, the Transactions, any Loan or Letter
of Credit or the use of the proceeds thereof.

(e)         All amounts due under this Section shall be payable promptly after
written demand therefor.

Section 9.04.      Successors and Assigns.

(a)         The provisions of this Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Bank that issues any
Letter of Credit), except that (i) no Borrower may assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender (and any attempted assignment or transfer by any Borrower without
such consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section.  Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby (including any Affiliate of any Issuing
Bank that issues any Letter of Credit),  Participants (to the extent provided in
paragraph (c) of this Section) and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent, the Issuing Banks and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b)         Subject to the conditions set forth in paragraph (b)(i) below, any
Lender may assign to one or more Persons (other than an Ineligible Institution)
all or a portion of its rights and obligations under this Agreement (including
all or a portion of its Commitment, participations in Letters of Credit and the
Loans at the time owing to it) with the prior written consent (such consent not
to be unreasonably withheld, conditioned or delayed) of:

(A)       the Company (provided that the Company shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within ten (10) Business Days after having
received notice thereof);  provided, further, that no consent of the Company
shall be required for an assignment to a





109

--------------------------------------------------------------------------------

 



Lender, an Affiliate of a Lender, an Approved Fund or, if an Event of Default
has occurred and is continuing, any other assignee;

(B)       the Administrative Agent; and

(C)       the Issuing Banks.

(i)          Assignments shall be subject to the following additional
conditions:

(A)       except in the case of an assignment to a Lender or an Affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitment or Loans, the amount of the Commitment or
Loans of the assigning Lender subject to each such assignment (determined as of
the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent) shall not be less than $5,000,000 unless
each of the Company and the Administrative Agent otherwise consent, provided
that no such consent of the Company shall be required if an Event of Default has
occurred and is continuing;

(B)       each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement;

(C)       the parties to each assignment shall execute and deliver to the
Administrative Agent (x) an Assignment and Assumption or (y) to the extent
applicable, an agreement incorporating an Assignment and Assumption by reference
pursuant to an Approved Electronic Platform as to which the Administrative Agent
and the parties to the Assignment and Assumption are participants, together with
a processing and recordation fee of $3,500, such fee to be paid by either the
assigning Lender or the assignee Lender or shared between such Lenders; and

(D)       the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Company and its
Affiliates and their Related Parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including federal and
state securities laws.

For the purposes of this Section 9.04(b), the terms “Approved Fund” and
“Ineligible Institution” have the following meanings:

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

“Ineligible Institution” means (a) a natural person, (b) a Defaulting Lender or
its Lender Parent, (c) the Company, any of its Subsidiaries or any of its
Affiliates, (d) a company, investment vehicle or trust for, or owned and
operated for the primary benefit of, a natural person or relative(s) thereof or
(e) a Disqualified Institution.





110

--------------------------------------------------------------------------------

 



(ii)         Subject to acceptance and recording thereof pursuant to
paragraph (b)(iii) of this Section, from and after the effective date specified
in each Assignment and Assumption the assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.14, 2.15, 2.16 and 9.03).  Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this Section 9.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

(iii)       The Administrative Agent, acting for this purpose as a non-fiduciary
agent of each Borrower, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitment of, and principal
amount (and stated interest) of the Loans and LC Disbursements owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”).  The
entries in the Register shall be conclusive, absent manifest error, and the
Borrowers, the Administrative Agent, the Issuing Banks and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary.  The Register shall be available for inspection by the
Company, any Issuing Bank and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.

(iv)        Upon its receipt of (x) a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee or (y) to the extent applicable,
an agreement incorporating an Assignment and Assumption by reference pursuant to
an Approved Electronic Platform as to which the Administrative Agent and the
parties to the Assignment and Assumption are participants, the assignee’s
completed Administrative Questionnaire (unless the assignee shall already be a
Lender hereunder), the processing and recordation fee referred to in
paragraph (b) of this Section and any written consent to such assignment
required by paragraph (b) of this Section, the Administrative Agent shall accept
such Assignment and Assumption and record the information contained therein in
the Register; provided that if either the assigning Lender or the assignee shall
have failed to make any payment required to be made by it pursuant to Section
2.05(d) or (e), 2.06(b), 2.17(d) or 9.03(c), the Administrative Agent shall have
no obligation to accept such Assignment and Assumption and record the
information therein in the Register unless and until such payment shall have
been made in full, together with all accrued interest thereon.  No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

(c)         Any Lender may, without the consent of, or notice to, any Borrower,
the Administrative Agent, or the Issuing Banks, sell participations to one or
more banks or other entities (a “Participant”), other than an Ineligible
Institution, in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans owing
to it); provided that (A) such Lender’s obligations under this Agreement shall
remain unchanged; (B) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations; and (C) the Borrowers,
the Administrative Agent, the Issuing Banks and the other Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement.  Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any





111

--------------------------------------------------------------------------------

 



amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such
Participant.  Each Borrower agrees that each Participant shall be entitled to
the benefits of Sections 2.14, 2.15 and 2.16 (subject to the requirements and
limitations therein, including the requirements under Section 2.16(f) (it being
understood that the documentation required under Section 2.16(f) shall be
delivered to the Lender who sells the participation)) to the same extent as if
it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section; provided that such Participant (A) agrees to be
subject to the provisions of Sections 2.18 and 2.19 as if it were an assignee
under paragraph (b) of this Section; and (B) shall not be entitled to receive
any greater payment under Sections 2.14 or 2.16, with respect to any
participation, than the Lender from whom it acquired its participation would
have been entitled to receive, except to the extent such entitlement to receive
a greater payment results from a Change in Law that occurs after the Participant
acquired the applicable participation.  Each Lender that sells a participation
agrees, at the Company’s request and expense, to use reasonable efforts to
cooperate with the Company to effectuate the provisions of Section 2.18(b) with
respect to any Participant.  To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 9.08 as though it were a
Lender, provided such Participant agrees to be subject to Section 2.17(c) as
though it were a Lender.  Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Borrowers, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under the Financing Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
Commitments, Loans, Letters of Credit or its other obligations under any
Financing Document) to any Person except to the extent that such disclosure is
necessary to establish that such Commitment, Loan, Letter of Credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations and Section 1.163-5(b) of the Proposed United States
Treasury Regulations (or, in each case, any amended or successor version).  The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.  For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

(d)         Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.

(e)         Disqualified Institutions.

(i)          No assignment or participation shall be made to any Person that was
a Disqualified Institution as of the date (the “Trade Date”) on which the
assigning Lender entered into a binding agreement to sell and assign or grant a
participation in all or a portion of its rights and obligations under this
Agreement to such Person (unless the Company has consented to such assignment or
participation in writing in its sole and absolute discretion, in which case such
Person will not be considered a Disqualified Institution for the purpose of such
assignment or participation). For the avoidance of doubt, with respect to any
assignee or Participant that becomes a Disqualified Institution after the
applicable Trade Date (including as a result of the delivery of a written
supplement to the list of “Disqualified Institutions” referred to in, the
definition of





112

--------------------------------------------------------------------------------

 



“Disqualified Institution”), (x) such assignee or Participant shall not
retroactively be disqualified from becoming a Lender or Participant and (y) the
execution by the Company of an Assignment and Assumption with respect to such
assignee will not by itself result in such assignee no longer being considered a
Disqualified Institution. Any assignment or participation in violation of this
clause (e)(i) shall not be void, but the other provisions of this clause (e)
shall apply.

(ii)         If any assignment or participation is made to any Disqualified
Institution without the Company’s prior written consent in violation of clause
(i) above, or if any Person becomes a Disqualified Institution after the
applicable Trade Date, the Company may, at its sole expense and effort, upon
notice to the applicable Disqualified Institution and the Administrative Agent,
require such Disqualified Institution to assign, without recourse (in accordance
with and subject to the restrictions contained in this Section 9.04), all of its
interest, rights and obligations under this Agreement to one or more Persons
(other than an Ineligible Institution) at the lesser of (x) the principal amount
thereof and (y) the amount that such Disqualified Institution paid to acquire
such interests, rights and obligations in each case plus accrued interest,
accrued fees and all other amounts (other than principal amounts) payable to it
hereunder.

(iii)       Notwithstanding anything to the contrary contained in this
Agreement, Disqualified Institutions to whom an assignment or participation is
made in violation of clause (i) above (A) will not have the right to (x) receive
information, reports or other materials provided to Lenders by the Company, the
Administrative Agent or any other Lender, (y) attend or participate in meetings
attended by the Lenders and the Administrative Agent, or (z) access any
electronic site established for the Lenders or confidential communications from
counsel to or financial advisors of the Administrative Agent or the Lenders and
(B) (x) for purposes of any consent to any amendment, waiver or modification of,
or any action under, and for the purpose of any direction to the Administrative
Agent or any Lender to undertake any action (or refrain from taking any action)
under this Agreement or any other Financing Document, each Disqualified
Institution will be deemed to have consented in the same proportion as the
Lenders that are not Disqualified Institutions consented to such matter, and (y)
for purposes of voting on any plan of reorganization, each Disqualified Lender
party hereto hereby agrees (1) not to vote on such plan of reorganization, (2)
if such Disqualified Lender does vote on such plan of reorganization
notwithstanding the restriction in the foregoing clause (1), such vote will be
deemed not to be in good faith and shall be “designated” pursuant to Section
1126(e) of the Bankruptcy Code (or any similar provision in any other applicable
laws), and such vote shall not be counted in determining whether the applicable
class has accepted or rejected such plan of reorganization in accordance with
Section 1126(c) of the Bankruptcy Code (or any similar provision in any other
applicable laws) and (3) not to contest any request by any party for a
determination by the Bankruptcy Court (or other applicable court of competent
jurisdiction) effectuating the foregoing clause (2).

(iv)        The Administrative Agent shall have the right, and the Company
hereby expressly authorizes the Administrative Agent, to (A) post the list of
Disqualified Institutions provided by the Company and any updates thereto from
time to time (collectively, the “DQ List”) on an Approved Electronic Platform,
including that portion of such Platform that is designated for “public side”
Lenders and/or (B) provide the DQ List to each Lender or potential Lender
requesting the same.

(v)         The Administrative Agent shall not be responsible or have any
liability for, or have any duty to ascertain, inquire into, monitor or enforce,
compliance with the provisions hereof relating to Disqualified
Institutions.  Without limiting the generality of the foregoing, the
Administrative Agent shall not ‎(x) be obligated to ascertain, monitor or
inquire as to whether any Lender or Participant or prospective Lender or
Participant is a Disqualified ‎Institution or (y) have





113

--------------------------------------------------------------------------------

 



any liability with respect to or arising out of any assignment or participation
of Loans, or disclosure of confidential information, by any other Person to any
‎Disqualified Institution.

Section 9.05.      Survival.  All covenants, agreements, representations and
warranties made by the Loan Parties in the Financing Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Financing Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Financing Documents and the making of any Loans and issuance of
any Letters of Credit, regardless of any investigation made by any such other
party or on its behalf and notwithstanding that the Administrative Agent, any
Issuing Bank or any Lender may have had notice or knowledge of any Default or
incorrect representation or warranty at the time any credit is extended
hereunder, and shall continue in full force and effect as long as the principal
of or any accrued interest on any Loan or any fee or any other amount payable
under this Agreement or any other Financing Document is outstanding and unpaid
or any Letter of Credit is outstanding and so long as the Commitments have not
expired or terminated.  The provisions of Sections 2.14, 2.15, 2.16 and 9.03 and
Article VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any other Financing Document
or any provision hereof or thereof.

Section 9.06.      Counterparts; Integration; Effectiveness; Electronic
Execution.  This Agreement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract.  This Agreement, the other Financing Documents and any separate letter
agreements with respect to (i) fees payable to the Administrative Agent and (ii)
the Letter of Credit Commitment of any Issuing Bank constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof.  Except as provided in Section 4.01, this Agreement
shall become effective when it shall have been executed by the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
which, when taken together, bear the signatures of each of the other parties
hereto, and thereafter shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns.  Delivery of an
executed counterpart of a signature page of this Agreement by telecopy, e-mailed
.pdf or any other electronic means that reproduces an image of the actual
executed signature page shall be effective as delivery of a manually executed
counterpart of this Agreement.  The words “execution,” “signed,” “signature,”
“delivery,” and words of like import in or relating to any  document to be
signed in connection with this Agreement and the transactions contemplated
hereby shall be deemed to include Electronic Signatures, deliveries or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature, physical
delivery thereof or the use of a paper-based recordkeeping system, as the case
may be, to the extent and as provided for in any applicable law, including the
Federal Electronic Signatures in Global and National Commerce Act, the New York
State Electronic Signatures and Records Act, or any other similar state laws
based on the Uniform Electronic Transactions Act; provided that nothing herein
shall require the Administrative Agent to accept Electronic Signatures in any
form or format without its prior written consent.

Section 9.07.      Severability.  Any provision of any Financing Document held
to be invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.





114

--------------------------------------------------------------------------------

 



Section 9.08.      Right of Setoff.  If an Event of Default shall have occurred
and be continuing, each Lender, each Issuing Bank, and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to setoff and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held, and
other obligations at any time owing, by such Lender, such Issuing Bank or any
such Affiliate, to or for the credit or the account of any Borrower against any
and all of the Obligations of the Borrowers now or hereafter existing under this
Agreement or any other Financing Document to such Lender or the Issuing Bank or
their respective Affiliates, irrespective of whether or not such Lender, such
Issuing Bank or such Affiliate shall have made any demand under this Agreement
or any other Financing Document and although such obligations of the Borrowers
may be contingent or unmatured or are owed to a branch office or Affiliate of
such Lender or such Issuing Bank different from the branch office or Affiliate
holding such deposit or obligated on such indebtedness; provided that in the
event that any Defaulting Lender shall exercise any such right of setoff, (x)
all amounts so setoff shall be paid over immediately to the Administrative Agent
for further application in accordance with the provisions of Section 2.19 and,
pending such payment, shall be segregated by such Defaulting Lender from its
other funds and deemed held in trust for the benefit of the Administrative
Agent, the Issuing Banks, and the Lenders, and (y) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff.  The rights of each Lender, each Issuing Bank
and their respective Affiliates under this Section are in addition to other
rights and remedies (including other rights of setoff) that such Lender, such
Issuing Bank or their respective Affiliates may have.  Each Lender and each
Issuing Bank agrees to notify the Company and the Administrative Agent promptly
after any such setoff and application; provided that the failure to give such
notice shall not affect the validity of such setoff and application.

Section 9.09.      GOVERNING LAW; Jurisdiction; Consent to Service of Process.
 (a) THIS AGREEMENT, IN ACCORDANCE WITH SECTION 5‑1401 OF THE GENERAL OBLIGATION
LAW OF THE STATE OF NEW YORK, SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED
BY THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO ANY CONFLICTS OF LAWS
PRINCIPLES THEREOF THAT WOULD CALL FOR THE APPLICATION OF THE LAWS OF ANY OTHER
JURISDICTION.

(b)         Each of the Lenders and the Administrative Agent hereby irrevocably
and unconditionally agrees that, notwithstanding the governing law provisions of
any applicable Financing Document, any claims brought against the Administrative
Agent by any Lender relating to this Agreement, any other Financing Document or
the consummation or administration of the transactions contemplated hereby or
thereby shall be construed in accordance with and governed by the law of the
State of New York.

(c)         Each of the parties hereto hereby irrevocably and unconditionally
submits, for itself and its property, to the exclusive jurisdiction of the
United States District Court for the Southern District of New York sitting in
the Borough of Manhattan (or if such court lacks subject matter jurisdiction,
the Supreme Court of the State of New York sitting in the  Borough of
Manhattan), and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement or any other Financing
Document or the transactions relating hereto or thereto, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may (and any such claims, cross-claims or third party claims brought
against the Administrative Agent or any of its Related Parties may only) be
heard and determined in such Federal (to the extent permitted by law) or New
York State court.  Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by
law.  Nothing in this Agreement or in any other Financing Document shall affect
any right that the Administrative Agent, any Issuing Bank





115

--------------------------------------------------------------------------------

 



or any Lender may otherwise have to bring any action or proceeding relating to
this Agreement or any other Financing Document against any Loan Party or its
properties in the courts of any jurisdiction.

(d)         Each of the parties hereto hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or any other
Financing Document in any court referred to in paragraph (c) of this
Section.  Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court.

(e)         Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 9.01.  Each Subsidiary
Borrower irrevocably designates and appoints the Company, as its authorized
agent, to accept and acknowledge on its behalf, service of any and all process
which may be served in any suit, action or proceeding of the nature referred to
in Section 9.09(c) in any federal or New York State court sitting in the Borough
of Manhattan in New York City.  The Company hereby represents, warrants and
confirms that the Company has agreed to accept such appointment (and any similar
appointment by a Subsidiary Guarantor).  Said designation and appointment shall
be irrevocable by each such Subsidiary Borrower until all Loans, all
reimbursement obligations, interest thereon and all other amounts payable by
such Subsidiary Borrower hereunder and under the other Financing Documents shall
have been paid in full in accordance with the provisions hereof and thereof and
such Subsidiary Borrower shall have been terminated as a Borrower hereunder
pursuant to Section 2.21.  Each Subsidiary Borrower hereby consents to process
being served in any suit, action or proceeding of the nature referred to in
Section 9.09(c) in any federal or New York State court sitting in the Borough of
Manhattan in New York City by service of process upon the Company as provided in
this Section 9.09(e); provided that, to the extent lawful and possible, notice
of said service upon such agent shall be mailed by registered or certified air
mail, postage prepaid, return receipt requested, to the Company and (if
applicable to) such Subsidiary Borrower at its address set forth in the
Borrowing Subsidiary Agreement to which it is a party or to any other address of
which such Subsidiary Borrower shall have given written notice to the
Administrative Agent (with a copy thereof to the Company).  Each Subsidiary
Borrower irrevocably waives, to the fullest extent permitted by law, all claim
of error by reason of any such service in such manner and agrees that such
service shall be deemed in every respect effective service of process upon such
Subsidiary Borrower in any such suit, action or proceeding and shall, to the
fullest extent permitted by law, be taken and held to be valid and personal
service upon and personal delivery to such Subsidiary Borrower.  To the extent
any Subsidiary Borrower has or hereafter may acquire any immunity from
jurisdiction of any court or from any legal process (whether from service or
notice, attachment prior to judgment, attachment in aid of execution of a
judgment, execution or otherwise), each Subsidiary Borrower hereby irrevocably
waives such immunity in respect of its obligations under the Financing
Documents.  Nothing in this Agreement or any other Financing Document will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

(f)         If, notwithstanding the provisions of this Section 9.09, any action
or proceeding is filed in a court of the State of California by or against any
party hereto in connection with any of the transactions contemplated by this
Agreement or any other Financing Document, (i) the court shall, and is hereby
directed to, make a general reference pursuant to California Code of Civil
Procedure Section 638 to a referee (who shall be a single active or retired
judge) to hear and determine all of the issues in such action or proceeding
(whether of fact or of law) and to report a statement of decision, provided that
at the option of any party to such proceeding, any such issues pertaining to a
“provisional remedy” as defined in California Code of Civil Procedure Section
1281.8 shall be heard and determined by the court, and (b) without limiting the
generality of Section 9.03, the Company shall be solely responsible to pay all
fees and expenses of any referee appointed in such action or proceeding.

 





116

--------------------------------------------------------------------------------

 



Section 9.10.      WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT ANY OTHER FINANCING DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.

Section 9.11.      Headings.  Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

Section 9.12.      Confidentiality.

(a)         Each of the Administrative Agent, the Issuing Banks and the Lenders
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (i) to its and its Affiliates’
directors, officers, employees and agents, including accountants, rating
agencies, portfolio management servicers, legal counsel and other advisors which
have a need to know such Information (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (ii) to the
extent requested by any Governmental Authority (including any self-regulatory
authority, such as the National Association of Insurance Commissioners) having
jurisdiction over any such Administrative Agent, Issuing Bank or Lender,
(iii) to the extent required by applicable laws or regulations or by any
subpoena or similar legal process, (iv) to any other party to this Agreement,
(v) in connection with the exercise of any remedies hereunder or any suit,
action or proceeding relating to this Agreement or the enforcement of rights
hereunder, (vi) subject to an agreement containing provisions substantially the
same as those of this Section, to (1) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement (it being understood that the DQ List may be disclosed to
any assignee or Participant, or prospective assignee or Participant, in reliance
on this clause (vi)) or (2) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrowers and
their obligations, in each such case which Company shall be notified of the name
of such assignee or participant and the Administrative Agent and the Company
shall be provided with an executed copy of such confidentiality agreement, (vii)
on a confidential basis to (1) any rating agency in connection with rating the
Company or its Subsidiaries or the credit facilities provided for herein or (2)
the CUSIP Service Bureau or any similar agency in connection with the issuance
and monitoring of CUSIP numbers with respect to the credit facilities provided
for herein, in each such case which Company shall be provided with an executed
copy of such confidentiality agreement, (viii) with the consent of the Company
or (ix) to the extent such Information (i) becomes publicly available other than
as a result of a breach of this Section or (ii) becomes available to the
Administrative Agent, any Issuing Bank or any Lender on a nonconfidential basis
from a source other than the Company.  For the purposes of this Section,
“Information” means all information received from the Loan Parties and their
Subsidiaries relating to the Loan Parties and their Subsidiaries or any of their
respective businesses, other than any such information that is available to the
Administrative Agent, any Issuing Bank or any Lender on a nonconfidential basis
prior to disclosure by the Loan Parties and their Subsidiaries and other than
information pertaining to this Agreement routinely provided by arrangers to data
service providers, including league table providers, that serve the lending
industry; provided that, in the case of information received from the any Loan
Party or any Subsidiary of a





117

--------------------------------------------------------------------------------

 



Loan Party after the date hereof, such information is clearly identified at the
time of delivery as confidential.  Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

(b)         EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION
9.12(a) FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL
NON-PUBLIC INFORMATION CONCERNING THE COMPANY AND  ITS RELATED PARTIES OR THEIR
RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES
REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE
SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND
APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.

(c)         ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS,
FURNISHED BY THE COMPANY OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE
COURSE OF ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION,
WHICH MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE COMPANY, THE OTHER
LOAN PARTIES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES.  ACCORDINGLY, EACH LENDER REPRESENTS TO THE COMPANY AND THE
ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE
A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT MAY CONTAIN MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND
APPLICABLE LAW.

Section 9.13.      Interest Rate Limitation.  Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts which are treated as interest on such
Loan under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the NYFRB Rate to the date of repayment, shall have
been received by such Lender.

Section 9.14.      USA PATRIOT Act and the Beneficial Ownership
Regulation.  Each Lender that is subject to the requirements of the Patriot Act
and the requirements of the Beneficial Ownership Regulation hereby notifies each
Loan Party that pursuant to the requirements of the Patriot Act and the
Beneficial Ownership Regulation, it is required to obtain, verify and record
information that identifies such Loan Party, which information includes the
name, address and tax identification number of such Loan Party and other
information that will allow such Lender to identify such Loan Party in
accordance with the Patriot Act and the Beneficial Ownership Regulation.

Section 9.15.      Judgment Currency.  If, for the purposes of obtaining
judgment in any court, it is necessary to convert a sum due hereunder or any
other Financing Document in one currency into another currency, the rate of
exchange used shall be that at which in accordance with normal banking
procedures the Administrative Agent could purchase the first currency with such
other currency on the Business Day preceding that on which final judgment is
given.  The obligation of the Borrowers in respect of any such





118

--------------------------------------------------------------------------------

 



sum due from it to the Administrative Agent, any Issuing Bank or any Lender
hereunder or under the other Financing Documents shall, notwithstanding any
judgment in a currency (the “Judgment Currency”) other than that in which such
sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent, such Issuing
Bank or such Lender, as the case may be, of any sum adjudged to be so due in the
Judgment Currency, the Administrative Agent, such Issuing Bank or such Lender,
as the case may be, may in accordance with normal banking procedures purchase
the Agreement Currency with the Judgment Currency.  If the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Administrative Agent, any Issuing Bank or any Lender from the Borrowers in the
Agreement Currency, the Borrowers agree, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent, such
Issuing Bank or such Lender, as the case may be, against such loss.  If the
amount of the Agreement Currency so purchased is greater than the sum originally
due to the Administrative Agent, any Issuing Bank or any Lender in such
currency, the Administrative Agent, such Issuing Bank or such Lender, as the
case may be, agrees to return the amount of any excess to the Borrowers (or to
any other Person who may be entitled thereto under applicable law).

Section 9.16.      Releases of Guarantors.

(a)         A Guarantor shall automatically be released from its obligations
under the Subsidiary Guarantee upon the consummation of any transaction
permitted by this Agreement the result of which is that such Guarantor ceases to
be a Subsidiary.  In connection with any termination or release pursuant to this
Section, the Administrative Agent shall (and is hereby irrevocably authorized by
each Lender to) execute and deliver to any Loan Party, at such Loan Party’s
expense, all documents that such Loan Party shall reasonably request to evidence
such termination or release.  Any execution and delivery of documents pursuant
to this Section shall be without recourse to or warranty by the Administrative
Agent.

(b)         Further, the Administrative Agent shall (and is hereby irrevocably
authorized by each Lender to), upon the request of the Company, release any
Guarantor from its obligations under the Subsidiary Guarantee if such Guarantor
is no longer a Material Subsidiary (including if a Subsidiary converts to an
Unrestricted Subsidiary in accordance with Section 6.07).

(c)         On the Facility Termination Date, (i) the Subsidiary Guarantee and
all obligations (other than those expressly stated therein to survive such
termination) of each Guarantor thereunder and (ii) the Company’s obligations
under Article X hereof, shall automatically terminate, all without delivery of
any instrument or performance of any act by any Person.

Section 9.17.      No Fiduciary Duty, etc.

(a)         Each Borrower acknowledges and agrees, and acknowledges its
Subsidiaries’ understanding, that no Credit Party will have any obligations
except those obligations expressly set forth herein and in the other Financing
Documents and each Credit Party is acting solely in the capacity of an arm’s
length contractual counterparty to such Borrower with respect to the Financing
Documents and the transactions contemplated herein and therein and not as a
financial advisor or a fiduciary to, or an agent of, such Borrower or any other
Person.  Each Borrower agrees that it will not assert any claim against any
Credit Party based on an alleged breach of fiduciary duty by such Credit Party
in connection with this Agreement and the transactions contemplated
hereby.  Additionally, each Borrower acknowledges and agrees that no Credit
Party is advising such Borrower as to any legal, tax, investment, accounting,
regulatory or any other matters in any jurisdiction.  Each Borrower shall
consult with its own advisors concerning such matters and shall be responsible
for making its own independent investigation and appraisal of the





119

--------------------------------------------------------------------------------

 



transactions contemplated herein or in the other Financing Documents, and the
Credit Parties shall have no responsibility or liability to any Borrower with
respect thereto.

(b)         Each Borrower further acknowledges and agrees, and acknowledges its
Subsidiaries’ understanding, that each Credit Party, together with its
Affiliates, is a full service securities or banking firm engaged in securities
trading and brokerage activities as well as providing investment banking and
other financial services.  In the ordinary course of business, any Credit Party
may provide investment banking and other financial services to, and/or acquire,
hold or sell, for its own accounts and the accounts of customers, equity, debt
and other securities and financial instruments (including bank loans and other
obligations) of, such Borrower, its Subsidiaries and other companies with which
such Borrower or any of its Subsidiaries may have commercial or other
relationships.  With respect to any securities and/or financial instruments so
held by any Credit Party or any of its customers, all rights in respect of such
securities and financial instruments, including any voting rights, will be
exercised by the holder of the rights, in its sole discretion.

(c)         In addition, each Borrower acknowledges and agrees, and acknowledges
its Subsidiaries’ understanding, that each Credit Party and its Affiliates may
be providing debt financing, equity capital or other services (including
financial advisory services) to other companies in respect of which such
Borrower or any of its Subsidiaries may have conflicting interests regarding the
transactions described herein and otherwise.  No Credit Party will use
confidential information obtained from any Borrower or any of their Subsidiaries
by virtue of the transactions contemplated by the Financing Documents or its
other relationships with the Borrowers and their Subsidiaries in connection with
the performance by such Credit Party of services for other companies, and no
Credit Party will furnish any such information to other companies.  Each
Borrower also acknowledges that no Credit Party has any obligation to use in
connection with the transactions contemplated by the Financing Documents, or to
furnish to such Borrower or any of its Subsidiaries, confidential information
obtained from other companies.

Section 9.18.      Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Financing
Document or in any other agreement, arrangement or understanding among any such
parties, each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Financing Document may be subject to the
Write-Down and Conversion Powers of an EEA Resolution Authority and agrees and
consents to, and acknowledges and agrees to be bound by:

(a)         the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

(b)         the effects of any Bail-In Action on any such liability, including,
if applicable:

(i)          a reduction in full or in part or cancellation of any such
liability;

(ii)         a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Financing Document; or

(iii)       the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.





120

--------------------------------------------------------------------------------

 



Article X

Company Guarantee

In order to induce the Lenders to extend credit to the Borrowers hereunder and
for other good and valuable consideration (the receipt and sufficiency of which
are hereby acknowledged), the Company hereby absolutely and irrevocably and
unconditionally guarantees, as a primary obligor and not merely as a surety, the
payment when and as due of the Obligations of the Subsidiary Borrowers and the
Specified Ancillary Obligations (collectively, the “Guaranteed
Obligations”).  The Company further agrees that the due and punctual payment of
such Guaranteed Obligations may be extended or renewed, in whole or in part,
without notice to or further assent from it, and that it will remain bound upon
its guarantee under this Article X notwithstanding any such extension or renewal
of any such Guaranteed Obligation.  Notwithstanding anything to the contrary in
this Article X, the Company shall not have been deemed to have guaranteed any of
its own Obligations or its own Specified Ancillary Obligations.

The Company waives presentment to, demand of payment from and protest to any
Subsidiary of any of the Guaranteed Obligations, and also waives notice of
acceptance of its obligations and notice of protest for nonpayment.  The
obligations of the Company under this Article X shall not be affected by (a) the
failure of the Administrative Agent, any Issuing Bank or any Lender to assert
any claim or demand or to enforce any right or remedy against any Subsidiary
under the provisions of this Agreement, any other Financing Document or
otherwise; (b) any extension or renewal of any of the Guaranteed Obligations;
(c) any rescission, waiver, amendment or modification of, or release from, any
of the terms or provisions of this Agreement, any other Financing Document, any
Banking Services Agreement, any Swap Agreement or other agreement, other than
the occurrence of the Facility Termination Date; (d) any default, failure or
delay, willful or otherwise, in the performance of any of the Guaranteed
Obligations; (e) the failure of the Administrative Agent to take any steps to
perfect and maintain any security interest in, or to preserve any rights to, any
security or collateral for the Guaranteed Obligations, if any; (f) any change in
the corporate, partnership or other existence, structure or ownership of any
Subsidiary or any other guarantor of any of the Guaranteed Obligations; (g) the
enforceability or validity of the Guaranteed Obligations or any part thereof or
the genuineness, enforceability or validity of any agreement relating thereto or
with respect to any collateral securing the Guaranteed Obligations or any part
thereof, or any other invalidity or unenforceability relating to or against any
Subsidiary or any other guarantor of any of the Guaranteed Obligations, for any
reason related to this Agreement, any other Financing Document, any Banking
Services Agreement, any Swap Agreement, or any provision of applicable law,
decree, order or regulation of any jurisdiction purporting to prohibit the
payment by such Subsidiary or any other guarantor of the Guaranteed Obligations,
of any of the Guaranteed Obligations or otherwise affecting any term of any of
the Guaranteed Obligations, other than in each case the occurrence of the
Facility Termination Date; or (h) any other act, omission or delay to do any
other act which may or might in any manner or to any extent vary the risk of the
Company or otherwise operate as a discharge of a guarantor as a matter of law or
equity or which would impair or eliminate any right of the Company to
subrogation, other than in each case the occurrence of the Facility Termination
Date.

The Company further agrees that its agreement under this Article X constitutes a
guarantee of payment when due (whether or not any bankruptcy, examinership or
similar proceeding shall have stayed the accrual or collection of any of the
Guaranteed Obligations or operated as a discharge thereof) and not merely of
collection, and waives any right to require that any resort be had by the
Administrative Agent, any Issuing Bank or any Lender (or any of its Affiliates)
to any balance of any deposit account or credit on the books of the
Administrative Agent, any Issuing Bank or any Lender in favor of any Subsidiary
or any other Person.





121

--------------------------------------------------------------------------------

 



The obligations of the Company under this Article X shall not be subject to any
reduction, limitation, impairment or termination for any reason, and shall not
be subject to any defense or set-off, counterclaim, recoupment or termination
whatsoever, by reason of the invalidity, illegality or unenforceability of any
of the Guaranteed Obligations, any impossibility in the performance of any of
the Guaranteed Obligations or otherwise, other than in each case the occurrence
of the Facility Termination Date.

The Company further agrees that until the Facility Termination Date its
obligations under this Article X shall constitute a continuing and irrevocable
guarantee of all Guaranteed Obligations now or hereafter existing and shall
continue to be effective or be reinstated, as the case may be, if at any time
payment, or any part thereof, of any Guaranteed Obligation (including a payment
effected through exercise of a right of setoff) is rescinded, or is or must
otherwise be restored or returned by the Administrative Agent, any Issuing Bank
or any Lender upon the insolvency, bankruptcy, examinership or reorganization of
any Subsidiary or otherwise.

In furtherance of the foregoing and not in limitation of any other right which
the Administrative Agent, any Issuing Bank or any Lender may have at law or in
equity against the Company by virtue of this Article X, upon the failure of any
Subsidiary to pay any Guaranteed Obligation prior to the Facility Termination
Date when and as the same shall become due, whether at maturity, by
acceleration, after notice of prepayment or otherwise, the Company hereby
promises to and will, upon receipt of written demand by the Administrative
Agent, any Issuing Bank or any Lender, forthwith pay, or cause to be paid, to
the Administrative Agent, such Issuing Bank or such Lender (or any of such
Lender’s Affiliates) in cash an amount equal to the unpaid principal amount of
the Guaranteed Obligations then due, together with accrued and unpaid interest
thereon.  The Company further agrees that if payment in respect of any
Guaranteed Obligation shall be due in a currency other than Dollars and/or at a
place of payment other than New York, Chicago or any other Eurocurrency Payment
Office and if, by reason of any Change in Law, disruption of currency or foreign
exchange markets, war or civil disturbance or other event, payment of such
Guaranteed Obligation in such currency or at such place of payment shall be
impossible or, in the reasonable judgment of the Administrative Agent, any
Issuing Bank or any Lender, disadvantageous to the Administrative Agent, such
Issuing Bank or such Lender in any material respect, then, at the election of
the Administrative Agent or such Lender, the Company shall make payment of such
Guaranteed Obligation in Dollars (based upon the Dollar Amount of such
Guaranteed Obligation on the date of payment) and/or in New York, Chicago or
such other Eurocurrency Payment Office as is designated by the Administrative
Agent or such Lender and, as a separate and independent obligation, shall
indemnify the Administrative Agent, such Issuing Bank and such Lender, as
applicable, against any losses or reasonable out-of-pocket expenses that it
shall sustain as a result of such alternative payment (subject to any applicable
limitations set forth in Section 9.03).

Upon payment by the Company of any sums as provided above, all rights of the
Company against any Subsidiary arising as a result thereof by way of right of
subrogation or otherwise shall in all respects be subordinated and junior in
right of payment to the prior indefeasible payment in full in cash of all the
Guaranteed Obligations owed by such Subsidiary to the Administrative Agent, the
Issuing Banks and the Lenders.

The Company hereby absolutely, unconditionally and irrevocably undertakes to
provide such funds or other support as may be needed from time to time by each
Subsidiary Guarantor to honor all of its obligations under the Subsidiary
Guaranty in respect of Specified Swap Obligations (provided, however, that the
Company shall only be liable under this paragraph for the maximum amount of such
liability that can be hereby incurred without rendering its obligations under
this paragraph or otherwise under this Article X voidable under applicable law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount).  The Company intends that this paragraph constitute, and this
paragraph





122

--------------------------------------------------------------------------------

 



shall be deemed to constitute, a “keepwell, support, or other agreement” for the
benefit of each Subsidiary Guarantor for all purposes of Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.

Nothing shall discharge or satisfy the liability of the Company under this
Article X except the occurrence of the Facility Termination Date.

[Signature Pages Follow]

 

 



123

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective authorized officers as of the day and
year first above written.

 

 

CUBIC CORPORATION,
as the Company

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

CUBIC TRANSPORTATION SYSTEMS, INC.,
as a Borrower

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

CUBIC DEFENSE APPLICATIONS, INC.,
as a Borrower

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

By:

 

 

 

Name:

 

 

Title:

 





Signature Page to Fourth Amended and Restated Credit Agreement

Cubic Corporation

--------------------------------------------------------------------------------

 



 

 

 

 

 

JPMORGAN CHASE BANK, N.A. individually as a
Lender, as an Issuing Bank and as Administrative Agent

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

Jurisdiction of tax residence:

 

Treaty Passport scheme reference number:

 





Signature Page to Fourth Amended and Restated Credit Agreement

Cubic Corporation

--------------------------------------------------------------------------------

 



 

 

 

 

[OTHER AGENTS AND LENDERS]

 

 

 



Signature Page to Fourth Amended and Restated Credit Agreement

Cubic Corporation

--------------------------------------------------------------------------------

 



SCHEDULE 1.01

EXISTING LETTERS OF CREDIT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Applicant

    

Issuance
Date

    

Issued
Currency

    

Issued
Currency
Amount

    

USD Equivalent

    

Amount

    

Beneficiary Name

    

Expiry

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 





 

--------------------------------------------------------------------------------

 



SCHEDULE 2.01A

COMMITMENTS

 

 

LENDER

 

COMMITMENT

 

 

 

JPMORGAN CHASE BANK, N.A.

 

$92,500,000

 

 

 

BANK OF THE WEST

 

$87,500,000

 

 

 

CITIBANK, N.A.

 

$87,500,000

 

 

 

MUFG UNION BANK, N.A.

 

$87,500,000

 

 

 

U.S. BANK NATIONAL ASSOCIATION

 

$70,000,000

 

 

 

BANK OF AMERICA

 

$70,000,000

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

$46,250,000

 

 

 

BRANCH BANKING AND TRUST COMPANY

 

$46,250,000

 

 

 

CITY NATIONAL BANK

 

$46,250,000

 

 

 

FIFTH THIRD BANK

 

$46,250,000

 

 

 

RAYMOND JAMES BANK, N.A.

 

$30,000,000

 

 

 

SUNTRUST BANK

 

$30,000,000

 

 

 

UMPQUA BANK

 

$30,000,000

 

 

 

CAPITAL ONE, NATIONAL ASSOCIATION

 

$30,000,000

 

 

 

 

 

 

AGGREGATE COMMITMENT

 

$800,000,000

 

 



 

--------------------------------------------------------------------------------

 



SCHEDULE 2.01B

LETTER OF CREDIT COMMITMENTS

ISSUING BANK

 

LETTER OF CREDIT COMMITMENT

 

 

 

JPMORGAN CHASE BANK, N.A.

 

$50,000,000

 

 

 

BANK OF THE WEST

 

$50,000,000

 

 

 

CITIBANK, N.A.

 

$25,000,000

 

 

 

MUFG UNION BANK, N.A.

 

$50,000,000

 

 

 

UMPQUA BANK

 

$25,000,000

 

 

 

TOTAL LETTER OF CREDIT COMMITMENTS

 

$200,000,000

 

 



2

--------------------------------------------------------------------------------

 



EXHIBIT A

FORM OF ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit and guarantees included in
such facilities) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”).  Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

Assignor:

 

 

 

 

 

Assignee:

 

 

[and is an Affiliate/Approved Fund of [identify Lender]1]

 

Borrowers:  Cubic Corporation and certain Subsidiary Borrowers (as defined in
the Credit Agreement)

Administrative Agent:  JPMorgan Chase Bank, N.A., as the administrative agent
under the Credit Agreement

Credit Agreement:  The Fourth Amended and Restated Credit Agreement dated as of
April 30, 2019 among Cubic Corporation, the Subsidiary Borrowers parties
thereto, the Lenders parties thereto, and JPMorgan Chase Bank, as Administrative
Agent.

 

--------------------------------------------------------------------------------

1         Select as applicable.





A-1

--------------------------------------------------------------------------------

 



Assigned Interest:

 

 

 

 

 

 

 

Facility Assigned

    

Aggregate Amount of
Commitment/Loans
for all Lenders

    

Amount of
Commitment/Loans
Assigned

    

Percentage Assigned
of
Commitment/Loans2

 

 

 

 

 

 

 

Revolving Loan Commitment

 

$

 

$

 

%

 

 

 

 

 

 

 

 

 

$

 

$

 

%

 

 

 

 

 

 

 

 

 

$

 

$

 

%

 

Effective Date:  _________________,20   [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Company, the Loan Parties and their Related
Parties or their respective securities) will be made available and who may
receive such information in accordance with the Assignee’s compliance procedures
and applicable laws, including federal and state securities laws.

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR

 

 

 

[NAME OF ASSIGNOR]

 

 

 

By:

 

 

 

Title:

 

 

ASSIGNEE

 

 

 

[NAME OF ASSIGNEE]

 

 

 

By:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------

2         Set forth, to at least 9 decimals, as percentage of the
Commitment/Loans of all Lenders thereunder.





A-2

--------------------------------------------------------------------------------

 



Consented to and Accepted:

JPMORGAN CHASE BANK, N.A., as Administrative Agent and an Issuing Bank

By

 

 

 

Title:

 

 

 

[OTHER ISSUING BANKS]

 

 

 

[Consented to:]

 

 

 

CUBIC CORPORATION

 

 

By

 

 

 

Title:

 

 

 

 

 



A-3

--------------------------------------------------------------------------------

 



ANNEX 1

CUBIC CORPORATION CREDIT AGREEMENT

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1.          Representations and Warranties.

(a)         Assignor.  The Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with the Credit Agreement or any other Financing Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Financing Documents or any collateral thereunder, (iii) the financial condition
of the Company, any of its Subsidiaries or Affiliates or any other Person
obligated in respect of any Financing Document, (iv) any requirements under
applicable law for the Assignee to become a Lender under the Credit Agreement or
to charge interest at the rate set forth therein from time to time or (v) the
performance or observance by the Company, any of its Subsidiaries or Affiliates
or any other Person of any of their respective obligations under any Financing
Document.

(b)         Assignee.  The Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
satisfies the requirements, if any, specified in the Credit Agreement and under
applicable law that are required to be satisfied by it in order to acquire the
Assigned Interest and become a Lender, (iii) from and after the Effective Date,
it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it has received a copy of the Credit
Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 5.01 thereof, as applicable, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent, any
Arranger, the Assignor or any other Lender or any of their respective Related
Parties, and (v) attached to the Assignment and Assumption is any documentation
required to be delivered by it pursuant to the terms of the Credit Agreement,
duly completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, any Arranger,
any Co-Syndication Agent, any Co-Documentation Agent, the Assignor or any other
Lender or any of their respective Related Parties, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking action under the Financing
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Financing Documents are required to be
performed by it as a Lender.

2.          Payments.  From and after the Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignor for
amounts which have accrued to but excluding the Effective Date and to the
Assignee for amounts which have accrued from and after the Effective Date.

3.          General Provisions.  This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns.  This Assignment and





 

--------------------------------------------------------------------------------

 



Assumption may be executed in any number of counterparts, which together shall
constitute one instrument.  Acceptance and adoption of the terms of this
Assignment and Assumption by the Assignee and the Assignor by Electronic
Signature or delivery of an executed counterpart of a signature page of this
Assignment and Assumption by any Approved Electronic Platform shall be effective
as delivery of a manually executed counterpart of this Assignment and
Assumption.  This Assignment and Assumption shall be governed by, and construed
in accordance with, the law of the State of New York.

4.          [The Assignee confirms for the benefit of the Administrative Agent
and the Loan Parties but without liability to any Loan Party, that it is [not a
UK Qualifying Lender] [a UK Qualifying Lender (other than a UK Treaty Lender)]
[(a UK Treaty Lender]].3

5.          [The Assignee confirms that the Person beneficially entitled to
interest payable to that Assignee in respect of an advance under a Financing
Document is either (a) a company resident in the United Kingdom for United
Kingdom tax purposes or (b) a partnership each member of which is (i) a company
so resident in the United Kingdom or (ii) a company not so resident in the
United Kingdom which carries on a trade in the United Kingdom through a
permanent establishment and which brings into account in computing its
chargeable profits (within the meaning of section 19 of the UK CTA 2009) the
whole of any share of interest payable in respect of that advance that falls to
it by reason of Part 17 of the UK CTA 2009 or (c) a company not so resident in
the United Kingdom which carries on a trade in the United Kingdom through a
permanent establishment and which brings into account interest payable in
respect of that advance in computing the chargeable profits (within the meaning
of section 19 of the UK CTA 2009) of that company.]4

6.          [The Assignee confirms that it holds a passport under the HM Revenue
and Customs DT Treaty Passport scheme (reference number [_____]) and is tax
resident in [_____]5, so that interest payable to it by borrowers is generally
subject to full exemption from United Kingdom withholding tax and requests that
the Company notify:

(i)         each UK Borrower which is a party to the Credit Agreement as a
Borrower as at the date of this Assignment and Assumption; and

(ii)       each UK Borrower which becomes a Borrower after the date of this
Assignment and Assumption, that it wishes that scheme to apply to the Credit
Agreement.]6

 

 

--------------------------------------------------------------------------------

3         Delete as applicable – each Assignee is required to confirm which of
these three categories it falls within.

4         Insert if comes within clause (a)(ii) of the definition of UK
Qualifying Lender.

5         Insert jurisdiction of tax residence.

6         Include if the Assignee holds a passport under the HM Revenue and
Customs DT Treaty Passport scheme and wishes that scheme to apply to the Credit
Agreement.

 

 



 

--------------------------------------------------------------------------------

 



EXHIBIT C

FORM OF PROMISSORY NOTE

_________, 20[__]

FOR VALUE RECEIVED, the undersigned, [______] (the “Maker”), hereby promises to
pay to ___________ (the “Lender”), on the Maturity Date as defined in the Fourth
Amended and Restated Credit Agreement, dated as of April 30, 2019, among Cubic
Corporation, a Delaware corporation, as a  Borrower, the Subsidiary Borrowers
from time to time party thereto, the Lenders named therein and the
Administrative Agent (as the same may be amended, modified or supplemented from
time to time in accordance with its terms, the “Credit Agreement”) or earlier as
provided for in the Credit Agreement, the aggregate unpaid principal amount of
all Revolving Loans (as defined in the Credit Agreement) made to the Maker from
the Lender pursuant to the terms of the Credit Agreement, in the applicable
Agreed Currency required pursuant to the Credit Agreement in immediately
available funds, and to pay interest from the date thereof on the principal
amount hereof from time to time outstanding, in like funds, at a rate or rates
per annum and, in each case, and payable on such dates as determined pursuant to
the terms of the Credit Agreement.

The Maker promises to pay interest on any overdue principal and fees and, to the
extent permitted by law, overdue interest from their due dates at a rate or
rates determined as set forth in the Credit Agreement.

The Maker hereby waives diligence, presentment, demand, protest and notice of
any kind whatsoever.  The non‑exercise by the holder of any of its rights
hereunder in any particular instance shall not constitute a waiver thereof in
that or any subsequent instance.

All borrowings evidenced by this Promissory Note and all payments and
prepayments of the principal hereof and interest hereon and the respective dates
thereof shall be endorsed by the holder hereof on the schedule attached hereto
and made a part hereof, or on a continuation thereof which shall be attached
hereto and made a part hereof, or otherwise recorded by such holder in its
internal records; provided,  however, that the failure of the holder hereof to
make such a notation or any error in such a notation shall not in any manner
affect the obligation of the Maker to make payments of principal and interest in
accordance with the terms of this Promissory Note and the Credit Agreement.

This Promissory Note is one of the Notes referred to in the Credit Agreement,
which, among other things, contains provisions for the acceleration of the
maturity hereof upon the happening of certain events, for optional and mandatory
prepayment of the principal hereof prior to the maturity hereof and for the
amendment or waiver of certain provisions of the Credit Agreement, all upon the
terms and conditions therein specified.  THIS PROMISSORY NOTE, IN ACCORDANCE
WITH SECTION 5-1401 OF THE GENERAL OBLIGATION LAW OF THE STATE OF NEW YORK,
SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF
NEW YORK WITHOUT REGARD TO ANY CONFLICTS OF LAWS PRINCIPLES THEREOF THAT WOULD
CALL FOR THE APPLICATION OF THE LAWS OF ANY OTHER JURISDICTION.





C-1

--------------------------------------------------------------------------------

 



 

 

[____________]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 



C-2

--------------------------------------------------------------------------------

 



Loans and Payment

Date

    

Amount and
Type of Loan

    

Payments Principal Interest

    

Unpaid Principal Balance of Note

    

Name of Person Making Notation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 







--------------------------------------------------------------------------------

 



EXHIBIT D

FORM OF SUBSIDIARY GUARANTEE

Attached





 

--------------------------------------------------------------------------------

 



EXHIBIT E

FORM OF COMPLIANCE CERTIFICATE

CUBIC CORPORATION

OFFICER’S CERTIFICATE

In Conformance with the Fourth Amended and Restated Credit Agreement

Dated April 30, 2019

As of and for the Period Ending [_____].

The following certification is provided to the Lenders as required under
Section 5.02 of the Fourth Amended and Restated Credit Agreement dated April 30,
2019 (the Agreement).  The undersigned hereby certifies that:

a.           the Company was in compliance with the financial covenants set
forth on Schedule 1 attached hereto during the period covered by the
accompanying financial statements (detailed calculations of financial covenant
compliance annexed), and

b.          the undersigned has reviewed the terms of the Agreement and has
made, or caused to be made under his or her supervision, a review of the
transactions and conditions of the Company and its Restricted Subsidiaries from
the beginning of the period covered by the accompanying financial statements to
the date of this certificate, and that such review (i) has not disclosed the
existence during such period of any condition or event that constitutes a
Default as defined in the Agreement and (ii) has confirmed that Unrestricted
Subsidiaries constitute, as of the end of the period covered by the accompanying
financial statements, in the aggregate, __% of Consolidated Total
Capitalization.

 

Dated at San Diego, California, this ____ day of ____________, ____.

 

 

Name:

 

Title:

 

 

 



 

--------------------------------------------------------------------------------

 



For the Quarter/Year ended _________ (“Statement Date”)

SCHEDULE 1

to the Compliance Certificate

 ($ in 000’s)

I. Section 6.01(a)(i) and Section 6.01(b)(i)– Consolidated EBITDA to
Consolidated Cash Interest Expense.

 

A.   Consolidated EBITDA for four consecutive fiscal quarters ending on above
date (“Subject Period”) as set forth on Schedule 2:

$

B.   Consolidated Cash Interest Expense for the Subject Period:

$

C.   Consolidated EBITDA to Consolidated Cash Interest Expense (Line I.A ÷
Line I.B):

 

Minimum required:  3.00 to 1.00

 

II.  Section 6.01(a)(ii) – Total Leverage Ratio.

 

A.   Consolidated Indebtedness at Statement Date as set forth on Schedule 2:

$

B.   Indebtedness attributable to undrawn letters of credit

$

C.   Consolidated Adjusted EBITDA for the Subject Period as set forth on
Schedule 2 (calculated in accordance with the terms of the definition thereof to
include the Consolidated EBITDA attributable to any Person which becomes a
Restricted Subsidiary during the Subject Period):

$

D.   Total Leverage Ratio ((Line II.A – Line II.B) ÷ Line II.C):

 

Maximum permitted:  Subject to any Adjusted Covenant Period, [____]7 to 1.00

 

III. Section 6.01(b)(ii) – Net Leverage Ratio.

 

A.   Consolidated Net Indebtedness at Statement Date as set forth on Schedule 2:

$

B.   Indebtedness attributable to undrawn letters of credit

$

C.   Consolidated Adjusted EBITDA for the Subject Period as set forth on
Schedule 2 (calculated in accordance with the terms of the definition thereof to
include the Consolidated EBITDA attributable to any Person which becomes a
Restricted Subsidiary during the Subject Period):

$

D.   Net Leverage Ratio ((Line III.A – Line III.B) ÷ Line III.C):

 

Maximum permitted:  Subject to any Adjusted Covenant Period, [____]8 to 1.00

 

 

 

 

--------------------------------------------------------------------------------

7         Insert applicable amount pursuant to Section 6.01(a)(ii).

8         Insert applicable amount pursuant to Section 6.01(b)(ii).





3

--------------------------------------------------------------------------------

 



SCHEDULE 2

to the Compliance Certificate

 ($ in 000’s)

Consolidated EBITDA

 (in accordance with the definition of Consolidated EBITDA as set forth in the
Agreement)

 

 

 

 

 

 

EBITDA

Quarter Ended

Quarter Ended

Quarter Ended

Quarter Ended

Twelve Months Ended

consolidated net income or net earnings (or any comparable line item) of the
Company and its Restricted Subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP, but excluding:

 

 

 

 

 

extraordinary or non-recurring items ((except the non-recurring gain expected to
result from the Sale and Leaseback Transactions permitted in Section 6.04(c))

 

 

 

 

 

gains or losses resulting from changes in accounting principles

 

 

 

 

 

 

 

 

 

 

 

+ Consolidated Interest Expense

 

 

 

 

 

+ income tax expense

 

 

 

 

 

+ depreciation expense

 

 

 

 

 

+ amortization expense

 

 

 

 

 

+ non-cash stock compensation expense and other non-cash expense items

 

 

 

 

 

+ Enterprise Resource Planning Expenses

 

 

 

 

 

+ non-recurring business optimization expenses and other restructuring charges
or reserves

 

 

 

 

 

 





4

--------------------------------------------------------------------------------

 



 

 

 

 

 

 

+ one-time transaction fees, costs, expenses, premiums, make-whole amounts,
penalty payments and other similar items

 

 

 

 

 

+ charges, losses, lost profits, expenses or write-offs to the extent
indemnified or insured by a third party

 

 

 

 

 

+ losses recognized and expenses incurred in connection with the effect of
currency and exchange rate fluctuations on intercompany balances and other
balance sheet items

 

 

 

 

 

-  non-cash gains or revenues

 

 

 

 

 

- gains recognized and income recognized in connection with the effect of
currency and exchange rate fluctuations on intercompany balances and other
balance sheet items

 

 

 

 

 

= Consolidated EBITDA

 

 

 

 

 

 

Consolidated Indebtedness

 (in accordance with the definition of Consolidated Indebtedness

as set forth in the Credit Agreement)

 

Liabilities for borrowed money

$

+ liabilities for deferred purchase prices of property

$

+ Capital Lease Obligations

$

+ liabilities for borrowed money secured by a Lien with respect to property

$

+ liabilities for letters of credit (excluding performance letters of credit and
undrawn letters of credit)

$

+ net obligations in respect of Swaps

$

+ Guarantees of any of the foregoing (without duplication)

$

Consolidated Indebtedness

$

 





5

--------------------------------------------------------------------------------

 



Consolidated Net Indebtedness

 (in accordance with the definition of Consolidated Net Indebtedness

as set forth in the Credit Agreement)

 

Consolidated Indebtedness (see above)

$

-  Unrestricted Cash

$

- Unrestricted Permitted Investments

$

Consolidated Net Indebtedness

$

 

 



6

--------------------------------------------------------------------------------

 



EXHIBIT F-1

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Fourth Amended and Restated Credit Agreement
dated as of April 30, 2019 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Cubic Corporation
(the “Company”), the Subsidiary Borrowers from time to time party thereto
(collectively with the Company, the “Borrowers”),  the Lenders from time to time
party thereto and JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”).

Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of any Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to any Borrower as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrowers with a
certificate of its non-U.S. Person status on IRS Form W‑8BEN or IRS Form
W-8BEN-E.  By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrowers and the Administrative Agent and (2) the undersigned
shall have at all times furnished the Borrowers and the Administrative Agent
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF LENDER]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

Date:

                    , 20[__]

 

 





 

--------------------------------------------------------------------------------

 



EXHIBIT F-2

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

 (For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Fourth Amended and Restated Credit Agreement
dated as of April 30, 2019 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Cubic Corporation
(the “Company”), the Subsidiary Borrowers from time to time party thereto
(collectively with the Company, the “Borrowers”),  the Lenders from time to time
party thereto and JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”).

Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of any Borrower within the meaning of
Section 871(h)(3)(B) of the Code and (iv) it is not a controlled foreign
corporation related to any Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E.  By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform such Lender
in writing, and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

 

 

[NAME OF PARTICIPANT]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

Date:

                    , 20[__]

 

 





 

--------------------------------------------------------------------------------

 



EXHIBIT F-3

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

 (For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Fourth Amended and Restated Credit Agreement
dated as of April 30, 2019 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Cubic Corporation
(the “Company”), the Subsidiary Borrowers from time to time party thereto
(collectively with the Company, the “Borrowers”), the Lenders from time to time
party thereto and JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”).

Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of any
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to any Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption:  (i) an IRS Form W-8BEN or IRS
Form W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or
IRS Form W-8BEN-E from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

 

 

[NAME OF PARTICIPANT]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

Date:

                    , 20[__]

 

 





 

--------------------------------------------------------------------------------

 



EXHIBIT F-4

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Fourth Amended and Restated Credit Agreement
dated as of April 30, 2019 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Cubic Corporation
(the “Company”), the Subsidiary Borrowers from time to time party thereto
(collectively with the Company, the “Borrowers”),  the Lenders from time to time
party thereto and JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”).

Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to the Credit
Agreement or any other Financing Document, neither the undersigned nor any of
its direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of any Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to any
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrowers with
IRS Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption:  (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an
IRS Form W-8BEN or IRS Form W-8BEN-E from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption.  By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrowers and the Administrative Agent, and (2) the undersigned shall have
at all times furnished the Borrowers and the Administrative Agent with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

 

 

[NAME OF LENDER]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

Date:

                    , 20[__]

 

 





 

--------------------------------------------------------------------------------

 



EXHIBIT G-1

[FORM OF] BORROWING REQUEST

JPMorgan Chase Bank, N.A.,
as Administrative Agent
for the Lenders referred to below

 

 

 

[10 South Dearborn
Chicago, Illinois 60603

 

Attention: [__________]

 

Facsimile: [__________]]1

 

 

 

With a copy to:

 

 

 

101 W. Broadway, Suite 840

 

San Diego, California 92101

 

Attention: Anna Araya

 

Facsimile: 310-975-1353

 

 

 

Re: Cubic Corporation

 

 

[Date]

Ladies and Gentlemen:

Reference is hereby made to the Fourth Amended and Restated Credit Agreement
dated as of April 30, 2019 (as the same may be amended, restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”), among Cubic
Corporation (the “Company”), the Subsidiary Borrowers from time to time party
thereto, the Lenders from time to time party thereto and JPMorgan Chase Bank,
N.A., as administrative agent (in such capacity, the “Administrative
Agent”).  Capitalized terms used but not defined herein shall have the meanings
assigned to such terms in the Credit Agreement.  The [undersigned
Borrower][Company, on behalf of [________], a Subsidiary Borrower (the
“Applicable Subsidiary Borrower”) hereby gives you notice pursuant to
Section 2.03 of the Credit Agreement that it requests a Borrowing under the
Credit Agreement, and in connection therewith the [undersigned
Borrower][Company, on behalf of the Applicable Subsidiary Borrower, specifies
the following information with respect to such Borrowing requested hereby:

1.    Name of Borrower: __________

2.    Aggregate principal amount of Borrowing:2 __________

3.    Date of Borrowing (which shall be a Business Day): __________

4.    Type of Borrowing (ABR or Eurocurrency): __________

 

--------------------------------------------------------------------------------

1         If request is in respect of Revolving Loans in a Foreign Currency,
please replace this address with the London address from Section 9.01(a)(ii).

2         Not less than applicable amounts specified in Section 2.02(c).





 

--------------------------------------------------------------------------------

 



5.    Interest Period and the last day thereof (if a Eurocurrency
Borrowing):3 __________

6.    Agreed Currency: _______

7.    Location and number of the applicable Borrower’s account or any other
account agreed upon by the Administrative Agent and such Borrower to which
proceeds of Borrowing are to be disbursed: __________

[Signature Page Follows]

 

 

 

--------------------------------------------------------------------------------

3         Which must comply with the definition of “Interest Period” and end not
later than the Maturity Date.





 

--------------------------------------------------------------------------------

 



The undersigned hereby represents and warrants that the conditions to lending
specified in Section[s] [4.01 and]1 4.02 of the Credit Agreement are satisfied
as of the date hereof.

 

 

 

 

Very truly yours,

 

 

 

[CUBIC CORPORATION,
as the Company]

 

[SUBSIDIARY BORROWER,
as a Borrower]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

--------------------------------------------------------------------------------

1         To be included only for Borrowings on the Effective Date.





 

--------------------------------------------------------------------------------

 



EXHIBIT G-2

[FORM OF] INTEREST ELECTION REQUEST

 

 

JPMorgan Chase Bank, N.A.,
as Administrative Agent
for the Lenders referred to below

 

 

 

[10 South Dearborn
Chicago, Illinois 60603

 

Attention: [__________]

 

Facsimile: [__________]]1

 

 

 

Re: Cubic Corporation

 

 

[Date]

Ladies and Gentlemen:

Reference is hereby made to the Fourth Amended and Restated Credit Agreement
dated as of April 30, 2019 (as the same may be amended, restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”), among Cubic
Corporation (the “Company”), the Subsidiary Borrowers from time to time party
thereto, the Lenders from time to time party thereto and JPMorgan Chase Bank,
N.A., as administrative agent (in such capacity, the “Administrative
Agent”).  Capitalized terms used but not defined herein shall have the meanings
assigned to such terms in the Credit Agreement.  The [undersigned
Borrower][Company, on behalf of [___________ (the “Applicable Subsidiary
Borrower”)], hereby gives you notice pursuant to Section 2.07 of the Credit
Agreement that it requests to [convert][continue] an existing Borrowing under
the Credit Agreement, and in connection therewith the [undersigned
Borrower][Company, on behalf of the Applicable Subsidiary Borrower], specifies
the following information with respect to such [conversion][continuation]
requested hereby:

1.          List applicable Borrower name, date, Type, principal amount, Agreed
Currency and Interest Period (if applicable) of existing Borrowing:  __________

2.          Aggregate principal amount of resulting Borrowing: __________

3.          Effective date of interest election (which shall be a Business Day):
__________

4.          Type of resulting Borrowing (ABR or Eurocurrency): __________

5.          Interest Period (if a Eurocurrency Borrowing):2 __________

6.          Agreed Currency of resulting Borrowing: ________

[Signature Page Follows]

 

--------------------------------------------------------------------------------

1         If request is in respect of Revolving Loans in a Foreign Currency,
please replace this address with the London address from Section 9.01(a)(ii).

2         Which must comply with the definition of “Interest Period” and end not
later than the Maturity Date.





 

--------------------------------------------------------------------------------

 



 

 

 

 

Very truly yours,

 

 

 

[CUBIC CORPORATION,
as the Company]

 

[SUBSIDIARY BORROWER,
as a Borrower]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 



 

--------------------------------------------------------------------------------

 



EXHIBIT H

FORM OF INCREASING LENDER SUPPLEMENT

INCREASING LENDER SUPPLEMENT, dated __________, 20___ (this “Supplement”), by
and among each of the signatories hereto made with reference to the Fourth
Amended and Restated Credit Agreement, dated as of April 30, 2019 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Cubic Corporation (the “Company”), the Subsidiary Borrowers
from time to time party thereto, the Lenders party thereto and JPMorgan Chase
Bank, N.A., as administrative agent (in such capacity, the “Administrative
Agent”).

W I T N E S S E T H

WHEREAS, pursuant to Section 2.20 of the Credit Agreement, the Company has the
right, subject to the terms and conditions thereof, to effectuate from time to
time an increase in the Aggregate Commitment and/or one or more tranches of
Incremental Term Loans under the Credit Agreement by requesting one or more
Lenders to increase the amount of its Commitment and/or to participate in such a
tranche;

WHEREAS, the Company has given notice to the Administrative Agent of its
intention to [increase the Aggregate Commitment] [and] [enter into a tranche of
Incremental Term Loans] pursuant to such Section 2.20; and

WHEREAS, pursuant to Section 2.20 of the Credit Agreement, the undersigned
Increasing Lender now desires to [increase the amount of its Commitment] [and]
[participate in a tranche of Incremental Term Loans] under the Credit Agreement
by executing and delivering to the Company and the Administrative Agent this
Supplement;

NOW, THEREFORE, each of the parties hereto hereby agrees as follows:

1.          The undersigned Increasing Lender agrees, subject to the terms and
conditions of the Credit Agreement, that on the date of this Supplement it shall
[have its Commitment increased by $[__________], thereby making the aggregate
amount of its total Commitments equal to $[__________]] [and] [participate in a
tranche of Incremental Term Loans with a commitment amount equal to
$[__________] with respect thereto].

[[__].  The undersigned Increasing Lender confirms for the benefit of the
Administrative Agent and the Loan Parties but without liability to any Loan
Party, that it is [not a UK Qualifying Lender] [a UK Qualifying Lender (other
than a UK Treaty Lender)] [(a UK Treaty Lender].]15

[[__].  The undersigned Increasing Lender confirms that the Person beneficially
entitled to interest payable to that Increasing Lender in respect of an advance
under a Financing Document is either (a) a company resident in the United
Kingdom for United Kingdom tax purposes or (b) a partnership each member of
which is (i) a company so resident in the United Kingdom or (ii) a company not
so resident in the United Kingdom which carries on a trade in the United Kingdom
through a permanent establishment and which brings into account in computing its
chargeable profits (within the meaning of section 19 of the UK CTA 2009) the
whole of any share of interest payable in respect of that advance that falls to
it by reason of Part 17 of the UK CTA 2009 or (c) a company not so resident in
the United Kingdom which carries on a trade in the United Kingdom through a
permanent establishment and which brings into account interest

--------------------------------------------------------------------------------

15       Delete as applicable – each Increasing Lender is required to confirm
which of these three categories it falls within.





2

--------------------------------------------------------------------------------

 



payable in respect of that advance in computing the chargeable profits (within
the meaning of section 19 of the UK CTA 2009) of that company.]16

[[__].  The undersigned Increasing Lender confirms that it holds a passport
under the HM Revenue and Customs DT Treaty Passport scheme (reference number
[_____]) and is tax resident in [_____]17, so that interest payable to it by
borrowers is generally subject to full exemption from United Kingdom withholding
tax and requests that the Company notify:

(i)          each UK Borrower which is a party to the Credit Agreement as a
Borrower as at the date of this Supplement; and

(ii)         each UK Borrower which becomes a Borrower after the date of this
Supplement, that it wishes that scheme to apply to the Credit Agreement.]18

2.          The Company hereby represents and warrants that no Default or Event
of Default has occurred and is continuing on and as of the date hereof.

3.          Terms defined in the Credit Agreement shall have their defined
meanings when used herein.

4.          This Supplement shall be governed by, and construed in accordance
with, the laws of the State of New York.

5.          This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.

 

--------------------------------------------------------------------------------

16       Insert if comes within clause (a)(ii) of the definition of UK
Qualifying Lender.

17       Insert jurisdiction of tax residence.

18       Include if the Increasing Lender holds a passport under the HM Revenue
and Customs DT Treaty Passport scheme and wishes that scheme to apply to the
Credit Agreement.

 

 



3

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

 

 

 

 

[INSERT NAME OF INCREASING LENDER]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Accepted and agreed to as of the date first written above:

 

 

 

 

CUBIC CORPORATION

 

 

 

By:

 

 

Name:

 

Title:

 

 

Acknowledged as of the date first written above:

 

 

 

 

JPMORGAN CHASE BANK, N.A.

 

as Administrative Agent

 

 

 

By:

 

 

Name:

 

Title:

 

 

 



 

--------------------------------------------------------------------------------

 



EXHIBIT I

FORM OF AUGMENTING LENDER SUPPLEMENT

AUGMENTING LENDER SUPPLEMENT, dated __________, 20___ (this “Supplement”), by
and among each of the signatories hereto made with reference to the Fourth
Amended and Restated Credit Agreement, dated as of April 30, 2019 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Cubic Corporation (the “Company”), the Subsidiary Borrowers
from time to time party thereto, the Lenders party thereto and JPMorgan Chase
Bank, N.A., as administrative agent (in such capacity, the “Administrative
Agent”).

W I T N E S S E T H

WHEREAS, the Credit Agreement provides in Section 2.20 thereof that any bank,
financial institution or other entity may [extend Commitments] [and]
[participate in tranches of Incremental Term Loans] under the Credit Agreement
subject to the approval of the Company and the Administrative Agent, by
executing and delivering to the Company and the Administrative Agent a
supplement to the Credit Agreement in substantially the form of this Supplement;
and

WHEREAS, the undersigned Augmenting Lender was not an original party to the
Credit Agreement but now desires to become a party thereto;

NOW, THEREFORE, each of the parties hereto hereby agrees as follows:

1.          The undersigned Augmenting Lender agrees to be bound by the
provisions of the Credit Agreement and agrees that it shall, on the date of this
Supplement, become a Lender for all purposes of the Credit Agreement to the same
extent as if originally a party thereto, with a [Commitment with respect to
Revolving Loans of $[__________]] [and] [a commitment with respect to
Incremental Term Loans of $[__________]].

[[__].  The undersigned Augmenting Lender confirms for the benefit of the
Administrative Agent and the Loan Parties but without liability to any Loan
Party, that it is [not a UK Qualifying Lender] [a UK Qualifying Lender (other
than a UK Treaty Lender)] [(a UK Treaty Lender].]19

[[__].  The undersigned Augmenting Lender confirms that the Person beneficially
entitled to interest payable to that Augmenting Lender in respect of an advance
under a Financing Document is either (a) a company resident in the United
Kingdom for United Kingdom tax purposes or (b) a partnership each member of
which is (i) a company so resident in the United Kingdom or (ii) a company not
so resident in the United Kingdom which carries on a trade in the United Kingdom
through a permanent establishment and which brings into account in computing its
chargeable profits (within the meaning of section 19 of the UK CTA 2009) the
whole of any share of interest payable in respect of that advance that falls to
it by reason of Part 17 of the UK CTA 2009 or (c) a company not so resident in
the United Kingdom which carries on a trade in the United Kingdom through a
permanent establishment and which brings into account interest payable in
respect of that advance in computing the chargeable profits (within the meaning
of section 19 of the UK CTA 2009) of that company.]20

--------------------------------------------------------------------------------

19       Delete as applicable – each Augmenting Lender is required to confirm
which of these three categories it falls within.

20       Insert if comes within clause (a)(ii) of the definition of UK
Qualifying Lender.

 

 



 

--------------------------------------------------------------------------------

 



[[__].  The undersigned Augmenting Lender confirms that it holds a passport
under the HM Revenue and Customs DT Treaty Passport scheme (reference number
[_____]) and is tax resident in [_____]21, so that interest payable to it by
borrowers is generally subject to full exemption from United Kingdom withholding
tax and requests that the Company notify:

(i)          each UK Borrower which is a party to the Credit Agreement as a
Borrower as at the date of this Supplement; and

(ii)         each UK Borrower which becomes a Borrower after the date of this
Supplement, that it wishes that scheme to apply to the Credit Agreement.]22

2.          The undersigned Augmenting Lender (a) represents and warrants that
it is legally authorized to enter into this Supplement; (b) confirms that it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and has reviewed such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Supplement; (c) agrees that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement or
any other instrument or document furnished pursuant hereto or thereto;
(d) appoints and authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise such powers and discretion under the Credit
Agreement or any other instrument or document furnished pursuant hereto or
thereto as are delegated to the Administrative Agent by the terms thereof,
together with such powers as are incidental thereto; and (e) agrees that it will
be bound by the provisions of the Credit Agreement and will perform in
accordance with its terms all the obligations which by the terms of the Credit
Agreement are required to be performed by it as a Lender.

3.          The undersigned’s address for notices for the purposes of the Credit
Agreement is as follows:

[___________]

4.          The Company hereby represents and warrants that no Default or Event
of Default has occurred and is continuing on and as of the date hereof.

5.          Terms defined in the Credit Agreement shall have their defined
meanings when used herein.

6.          This Supplement shall be governed by, and construed in accordance
with, the laws of the State of New York.

7.          This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.

[remainder of this page intentionally left blank]

 

--------------------------------------------------------------------------------

21       Insert jurisdiction of tax residence.

22       Include if the Augmenting Lender holds a passport under the HM Revenue
and Customs DT Treaty Passport scheme and wishes that scheme to apply to the
Credit Agreement.





2

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

 

[INSERT NAME OF AUGMENTING LENDER], as
the Augmenting Lender

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Accepted and agreed to as of the date first written above:

 

 

 

 

CUBIC CORPORATION

 

 

 

By:

 

 

Name:

 

Title:

 

 

Acknowledged as of the date first written above:

 

 

 

 

JPMORGAN CHASE BANK, N.A.

 

as Administrative Agent

 

 

 

By:

 

 

Name:

 

Title:

 

 

 



3

--------------------------------------------------------------------------------

 



EXHIBIT J

LIST OF CLOSING DOCUMENTS

CUBIC CORPORATION

CERTAIN SUBSIDIARY BORROWERS

CREDIT FACILITIES

April 30, 2019

LIST OF CLOSING DOCUMENTS1

A.         FINANCING DOCUMENTS

1.          Fourth Amended and Restated Credit Agreement (the “Credit
Agreement”) by and among Cubic Corporation, a Delaware corporation (the
“Company”), the Subsidiary Borrowers from time to time party thereto
(collectively with the Company, the “Borrowers”), the institutions from time to
time parties thereto as Lenders (the “Lenders”) and JPMorgan Chase Bank, N.A.,
in its capacity as Administrative Agent for itself and the other Lenders (the
“Administrative Agent”), evidencing a revolving credit facility to the Borrowers
from the Lenders in an initial aggregate principal amount of $800,000,000.

SCHEDULES

 

Schedule 1.01

--

Existing Letters of Credit

Schedule 2.01A

--

Commitments

Schedule 2.01B

--

Letter of Credit Commitments

Schedule 3.05

--

Disclosed Matters as to Litigation

Schedule 3.08

--

Disclosed Matters as to Environmental Compliance

Schedule 3.16A

--

Restricted Subsidiaries

Schedule 3.16B

--

Unrestricted Subsidiaries

Schedule 6.02

--

Existing Indebtedness

Schedule 6.03

--

Existing Liens

Schedule 6.11

--

Existing Investments

 

EXHIBITS

 

Exhibit A

--

Form of Assignment and Assumption

Exhibit B

--

[Reserved]

Exhibit C

--

Form of Promissory Note

Exhibit D

--

Form of Subsidiary Guarantee

Exhibit E

--

Form of Compliance Certificate

Exhibit F-1

--

Form of U.S. Tax Compliance Certificate

Exhibit F-2

--

Form of U.S. Tax Compliance Certificate

Exhibit F-3

--

Form of U.S. Tax Compliance Certificate

Exhibit F-4

--

Form of U.S. Tax Compliance Certificate

 

--------------------------------------------------------------------------------

1         Each capitalized term used herein and not defined herein shall have
the meaning assigned to such term in the above-defined Credit Agreement.  Items
appearing in bold and italics shall be prepared and/or provided by the Borrower
and/or Borrower’s counsel.





 

--------------------------------------------------------------------------------

 



 

 

 

Exhibit G-1

--

Form of Borrowing Request

Exhibit G-2

--

Form of Interest Election Request

Exhibit H

--

Form of Increasing Lender Supplement

Exhibit I

--

Form of Augmenting Lender Supplement

Exhibit J

--

List of Closing Documents

Exhibit K-1

--

Form of Borrowing Subsidiary Agreement

Exhibit K-2

--

Form of Borrowing Subsidiary Termination

 

2.          Notes executed by the initial Borrowers in favor of each of the
Lenders, if any, which has requested a note pursuant to Section 2.09(e) of the
Credit Agreement.

3.          Fourth Amended and Restated Guarantee executed by the initial
Guarantors (collectively with the Borrowers, the “Loan Parties”) in favor of the
Administrative Agent.

B.          CORPORATE DOCUMENTS

4.          Certificate of the Secretary or an Assistant Secretary of each Loan
Party certifying (i) that there have been no changes in the Certificate of
Incorporation or other charter document of such Loan Party, as attached thereto
and as certified as of a recent date by the Secretary of State (or analogous
governmental entity) of the jurisdiction of its organization, since the date of
the certification thereof by such governmental entity, (ii) the By-Laws or other
applicable organizational document, as attached thereto, of such Loan Party as
in effect on the date of such certification, (iii) resolutions of the Board of
Directors or other governing body of such Loan Party authorizing the execution,
delivery and performance of each Financing Document to which it is a party, and
(iv) the names and true signatures of the incumbent officers or other authorized
persons of each Loan Party authorized to sign the Financing Documents to which
it is a party, and (in the case of each Borrower) authorized to request a
Borrowing or the issuance of a Letter of Credit under the Credit Agreement.

5.          Good Standing Certificate (or analogous documentation if applicable)
for each Loan Party from the Secretary of State (or analogous governmental
entity) of the jurisdiction of its organization, to the extent generally
available in such jurisdiction.

C.          OPINIONS

6.          Opinion of Sheppard Mullin Richter & Hampton LLP, special U.S.
counsel for the Borrowers and the other Loan Parties.

7.          Opinion of James R. Edwards, General Counsel of the Borrowers and
the other Loan Parties.

D.          CLOSING CERTIFICATES AND MISCELLANEOUS

8.          A Certificate signed by the President, a Vice President or a
Financial Officer of the Company certifying that the conditions set forth in
Section 4.02 are satisfied at such time.





 

--------------------------------------------------------------------------------

 



EXHIBIT K-1

[FORM OF]

BORROWING SUBSIDIARY AGREEMENT

BORROWING SUBSIDIARY AGREEMENT dated as of [_____] (this “Agreement”), among
Cubic Corporation, a Delaware corporation (the “Company”), [Name of Subsidiary
Borrower], a [__________] (the “New Borrowing Subsidiary”), and JPMorgan Chase
Bank, N.A. as Administrative Agent (the “Administrative Agent”).

Reference is hereby made to the Fourth Amended and Restated Credit Agreement
dated as of April 30, 2019 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among the Company, the
Subsidiary Borrowers from time to time party thereto, the Lenders from time to
time party thereto and JPMorgan Chase Bank, N.A. as Administrative
Agent.  Capitalized terms used herein but not otherwise defined herein shall
have the meanings assigned to such terms in the Credit Agreement.  Under the
Credit Agreement, the Lenders have agreed, upon the terms and subject to the
conditions therein set forth, to make Loans to, and Letters of Credit available
to, certain Subsidiary Borrowers (collectively with the Company, the
“Borrowers”), and the Company and the New Borrowing Subsidiary desire that the
New Borrowing Subsidiary become a Subsidiary Borrower.  In addition, the New
Borrowing Subsidiary hereby authorizes the Company to act on its behalf as and
to the extent provided for in Article II of the Credit
Agreement.  Notwithstanding the preceding sentence, the New Borrowing Subsidiary
hereby designates the following officers or other authorized signatories as
being authorized to, among other things, request Borrowings under the Credit
Agreement on behalf of the New Subsidiary Borrower and sign this Borrowing
Subsidiary Agreement and the other Financing Documents to which the New
Borrowing Subsidiary is, or may from time to time become, a
party:  [______________].

Each of the Company and the New Borrowing Subsidiary represents and warrants
that the representations and warranties of the Company in the Credit Agreement
relating to the New Borrowing Subsidiary and this Agreement are true and correct
in all material respects (or, in the case of any representation or warranty
qualified by materiality or Material Adverse Effect, in all respects) as of the
date hereof except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
in all material respects (or, in the case of any representation or warranty
qualified by materiality or Material Adverse Effect, in all respects) as of such
earlier date.  [The Company and the New Borrowing Subsidiary further represent
and warrant that the execution, delivery and performance by the New Borrowing
Subsidiary of the transactions contemplated under this Agreement and the use of
any of the proceeds raised in connection with this Agreement will not contravene
or conflict with, or otherwise constitute unlawful financial assistance under,
Sections 677 to 683 (inclusive) of the United Kingdom Companies Act 2006 of
England and Wales (as amended).]2 [INSERT OTHER PROVISIONS REASONABLY REQUESTED
BY ADMINISTRATIVE AGENT OR ITS COUNSELS]  The Company agrees that the Guarantee
of the Company contained in the Credit Agreement will apply to the Obligations
of the New Borrowing Subsidiary.  Upon execution of this Agreement by each of
the Company, the New Borrowing Subsidiary and the Administrative Agent, the New
Borrowing Subsidiary shall be a party to the Credit Agreement and shall
constitute a “Subsidiary Borrower” for all purposes thereof, and the New
Borrowing Subsidiary hereby agrees to be bound by all provisions of the Credit
Agreement.

--------------------------------------------------------------------------------

2         To be included only if a New Borrowing Subsidiary will be a Borrower
organized under the laws of England and Wales.





 

--------------------------------------------------------------------------------

 



This Agreement shall be governed by and construed in accordance with the laws of
the State of New York.

[Signature Page Follows]





 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their authorized officers or other authorized signatories as of the
date first appearing above.

 

 

CUBIC CORPORATION

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

[NAME OF NEW BORROWING SUBSIDIARY]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent

 

 

 

By:

 

 

 

Name:

 

 

Title:

 





 

--------------------------------------------------------------------------------

 



EXHIBIT K-2

[FORM OF]

BORROWING SUBSIDIARY TERMINATION

 

 

 

JPMorgan Chase Bank, N.A.
as Administrative Agent
for the Lenders referred to below

 

 

 

10 South Dearborn Street
Chicago, Illinois 60603

 

Attention: [__________]

 

 

[Date]

Ladies and Gentlemen:

The undersigned, Cubic Corporation (the “Company”), refers to the Fourth Amended
and Restated Credit Agreement dated as of April 30, 2019 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among the Company, the Subsidiary Borrowers from time to time party thereto, the
Lenders from time to time party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent.  Capitalized terms used and not otherwise defined herein
shall have the meanings assigned to such terms in the Credit Agreement.

The Company hereby terminates the status of [______________] (the “Terminated
Borrowing Subsidiary”) as a Subsidiary Borrower under the Credit
Agreement.  [The Company represents and warrants that no Loans made to the
Terminated Borrowing Subsidiary are outstanding as of the date hereof and that
all amounts payable by the Terminated Borrowing Subsidiary in respect of
interest and/or fees (and, to the extent notified by the Administrative Agent or
any Lender, any other amounts payable under the Credit Agreement) pursuant to
the Credit Agreement have been paid in full on or prior to the date hereof.]
[The Company acknowledges that the Terminated Borrowing Subsidiary shall
continue to be a Borrower until such time as all Loans made to the Terminated
Borrowing Subsidiary shall have been prepaid and all amounts payable by the
Terminated Borrowing Subsidiary in respect of interest and/or fees (and, to the
extent notified by the Administrative Agent or any Lender, any other amounts
payable under the Credit Agreement) pursuant to the Credit Agreement shall have
been paid in full, provided that the Terminated Borrowing Subsidiary shall not
have the right to make further Borrowings under the Credit Agreement.]

[Signature Page Follows]





 

--------------------------------------------------------------------------------

 



This instrument shall be construed in accordance with and governed by the laws
of the State of New York.

 

 

 

 

 

Very truly yours,

 

 

 

CUBIC CORPORATION

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Copy to:      JPMorgan Chase Bank, N.A.
101 W. Broadway, Suite 840
San Diego, California 92101
Attention: Anna Araya
Telecopy No: (310) 975-1353

 

--------------------------------------------------------------------------------